Case 3:21-cv-00538-N Document 26-48 Filed 06/09/21      Page 1 of 307 PageID 15574




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 48
Case 3:21-cv-00538-N Document 26-48 Filed 06/09/21   Page 2 of 307 PageID 15575
Case 3:21-cv-00538-N Document 26-48 Filed 06/09/21   Page 3 of 307 PageID 15576
Case 3:21-cv-00538-N Document 26-48 Filed 06/09/21   Page 4 of 307 PageID 15577
Case 3:21-cv-00538-N Document 26-48 Filed 06/09/21   Page 5 of 307 PageID 15578
Case 19-34054-sgj11 Doc 1822-140 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         302 06/09/21 Page 6 of 307 PageID 15579
 Case 3:21-cv-00538-N Document 26-48 Filed



                          EXHIBIT OOOOOO




                                                                     012647
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1389 Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                   Entered
                                                        11/13/20
                                                           01/22/21
                                                                 20:30:24
                                                                    21:50:07Page
                                                                               Page
                                                                                  1 of23of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 7Docket   #1389 Date Filed: 11/13/2020
                                                                 of 307  PageID 15580



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                               §
  In re:                                                       § Chapter 11
                                                               §
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                               §
                                   Debtor.                     §

      DEBTOR’S NOTICE OF FILING OF SUPPLEMENT TO THE THIRD AMENDED
      PLAN OF REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

           PLEASE TAKE NOTICE that Highland Capital Management, L.P., the above-

  captioned debtor and debtor-in-possession (the “Debtor”), hereby files the documents included

  herewith as Exhibits A-H (collectively, the “Plan Supplement”) supplementing the Third


  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  NOTICE OF FILING OF PLAN SUPPLEMENT                                    ¨1¤}HV4+-       P    1  3 3Q«
                                                                                                     AGE   OF

                                                                                                012648
                                                                             1934054201113000000000019
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1389 Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                   Entered
                                                        11/13/20
                                                           01/22/21
                                                                 20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2 of33of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 8 of 307 PageID 15581



  Amended Plan of Reorganization of Highland Capital Management, L.P. dated November 13,

  2020 [Docket No. 1383] (including all exhibits thereto and as amended, modified or

  supplemented from time to time, the “Plan”).

         PLEASE TAKE FURTHER NOTICE that the Plan Supplement consists of the

  following documents as set forth in the Plan:

         Exhibit A:     Form of Claimant Trust Agreement

         Exhibit B:     Form of New GP LLC Documents

         Exhibit C:     Form of Reorganized Limited Partnership Agreement

         Exhibit D:     Form of Litigation Sub-Trust Agreement

         Exhibit E:     Schedule of Retained Causes of Action

         Exhibit F:     Form of New Frontier Note

         Exhibit G:     Schedule of Employees

         Exhibit H:     Form of Senior Employee Stipulation

         PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Supplement to the

  Third Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice of

  Plan Supplement”) is being served on parties-in-interest without the Plan Supplement attached.

  Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may do so by

  (i) contacting the Debtor’s Solicitation Agent, KCC at (i) 1-877-573-3984 (toll free) or 1-310-

  751-1829 (if international) or by email at HighlandInfo@kccllc.com or (ii) viewing such

  documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

  available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

  and login are needed to access documents on the Court’s website.


                            [Remainder of Page Intentionally Left Blank]



  NOTICE OF FILING OF PLAN SUPPLEMENT                                                 PAGE 2 OF 3

                                                                                   012649
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1389 Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                   Entered
                                                        11/13/20
                                                           01/22/21
                                                                 20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3 of43of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 9 of 307 PageID 15582




  Dated: November 13, 2020.             PACHULSKI STANG ZIEHL & JONES LLP


                                        Jeffrey N. Pomerantz (CA Bar No. 143717)
                                        (admitted pro hac vice)
                                        Ira D. Kharasch (CA Bar No. 109084)
                                        (admitted pro hac vice)
                                        Gregory V. Demo (NY Bar No. 5371992)
                                        (admitted pro hac vice)
                                        10100 Santa Monica Blvd., 13th Floor
                                        Los Angeles, CA 90067
                                        Telephone: (310) 277-6910
                                        Facsimile: (310) 201-0760
                                        E-mail:    jpomerantz@pszjlaw.com
                                                   ikharasch@pszjlaw.com
                                                   gdemo@pszjlaw.com

                                        -and-

                                        HAYWARD & ASSOCIATES PLLC

                                        /s/ Zachery Z. Annable
                                        Melissa S. Hayward
                                        Texas Bar No. 24044908
                                        MHayward@HaywardFirm.com
                                        Zachery Z. Annable
                                        Texas Bar No. 24053075
                                        ZAnnable@HaywardFirm.com
                                        10501 N. Central Expy, Ste. 106
                                        Dallas, Texas 75231
                                        Tel: (972) 755-7100
                                        Fax: (972) 755-7110

                                        Counsel for the Debtor and
                                        Debtor-in-Possession




  NOTICE OF FILING OF PLAN SUPPLEMENT                                              PAGE 3 OF 3

                                                                             012650
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                1 of5 37
                                                                                      of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 10 of 307 PageID 15583



                                 




                                                                         012651
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                2 of6 37
                                                                                      of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 11 of 307 PageID 15584
                                                                             DRAFT


                                   CLAIMANT TRUST AGREEMENT

         This Claimant Trust Agreement, effective as of                 , 2020 (as may be amended,
  supplemented, or otherwise modified in accordance with the terms hereof, this “Agreement”), by
  and among Highland Capital Management, L.P. (as debtor and debtor-in-possession, the
  “Debtor”), as settlor, and James P. Seery, Jr., as trustee (the “Claimant Trustee”), and [____] as
  Delaware trustee (the “Delaware Trustee,” and together with the Debtor and the Claimant
  Trustee, the “Parties”) for the benefit of the Claimant Trust Beneficiaries entitled to the Claimant
  Trust Assets.

                                                    RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed with the
  United States Bankruptcy Court for the District of Delaware, a voluntary petition for relief under
  chapter 11 of the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy
  Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and
  captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11
  Case”);

         WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. •](as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
  the Bankruptcy Court on                 , 2020 pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor (the “Confirmation Order”)];

           WHEREAS, this Agreement, including all exhibits hereto, is the “Claimant Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

          WHEREAS, pursuant to the Plan and Confirmation Order, the Claimant Trust Assets are
  to be transferred to the Claimant Trust (each as defined herein) created and evidenced by this
  Agreement so that (i) the Claimant Trust Assets can be held in a trust for the benefit of the
  Claimant Trust Beneficiaries entitled thereto in accordance with Treasury Regulation Section
  301.7701-4(d) for the objectives and purposes set forth herein and in the Plan; (ii) the Claimant
  Trust Assets can be monetized; (iii) the Claimant Trust will transfer Estate Claims to the
  Litigation Sub-Trust to be prosecuted, settled, abandoned, or resolved as may be determined by
  the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement, for
  the benefit of the Claimant Trust; (iv) proceeds of the Claimant Trust Assets, including Estate
  Claims, may be distributed to the Claimant Trust Beneficiaries2 in accordance with the Plan;
  (v) the Claimant Trustee can resolve Disputed Claims as set forth herein and in the Plan; and
  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Plan.
  2
      For the avoidance of doubt, and as set forth in the Plan, Holders of Class A Limited Partnership Interests and
      Class B/C Limited Partnership Interests will be Claimant Trust Beneficiaries only upon certification by the
      Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the extent
      applicable, post-petition interest in accordance with the terms and conditions set forth herein and in the Plan.




                                                                                                     012652
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                3 of7 37
                                                                                      of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 12 of 307 PageID 15585



  (vi) administrative services relating to the activities of the Claimant Trust and relating to the
  implementation of the Plan can be performed by the Claimant Trustee.

                                   DECLARATION OF TRUST

           NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Debtor, the Claimant Trustee, and the Delaware Trustee have
  executed this Agreement for the benefit of the Claimant Trust Beneficiaries entitled to share in
  the Claimant Trust Assets and, at the direction of such Claimant Trust Beneficiaries as provided
  for in the Plan.

          TO HAVE AND TO HOLD unto the Claimant Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust Beneficiaries, and for the performance of and compliance with the terms hereof
  and of the Plan; provided, however, that upon termination of the Claimant Trust in accordance
  with Article IX hereof, this Claimant Trust Agreement shall cease, terminate, and be of no
  further force and effect, unless otherwise specifically provided for herein.

         IT IS FURTHER COVENANTED AND DECLARED that the Claimant Trust Assets are
  to be strictly held and applied by the Claimant Trustee subject to the specific terms set forth
  below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

               (a)    “Acis” means collectively, Acis Capital Management, L.P. and Acis
  Capital Management GP, LLP.

                 (b)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                  (c)     “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, with respect to a Member, or
  to the extent applicable, the Claimant Trustee, regular attendance at regularly scheduled meetings
  of the Oversight Board), which is not remedied within 30 days of notice; (ii) a Person’s
  commission of an act of fraud, theft, or embezzlement during the performance of his or her
  duties hereunder; (iii) a Person’s conviction of a felony (other than a felony that does not involve
  fraud, theft, embezzlement, or jail time) with all appeals having been exhausted or appeal periods
  lapsed; or (iv) a Person’s gross negligence, bad faith, willful misconduct, or knowing violation of
  law in the performance of his or her duties hereunder.


                                                   2
                                                                                       012653
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                4 of8 37
                                                                                      of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 13 of 307 PageID 15586



                 (d)    “Claimant Trust Agreement” means this Agreement.

                (e)     “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” hereunder and as defined in the Plan, and any successor Claimant Trustee that may be
  appointed pursuant to the terms of this Agreement.

                 (f)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to this Agreement.

                   (g)     “Claimant Trust Assets” means (i) other than the Reorganized Debtor
  Assets (which are expressly excluded from this definition), all other Assets of the Estate,
  including, but not limited to, all Causes of Action, Available Cash, any proceeds realized or
  received from such Assets, all rights of setoff, recoupment, and other defenses with respect,
  relating to, or arising from such Assets, (ii) any Assets transferred by the Reorganized Debtor to
  the Claimant Trust on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC. For the avoidance of
  doubt, any Causes of Action that, for any reason, are not capable of being transferred to the
  Claimant Trust shall constitute Reorganized Debtor Assets.

                 (h)     “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth herein, Holders of Allowed Class B/C Limited Partnership Interests, and
  Holders of Allowed Class A Limited Partnership Interests.

                 (i)    “Claimant Trust Expense Cash Reserve” means $[•] million in Cash to be
  funded pursuant to the Plan into a bank account of the Claimant Trust on or before the Effective
  Date for the purpose of paying Claimant Trust Expenses in accordance herewith.

                 (j)       “Claimant Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Claimant Trust and/or the Claimant Trustee in administering and
  conducting the affairs of the Claimant Trust, and otherwise carrying out the terms of the
  Claimant Trust and the Plan on behalf of the Claimant Trust, including without any limitation,
  any taxes owed by the Claimant Trust, and the fees and expenses of the Claimant Trustee and
  professional persons retained by the Claimant Trust or Claimant Trustee in accordance with
  Article [3.13(b)] of this Agreement.

                (k)     “Committee Member” means a Member who is/was also a member of the
  Creditors’ Committee.

                 (l)    “Conflicted Member” has the meaning set forth in Section 4.6(c) hereof.

                (m)    “Contingent Trust Interests” means the contingent interests in the
  Claimant Trust to be distributed to Holders of Class A Limited Partnership Interests and Class
  B/C Limited Partnership Interests in accordance with the Plan.



                                                  3
                                                                                      012654
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                5 of9 37
                                                                                      of
 Case 3:21-cv-00538-N Document 26-48 Filed302 06/09/21 Page 14 of 307 PageID 15587



                (n)    “Creditors’ Committee” means the Official Committee of Unsecured
  Creditors appointed pursuant to section 1102 of the Bankruptcy Code in the Chapter 11 Case,
  comprised of Acis, Meta-e Discovery, the Redeemer Committee and UBS.

                (o)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (p)    “Delaware Trustee” has the meaning set forth in the introduction hereof.

                 (q)    “Disability” means as a result of the Claimant Trustee’s or a Member’s
  incapacity due to physical or mental illness as determined by an accredited physician or
  psychologist, as applicable, selected by the Claimant Trustee or the Member, as applicable, the
  Claimant Trustee or such Member has been substantially unable to perform his or her duties
  hereunder for three (3) consecutive months or for an aggregate of 180 days during any period of
  twelve (12) consecutive months.

                 (r)    “Disinterested Members” has the meaning set forth in Section 4.1 hereof.

                  (s)    “Disputed Claims Reserve” means the reserve account to be opened by the
  Claimant Trust on or after the Effective Date and funded in an initial amount determined by the
  Claimant Trustee [(with the consent of a simple majority of the Oversight Board)] to be
  sufficient to pay Disputed Claims under the Plan.

                 (t)    [“Employees” means the employees of the Debtor set forth in the Plan
  Supplement.]

                (u)    [“Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations executed by
  employees of the Debtor prior to the Effective Date.]

                (v)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (w)    “Equity Trust Interests” has the meaning given to it in Section 5.1(c)
  hereof.

                 (x)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                (y)     “General Unsecured Claim Trust Interests” means interests in the
  Claimant Trust to be distributed to Holders of Allowed Class 8 General Unsecured Claims in
  accordance with the Plan.

               (z)    “GUC Beneficiaries” means the Claimant Trust Beneficiaries who hold
  General Unsecured Claim Trust Interests.

                 (aa)   “GUC Payment Certification” has the meaning given to it in Section 5.1(c)
  hereof.



                                                 4
                                                                                    012655
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-1
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  6 of10
                                                                                       37
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 15 of 307 PageID 15588
                                         Filed



                 (bb) “HarbourVest” means, collectively, HarbourVest 2017 Global Fund, L.P.,
  HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment, L.P., HV
  International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners,
  L.P.

                 (cc)   “Investment Advisers Act” means the Investment Advisers Act of 1940, as
  amended.

                 (dd)   “Investment Company Act” means the Investment Company Act of 1940,
  as amended.

                (ee) “Litigation Sub-Trust” means the sub-trust created pursuant to the
  Litigation Sub-Trust Agreement, which shall hold the Claimant Trust Assets that are Estate
  Claims and investigate, litigate, and/or settle the Estate Claims for the benefit of the Claimant
  Trust.

                  (ff)    “Litigation Sub-Trust Agreement” means the litigation trust agreement to
  be entered into by and between the Claimant Trustee and Litigation Trustee establishing and
  setting forth the terms and conditions of the Litigation Sub-Trust and governing the rights and
  responsibilities of the Litigation Trustee.

                  (gg) “Litigation Trustee” means Marc S. Kirschner, and any successor
  Litigation Trustee that may be appointed pursuant to the terms of the Litigation Sub-Trust
  Agreement, who shall be responsible for investigating, litigating, and settling the Estate Claims
  for the benefit of the Claimant Trust in accordance with the terms and conditions set forth in the
  Litigation Sub-Trust Agreement.

                (hh) “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to the Plan; provided, however, that
  the Highland Select Equity Fund, L.P. (and its direct and indirect subsidiaries) will not be
  considered a Managed Fund for purposes hereof.

               (ii) “Material Claims” means the Claims asserted by UBS, HarbourVest,
  Patrick Hagaman Daugherty, and Integrated Financial Associates, Inc. [TBD: Employee
  Claims]

                 (jj)   “Member” means a Person that is member of the Oversight Board.

                 (kk) “Oversight Board” means the board comprised of five (5) Members
  established pursuant to the Plan and Article III of this Agreement to oversee the Claimant
  Trustee’s performance of his duties and otherwise serve the functions set forth in this Agreement
  and those of the “Claimant Trust Oversight Committee” described in the Plan. Subject to the
  terms of this Agreement, the initial Members of the Oversight Board shall be: (i) Eric Felton, as
  representative of the Redeemer Committee; (ii) Josh Terry, as representative of Acis; (iii)
  Elizabeth Kozlowski, as representative of UBS; (iv) Paul McVoy, as representative of Meta-e
  Discovery; and (v) David Pauker.



                                                  5
                                                                                      012656
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-1
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  7 of11
                                                                                       37
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 16 of 307 PageID 15589
                                         Filed



                 (ll)    “Plan” has the meaning set forth in the Recitals hereof.

                 (mm) “Privileges” means all of the Debtor’s rights, title and interests in and to
  any privilege or immunity attaching to any documents or communications (whether written or
  oral) associated with any of the Causes of Action, including, but not limited to, attorney-client
  privilege as defined in Rule 502(g) of the Federal Rules of Evidence[; provided, however, that
  “Privileges” shall not include the work-product privilege and the work-product privilege shall
  remain with the attorney or attorneys who created such work product].

               (nn)     “Redeemer Committee” means the Redeemer Committee of the Highland
  Crusader Fund.

                 (oo)   “Registrar” has the meaning given to it in Section 5.3(a) hereof.

                  (pp) “Reorganized Debtor Assets” means any limited and general partnership
  interests held by the Debtor, the management of the Managed Funds and those Causes of Action
  (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
  capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized
  Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
  but does not include the underlying portfolio assets held by the Managed Funds.

                 (qq)   “Securities Act” means the Securities Act of 1933, as amended.

                (rr)   “Subordinated Beneficiaries” means the Claimant Trust Beneficiaries who
  hold Subordinated Claim Trust Interests.

                (ss)    “Subordinated Claim Trust Interests” means the subordinated interests in
  the Claimant Trust to be distributed to Holders of Allowed Class 9 Subordinated Claims in
  accordance with the Plan.

                 (tt)   “TIA” means the Trust Indenture Act of 1939, as amended.

                 (uu) “Trust Interests” means collectively the General Unsecured Claim Trust
  Interests, Subordinated Claim Trust Interests, and Equity Trust Interests.

                 (vv)   “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

                 (ww) “Trustees” means collectively the Claimant Trustee and Delaware Trustee.

                 (xx)   “UBS” means collectively UBS Securities LLC and UBS AG London
  Branch.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of


                                                  6
                                                                                      012657
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-1
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  8 of12
                                                                                       37
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 17 of 307 PageID 15590
                                         Filed



  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.

                                   ARTICLE II.
                       ESTABLISHMENT OF THE CLAIMANT TRUST

         2.1     Creation of Name of Trust.

                (a)    The Claimant Trust is hereby created as a statutory trust under the
  Delaware Statutory Trust Act and shall be called the “Highland Claimant Trust.” The Claimant
  Trustee shall be empowered to conduct all business and hold all property constituting the
  Claimant Trust Assets in such name in accordance with the terms and conditions set forth herein.

                  (b)     The Trustees shall cause to be executed and filed in the office of the
  Secretary of State of the State of Delaware the Certificate of Trust and agree to execute, acting
  solely in their capacity as Trustees, such certificates as may from time to time be required under
  the Delaware Statutory Trust Act or any other Delaware law.

         2.2     Objectives.

                  (a)    The Claimant Trust is established for the purpose of satisfying Allowed
  General Unsecured Claims and Allowed Subordinated Claims (and only to the extent provided
  herein, Allowed Class A Limited Partnership Interests and Class B/C Limited Partnership
  Interests) under the Plan, by monetizing the Claimant Trust Assets transferred to it and making
  distributions to the Claimant Trust Beneficiaries. The Claimant Trust shall not continue or
  engage in any trade or business except to the extent reasonably necessary to monetize and
  distribute the Claimant Trust Assets consistent with this Agreement and the Plan and act as sole
  member and manager of New GP LLC. The Claimant Trust shall provide a mechanism for (i)
  the monetization of the Claimant Trust Assets and (ii) the distribution of the proceeds thereof,
  net of all claims, expenses, charges, liabilities, and obligations of the Claimant Trust, to the
  Claimant Trust Beneficiaries in accordance with the Plan. In furtherance of this distribution
  objective, the Claimant Trust will, from time to time, prosecute and resolve objections to certain
  Claims and Interests as provided herein and in the Plan.

                (b)      It is intended that the Claimant Trust be classified for federal income tax
  purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of the Treasury
  Regulations. In furtherance of this objective, the Claimant Trustee shall, in his business
  judgment, make continuing best efforts to (i) dispose of or monetize the Claimant Trust Assets
  and resolve Claims, (ii) make timely distributions, and (iii) not unduly prolong the duration of
  the Claimant Trust, in each case in accordance with this Agreement.



                                                  7
                                                                                      012658
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-1
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  9 of13
                                                                                       37
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 18 of 307 PageID 15591
                                         Filed



         2.3     Nature and Purposes of the Claimant Trust.

                  (a)     The Claimant Trust is organized and established as a trust for the purpose
  of monetizing the Claimant Trust Assets and making distributions to Claimant Trust
  Beneficiaries in a manner consistent with “liquidating trust” status under Treasury Regulation
  Section 301.7701-4(d). The Claimant Trust shall retain all rights to commence and pursue all
  Causes of Action of the Debtor other than (i) Estate Claims, which shall be assigned to and
  commenced and pursued by the Litigation Trustee pursuant to the terms of the Litigation Sub-
  Trust Agreement, and (ii) Causes of Action constituting Reorganized Debtor Assets, if any,
  which shall be commenced and pursued by the Reorganized Debtor at the direction of the
  Claimant Trust as sole member of New GP LLC pursuant to the terms of the Reorganized
  Limited Partnership Agreement. The Claimant Trust and Claimant Trustee shall have and retain,
  and, as applicable, assign and transfer to the Litigation Sub-Trust and Litigation Trustee, any and
  all rights, defenses, cross-claims and counter-claims held by the Debtor with respect to any
  Claim as of the Petition Date. On and after the date hereof, in accordance with and subject to the
  Plan, the Claimant Trustee shall have the authority to compromise, settle or otherwise resolve, or
  withdraw any objections to Claims against the Debtor [(except for the Employee Claims, which
  shall be litigated, comprised, settled, or otherwise resolved exclusively by the Litigation
  Trustee)] and to compromise, settle, or otherwise resolve any Disputed Claims without approval
  of the Bankruptcy Court, which authority may be shared with or transferred to the Litigation
  Trustee in accordance with the terms of the Litigation Sub-Trust Agreement. For the avoidance
  of doubt, the Claimant Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and
  applicable state trust law, is appointed as the successor-in-interest to, and representative of, the
  Debtor and its Estate for the retention, enforcement, settlement, and adjustment of all Claims
  other than Estate Claims[, the Employee Claims,] and those Claims constituting Reorganized
  Debtor Assets.

                (b)     The Claimant Trust shall be administered by the Claimant Trustee, in
  accordance with this Agreement, for the following purposes:

                        (i)   to manage and monetize the Claimant Trust Assets in an
  expeditious but orderly manner with a view towards maximizing value within a reasonable time
  period;

                          (ii)    to litigate and settle Claims in Class 8 and Class 9 (other than the
  Employee Claims, which shall be litigated and/or settled by the Litigation Trustee) and any of
  the Causes of Action included in the Claimant Trust Assets (including any cross-claims and
  counter-claims); provided, however, that Estate Claims transferred to the Litigation Sub-Trust
  shall be litigated and settled by the Litigation Trustee pursuant to the terms of the Litigation Sub-
  Trust Agreement;

                       (iii)    to distribute net proceeds of the Claimant Trust Assets to the
  Claimant Trust Beneficiaries;

                          (iv)   to distribute funds from the Disputed Claims Reserve to Holders of
  Trust Interests or to the Reorganized Debtor for distribution to Holders of Disputed in Claims in



                                                   8
                                                                                        012659
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1014
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 19 of 307 PageID 15592
                                         Filed



 each case in accordance with the Plan from time to time as any such Holder’s Disputed Claim
 becomes an Allowed Claim under the Plan;

                        (v)    to distribute funds to the Litigation Sub-Trust at the direction the
 Oversight Board;

                         (vi)    to serve as the limited partner of, and to hold the limited
 partnership interests in, the Reorganized Debtor;

                      (vii) to serve as the sole member and manager of New GP LLC, the
 Reorganized Debtor’s general partner;

                       (viii) to oversee the management and monetization of the Reorganized
 Debtor Assets pursuant to the terms of the Reorganized Limited Partnership Agreement, in its
 capacity as the sole member and manager of New GP LLC pursuant to the terms of the New GP
 LLC Documents, all with a view toward maximizing value in a reasonable time in a manner
 consistent with the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed
 Funds; and

                       (ix)   to perform any other functions and take any other actions provided
 for or permitted by this Agreement and the Plan, and in any other agreement executed by the
 Claimant Trustee.

        2.4     Transfer of Assets and Rights to the Claimant Trust; Litigation Sub-Trust.

                 (a)    On the Effective Date, pursuant to the Plan, the Debtor shall irrevocably
 transfer, assign, and deliver, and shall be deemed to have transferred, assigned, and delivered, all
 Claimant Trust Assets and related Privileges held by the Debtor to the Claimant Trust free and
 clear of all Claims, Interests, Liens, and other encumbrances, and liabilities, except as provided
 in the Plan and this Agreement. To the extent certain assets comprising the Claimant Trust
 Assets, because of their nature or because such assets will accrue or become transferable
 subsequent to the Effective Date, and cannot be transferred to, vested in, and assumed by the
 Claimant Trust on such date, such assets shall be considered Reorganized Debtor Assets, which
 may be subsequently transferred to the Claimant Trust by the Reorganized Debtor consistent
 with the terms of the Reorganized Limited Partnership Agreement after such date.

                 (b)    On or as soon as practicable after the Effective Date, the Claimant Trust
 shall irrevocably transfer, assign, and deliver, and shall be deemed to have transferred, assigned,
 and delivered, all Estate Claims and related Privileges held by the Claimant Trust to the
 Litigation Sub-Trust Trust free and clear of all Claims, Interests, Liens, and other encumbrances,
 and liabilities, except as provided in the Plan, this Agreement, and the Litigation Sub-Trust
 Agreement. Following the transfer of such Privileges, the Litigation Trustee shall have the
 power to waive the Privileges being so assigned and transferred.

               (c)    On or before the Effective Date, and continuing thereafter, the Debtor or
 Reorganized Debtor, as applicable, shall provide (i) for the Claimant Trustee’s and Litigation
 Trustee’s reasonable access to all records and information in the Debtor’s and Reorganized
 Debtor’s possession that relate to the Claimant Trust Assets and Estate Claims, (ii) that all


                                                  9
                                                                                      012660
Case 19-34054-sgj11 Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                1115
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    37
                                          30206/09/21 Page 20 of 307 PageID 15593
                                        Filed



 Privileges related to the Claimant Trust Assets shall transfer to and vest exclusively in the
 Claimant Trust (except for those Privileges that will be transferred and assigned to the Litigation
 Sub-Trust in respect of the Estate Claims), and (iii) subject to Section 3.12(c), the Debtor and
 Reorganized Debtor shall preserve all records and documents (including all electronic records or
 documents) until such time as the Claimant Trustee, [with the consent of the Oversight Board
 and, if pertaining to any of the Estate Claims, the Litigation Trustee,] directs the Reorganized
 Debtor, as sole member of its general partner, that such records are no longer required to be
 preserved. For the purposes of transfer of documents, the Claimant Trust or Litigation Sub-
 Trust, as applicable, is an assignee and successor to the Debtor in respect of the Claimant Trust
 Assets and Estate Claims, respectively, and shall be treated as such in any review of
 confidentiality restrictions in requested documents.

                 (d)    Until the Claimant Trust terminates pursuant to the terms hereof, legal title
 to the Claimant Trust Assets (other than Estate Claims) and all property contained therein shall
 be vested at all times in the Claimant Trust as a separate legal entity, except where applicable
 law in any jurisdiction requires title to any part of the Claimant Trust Assets to be vested in the
 Claimant Trustee, in which case title shall be deemed to be vested in the Claimant Trustee, solely
 in his capacity as Claimant Trustee. For purposes of such jurisdictions, the term Claimant Trust,
 as used herein, shall be read to mean the Claimant Trustee.

        2.5    Principal Office. The principal office of the Claimant Trust shall be maintained
 by the Claimant Trustee at the following address:[                            ].

        2.6     Acceptance. The Claimant Trustee accepts the Claimant Trust imposed by this
 Agreement and agrees to observe and perform that Claimant Trust, on and subject to the terms
 and conditions set forth herein and in the Plan.

         2.7    Further Assurances. The Debtor, Reorganized Debtor, and any successors thereof
 will, upon reasonable request of the Claimant Trustee, execute, acknowledge and deliver such
 further instruments and do such further acts as may be necessary or proper to transfer to the
 Claimant Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and
 in the Plan in the form and manner provided for hereby and in the Plan and to vest in the
 Claimant Trustee the powers, instruments or funds in trust hereunder.

        2.8     Incidents of Ownership. The Claimant Trust Beneficiaries shall be the sole
 beneficiaries of the Claimant Trust and the Claimant Trustee shall retain only such incidents of
 ownership as are necessary to undertake the actions and transactions authorized herein.

                                          ARTICLE III.
                                         THE TRUSTEES

         3.1     Role. In furtherance of and consistent with the purpose of the Claimant Trust, the
 Plan, and this Agreement, the Claimant Trustee, subject to the terms and conditions contained
 herein, in the Plan, and in the Confirmation Order, shall serve as Claimant Trustee with respect
 to the Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries and maintain,
 manage, and take action on behalf of the Claimant Trust.




                                                 10
                                                                                      012661
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1216
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 21 of 307 PageID 15594
                                         Filed



        3.2     Authority.

                (a)    In connection with the administration of the Claimant Trust, in addition to
 any and all of the powers enumerated elsewhere herein, the Claimant Trustee shall, in an
 expeditious but orderly manner, monetize the Claimant Trust Assets, make timely distributions
 and not unduly prolong the duration of the Claimant Trust. The Claimant Trustee shall have the
 power and authority and is authorized to perform any and all acts necessary and desirable to
 accomplish the purposes of this Agreement and the provisions of the Plan and the Confirmation
 Order relating to the Claimant Trust, within the bounds of this Agreement, the Plan, the
 Confirmation Order, and applicable law. The Claimant Trustee will monetize the Claimant Trust
 Assets with a view toward maximizing value in a reasonable time.

                 (b)    The Claimant Trustee, subject to the limitations set forth in Section 3.3 of
 this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
 estimate, or otherwise deal with and settle any and all Claims and Causes of Action that are part
 of the Claimant Trust Assets, other than the [Employee Claims and] Estate Claims transferred to
 the Litigation Sub-Trust, if any, as the Claimant Trustee determines is in the best interests of the
 Claimant Trust. To the extent that any action has been taken to prosecute, defend, compromise,
 adjust, arbitrate, abandon, or otherwise deal with and settle any such Claims and Causes of
 Action prior to the Effective Date, on the Effective Date the Claimant Trustee shall be
 substituted for the Debtor in connection therewith in accordance with Rule 25 of the Federal
 Rules of Civil Procedure, made applicable by Rule 7025 of the Federal Rules of Bankruptcy
 Procedure, and the caption with respect to such pending action shall be changed to the following
 “[Claimant Trustee], not individually but solely as Claimant Trustee for the Claimant Trust, et al.
 v. [Defendant]”.

               (c)    Subject in all cases to any limitations contained herein, in the
 Confirmation Order, or in the Plan, the Claimant Trustee shall have the power and authority to:

                          (i)   solely as required by Section 2.4(c), hold legal title to any and all
 rights of the Claimant Trust and Beneficiaries in or arising from the Claimant Trust Assets,
 including collecting and receiving any and all money and other property belonging to the
 Claimant Trust and the right to vote or exercise any other right with respect to any claim or
 interest relating to the Claimant Trust Assets in any case under the Bankruptcy Code and receive
 any distribution with respect thereto;

                      (ii)    open accounts for the Claimant Trust and make distributions of
 Claimant Trust Assets in accordance herewith;

                       (iii)  as set forth in Section 3.11, exercise and perform the rights,
 powers, and duties held by the Debtor with respect to the Claimant Trust Assets (other than
 Estate Claims), including the authority under section 1123(b)(3) of the Bankruptcy Code, and
 shall be deemed to be acting as a representative of the Debtor’s Estate with respect to the
 Claimant Trust Assets, including with respect to the sale, transfer, or other disposition of the
 Claimant Trust Assets;




                                                 11
                                                                                      012662
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1317
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 22 of 307 PageID 15595
                                         Filed



                      (iv)   settle or resolve any Claims in Class 8 and Class 9 other than the
 Material Claims and any Equity Interests;

                        (v)     sell or otherwise monetize any publicly-traded asset for which
 there is a marketplace and any other assets (other than the Other Assets (as defined below))
 valued less than or equal to $[3,000,000] (over a thirty-day period);

                        (vi)   upon the direction of the Oversight Board, fund the Litigation Sub-
 Trust on the Effective Date and as necessary thereafter;

                        (vii) exercise and perform the rights, powers, and duties arising from
 the Claimant Trust’s role as sole member of New GP LLC, and the role of New GP LLC, as
 general partner of the Reorganized Debtor, including the management of the Managed Funds;

                      (viii) protect and enforce the rights to the Claimant Trust Assets by any
 method deemed appropriate, including by judicial proceedings or pursuant to any applicable
 bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                        (ix)   obtain reasonable insurance coverage with respect to any liabilities
 and obligations of the Trustees, Litigation Trustee, and the Members of the Oversight Board
 solely in their capacities as such, in the form of fiduciary liability insurance, a directors and
 officers policy, an errors and omissions policy, or otherwise. The cost of any such insurance
 shall be a Claimant Trust Expense and paid by the Claimant Trustee from the Claimant Trust
 Assets;

                          (x)    without further order of the Bankruptcy Court, but subject to the
 terms of this Agreement, employ various consultants, third-party service providers, and other
 professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
 valuation counselors, and financial advisors, as the Claimant Trustee deems necessary to aid him
 in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
 and other professionals shall be retained pursuant to whatever fee arrangement the Claimant
 Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
 incurred by such professionals engaged by the Claimant Trustee shall be Claimant Trust
 Expenses and paid by the Claimant Trustee from the Claimant Trust Assets;

                        (xi)   retain and approve compensation arrangements of an independent
 public accounting firm to perform such reviews and/or audits of the financial books and records
 of the Claimant Trust as may be required by this Agreement, the Plan, the Confirmation Order,
 and applicable laws and as may be reasonably and appropriate in Claimant Trustee’s discretion.
 Subject to the foregoing, the Claimant Trustee may commit the Claimant Trust to, and shall pay,
 such independent public accounting firm reasonable compensation for services rendered and
 reasonable and documented out-of-pocket expenses incurred, and all such compensation and
 reimbursement shall be paid by the Claimant Trustee from Claimant Trust Assets;

                       (xii) prepare and file (A) tax returns for the Claimant Trust treating the
 Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a), (B) an
 election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a
 disputed ownership fund, in which case the Claimant Trustee will file federal income tax returns

                                                 12
                                                                                      012663
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1418
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 23 of 307 PageID 15596
                                         Filed



 and pay taxes for the Disputed Claim Reserve as a separate taxable entity, or (C) any periodic or
 current reports that may be required under applicable law;

                        (xiii) prepare and send annually to the Beneficiaries, in accordance with
 the tax laws, a separate statement stating a Beneficiary’s interest in the Claimant Trust and its
 share of the Claimant Trust’s income, gain, loss, deduction or credit, and to instruct all such
 Beneficiaries to report such items on their federal tax returns;

                       (xiv) to the extent applicable, assert, enforce, release, or waive any
 attorney-client communication, attorney work product or other Privilege or defense on behalf of
 the Claimant Trust (including as to any Privilege that the Debtor held prior to the Effective
 Date), including to provide any information to insurance carriers that the Claimant Trustee
 deems necessary to utilize applicable insurance coverage for any Claim or Claims;

                       (xv) subject to Section 3.4, invest the proceeds of the Claimant Trust
 Assets and all income earned by the Claimant Trust, pending any distributions in short-term
 certificates of deposit, in banks or other savings institutions, or other temporary, liquid
 investments, such as Treasury bills;

                       (xvi) request any appropriate tax determination with respect to the
 Claimant Trust, including a determination pursuant to section 505 of the Bankruptcy Code;

                      (xvii) take or refrain from taking any and all actions the Claimant Trustee
 reasonably deems necessary for the continuation, protection, and maximization of the value of
 the Claimant Trust Assets consistent with purposes hereof;

                        (xviii) take all steps and execute all instruments and documents necessary
 to effectuate the purpose of the Claimant Trust and the activities contemplated herein and in the
 Confirmation Order and the Plan, and take all actions necessary to comply with the Confirmation
 Order, the Plan, and this Agreement and the obligations thereunder and hereunder;

                     (xix) exercise such other powers and authority as may be vested in or
 assumed by the Claimant Trustee by any Final Order;

                       (xx) evaluate and determine strategy with respect to the Claimant Trust
 Assets, and hold, pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the
 Claimant Trust Assets on behalf of the Claimant Trust; and

                         (xxi) with respect to the Claimant Trust Beneficiaries, perform all duties
 and functions of the Distribution Agent as set forth in the Plan, including distributing Cash from
 the Disputed Claims Reserve to the Reorganization Debtor such that the Reorganized Debtor can
 satisfy its duties and functions as Distribution Agent with respect to Claims in Class 1 through
 Class 7 (the foregoing subparagraphs (i)-(xvii) being collectively, the “Authorized Acts”).

               (d)     The Claimant Trustee and the Oversight Committee will enter into an
 agreement as soon as practicable after the Effective Date concerning the Claimant Trustee’s
 authority with respect to certain other assets, including certain portfolio company assets (the
 “Other Assets”).


                                                13
                                                                                     012664
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1519
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 24 of 307 PageID 15597
                                         Filed



                (e)     The Claimant Trustee has the power and authority to act as trustee of the
 Claimant Trust and perform the Authorized Acts through the date such Claimant Trustee resigns,
 is removed, or is otherwise unable to serve for any reason.

          3.3   Limitation of Authority.

                (a)    Notwithstanding anything herein to the contrary, the Claimant Trust and
 the Claimant Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
 actions inconsistent with the management of the Claimant Trust Assets as are required or
 contemplated by applicable law, the Confirmation Order, the Plan, and this Agreement, (iii) take
 any action in contravention of the Confirmation Order, the Plan, or this Agreement, or (iv) cause
 New GP LLC to cause the Reorganized Debtor to take any action in contravention of the Plan,
 Plan Documents or the Confirmation Order.

                 (b)     Notwithstanding anything herein to the contrary, and in no way limiting
 the terms of the Plan, the Claimant Trustee must receive the consent by vote of a simple majority
 of the Oversight Board pursuant to the notice and quorum requirements set forth in Section 4.5
 herein, in order to:

                       (i)     terminate or extend the term of the Claimant Trust;

                       (ii)    prosecute, litigate, settle or otherwise resolve any of the Material
 Claims;

                        (iii)  except otherwise set forth herein, sell or otherwise monetize any
 assets that are not Other Assets, including Reorganized Debtor Assets (other than with respect to
 the Managed Funds), that are valued greater than $[3,000,000] (over a thirty-day period);

                         (iv) except for cash distributions made in accordance with the terms of
 this Agreement, make any cash distributions to Claimant Trust Beneficiaries in accordance with
 Article IV of the Plan;

                       (v)    except for any distributions made in accordance with the terms of
 this Agreement, make any distributions from the Disputed Claims Reserve to Holders of
 Disputed Claims after such time that such Holder’s Claim becomes an Allowed Claim under the
 Plan;

                        (vi)    reserve or retain any cash or cash equivalents in an amount
 reasonably necessary to meet claims and contingent liabilities, (including Disputed Claims), to
 maintain the value of the Claimant Trust Assets, or to fund ongoing operations and
 administration of the Litigation Sub-Trust;

                       (vii)   borrow as may be necessary to fund activities of the Claimant
 Trust;

                    (viii) determine whether the conditions under Section 5.1(c) of this
 Agreement have been satisfied such that a certification should be filed with the Bankruptcy
 Court;


                                                14
                                                                                     012665
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1620
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 25 of 307 PageID 15598
                                         Filed



                     (ix)   invest the Claimant Trust Assets, proceeds thereof, or any income
 earned by the Claimant Trust (for the avoidance of doubt, this shall not apply to investment
 decisions made by the Reorganized Debtor or its subsidiaries solely with respect to Managed
 Funds);

                        (x)     change the compensation of the Claimant Trustee;

                         (xi)   subject to ARTICLE X, make structural changes to the Claimant
 Trust or take other actions to minimize any tax on the Claimant Trust Assets; and

                        (xii)   retain counsel, experts, advisors, or any other professionals. [TBD]

                (c)     [Reserved.]

         3.4    Investment of Cash. The right and power of the Claimant Trustee to invest the
 Claimant Trust Assets, the proceeds thereof, or any income earned by the Claimant Trust, with
 majority approval of the Oversight Board, shall be limited to the right and power to invest in
 such Claimant Trust Assets only in Cash and U.S. Government securities as defined in section
 29(a)(16) of the Investment Company Act; provided, however that (a) the scope of any such
 permissible investments shall be further limited to include only those investments that a
 “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-4(d), may be
 permitted to hold, pursuant to the Treasury Regulations, or any modification in the Internal
 Revenue Service (“IRS”) guidelines, whether set forth in IRS rulings, other IRS
 pronouncements, or otherwise, (b) the Claimant Trustee may retain any Claimant Trust Assets
 received that are not Cash only for so long as may be required for the prompt and orderly
 monetization or other disposition of such assets, and (c) the Claimant Trustee may expend the
 assets of the Claimant Trust (i) as reasonably necessary to meet contingent liabilities (including
 indemnification and similar obligations) and maintain the value of the assets of the Claimant
 Trust during the pendency of this Claimant Trust, (ii) to pay Claimant Trust Expenses (including,
 but not limited to, any taxes imposed on the Claimant Trust and reasonable attorneys’ fees and
 expenses in connection with litigation), and (iii) to satisfy other liabilities incurred or assumed by
 the Claimant Trust (or to which the assets are otherwise subject) in accordance with the Plan or
 this Agreement).

        3.5    Binding Nature of Actions. All actions taken and determinations made by the
 Claimant Trustee in accordance with the provisions of this Agreement shall be final and binding
 upon any and all Beneficiaries.

        3.6     Term of Service. The Claimant Trustee shall serve as the Claimant Trustee for
 the duration of the Claimant Trust, subject to death, resignation or removal.

        3.7     Resignation. The Claimant Trustee may resign as Claimant Trustee of the
 Claimant Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight
 Board at least thirty (30) days before the proposed effective date of resignation. The Claimant
 Trustee shall continue to serve as Claimant Trustee after delivery of the Claimant Trustee’s
 resignation until the proposed effective date of such resignation, unless the Claimant Trustee and
 a simple majority of the Oversight Board consent to an earlier effective date, which earlier



                                                  15
                                                                                        012666
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1721
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 26 of 307 PageID 15599
                                         Filed



 effective date shall be no earlier than the date of appointment of a successor Claimant Trustee in
 accordance with Section 3.9 hereof becomes effective.

        3.8     Removal.

               (a)     The Claimant Trustee may be removed by a simple majority vote of the
 Oversight Board for Cause for Cause immediately upon notice thereof, or without Cause upon 60
 days’ prior written notice. Upon the removal of the Claimant Trustee pursuant hereto, the
 Claimant Trustee will resign, or be deemed to have resigned, from any role or position he or she
 may have at New GP LLC or the Reorganized Debtor effective upon the expiration of the
 foregoing 60 day period unless the Claimant Trustee and a simple majority of the Oversight
 Board agree otherwise.

                (b)   To the extent there is any dispute regarding the removal of a Claimant
 Trustee (including any dispute relating to any compensation or expense reimbursement due
 under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
 such dispute. Notwithstanding the foregoing, the Claimant Trustee will continue to serve as the
 Claimant Trustee after his removal until the earlier of (i) the time when a successor Claimant
 Trustee will become effective in accordance with Section 3.9 of this Agreement or (ii) such date
 as the Bankruptcy Court otherwise orders.

        3.9     Appointment of Successor.

                 (a)    Appointment of Successor. In the event of a vacancy by reason of the
 death or Disability (in the case of a Claimant Trustee that is a natural person), dissolution (in the
 case of a Claimant Trustee that is not a natural person), or removal of the Claimant Trustee, or
 prospective vacancy by reason of resignation, a successor Claimant Trustee shall be selected by a
 simple majority vote of the Oversight Board. If Members of the Oversight Board are unable to
 secure a majority vote, the Bankruptcy Court will determine the successor Claimant Trustee on
 motion of the Members. If a final decree has been entered closing the Chapter 11 Case, the
 Claimant Trustee may seek to reopen the Chapter 11 Case for the limited purpose of determining
 the successor Claimant Trustee, and the costs for such motion and costs related to re-opening the
 Chapter 11 Case shall be paid by the Claimant Trust. The successor Claimant Trustee shall be
 appointed as soon as practicable, but in any event no later than sixty (60) days after the
 occurrence of the vacancy or, in the case of resignation, on the effective date of the resignation
 of the then acting Claimant Trustee.

                 (b)    Vesting or Rights in Successor Claimant Trustee. Every successor
 Claimant Trustee appointed hereunder shall execute, acknowledge, and deliver to the Claimant
 Trust, the exiting Claimant Trustee, the Oversight Board, and file with the Bankruptcy Court, an
 instrument accepting such appointment subject to the terms and provisions hereof. The
 successor Claimant Trustee, without any further act, deed, or conveyance shall become vested
 with all the rights, powers, trusts and duties of the exiting Claimant Trustee, except that the
 successor Claimant Trustee shall not be liable for the acts or omissions of the retiring Claimant
 Trustee. In no event shall the retiring Claimant Trustee be liable for the acts or omissions of the
 successor Claimant Trustee.



                                                  16
                                                                                       012667
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1822
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 27 of 307 PageID 15600
                                         Filed



                 (c)    Interim Claimant Trustee. During any period in which there is a vacancy
 in the position of Claimant Trustee, the Oversight Board shall appoint one of its Members to
 serve as the interim Claimant Trustee (the “Interim Trustee”) until a successor Claimant Trustee
 is appointed pursuant to Section 3.9(a). The Interim Trustee shall be subject to all the terms and
 conditions applicable to a Claimant Trustee hereunder. Such Interim Trustee shall not be limited
 in any manner from exercising any rights or powers as a Member of the Oversight Board merely
 by such Person’s appointment as Interim Trustee.

         3.10 Continuance of Claimant Trust. The death, resignation, or removal of the
 Claimant Trustee shall not operate to terminate the Claimant Trust created by this Agreement or
 to revoke any existing agency (other than any agency of the Claimant Trustee as the Claimant
 Trustee) created pursuant to the terms of this Agreement or invalidate any action taken by the
 Claimant Trustee. In the event of the resignation or removal of the Claimant Trustee, the
 Claimant Trustee shall promptly (i) execute and deliver, by the effective date of resignation or
 removal, such documents, instruments, records, and other writings as may be reasonably
 requested by his successor to effect termination of the exiting Claimant Trustee’s capacity under
 this Agreement and the conveyance of the Claimant Trust Assets then held by the exiting
 Claimant Trustee to the successor Claimant Trustee; (ii) deliver to the successor Claimant
 Trustee all non-privileged documents, instruments, records, and other writings relating to the
 Claimant Trust as may be in the possession or under the control of the exiting Claimant Trustee,
 provided, the exiting Claimant Trustee shall have the right to make and retain copies of such
 documents, instruments, records and other writings delivered to the successor Claimant Trustee
 and the cost of making such copies shall be a Claimant Trust Expense to be paid by the Claimant
 Trust; and (iii) otherwise assist and cooperate in effecting the assumption of the exiting Claimant
 Trustee’s obligations and functions by his successor, provided the fees and expenses of such
 assistance and cooperation shall be paid to the exiting Claimant Trustee by the Claimant Trust.
 The exiting Claimant Trustee shall irrevocably appoint the successor Claimant Trustee as his
 attorney-in-fact and agent with full power of substitution for it and its name, place and stead to
 do any and all acts that such exiting Claimant Trustee is obligated to perform under this Section
 3.10.

         3.11 Claimant Trustee as “Estate Representative”. The Claimant Trustee will be the
 exclusive trustee of the Claimant Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C.
 § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
 1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Claimant
 Trust Assets, with all rights and powers attendant thereto, in addition to all rights and powers
 granted in the Plan and in this Agreement; provided that all rights and powers as representative
 of the Estate pursuant to section 1123(b)(3)(B) shall be transferred to the Litigation Trustee in
 respect of the Estate Claims[ and the Employee Claims]. The Claimant Trustee will be the
 successor-in-interest to the Debtor with respect to any action pertaining to the Claimant Trust
 Assets, which was or could have been commenced by the Debtor prior to the Effective Date,
 except as otherwise provided in the Plan or Confirmation Order. All actions, claims, rights or
 interest constituting Claimant Trust Assets are preserved and retained and may be enforced, or
 assignable to the Litigation Sub-Trust, by the Claimant Trustee as an Estate Representative.




                                                 17
                                                                                     012668
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1923
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 28 of 307 PageID 15601
                                         Filed



        3.12    Books and Records.

                (a)    The Claimant Trustee shall maintain in respect of the Claimant Trust and
 the Claimant Trust Beneficiaries books and records reflecting Claimant Trust Assets in its
 possession and the income of the Claimant Trust and payment of expenses, liabilities, and claims
 against or assumed by the Claimant Trust in such detail and for such period of time as may be
 necessary to enable it to make full and proper accounting in respect thereof. Such books and
 records shall be maintained as reasonably necessary to facilitate compliance with the tax
 reporting requirements of the Claimant Trust and the requirements of Article [VII] herein.
 Except as otherwise provided herein, nothing in this Agreement requires the Claimant Trustee to
 file any accounting or seek approval of any court with respect to the administration of the
 Claimant Trust, or as a condition for managing any payment or distribution out of the Claimant
 Trust Assets.

                 (b)    The Claimant Trustee shall provide [quarterly] reporting to the Oversight
 Board [and Claimant Trust Beneficiaries] of (i) the status of the Claimant Trust Assets, (ii) the
 balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
 Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
 applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
 Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
 of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
 expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
 Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
 such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
 Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
 confidentiality with respect to any non-public information.

                 (c)     The Claimant Trustee may dispose some or all of the books and records
 maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
 determines, with the [unanimous consent] of the Oversight Board, that the continued possession
 or maintenance of such books and records is no longer necessary for the benefit of the Claimant
 Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
 Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
 related to the Estate Claims without the consent of the Litigation Trustee. Notwithstanding the
 foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its subsidiaries to retain
 such books and records, and for such periods, as are required to be retained pursuant to Section
 204-2 of the Investment Advisers Act or any other applicable laws, rules, or regulations.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                      (i)   Compensation. [As compensation for any services rendered by the
 Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
 compensation, including any severance, as agreed to by the Claimant Trustee and Oversight
 Board.]



                                                 18
                                                                                      012669
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2024
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 29 of 307 PageID 15602
                                         Filed



                       (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Claimant Trust Expenses paid by the Claimant Trust.

                (b)     Professionals.

                       (i)     Engagement of Professionals. The Claimant Trustee shall engage
 professionals from time to time in conjunction with the services provided hereunder. The
 Claimant Trustee’s engagement of such professionals shall be approved by a majority of the
 Oversight Board as set forth in Section 3.3(b) hereof.

                       (ii)    Fees and Expenses of Professionals. The Claimant Trustee shall
 pay the reasonable fees and expenses of any retained professionals as Claimant Trust Expenses.

         3.14 Reliance by Claimant Trustee. Except as otherwise provided herein, the Claimant
 Trustee may rely, and shall be fully protected in acting or refraining from acting, on any
 resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or
 other instrument or document that the Claimant Trustee has no reason to believe to be other than
 genuine and to have been signed or presented by the proper party or parties or, in the case of
 facsimiles, to have been sent by the proper party or parties, and the Claimant Trustee may
 conclusively rely as to the truth of the statements and correctness of the opinions or direction
 expressed therein. The Claimant Trustee may consult with counsel and other professionals, and
 any advice of such counsel or other professionals shall constitute full and complete authorization
 and protection in respect of any action taken or not taken by the Claimant Trustee in accordance
 therewith. The Claimant Trustee shall have the right at any time to seek instructions from the
 Bankruptcy Court, or any other court of competent jurisdiction concerning the Claimant Trust
 Assets, this Agreement, the Plan, or any other document executed in connection therewith, and
 any such instructions given shall be full and complete authorization in respect of any action
 taken or not taken by the Claimant Trustee in accordance therewith. The Claimant Trust shall
 have the right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

        3.15 Commingling of Claimant Trust Assets. The Claimant Trustee shall not
 commingle any of the Claimant Trust Assets with his or her own property or the property of any
 other Person.

         3.16 Delaware Trustee. The Delaware Trustee shall have the power and authority, and
 is hereby authorized and empowered, to (i) accept legal process served on the Claimant Trust in
 the State of Delaware; and (ii) execute any certificates that are required to be executed under the
 Statutory Trust Act and file such certificates in the office of the Secretary of State of the State of
 Delaware, and take such action or refrain from taking such action under this Agreement as may
 be directed in a writing delivered to the Delaware Trustee by the Claimant Trustee; provided,
 however, that the Delaware Trustee shall not be required to take or to refrain from taking any
 such action if the Delaware Trustee shall believe, or shall have been advised by counsel, that
 such performance is likely to involve the Delaware Trustee in personal liability or to result in
 personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement or of any
 document contemplated hereby to which the Claimant Trust or the Delaware Trustee is or
 becomes a party or is otherwise contrary to law. The Parties agree not to instruct the Delaware


                                                  19
                                                                                        012670
Case 19-34054-sgj11 Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                2125
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    37
                                          30206/09/21 Page 30 of 307 PageID 15603
                                        Filed



 Trustee to take any action or to refrain from taking any action that is contrary to the terms of this
 Agreement or of any document contemplated hereby to which the Claimant Trust or the
 Delaware Trustee is or becomes party or that is otherwise contrary to law. Other than as
 expressly provided for in this Agreement, the Delaware Trustee shall have no duty or power to
 take any action for or on behalf of the Claimant Trust.

                                        ARTICLE IV.
                                   THE OVERSIGHT BOARD

         4.1    Oversight Board Members. The Oversight Board will be comprised of five (5)
 Members appointed to serve as the board of managers of the Claimant Trust, at least two (2) of
 which shall be disinterested Members selected by the Creditors’ Committee (such disinterested
 members, the “Disinterested Members”). The initial Members of the Oversight Board will be
 representatives of Acis, the Redeemer Committee, Meta-e Discovery, UBS, and David Pauker.
 David Pauker and Paul McVoy, the representative of Meta-e Discovery, shall serve as the initial
 Disinterested Board Members; provided, however, that if the Plan is confirmed with the
 Convenience Class or any other convenience class supported by the Creditors’ Committee, Meta-
 E Discovery and its representative will resign on the Effective Date or as soon as practicable
 thereafter and be replaced in accordance with Section 4.10 hereof..

        4.2     Authority and Responsibilities.

                 (a)   The Oversight Board shall, as and when requested by either of the
 Claimant Trustee and Litigation Trustee, or when the Members otherwise deem it to be
 appropriate or as is otherwise required under the Plan, the Confirmation Order, or this
 Agreement, consult with and advise the Claimant Trustee and Litigation Trustee as to the
 administration and management of the Claimant Trust and the Litigation Sub-Trust, as
 applicable, in accordance with the Plan, the Confirmation Order, this Agreement, and Litigation
 Sub-Trust Agreement (as applicable) and shall have the other responsibilities and powers as set
 forth herein. As set forth in the Plan, the Confirmation Order, and herein, the Oversight Board
 shall have the authority and responsibility to oversee, review, and govern the activities of the
 Claimant Trust, including the Litigation Sub-Trust, and the performance of the Claimant Trustee
 and Litigation Trustee, and shall have the authority to remove the Claimant Trustee in
 accordance with Section 3.7 hereof or the Litigation Trustee in accordance with the terms of the
 Litigation Sub-Trust Agreement; provided, however, that the Oversight Board may not direct
 either Claimant Trustee and Litigation Trustee to act inconsistently with their respective duties
 under this Agreement (including without limitation as set in Section 4.2(e) below), the Litigation
 Sub-Trust Agreement, the Plan, the Confirmation Order, or applicable law.

               (b)     The Oversight Board shall also (i) monitor and oversee the administration
 of the Claimant Trust and the Claimant Trustee’s performance of his or her responsibilities under
 this Agreement, (ii) as more fully set forth in the Litigation Sub-Trust Agreement, approve
 funding to the Litigation Sub-Trust, monitor and oversee the administration of the Litigation
 Sub-Trust and the Litigation Trustee’s performance of his responsibilities under the Litigation
 Sub-Trust Agreement, and (iii) perform such other tasks as are set forth herein, in the Litigation
 Sub-Trust Agreement, and in the Plan.



                                                  20
                                                                                       012671
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2226
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 31 of 307 PageID 15604
                                         Filed



                (c)   The Claimant Trustee shall consult with and provide information to the
 Oversight Board in accordance with and pursuant to the terms of the Plan, the Confirmation
 Order, and this Agreement to enable the Oversight Board to meet its obligations hereunder.

                (d)     Notwithstanding any provision of this Agreement to the contrary, the
 Claimant Trustee shall not be required to (i) obtain the approval of any action by the Oversight
 Board to the extent that the Claimant Trustee, in good faith, reasonably determines, based on the
 advice of legal counsel, that such action is required to be taken by applicable law, the Plan, the
 Confirmation Order, or this Agreement or (ii) follow the directions of the Oversight Board to
 take any action the extent that the Claimant Trustee, in good faith, reasonably determines, based
 on the advice of legal counsel, that such action is prohibited by applicable law the Plan, the
 Confirmation Order, or this Agreement.

                 (e)      Notwithstanding provision of this Agreement to the contrary, with respect
 to the activities of the Reorganized Debtor in its capacity as an investment adviser (and
 subsidiaries of the Reorganized Debtor that serve as general partner or in an equivalent capacity)
 to any Managed Funds, the Oversight Board shall not make investment decisions or otherwise
 participate in the investment decision making process relating to any such Managed Funds, nor
 shall the Oversight Board or any member thereof serve as a fiduciary to any such Managed
 Funds. It is agreed and understood that investment decisions made by the Reorganized Debtor
 (or its subsidiary entities) with respect to Managed Funds shall be made by the Claimant Trustee
 in his capacity as an officer of the Reorganized Debtor and New GP LLC and/or such persons
 who serve as investment personnel of the Reorganized Debtor from time to time, and shall be
 subject to the fiduciary duties applicable to such entities and persons as investment adviser to
 such Managed Funds.

         4.3     Fiduciary Duties. The Oversight Board (and each Member in its capacity as such)
 shall have fiduciary duties to the Claimant Trust Beneficiaries consistent with the fiduciary
 duties that the members of the Creditors’ Committee have to unsecured creditors and shall
 exercise its responsibilities accordingly; provided, however, that the Oversight Board shall not
 owe fiduciary obligations to any Holders of Class A Limited Partnership Interests or Class B/C
 Limited Partnership Interests until such Holders become Claimant Trust Beneficiaries in
 accordance with Section 5.1(c) hereof; provided, further, that the Oversight Board shall not owe
 fiduciary obligations to a Holder of an Equity Trust Interest if such Holder is named as a
 defendant in any of the Causes of Action, including Estate Claims, in their capacities as such, it
 being the intent that the Oversight Board’s fiduciary duties are to maximize the value of the
 Claimant Trust Assets, including the Causes of Action. In all circumstances, the Oversight
 Board shall act in the best interests of the Claimant Trust Beneficiaries and in furtherance of the
 purpose of the Claimant Trust. Notwithstanding anything to the contrary contained in this
 Agreement, the foregoing shall not eliminate the implied contractual covenant of good faith and
 fair dealing.

         4.4    Meetings of the Oversight Board. Meetings of the Oversight Board are to be held
 as necessary to ensure the operation of the Claimant Trust but in no event less often than
 quarterly. Special meetings of the Oversight Board may be held whenever and wherever called
 for by the Claimant Trustee or any Member; provided, however, that notice of any such meeting
 shall be duly given in writing no less than 48 hours prior to such meeting (such notice


                                                 21
                                                                                     012672
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2327
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 32 of 307 PageID 15605
                                         Filed



 requirement being subject to any waiver by the Members in the minutes, if any, or other
 transcript, if any, of proceedings of the Oversight Board). Unless the Oversight Board decides
 otherwise (which decision shall rest in the reasonable discretion of the Oversight Board), the
 Claimant Trustee, and each of the Claimant Trustee’s designated advisors may, but are not
 required to, attend meetings of the Oversight Board.

         4.5    Unanimous Written Consent. Any action required or permitted to be taken by the
 Oversight Board in a meeting may be taken without a meeting if the action is taken by
 unanimous written consents describing the actions taken, signed by all Members and recorded.
 If any Member informs the Claimant Trustee (via e-mail or otherwise) that he or she objects to
 the decision, determination, action, or inaction proposed to be made by unanimous written
 consent, the Claimant Trustee must use reasonable good faith efforts to schedule a meeting on
 the issue to be set within 48 hours of the request or as soon thereafter as possible on which all
 members of the Oversight Board are available in person or by telephone. Such decision,
 determination, action, or inaction must then be made pursuant to the meeting protocols set forth
 herein.

        4.6     Manner of Acting.

                 (a)     A quorum for the transaction of business at any meeting of the Oversight
 Board shall consist of at least three Members (including no less than one (1) Disinterested
 Member); provided that if the transaction of business at a meeting would constitute a direct or
 indirect conflict of interest for the Redeemer Committee, Acis, and/or UBS, at least two
 Disinterested Members must be present for there to be a quorum. Except as set forth in Sections
 3.3(c), 4.9(a), 5.2, 5.4, 6.1, 9.1, and 10, herein, the majority vote of the Members present at a
 duly called meeting at which a quorum is present throughout shall be the act of the Oversight
 Board except as otherwise required by law or as provided in this Agreement. Any or all of the
 Members may participate in a regular or special meeting by, or conduct the meeting through the
 use of, conference telephone, video conference, or similar communications equipment by means
 of which all Persons participating in the meeting may hear each other, in which case any required
 notice of such meeting may generally describe the arrangements (rather than or in addition of the
 place) for the holding hereof. Any Member participating in a meeting by this means is deemed
 to be present in person at the meeting. Voting (including on negative notice) may be conducted
 by electronic mail or individual communications by the applicable Trustee and each Member.

                 (b)     Any Member who is present and entitled to vote at a meeting of the
 Oversight Board when action is taken is deemed to have assented to the action taken, subject to
 the requisite vote of the Oversight Board, unless (i) such Member objects at the beginning of the
 meeting (or promptly upon his/her arrival) to holding or transacting business at the meeting; (ii)
 his/her dissent or abstention from the action taken is entered in the minutes of the meeting; or
 (iii) he/she delivers written notice (including by electronic or facsimile transmission) of his/her
 dissent or abstention to the Oversight Board before its adjournment. The right of dissent or
 abstention is not available to any Member of the Oversight Board who votes in favor of the
 action taken.

                (c)    Prior to a vote on any matter or issue or the taking of any action with
 respect to any matter or issue, each Member shall report to the Oversight Board any conflict of


                                                 22
                                                                                     012673
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2428
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 33 of 307 PageID 15606
                                         Filed



 interest such Member has or may have with respect to the matter or issue at hand and fully
 disclose the nature of such conflict or potential conflict (including, without limitation, disclosing
 any and all financial or other pecuniary interests that such Member may have with respect to or
 in connection with such matter or issue, other than solely as a holder of Trust Interests). A
 Member who, with respect to a matter or issue, has or who may have a conflict of interest
 whereby such Member’s interests are adverse to the interests of the Claimant Trust shall be
 deemed a “Conflicted Member” who shall not be entitled to vote or take part in any action with
 respect to such matter or issue. In the event of a Conflicted Member, the vote or action with
 respect to such matter or issue giving rise to such conflict shall be undertaken only by Members
 who are not Conflicted Members and, notwithstanding anything contained herein to the contrary,
 the affirmative vote of only a majority of the Members who are not Conflicted Members shall be
 required to approve of such matter or issue and the same shall be the act of the Oversight Board.

                (d)     Each of Acis, the Redeemer Committee, and UBS shall be deemed
 “Conflicted Members” with respect to any matter or issue related to or otherwise affecting any of
 their respective Claim(s) (a “Committee Member Claim Matter”). A unanimous vote of the
 Disinterested Members shall be required to approve of or otherwise take action with respect to
 any Committee Member Claim Matter and, notwithstanding anything herein to the contrary, the
 same shall be the act of the Oversight Board.

         4.7    Tenure of the Members of the Oversight Board. The authority of the Members of
 the Oversight Board will be effective as of the Effective Date and will remain and continue in
 full force and effect until the Claimant Trust is terminated in accordance with Article X hereof.
 The Members of the Oversight Board will serve until such Member’s successor is duly appointed
 or until such Member’s earlier death or resignation pursuant to Section 4.7 below, or removal
 pursuant to Section 4.8 below.

         4.8     Resignation. A Member of the Oversight Board may resign by giving not less
 than [90 days] prior written notice thereof to the Claimant Trustee and other Members. Such
 resignation shall become effective on the earlier to occur of (i) the day specified in such notice
 and (ii) the appointment of a successor in accordance with Section 4.9 below.

        4.9     Removal. A majority of the Oversight Board may remove any Member for Cause
 or Disability. If any Committee Member has its Claim disallowed the representative of such
 entity will immediately be removed as a Member without the requirement for a vote and a
 successor will be appointed in the manner set forth herein. Notwithstanding the foregoing, upon
 the termination of the Claimant Trust, any or all of the Members shall be deemed to have
 resigned.

        4.10    Appointment of a Successor Member.

                (a)     In the event of a vacancy on the Oversight Board (whether by removal,
 death, or resignation), a new Member may be appointed to fill such position by the remaining
 Members acting unanimously; provided, however, that any vacancy resulting from the removal,
 resignation, or death of a Disinterested Member may only be filled by a disinterested Person
 unaffiliated with any Claimant or constituency in the Chapter 11 Case; provided, further, that if
 an individual serving as the representative of a Committee Member resigns from its role as


                                                  23
                                                                                       012674
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2529
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 34 of 307 PageID 15607
                                         Filed



 representative, such resignation shall not be deemed resignation of the Committee Member itself
 and such Committee Member shall have the exclusive right to designate its replacement
 representative for the Oversight Board. The appointment of a successor Member will be further
 evidenced by the Claimant Trustee’s filing with the Bankruptcy Court (to the extent a final
 decree has not been entered) and posting on the Claimant Trustee’s website a notice of
 appointment, at the direction of the Oversight Board, which notice will include the name,
 address, and telephone number of the successor Member.

                (b)    Immediately upon the appointment of any successor Member, the
 successor Member shall assume all rights, powers, duties, authority, and privileges of a Member
 hereunder and such rights and privileges will be vested in and undertaken by the successor
 Member without any further act. A successor Member will not be liable personally for any act or
 omission of a predecessor Member.

                (c)      Every successor Member appointed hereunder shall execute,
 acknowledge, and deliver to the Claimant Trustee and other Members an instrument accepting
 the appointment under this Agreement and agreeing to be bound thereto, and thereupon the
 successor Member without any further act, deed, or conveyance, shall become vested with all
 rights, powers, trusts, and duties of a Member hereunder.

         4.11 Compensation and Reimbursement of Expenses. [Unless determined by the
 Oversight Board, no Member shall be entitled to compensation in connection with his or her
 service to the Oversight Board; provided, however, that a Disinterested Member shall be
 compensated in a manner and amount initially set by the other Members and as thereafter
 amended from time to time by agreement between the Oversight Board and the Disinterested
 Member.]3 Notwithstanding the foregoing, the Claimant Trustee will reimburse the Members for
 all reasonable and documented out-of-pocket expenses incurred by the Members in connection
 with the performance of their duties hereunder (which shall not include fees, costs, and expenses
 of legal counsel).

         4.12 Confidentiality. Each Member shall, during the period that such Member serves
 as a Member under this Agreement and following the termination of this Agreement or following
 such Member’s removal or resignation, hold strictly confidential and not use for personal gain
 any material, non-public information of or pertaining to any Person to which any of the Claimant
 Trust Assets relates or of which such Member has become aware in the Member’s capacity as a
 Member (“Confidential Trust Information”), except as otherwise required by law. For the
 avoidance of doubt, a Member’s Affiliates, employer, and employer’s Affiliates (and collectively
 with such Persons’ directors, officers, partners, principals and employees, “Member Affiliates”)
 shall not be deemed to have received Confidential Trust Information solely due to the fact that a
 Member has received Confidential Trust Information in his or her capacity as a Member of the
 Oversight Board and to the extent that (a) a Member does not disclose any Confidential Trust
 Information to a Member Affiliate, (b) the business activities of such Member Affiliates are
 conducted without reference to, and without use of, Confidential Trust Information, and (c) no


 3
     NTD: Compensation for Disinterested Member(s) to be discussed.



                                                      24
                                                                                    012675
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2630
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 35 of 307 PageID 15608
                                         Filed



 Member Affiliate is otherwise directed to take, or takes on behalf of a Member or Member
 Affiliate, any actions that are contrary to the terms of this Section 4.11.

                                         ARTICLE V.
                                       TRUST INTERESTS

        5.1     Claimant Trust Interests.

               (a)    General Unsecured Claim Trust Interests. On the date hereof, or on the
 date such Claim becomes Allowed under the Plan, the Claimant Trust shall issue General
 Unsecured Claim Trust Interests to Holders of Allowed Class 8 General Unsecured Claims (the
 “GUC Beneficiaries”). The Claimant Trustee shall allocate to each Holder of an Allowed Class
 8 General Unsecured Claim a General Unsecured Claim Trust Interest equal to the ratio that the
 amount of each Holder’s Allowed Class 8 Claim bears to the total amount of the Allowed Class
 8 Claims. The General Unsecured Claim Trust Interests shall be entitled to distributions from
 the Claimant Trust Assets in accordance with the terms of the Plan and this Agreement.

                (b)    Subordinated Claim Trust Interests. On the date hereof, or on the date
 such Claim becomes Allowed under the Plan, the Claimant Trust shall issue Subordinated Claim
 Trust Interests to Holders of Class 9 Subordinated Claims (the “Subordinated Beneficiaries”).
 The Claimant Trustee shall allocate to each Holder of an Allowed Class 9 Subordinated Claim a
 Subordinated Claim Trust Interest equal to the ratio that the amount of each Holder’s Allowed
 Class 9 Claim bears to the total of amount of the Allowed Class 9. The Subordinated Trust
 Interests shall be subordinated in right and priority to the General Unsecured Claim Trust
 Interests. The Subordinated Beneficiaries shall only be entitled to distributions from the
 Claimant Trust Assets after each GUC Beneficiary has been repaid in full with applicable
 interest on account of such GUC Beneficiary’s Allowed General Unsecured Claim, in
 accordance with the terms of the Plan and this Agreement.

                 (c)     Contingent Trust Interests. On the date hereof, or on the date such Interest
 becomes Allowed under the Plan, the Claimant Trust shall issue Contingent Interests to Holders
 of Allowed Class 10 Class B/C Limited Partnership Interests and Holders of Allowed Class 11
 Class A Limited Partnership Interests (collectively, the “Equity Holders”). The Claimant Trustee
 shall allocate to each Holder of Allowed Class 10 Class B/C Limited Partnership Interests and
 each Holder of Allowed Class 11 Class A Limited Partnership Interests a Contingent Trust
 Interest equal to the ratio that the amount of each Holder’s Allowed Class 10 or Class 11 Interest
 bears to the total amount of the Allowed Class 10 or Class 11 Interests, as applicable, under the
 Plan. Contingent Trust Interests shall not vest, and the Equity Holders shall not have any rights
 under this Agreement, unless and until the Claimant Trustee files with the Bankruptcy Court a
 certification that all GUC Beneficiaries have been paid indefeasibly in full, including, to the
 extent applicable, all accrued and unpaid post-petition interest consistent with the Plan (the
 “GUC Payment Certification”). Equity Holders will only be deemed “Beneficiaries” under this
 Agreement upon the filing of a GUC Payment Certification with the Bankruptcy Court, at which
 time the Contingent Trust Interests will vest and be deemed “Equity Trust Interests.” The Equity
 Trust Interests shall be subordinated in right and priority to Subordinated Trust Interests, and
 distributions on account thereof shall only be made if and when Subordinated Beneficiaries have
 been repaid in full on account of such Subordinated Beneficiary’s Allowed Subordinated Claim,


                                                 25
                                                                                      012676
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2731
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 36 of 307 PageID 15609
                                         Filed



 in accordance with the terms of the Plan, the Confirmation Order, and this Agreement. The
 Equity Trust Interests distributed to Allowed Holders of Class A Limited Partnership Interests
 shall be subordinated to the Equity Trust Interests distributed to Allowed Holders of Class B/C
 Limited Partnership Interests.

         5.2     Interests Beneficial Only. The ownership of the beneficial interests in the
 Claimant Trust shall not entitle the Claimant Trust Beneficiaries to any title in or to the Claimant
 Trust Assets (which title shall be vested in the Claimant Trust) or to any right to call for a
 partition or division of the Claimant Trust Assets or to require an accounting. No Claimant Trust
 Beneficiary shall have any governance right or other wright to direct Claimant Trust activities.

         5.3    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
 or other disposition of a Trust Interest may be effected until (i) such action is unanimously
 approved by the Oversight Board, (ii) the Claimant Trustee and Oversight Board have received
 such legal advice or other information that they, in their sole and absolute discretion, deem
 necessary to assure that any such disposition shall not cause the Claimant Trust to be subject to
 entity-level taxation for U.S. federal income tax purposes, and (iii) either (x) the Claimant
 Trustee and Oversight Board, acting unanimously, have received such legal advice or other
 information that they, in their sole and absolute discretion, deem necessary or appropriate to
 assure that any such disposition shall not (a) require the Claimant Trust to comply with the
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act or (b) cause any adverse effect under the Investment Advisers Act,
 or (y) the Oversight Board, acting unanimously, has determined, in its sole and absolute
 discretion, to cause the Claimant Trust to become a public reporting company and/or make
 periodic reports under the Exchange Act (provided that it is not required to register under the
 Investment Company Act or register its securities under the Securities Act) to enable such
 disposition to be made. In the event that any such disposition is allowed, the Oversight Board
 and the Claimant Trustee may add such restrictions upon such disposition and other terms of this
 Agreement as are deemed necessary or appropriate by the Claimant Trustee, with the advice of
 counsel, to permit or facilitate such disposition under applicable securities and other laws.

        5.4     Registry of Trust Interests.

                 (a)     Registrar. The Claimant Trustee shall appoint a registrar, which may be
 the Claimant Trustee (the “Registrar”), for the purpose of recording ownership of the Trust
 Interests as provided herein. The Registrar, if other than the Claimant Trustee, shall be an
 institution or person acceptable to the Oversight Board. For its services hereunder, the Registrar,
 unless it is the Claimant Trustee, shall be entitled to receive reasonable compensation from the
 Claimant Trust as a Claimant Trust Expense.

                (b)       Trust Register. The Claimant Trustee shall cause to be kept at the office
 of the Registrar, or at such other place or places as shall be designated by the Registrar from time
 to time, a registry of the Claimant Trust Beneficiaries and the Equity Holders (the “Trust
 Register”), which shall be maintained pursuant to such reasonable regulations as the Claimant
 Trustee and the Registrar may prescribe.




                                                 26
                                                                                      012677
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2832
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 37 of 307 PageID 15610
                                         Filed



                (c)     Access to Register by Beneficiaries. The Claimant Trust Beneficiaries
 and their duly authorized representatives shall have the right, upon reasonable prior written
 notice to the Claimant Trustee, and in accordance with reasonable regulations prescribed by the
 Claimant Trustee, to inspect and, at the expense of the Claimant Trust Beneficiary make copies
 of the Trust Register, in each case for a purpose reasonable and related to such Claimant Trust
 Beneficiary’s Trust Interest.

         5.5     Exemption from Registration. The Parties hereto intend that the rights of the
 Claimant Trust Beneficiaries arising under this Claimant Trust shall not be “securities” under
 applicable laws, but none of the Parties represent or warrant that such rights shall not be
 securities or shall not be entitled to exemption from registration under the applicable securities
 laws. The Oversight Board, acting unanimously, and Claimant Trustee may amend this
 Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
 or appropriate with the advice of counsel, to ensure that the Claimant Trust is not subject to
 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act. The Trust Interests shall not have consent or voting rights or
 otherwise confer on the Claimant Trust Beneficiaries any rights similar to the rights of a
 shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
 to be made, by the Oversight Board and/or the Claimant Trustee under this Agreement.

         5.6     Absolute Owners. The Claimant Trustee may deem and treat the Claimant Trust
 Beneficiary of record as determined pursuant to this Article 5 as the absolute owner of such Trust
 Interests for the purpose of receiving distributions and payment thereon or on account thereof
 and for all other purposes whatsoever.

        5.7     Effect of Death, Incapacity, or Bankruptcy. The death, incapacity, or bankruptcy
 of any Claimant Trust Beneficiary during the term of the Claimant Trust shall not (i) entitle the
 representatives or creditors of the deceased Beneficiary to any additional rights under this
 Agreement, or (ii) otherwise affect the rights and obligations of any of other Claimant Trust
 Beneficiary under this Agreement.

         5.8    Change of Address. Any Claimant Trust Beneficiary may, after the Effective
 Date, select an alternative distribution address by providing notice to the Claimant Trustee
 identifying such alternative distribution address. Such notification shall be effective only upon
 receipt by the Claimant Trustee. Absent actual receipt of such notice by the Claimant Trustee,
 the Claimant Trustee shall not recognize any such change of distribution address.

        5.9     Standing. No Claimant Trust Beneficiary shall have standing to direct the
 Claimant Trustee to do or not to do any act or to institute any action or proceeding at law or in
 equity against any party upon or with respect to the Claimant Trust Assets. No Claimant Trust
 Beneficiary shall have any direct interest in or to any of the Claimant Trust Assets.

        5.10    [Reserved]




                                                27
                                                                                     012678
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2933
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 38 of 307 PageID 15611
                                         Filed



                                          ARTICLE VI.
                                         DISTRIBUTIONS

        6.1     Distributions.

                (a)      Notwithstanding anything to the contrary contained herein, the Claimant
 Trustee shall distribute to holders of Trust Interests at least annually the Cash on hand net of any
 amounts that (a) are reasonably necessary to maintain the value of the Claimant Trust Assets
 pending their monetization or other disposition during the term of the Claimant Trust, (b) are
 necessary to pay or reserve for reasonably incurred or anticipated Claimant Trust Expenses and
 any other expenses incurred by the Claimant Trust (including, but not limited to, any taxes
 imposed on or payable by the Claimant Trustee with respect to the Claimant Trust Assets), (c)
 are necessary to pay or reserve for the anticipated costs and expenses of the Litigation Sub-Trust,
 (d) are necessary to satisfy or reserve for other liabilities incurred or anticipated by the Claimant
 Trustee in accordance with the Plan and this Agreement (including, but not limited to,
 indemnification obligations and similar expenses), (e) are necessary to maintain the Disputed
 Claims Reserve, and (f) are necessary to pay Allowed Claims in Class 1 through Class 7.
 Notwithstanding anything to the contrary contained in this paragraph, the Claimant Trustee shall
 exercise reasonable efforts to make initial distributions within [six] months of the Effective Date,
 and the Oversight Board may not prevent such initial distributions unless upon a unanimous vote
 of the Oversight Board. The Claimant Trustee may otherwise distribute all Claimant Trust
 Assets on behalf of the Claimant Trust in accordance with this Agreement and the Plan at such
 time or times as the Claimant Trustee is directed by the Oversight Board.

               (b)     At the request of the Reorganized Debtor, subject in all respects to the
 provisions of this Agreement, the Claimant Trustee shall distribute Cash to the Reorganized
 Debtor, as Distribution Agent with respect to Claims in Class 1 through 7, sufficient to satisfy
 Allowed Claims in Class 1 through Class 7.

                (c)     All proceeds of Claimant Trust Assets shall be distributed in accordance
 with the Plan and this Agreement.

         6.2    Manner of Payment or Distribution. All distributions made by the Claimant
 Trustee on behalf of the Claimant Trust to the Claimant Trust Beneficiaries shall be payable by
 the Claimant Trustee directly to the Claimant Trust Beneficiaries of record [as of the twentieth
 (20th) day prior] to the date scheduled for the distribution, unless such day is not a Business Day,
 then such date or the distribution shall be the following Business Day, but such distribution shall
 be deemed to have been completed as of the required date.

         6.3      Delivery of Distributions. All distributions under this Agreement to any Claimant
 Trust Beneficiary shall be made, as applicable, at the address of such Claimant Trust Beneficiary
 (a) as set forth on the Schedules filed with the Bankruptcy Court or (b) on the books and records
 of the Debtor or their agents, as applicable, unless the Claimant Trustee has been notified in
 writing of a change of address pursuant to Section 5.6 hereof.

        6.4    Disputed Claims Reserves. There will be no distributions under this Agreement
 or the Plan on account of Disputed Claims pending Allowance. The Claimant Trustee will



                                                  28
                                                                                       012679
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3034
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 39 of 307 PageID 15612
                                         Filed



 maintain a Disputed Claims Reserve as set forth in the Plan and will make distributions from the
 Disputed Claims Reserve as set forth in the Plan.

         6.5     Undeliverable Distributions and Unclaimed Property.             All undeliverable
 distributions and unclaimed property shall be treated in the manner set forth in the Plan.

         6.6     De Minimis Distributions. Distributions with a value of less than $100 will be
 treated in accordance with the Plan.

        6.7    United States Claimant Trustee Fees and Reports. After the Effective Date, the
 Claimant Trust shall pay as a Claimant Trust Expense, all fees incurred under 28 U.S.C.
 § 1930(a)(6) by reason of the Claimant Trust’s disbursements until the Chapter 11 Case is
 closed. After the Effective Date, the Claimant Trust shall prepare and serve on the Office
 of the United States Trustee such quarterly disbursement reports for the Claimant Trust as
 required by the Office of the United States Trustee Office for as long as the Chapter 11
 Case remains open.

                                         ARTICLE VII.
                                         TAX MATTERS

        7.1     Tax Treatment and Tax Returns.

                 (a)     It is intended for the initial transfer of the Claimant Trust Assets to the
 Claimant Trust to be treated for federal income tax purposes (and foreign, state, local tax
 purposes where applicable) as if the Debtor transferred the Claimant Trust Assets (other than the
 amounts set aside in the Disputed Claim Reserve, if the Claimant Trustee makes the election
 described below) to the Claimant Trust Beneficiaries and then, immediately thereafter, the
 Claimant Trust Beneficiaries transferred the Claimant Trust Assets to the Claimant Trust.
 Consistent with such treatment, (i) it is intended that the Claimant Trust will be treated as a
 grantor trust for federal income tax purposes (and foreign, state, and local income tax purposes
 where applicable), (ii) it is intended that the Claimant Trust Beneficiaries will be treated as the
 grantors of the Claimant Trust and owners of their respective share of the Claimant Trust Assets
 for federal income tax purposes (and foreign, state, and local income tax purposes where
 applicable), and (iii) the Claimant Trustee shall file all federal income tax returns (and foreign,
 state, and local income tax returns where applicable) for the Claimant Trust as a grantor trust
 pursuant to Treasury Regulation Section 1.671-4(a). The Claimant Trustee also will annually
 send to each Beneficiary, in accordance with the tax laws, a separate statement setting forth such
 holder's Beneficiary’s interest in the Claimant Trust and share of items of income, gain, loss,
 deduction or credit as relevant for U.S. federal income tax purposes for such Beneficiaries to use
 in preparing their U.S. federal income tax returns.

                (b)    The Claimant Trustee shall determine the fair market value of the
 Claimant Trust Assets as of the Effective Date and notify the applicable Beneficiaries of such
 valuation, and such valuation shall be used consistently by all parties for all federal income tax
 purposes.

               (c)   The Claimant Trustee may file an election pursuant to Treasury
 Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a disputed ownership fund, in


                                                 29
                                                                                     012680
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3135
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 40 of 307 PageID 15613
                                         Filed



 which case the Claimant Trustee will file federal income tax returns and pay taxes for the
 Disputed Claim Reserve as a separate taxable entity.

         7.2     Withholding. The Claimant Trustee may withhold from any amount distributed
 from the Claimant Trust to any Claimant Trust Beneficiary such sum or sums as are required to
 be withheld under the income tax laws of the United States or of any state or political
 subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
 distributed to and received by the applicable Beneficiary. As a condition to receiving any
 distribution from the Claimant Trust, the Claimant Trustee may require that the Beneficiary
 provide such holder’s taxpayer identification number and such other information and
 certification as may be deemed necessary for the Claimant Trustee to comply with applicable tax
 reporting and withholding laws. If a Beneficiary fails to comply with such a request within one
 year, such distribution shall be deemed an unclaimed distribution and treated in accordance with
 Section 6.5(b) of this Agreement.

                                 ARTICLE VIII.
                     STANDARD OF CARE AND INDEMNIFICATION

         8.1      Standard of Care. None of the Claimant Trustee, acting in his capacity as the
 Claimant Trustee or in any other capacity contemplated by this Agreement or the Plan, the
 Delaware Trustee, acting in its capacity as Delaware Trustee, the Oversight Board, or any
 individual Member, solely in their capacity as Members of the Oversight Board, shall be
 personally liable to the Claimant Trust or to any Person (including any Claimant Trust
 Beneficiary) in connection with the affairs of the Claimant Trust, unless it is ultimately
 determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
 acts or omissions of any such Claimant Trustee, Delaware Trustee, Oversight Board, or Member
 constituted fraud, willful misconduct, or gross negligence. The employees, agents and
 professionals retained by the Claimant Trust, the Claimant Trustee, or Oversight Board shall not
 be personally liable to the Claimant Trust or any other Person in connection with the affairs of
 the Claimant Trust, unless it is ultimately determined by order of the Bankruptcy Court or other
 court of competent jurisdiction that such acts or omissions by such employee, agent, or
 professional constituted willful fraud, willful misconduct or gross negligence. None of the
 Claimant Trustee, Delaware Trustee, Oversight Board, or any Member shall be personally liable
 to the Claimant Trust or to any Person for the acts or omissions of any employee, agent or
 professional of the Claimant Trust or Claimant Trustee taken or not taken in good faith reliance
 on the advice of professionals or, as applicable, with the approval of the Bankruptcy Court,
 unless it is ultimately determined by order of the Bankruptcy Court or other court of competent
 jurisdiction that the Claimant Trustee, Delaware Trustee, Oversight Board, or Member acted
 with gross negligence or willful misconduct in the selection, retention, or supervision of such
 employee, agent or professional of the Claimant Trust.

         8.2     Indemnification. The Claimant Trustee (including each former Claimant
 Trustee), Delaware Trustee, Oversight Board, and all past and present Members (collectively, the
 “Indemnified Parties”) shall be indemnified by the Claimant Trust against and held harmless by
 the Claimant Trust from any losses, claims, damages, liabilities or expenses (including, without
 limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
 may become subject in connection with any action, suit, proceeding or investigation brought or


                                                30
                                                                                    012681
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3236
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 41 of 307 PageID 15614
                                         Filed



 threatened against any of the Indemnified Parties in their capacity as Claimant Trustee, Delaware
 Trustee, Oversight Board, or Member, or in connection with any matter arising out of or related
 to the Plan, this Agreement, or the affairs of the Claimant Trust, unless it is ultimately
 determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
 Indemnified Party’s acts or omissions constituted willful fraud, willful misconduct, or gross
 negligence. If the Indemnified Party becomes involved in any action, proceeding, or
 investigation in connection with any matter arising out of or in connection with the Plan, this
 Agreement or the affairs of the Claimant Trust for which an indemnification obligation could
 arise, the Indemnified Party shall promptly notify the Claimant Trustee and/or Oversight Board,
 as applicable; provided, however, that the failure of an Indemnified Party to promptly notify the
 Claimant Trustee and/or Oversight Board of an indemnification obligation will not excuse the
 Claimant Trust from indemnifying the Indemnified Party unless such delay has caused the
 Claimant Trust material harm. The Claimant Trust shall advance or otherwise reimburse on
 demand the Indemnified Party’s reasonable legal and other expenses (including, without
 limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
 other expenses related to any claim that has been brought or threatened to be brought) incurred in
 connection therewith as a Claimant Trust Expense, but the Indemnified Party shall be required to
 repay promptly to the Claimant Trust the amount of any such advanced or reimbursed expenses
 paid to the Indemnified Party to the extent that it shall be ultimately determined by Final Order
 that the Indemnified Party engaged in willful fraud, misconduct, or negligence in connection
 with the affairs of the Claimant Trust with respect to which such expenses were paid. The
 Claimant Trust shall indemnify and hold harmless the employees, agents and professionals of the
 Claimant Trust and Indemnified Parties to the same extent as provided in this Section 8.2 for the
 Indemnified Parties. For the avoidance of doubt, the provisions of this Section 8.2 shall remain
 available to any former Claimant Trustee, Delaware Trustee, or Member or the estate of any
 decedent Claimant Trustee or Member. The indemnification provided hereby shall be a
 Claimant Trust Expense.

         8.3   No Personal Liability. Except as otherwise provided herein, neither of the
 Trustees nor Members of the Oversight Board shall be subject to any personal liability
 whatsoever, whether in tort, contract, or otherwise, to any Person in connection with the affairs
 of the Claimant Trust to the fullest extent provided under Section 3803 of the Delaware Statutory
 Trust Act, and all Persons asserting claims against the Claimant Trustee, Litigation Trustee, or
 any Members, or otherwise asserting claims of any nature in connection with the affairs of the
 Claimant Trust, shall look solely to the Claimant Trust Assets for satisfaction of any such claims.

         8.4    Other Protections. To the extent applicable and not otherwise addressed herein,
 the provisions and protections set forth in Article IX of the Plan will apply to the Claimant Trust,
 the Claimant Trustee, the Litigation Trustee, and the Members.

                                          ARTICLE IX.
                                         TERMINATION

          9.1    Duration. The Trustees, the Claimant Trust, and the Oversight Board shall be
 discharged or dissolved, as the case may be, at such time as: (a) the Litigation Trustee
 determines that the pursuit of Estate Claims is not likely to yield sufficient additional proceeds to
 justify further pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit


                                                  31
                                                                                       012682
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3337
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 42 of 307 PageID 15615
                                         Filed



 of Causes of Action (other than Estate Claims) is not likely to yield sufficient additional
 proceeds to justify further pursuit of such Causes of Action, (c) the Clamant Trustee determines
 that the pursuit of sales of other Claimant Trust Assets is not likely to yield sufficient additional
 proceeds to justify further pursuit of such sales of Claimant Trust Assets, (d) all objections to
 Disputed Claims and Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved,
 and (f) all Distributions required to be made by the Claimant Trustee to the Claimant Trust
 Beneficiaries under the Plan have been made, but in no event shall the Claimant Trust be
 dissolved later than three years from the Effective Date unless the Bankruptcy Court, upon
 motion made within the six-month period before such third anniversary (and, in the event of
 further extension, by order of the Bankruptcy Court, upon motion made at least six months
 before the end of the preceding extension), determines that a fixed period extension (not to
 exceed two years, together with any prior extensions, without a favorable letter ruling from the
 Internal Revenue Service or an opinion of counsel that any further extension would not adversely
 affect the status of the Claimant Trust as a liquidating trust for federal income tax purposes) is
 necessary to facilitate or complete the recovery on, and liquidation of, the Claimant Trust
 Assets[; provided, however, that each extension must be approved, upon a finding that the
 extension is necessary to facilitate or complete the recovery on, and liquidation of the Claimant
 Trust Assets, by the Bankruptcy Court within 6 months of the beginning of the extended term
 and no extension, together with any prior extensions, shall exceed three years [without a
 favorable letter ruling from the Internal Revenue Service or an opinion of counsel that any
 further extension would not adversely affect the status of the Claimant Trust as a liquidating trust
 for federal income tax purposes.]

         9.2     Distributions in Kind. Upon dissolution of the Claimant Trust, any remaining
 Claimant Trust Assets that exceed the amounts required to be paid under the Plan will be
 transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders of
 the Claimant Trust Interests as provided in the Claimant Trust Agreement.

         9.3     Continuance of the Claimant Trustee for Winding Up. After dissolution of the
 Claimant Trust and for purpose of liquidating and winding up the affairs of the Claimant Trust,
 the Claimant Trustee shall continue to act as such until the Claimant Trustee’s duties have been
 fully performed. Prior to the final distribution of all remaining Claimant Trust Assets, the
 Claimant Trustee shall be entitled to reserve from such assets any and all amounts required to
 provide for the Claimant Trustee’s own costs and expenses, including a reserve to fund any
 potential indemnification or similar obligations of the Claimant Trust, until such time as the
 winding up of the Claimant Trust is completed. Upon the dissolution of the Claimant Trust and
 completion of the winding up of the assets, liabilities and affairs of the Claimant Trust pursuant
 to the Delaware Statutory Trust Act, the Claimant Trustee shall file a certificate of cancellation
 with the State of Delaware to terminate the Claimant Trust pursuant to Section 3810 of the
 Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
 be referred to as the “Termination Date”). Upon the Termination date, the Claimant Trustee
 shall retain for a period of two (2) years, as a Claimant Trust Expense, the books, records,
 Claimant Trust Beneficiary lists, and certificated and other documents and files that have been
 delivered to or created by the Claimant Trustee. At the Claimant Trustee’s discretion, all of such
 records and documents may, but need not, be destroyed at any time after two (2) years from the
 Termination Date.



                                                  32
                                                                                       012683
Case 19-34054-sgj11 Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                3438
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    37
                                          30206/09/21 Page 43 of 307 PageID 15616
                                        Filed



        9.4    Termination of Duties. Except as otherwise specifically provided herein, upon
 the Termination Date of the Claimant Trust, the Claimant Trustee, the Oversight Board and its
 Members shall have no further duties or obligations hereunder.

         9.5    No Survival. The rights of Claimant Trust Beneficiaries hereunder shall not
 survive the Termination Date, provided that such Claimant Trust Beneficiaries are provided with
 notice of such Termination Date.

                                      ARTICLE X.
                                 AMENDMENTS AND WAIVER

         The Claimant Trustee, with the consent of a simple majority of the Oversight Board, may
 amend this Agreement to correct or clarify any non-material provisions. This Agreement may
 not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
 by an instrument in writing signed by the Claimant Trustee and with [the unanimous approval] of
 the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
 provided that the Claimant Trustee must provide the Oversight Board with prior written notice of
 any non-material amendments, supplements, modifications, or waivers of this Agreement.

                                          ARTICLE XI.
                                        MISCELLANEOUS

        11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
 Claimant Trust by this Agreement shall be irrevocable and shall not be subject to revocation,
 cancellation or rescission by the Claimant Trust Beneficiaries.

        11.2 Bankruptcy of Claimant Trust Beneficiaries. The dissolution, termination,
 bankruptcy, insolvency or other similar incapacity of any Claimant Trust Beneficiary shall not
 permit any creditor, trustee, or any other Claimant Trust Beneficiary to obtain possession of, or
 exercise legal or equitable remedies with respect to, the Claimant Trust Assets.

       11.3 Claimant Trust Beneficiaries have No Legal Title to Claimant Trust Assets. No
 Claimant Trust Beneficiary shall have legal title to any part of the Claimant Trust Assets.

         11.4 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
 implied, shall be construed to give any Person other than the Claimant Trustee, Oversight Board,
 and the Claimant Trust Beneficiaries any legal or equitable right, remedy or claim under or in
 respect of this Agreement. The Claimant Trust Assets shall be held for the sole and exclusive
 benefit of the Claimant Trust Beneficiaries.

         11.5 Notices. All notices, directions, instructions, confirmations, consents and requests
 required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
 in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
 to a non-United States address, air mail, postage prepaid, addressed to:




                                                  33
                                                                                       012684
Case 19-34054-sgj11 Doc 1822-140
                        1389-1 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 3539
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    37
                                           30206/09/21 Page 44 of 307 PageID 15617
                                         Filed



                (a)    If to the Claimant Trustee:

                               Claimant Trustee
                               c/o [insert contact info for Claimant Trustee]

                With a copy to:

                               [insert contact for counsel to the Claimant Trustee].

        Notice mailed shall be effective on the date mailed or sent. Any Person may change the
 address at which it is to receive notices under this Agreement by furnishing written notice
 pursuant to the provisions of this Section 11.5 to the entity to be charged with knowledge of such
 change.

         11.6 Severability. Any provision hereof which is prohibited or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions hereof, and any such prohibition
 or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
 provisions in another jurisdiction.

        11.7 Counterparts. This Agreement may be executed by the parties hereto in separate
 counterparts, each of which when so executed and delivered shall be an original, but all such
 counterparts shall together constitute but one and the same instrument.

        11.8 Binding Effect, etc. All covenants and agreements contained herein shall be
 binding upon, and inure to the benefit of, the Claimant Trust, the Claimant Trustee, and the
 Claimant Trust Beneficiaries, and their respective successors and assigns. Any notice, direction,
 consent, waiver or other instrument or action by any Claimant Trust Beneficiary shall bind its
 successors and assigns.

       11.9 Headings; References. The headings of the various Sections herein are for
 convenience of reference only and shall not define or limit any of the terms or provisions hereof.

        11.10 Governing Law. This Agreement shall in all respects be governed by, and
 construed in accordance with the laws of the State of Delaware, including all matters of
 constructions, validity and performance.

        11.11 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
 exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
 enforcement and construction of any right, remedy, obligation, or liability arising under or by
 reason of this Agreement or the Plan.

          11.12 Transferee Liabilities. The Claimant Trust shall have no liability for, and the
 Claimant Trust Assets shall not be subject to, any claim arising by, through or under the Debtor
 except as expressly set forth in the Plan or in this Agreement. In no event shall the Claimant
 Trustee or the Claimant Trust Beneficiaries have any personal liability for such claims. If any
 liability shall be asserted against the Claimant Trust or the Claimant Trustee as the transferee of
 the Claimant Trust Assets on account of any claimed liability of, through or under the Debtor or


                                                 34
                                                                                     012685
Case 19-34054-sgj11 Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                3640
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    37
                                          30206/09/21 Page 45 of 307 PageID 15618
                                        Filed



 Reorganized Debtor, the Claimant Trustee may use such part of the Claimant Trust Assets as
 may be necessary to contest any such claimed liability and to pay, compromise, settle or
 discharge same on terms reasonably satisfactory to the Claimant Trustee as a Claimant Trust
 Expense.

                           [Remainder of Page Intentionally Blank]




                                             35
                                                                               012686
Case 19-34054-sgj11 Doc 1389-1
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                3741
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    37
                                          30206/09/21 Page 46 of 307 PageID 15619
                                        Filed



         IN WITNESS HEREOF, the parties hereto have caused this Claimant Trust Agreement to
 be duly executed by their respective officers thereunto duly authorized on the day and year first
 written above.

                                             Highland Capital Management, L.P.



                                             By:
                                                     James P. Seery, Jr.
                                                     Chief Executive Officer and
                                                     Chief Restructuring Officer

                                             Claimant Trustee


                                             By:
                                                     James P. Seery, Jr., not individually but
                                             solely in his capacity as the Claimant Trustee




                                                36
                                                                                     012687
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  1 of42
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 47 of 307 PageID 15620
                                         Filed



                                   




                                                                          012688
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  2 of43
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 48 of 307 PageID 15621
                                         Filed



                          LIMITED LIABILITY COMPANY AGREEMENT
                                            OF
                                       [NEW GP] LLC

          This Limited Liability Company Agreement (this “Agreement”) of [NEW GP] LLC (the
  “Company”), a Delaware limited liability company, is effective as of [____], 2020 (the
  “Effective Date”) and entered into by [CLAIMANT TRUST], the sole member of the Company
  as of the date hereof (the “Member”).

                                           RECITALS

          WHEREAS, the Company was formed on [____], 2020 pursuant to the filing of the
  certificate of formation of the Company (the “Certificate”) with the Office of the Secretary of
  State of the State of Delaware.

         WHEREAS, the Member desires to enter into this Agreement to reflect the terms and
  provisions relating to its ownership and management of the Company.

          NOW THEREFORE, in consideration for the promises contained herein, the parties
  hereto agree as follows:

                                          ARTICLE I
                                         DEFINITIONS

        As used in this Agreement, capitalized terms used but not otherwise defined in this
  Agreement shall have the meanings provided to them in Exhibit A.

                                       ARTICLE II
                                   GENERAL PROVISIONS

  2.1     Formation of Limited Liability Company

          The Company was formed as a Delaware limited liability company on [____], 2020 by
  the filing of the Certificate with the Office of the Secretary of State of the State of Delaware
  under and pursuant to the Act. The Member shall file or cause to be filed all such other
  certificates, notices, statements, amendments or other instruments required by law for the
  continued operation of the Company as a limited liability company.

  2.2     Name of Company

          The name of the Company shall be “[NEW GP]LLC”. The business of the Company may
  be conducted under any name chosen by the Member, and the Member may, in its sole discretion
  consistent with the requirements of the Act, change the name of the Company from time to time.

  2.3     Principal Place of Business; Registered Agent for Process

         (a)        The principal office of the Company shall be at such place as the Member may
  designate, in its sole discretion, from time to time.


  ActiveUS 181638689v.2

                                                                                    012689
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  3 of44
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 49 of 307 PageID 15622
                                         Filed



           (b)      The registered office of the Company in the State of Delaware shall be at such
  place as the Member may designate, in its sole discretion, from time to time. The registered
  agent of the Company in the State of Delaware to accept service of process shall be such Person
  as the Member may designate, in its sole discretion, from time to time. The Member may
  establish places of business of the Company within and without the State of Delaware, as and
  when required by the Company’s business, and may appoint agents for the service of process in
  all jurisdictions in which the Company shall conduct business.

  2.4     Term of Company

           The term of the Company commenced on the date the Certificate was filed in the office
  of the Secretary of State of the State of Delaware in accordance with the Act and shall continue
  until terminated pursuant to Section 9.1.

  2.5     Purposes

          The Company is organized for the purpose of carrying on any lawful business, as
  determined appropriate by the Member. Notwithstanding the preceding sentence, the Company
  may execute and deliver and perform all contracts and other undertakings and engage in all the
  activities and transactions that may, in the opinion of the Member, be necessary or advisable to
  carry out the foregoing purposes, subject to the limitations contained in this Agreement and the
  Act.

  2.6     Title to Company Property

           All property owned by the Company shall be deemed to be owned by the Company as an
  entity, and the Member shall not have any direct ownership interest in any such property.

  2.7     Failure to Observe Formalities

           A failure to observe any formalities or requirements of this Agreement, the Certificate or
  the Act shall not be grounds for imposing personal liability on the Member or the managers for
  liabilities of the Company.

  2.8     No Partnership Intended for Nontax Purposes

         The Member has formed the Company under the Act, and expressly denies any intent
  hereby to form a partnership or a corporation under applicable law.

  2.9     Liability of the Member to Third Parties; No Reliance by Third-Party Creditors

          (a)    Except as otherwise provided in the Act, the Member shall not be personally
  liable for any debt, obligation or liability of the Company, whether arising in contract or
  otherwise, by reason of being a member of the Company.

         (b)     This Agreement is entered into by the Member for the exclusive benefit of the
  Member and its successors and assigns. This Agreement is expressly not intended for the benefit
  of any creditor of the Company or any other Person. Except and only to the extent provided by


  ActiveUS 181638689v.2

                                                                                      012690
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  4 of45
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 50 of 307 PageID 15623
                                         Filed



  applicable statute, no such creditor or third party shall have any rights under this Agreement or
  any agreement between the Company and the Member with respect to any contributions or
  otherwise.

  2.10    Election to be Taxed as Corporation

         The Company intends to elect to be treated as a corporation for federal income tax
  purposes.

                                           ARTICLE III
                                            MEMBER

  3.1     Member

          The Company shall be owned exclusively by the Member pursuant to the terms of this
  Agreement. In the event the Company has more than one Member, this Agreement shall have no
  further force and effect.

  3.2     Capital

        The Member may (but shall not be required to) contribute capital to the Company in such
  amounts and at such times as it may determine in its discretion.

                                       ARTICLE IV
                          ALLOCATION OF NET INCOME AND NET LOSS

          All items of Net Income or Net Loss shall be allocated exclusively to the Member.

                                          ARTICLE V
                                        DISTRIBUTIONS

         Net Cash Flow and Company assets in kind shall be distributed in such amounts, and at
  such times as the Member may in its absolute discretion determine. Any such distribution shall
  be made exclusively to the Member.


                                          ARTICLE VI
                                         MANAGEMENT

  6.1     Management Vested in the Member

        As provided and subject to the terms herein, the Member shall have the authority to
  manage the business and affairs of the Company. Any action required to be taken by the Member
  on behalf of the Company shall be duly taken if approved, in writing or otherwise, by the
  Member as required by the terms of this Agreement.

  6.2     Authority of the Member

          Except as otherwise provided herein, the Member shall be vested with complete


  ActiveUS 181638689v.2

                                                                                     012691
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  5 of46
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 51 of 307 PageID 15624
                                         Filed



  management and control of the affairs of the Company, except to the extent that the Member
  delegates authority to one or more Officers or other Persons designated by the Member. Except
  as otherwise provided herein, the Member shall have the power and authority to do all things
  necessary or proper to carry out the purposes of the Company. All actions taken by the Member
  shall be subject to the terms of this Agreement. Any officer or authorized person of the Member,
  acting in their capacity on behalf of the Member, shall be specifically authorized to execute
  authorized instruments, documents, agreements, contracts and other undertakings on behalf and
  in the name of the Company, and parties dealing with the Company shall be entitled to rely on
  the authority of each parties to execute such documents on behalf of the Company. In addition,
  the Member may delegate to one or more persons the authority to execute authorized
  instruments, documents, agreements, contracts and other undertakings on behalf and in the name
  of the Company.

  6.3     Payment and Reimbursement of Expenses

         The Company shall reimburse the Member for all reasonable expenses incurred by them
  on behalf of the Company.

                                          ARTICLE VII
                                           OFFICERS

  7.1     Authority to Delegate to Officers

         The Member shall have the power and authority to appoint officers of the Company (the
  “Officers”). Officers shall have such authority, perform such duties and hold office for such
  period as may be prescribed by the Member. The Member may delegate to any Officer the power
  to appoint any subordinate Officers and to prescribe their respective terms of office, authority
  and duties. Any two or more offices may be held by the same Person. Unless an Officer dies,
  resigns or is removed from office, he or she shall hold office until his or her successor is
  appointed.

  7.2     Resignation or Removal

          Any Officer of the Company may resign from such position by delivering written notice
  of the resignation to the Member. Any Officer may be removed by the Member, with or without
  cause, upon receiving written notice from the Member. Election or appointment of an Officer
  shall not of itself create any contractual right to continued employment, compensation or other
  benefit from the Company. Vacancies in any office caused by any reason may be filled by the
  Member by selecting an individual to act during the unexpired term.

  7.3     Salaries

         The compensation of any Officers, agents or other employees of the Company shall be
  fixed by the Member, and may be changed from time to time by the Member.

  7.4     Signing Authority

          The Member may authorize any Officer or Officers, or agent or agents, to enter into any


  ActiveUS 181638689v.2

                                                                                    012692
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  6 of47
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 52 of 307 PageID 15625
                                         Filed



  contract or execute and deliver any instrument in the name of and on behalf of the Company.
  Such authority may be general or confined to specific instances. All checks, drafts or other
  orders for the payment of money, notes or other evidences of indebtedness issued in the name of
  the Company may be signed by such Officer or Officers, or agent or agents, of the Company as
  is from time to time determined by the Member and in such manner as is from time to time
  determined by the Member.

                                        ARTICLE VIII
                                      INDEMNIFICATION

   8.1      Limitation on Liability

          No Member, manager or Officer, or employee, shareholder, member, partner, delegate or
  agent thereof, shall be liable, responsible or accountable in damages or otherwise to the Company
  or the Member for any act or omission by any such Person if such Person acted in good faith,
  unless such conduct constitutes fraud, gross negligence or willful misconduct.

   8.2      Indemnification

           To the fullest extent not prohibited by law, the Company shall indemnify and hold
  harmless the Member, each manager and each Officer, and each employee, shareholder, member,
  partner, delegate or agent thereof, from and against any and all losses, claims, demands, costs,
  damages, liabilities (joint and several), expenses of any nature (including attorneys’ fees and
  disbursements), judgments, fines, settlements and other amounts arising from any and all claims,
  demands, actions, suits or proceedings, civil, criminal, administrative or investigative, in which
  such Person may be involved or threatened to be involved, as a party or otherwise, by reason of
  any act or omission performed or omitted by such Covered Person in good faith on behalf of the
  Company and in a manner reasonably believed to be within the scope of the authority conferred
  on such Covered Person by this Agreement, regardless of whether such Person continues in such
  capacity at the time any such liability or expense is paid or incurred, except for fraud, gross
  negligence, or willful misconduct on the part of such Person. The indemnification provided by
  this Section 8.2 shall be in addition to any other rights to which those indemnified may be
  entitled under any agreement, as a matter of law or equity, or otherwise, and shall continue as to
  a Person who has ceased to serve in their capacity, and shall inure to the benefit of the heirs,
  successors, assigns and administrators of the Person so indemnified. With respect to the
  satisfaction of any indemnification of the above-mentioned Persons, only assets of the Company
  shall be available therefore and the Member shall not have any personal liability therefore. Any
  indemnification required hereunder to be made by the Company shall be made promptly after the
  liability, loss, damage, cost or expense is incurred or suffered. The Member may establish
  reasonable procedures for the submission of claims for indemnification pursuant to this Section
  8.2, determination of the entitlement of any Person thereto and review of any such determination.

   8.3      Advancement of Expenses

          The right to indemnification conferred in this Article VIII shall include the right to be
  paid by the Company the expenses incurred in defending any proceeding in advance of its final
  disposition. An advancement of expenses shall be made upon delivery to the Company of an



  ActiveUS 181638689v.2

                                                                                     012693
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  7 of48
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 53 of 307 PageID 15626
                                         Filed



  undertaking, by or on behalf of such indemnitee, to repay all amounts so advanced if it shall
  ultimately be determined by final and binding decision by a court or arbitrator that such
  indemnitee is not entitled to be indemnified for such expenses under this Section 8.3.

                                       ARTICLE IX
                              DISSOLUTION AND TERMINATION

   9.2      Events of Dissolution

          (a)       The Company shall be dissolved on a date designated by the Member.

         (b)      Subject to the foregoing, the death, retirement, resignation, expulsion,
  bankruptcy or dissolution of the Member or the occurrence of any other event that terminates the
  continued membership of the Member shall not cause the Company to be dissolved or its affairs
  to be wound up, and upon the occurrence of any such event, the limited liability company shall
  be continued without dissolution.

   9.3      Effectiveness of Dissolution

          Dissolution of the Company shall be effective on the date on which the event occurs
  giving rise to the dissolution, but the Company shall not terminate until the assets of the
  Company shall have been distributed as provided herein. Notwithstanding the dissolution of the
  Company, prior to the termination of the Company, as aforesaid, the business of the Company
  and the affairs of the Member, as such, shall continue to be governed by this Agreement. Upon
  dissolution, the Member shall cause the assets of the Company to be liquidated and shall cause
  the proceeds thereof to be applied and distributed as contemplated by this Agreement.

   9.4      Distributions Upon Liquidation

         Distributions upon liquidation of the Company, after payment to all creditors, shall be
  made to the Member.

                                      ARTICLE X
                          BOOKS, RECORDS AND BANK ACCOUNTS

   10.1     Books and Records

           (a) The books and records of the Company shall be maintained at the principal office
   of the Company.

           (b)     The Company shall maintain with its books and records the following: (i) a
   current list of the full name and last known address of the Member; (ii) a copy of the
   Certificate, and all certificates of amendment thereto; (iii) copies of the Company’s federal,
   state and local tax returns and reports, if any, for the three most recent fiscal years; (iv) copies
   of this Agreement and any amendments thereto; and (v) copies of all financial statements for
   the Company for the three most recent fiscal years.




  ActiveUS 181638689v.2

                                                                                        012694
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  8 of49
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 54 of 307 PageID 15627
                                         Filed



   10.2     Bank Accounts

          The Member shall be responsible for causing one or more accounts to be maintained in a
  bank (or banks), as necessary, which accounts shall be used for the payment of expenditures
  incurred in connection with the business of the Company, and in which shall be deposited any
  and all cash receipts. All such amounts shall be received, held and disbursed by the Company for
  the purposes specified in this Agreement. There shall not be deposited in any of such accounts
  any funds other than funds belonging to the Company, and no other funds shall in any way be
  commingled with such funds.

                                           ARTICLE XI
                                         MISCELLANEOUS

   11.1     Successors and Assigns

          This Agreement, and each and every provision hereof, shall be binding on and shall inure
  to the benefit of the Member, its respective successors, heirs, successors-in-title and assignees,
  and each and every successor in interest to any Member, whether such successor acquires such
  Interest by way of gift, purchase, foreclosure or by any other method, shall hold such Interest
  subject to all the terms and provisions of this Agreement.

   11.2     Amendment of Agreement

          Except as otherwise provided herein, this Agreement shall be amended only upon the
  written agreement of the Member.

   11.3     Captions

         Titles or captions of articles or sections contained in this Agreement are inserted only as a
  matter of convenience and for reference, and in no way define, limit, extend or describe the
  scope of this Agreement or the intent of any provisions hereof.

   11.4     Applicable Law

         This Agreement and the rights and obligations of the parties hereunder shall be governed
  by and interpreted, construed and enforced in accordance with the laws of the State of Delaware
  (regardless of the choice of law principles of the State of Delaware or of any other jurisdiction).

   11.5     Severability of Provisions

          Each provision of this Agreement shall be considered separable and if for any reason
  provision or provisions herein are determined to be invalid, unenforceable or illegal under any
  existing or future law, such invalidity, unenforceability or illegality shall not impair the operation
  of or affect those portions of this Agreement which are valid, enforceable and legal.

   11.6     Entire Agreement

          This Agreement constitutes the entire agreement of the Member with respect to the


  ActiveUS 181638689v.2

                                                                                         012695
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-2
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  9 of50
                                                                                       11
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 55 of 307 PageID 15628
                                         Filed



  subject matter hereof.

                                 [signature page follows]




  ActiveUS 181638689v.2

                                                                          012696
Case 19-34054-sgj11 Doc 1822-140
                        1389-2 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1051
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    11
                                           30206/09/21 Page 56 of 307 PageID 15629
                                         Filed



         IN WITNESS WHEREOF, the Member has executed this Agreement as of the
 Effective Date.


                                             [CLAIMANT TRUST]



                                             By:
                                                Name: [______]
                                                 Its: [______]




                         [Signature Page to [NEW GP] LLC Operating Agreement]


 ActiveUS 181638689v.2

                                                                                012697
Case 19-34054-sgj11 Doc 1822-140
                        1389-2 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1152
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    11
                                           30206/09/21 Page 57 of 307 PageID 15630
                                         Filed



                                          EXHIBIT A

                                         DEFINITIONS

 The capitalized terms used in this Agreement shall have the following meanings:

         “Act” means the Delaware Limited Liability Company Act, as amended from time to
 time.

        “Certificate” means the Certificate of Formation of the Company filed in the Office of
 the Secretary of State of the State of Delaware, as amended from time to time.

        “Company” means the limited liability company formed pursuant to the Certificate and
 this Agreement. “Effective Date” means the date first referenced in the preamble to this
 Agreement.

         “Interest” means the entire ownership interest of the Member in the Company at any
 particular time, including the right of such Member to any and all benefits to which a Member
 may be entitled as provided in this Agreement, together with the obligations of such Member to
 comply with all the terms and provisions of this Agreement.

         “Member” has the meaning provided in the first paragraph of this Agreement.

        “Net Cash Flow” means, for each fiscal year or other period, the gross cash proceeds
 received by the Company for such year or period, less cash expenditures of the Company for
 such year or period, less reserves for future Company expenditures as determined by the
 Member.

         “Net Income” and “Net Loss” mean, for each fiscal year or other period, an amount equal
 to the Company’s realized and unrealized net income or net loss for the applicable fiscal year or
 period.

         “Officer” means a Person designated or appointed as an officer of the Company pursuant
 to Article VII.

         “Person” means any individual, corporation, partnership, trust, limited liability company
 or other entity.




 ActiveUS 181638689v.2

                                                                                    012698
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  1 of53
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 58 of 307 PageID 15631
                                         Filed



                                  




                                                                          012699
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  2 of54
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 59 of 307 PageID 15632
                                         Filed




                             FIFTH AMENDED AND RESTATED

                           AGREEMENT OF LIMITED PARTNERSHIP

                                              OF

                      HIGHLAND CAPITAL MANAGEMENT, L.P.
                                (A Delaware Limited Partnership)



                                   [______________], 2020




 ActiveUS 181752655

                                                                          012700
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  3 of55
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 60 of 307 PageID 15633
                                         Filed



         This FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
 (this “Agreement”) of Highland Capital Management, L.P., (the “Partnership”), dated as of
 [_______________], 2020 and entered into by and among the [New GP Entity] as general partner of
 the Partnership (the “General Partner”) and the limited partner of the Partnership as set forth on
 Schedule A hereto (the “Limited Partner”), amends and restates in its entirety the Fourth Amended
 and Restated Agreement of Limited Partnership of the Partnership dated as of December 24, 2015
 (as amended to date, the “Prior Agreement”), by and among Strand Advisors, Inc. (the “Prior
 General Partner”) and the former limited partners of the Partnership who were limited partners of
 the Partnership (the “Prior Limited Partners”). The General Partner and Limited Partners are
 collectively referred to as the “Partners.”

        WHEREAS, the Prior Agreement, as amended pursuant to that certain amendment dated
 [____________], 2020, provides for the reconstitution and continuation of the Partnership if new
 limited partners are admitted to the partnership within 90 days after dissolution thereof and such
 new limited partners consent to the continuation of the Partnership.

        WHEREAS, the Partnership was reorganized pursuant to the Plan of Reorganization of
 Highland Capital Management, L.P., that was approved by the United States Bankruptcy Court for
 Northern District of Texas, Dallas Division, on [_______________] (the “Plan”).

        WHEREAS, pursuant to the Plan the limited partnership interests of the Prior Limited
 Partners and the Prior General Partner were canceled on [_______________] and new limited
 partnership interests were issued to the Limited Partner and the General Partner under the Prior
 Agreement.

        WHEREAS, the General Partner and the Limited Partner wish to ratify the admission to the
 Partnership of the General Partner and the Limited Partner and to amend and restate the terms of the
 Partnership as set forth in this Agreement.

        NOW, THEREFORE, in consideration of the agreements and obligations set forth herein,
 the undersigned hereby agree as follows:

         1.      Continuation.

                (a)    Subject to the provisions of this Agreement, the Partners hereby continue the
 Partnership as a limited partnership pursuant to the provisions of the Delaware Revised Uniform
 Limited Partnership Act (6 Del.C. §17-101, et seq.), as amended from time to time (the “Act”).
 This Agreement amends, restates, and supersedes the Prior Agreement and all other prior
 agreements or understandings with respect to the matters covered herein.

                 (b)    The Limited Partner, being the sole limited partner of the Partnership, hereby
 (i) consents to the continuation of the Partnership and (ii) ratifies and approves the appointment of
 the General Partner as general partner of the Partnership.

         2.      Organizational Matters.

             (a)    Name; Certificate. The name of the Partnership is Highland Capital
 Management, L.P. The Partnership was organized as a limited partnership pursuant to the Act and

                                                  1
 ActiveUS 181752655

                                                                                      012701
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  4 of56
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 61 of 307 PageID 15634
                                         Filed



 filed a Certificate of Limited Partnership (the “Certificate”) with the Secretary of State of the State
 of Delaware. Any person authorized to act on behalf of the General Partner or the Partnership may,
 subject to Section 19 below, cause the Partnership to file such other certificates and documents as
 may be necessary or appropriate to comply with the Act and any other applicable requirements for
 the operation of a limited partnership in accordance with the laws of the State of Delaware and any
 other jurisdictions in which the Partnership shall conduct business, and to maintain such filings for
 so long as the Partnership conducts business therein.

                 (b)     Offices. The name of the resident agent for service of process for the
 Partnership and the address of the registered office of the Partnership in the State of Delaware is
 Corporation Services Company, 2023 Centre Road, Wilmington Delaware 19805-1297. The
 General Partner may establish places of business of the Partnership within and without the State of
 Delaware, as and when required by the Partnership’s business and in furtherance of its purposes set
 forth herein, and may appoint (or cause the appointment of) agents for service of process in all
 jurisdictions in which the Partnership shall conduct business. The General Partner may from time
 to time in its sole discretion change the Partnership’s places of business, resident agent for service
 of process, and/or the location of its registered office in Delaware.

         3.      Purpose; Powers. The Partnership is formed for the purpose of engaging in any
 lawful act or activity for which limited partnerships may be formed under the Act. Without limiting
 the foregoing, the general character and purposes of the business of the Partnership are to (a) engage
 in the business, directly and/or through one or more subsidiaries, of liquidating assets of, and
 performing investment management and advisory services for, pooled investment vehicles, funds,
 investment holdings, accounts, and interests therein; and (b) engage in any lawful activities
 (including, subject to the other provisions of this Agreement, the borrowing of money and the
 issuance of guarantees of indebtedness of others) directly or indirectly related or incidental thereto
 and in which a Delaware limited partnership may lawfully engage. The Partnership shall have and
 exercise all of the powers and rights conferred upon limited partnerships formed pursuant to the
 Act.

         4.      Management.

                (a)    Authority of the General Partner. The business and affairs of the Partnership
 shall be managed exclusively by and under the direction of the General Partner, which shall have
 the right, power and authority to exercise all of the powers of the Partnership except as otherwise
 provided by law or this Agreement. Decisions or actions made or approved by the General Partner
 in accordance with this Agreement shall constitute decisions or actions by the Partnership and shall
 be binding upon the Partnership and each Limited Partner of the Partnership. The General Partner
 may not be removed or replaced by the Limited Partners. In the event of the withdrawal,
 resignation or dissolution of the General Partner, a new General Partner shall be designated in
 writing by a majority in interest of the Limited Partners, who shall provide written notice to the
 remaining Limited Partners of such designation.

                (b)     Delegation of Powers; Officers. Notwithstanding anything to the contrary
 herein, the General Partner may delegate any or all or any portion of its rights, powers, authority,
 duties and responsibilities with respect to the management of the Partnership to such officers of the
 Partnership with such titles as the General Partner may determine (“Officers”). The General Partner

                                                   2
 ActiveUS 181752655

                                                                                        012702
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  5 of57
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 62 of 307 PageID 15635
                                         Filed



 may authorize any such Officers to sign agreements, contracts, instruments, or other documents in
 the name of and on behalf of the Partnership, and such authority may be general or limited to
 specific instances. The power and authority of any Officer appointed by the General Partner under
 this Section 4(b) shall not exceed the power and authority possessed by the General Partner under
 this Agreement. The Officers shall hold office until their successors are duly appointed or their
 earlier death, resignation, or removal. Any Officer so appointed may be removed at any time, with
 or without cause, by the written consent of the General Partner. Any Officer may resign from his or
 her office upon prior written notice to the Partnership. If any office shall become vacant, a
 replacement Officer may be appointed by the written consent of the General Partner. Two or more
 offices may be held by the same person. The initial Officers of the Partnership are set forth on
 Schedule B.

                (c)    Limited Partners. No Limited Partner shall have any right to participate in
 the management of the Partnership as a Limited Partner. Moreover, no Limited Partner shall have
 any voting rights except with respect to consent to amendments as set forth in Section 19 below, or
 as otherwise required by the Act.

                 (d)    Transactions with Affiliates. The General Partner or any person controlling,
 controlled by, or under common control with the General Partner (an “Affiliate”) may engage in
 transactions with the Partnership from time to time, including without limitation for lending to or
 borrowing from the Partnership, engaging in the provision of services to the Partnership, or
 otherwise engaging in business transactions with the Partnership, provided that such transactions are
 entered into in good faith. Unless otherwise expressly provided in this Agreement or any other
 agreement contemplated herein, whenever a conflict of interest exists or arises between the General
 Partner or any of its Affiliates, on the one hand, and the Partnership or any Limited Partner, on the
 other hand, any action taken by the General Partner, in the absence of bad faith by the General
 Partner, shall not constitute a breach of this Agreement or any other agreement contemplated herein
 or a breach of any standard of care or duty imposed herein or therein or under the Act or any other
 applicable law, rule, or regulation.

         5.      Partners.

                 (a)    General. The name, address, and percentage interest ownership interest of
 the General Partner and each Limited Partner in the Partnership (the “Percentage Interest”) are set
 forth on Schedule A hereto. Additional Limited Partners may be admitted to the Partnership, and
 Schedule A may be amended, only with the written consent of the General Partner (provided, that
 failure to update Schedule A shall not itself be conclusive of whether consent of the General Partner
 has been obtained). No Limited Partner shall have the right or power to resign, withdraw or retire
 from the Partnership, except upon (i) the occurrence of any event described in Section 17-801 of the
 Act (in which case the Limited Partner(s) with respect to which such event has occurred shall,
 automatically and with no further action necessary by any person, cease to be a Limited Partner, and
 shall be deemed to have solely the interest of an assignee (within the meaning of Section 17 of the
 Act) with respect to such Limited Partner’s Limited Partnership Interest), or (ii) with the consent of
 the General Partner. For the avoidance of doubt, no action may be taken to reduce, directly or
 indirectly, the Percentage Interest of any Partner without the written consent of such Partner.




                                                   3
 ActiveUS 181752655

                                                                                       012703
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  6 of58
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 63 of 307 PageID 15636
                                         Filed



                (b)     Capital Contributions. The Partners may, in their sole discretion, make
 additional capital contribution to the Partnership if requested by the General Partner. All capital,
 whenever contributed, shall be subject in all respects to the risks of the business and subordinate in
 right of payment to the claims of present or future creditors of the Partnership in accordance with
 this Agreement.

               (c)    Capital Accounts. The Partnership shall maintain a capital account for each
 Partner in accordance with Section 704(b) and 704(c) of the Internal Revenue Code of 1986, as
 amended (the “Code”), and the principles of the Treasury Regulations promulgated thereunder.

                  (d)    Tax Representative. The General Partner shall serve as the “tax
 representative” to be the Partnership’s designated representative within the meaning of Section
 6223 of the Code with sole authority to act on behalf of the Partnership for purposes of subchapter
 C of Chapter 63 of the Code and any comparable provisions of state or local income tax laws (the
 “Tax Representative”). The Tax Representative is specifically directed and authorized to take
 whatever steps it deems necessary or desirable to perfect such designation, including, without
 limitation, filing any forms or documents with the Internal Revenue Service, properly designating a
 particular individual to act on its behalf of the Tax Representative and taking such other action as
 may from time to time be required under Treasury Regulations. The Tax Representative is hereby
 authorized to and shall perform all duties of a “tax representative” and shall serve as Tax
 Representative until its resignation or until the designation of its successor, whichever occurs
 sooner.

         6.      Allocation of Income and Losses.

                (a)    Definitions. For purposes of this Agreement, “Income” and “Loss” of the
 Partnership shall mean the taxable income and loss, respectively, of the Partnership computed with
 the adjustments set forth in Treasury Regulation under Code Section 704(b) including (A)
 adjustments pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(g), (B) the inclusion of the
 amount of any tax-exempt income as an item of income, (C) the inclusion of the amount of any
 nondeductible, noncapitalizable expense as an item of deduction and (D) the inclusion of the
 amount of unrealized gain or unrealized loss with respect to an asset of the Partnership as an item of
 income or gain (as applicable) upon distribution of such asset in kind or as required by Treasury
 Regulation Section 1.704-1(b)(2)(iv)(f).

                 (b)    Allocations Generally. The Income and Loss of the Partnership for each
 fiscal year or other applicable period shall be allocated to and among the Partners in proportion to
 their respective Percentage Interests.

                 (c)    Adjustments. Notwithstanding Section 6(b) (but subject to Section 6(c)),

                        (i)    Items of income or gain for any taxable period shall be allocated to
                               the Partner in the manner and to the extent required by the “qualified
                               income offset” provisions of Treasury Regulation Section 1.704-
                               1(b)(2)(ii)(d); and

                        (ii)   In no event shall any Loss or item of deduction be allocated to a
                               Partner if such allocation would cause or increase a negative balance

                                                    4
 ActiveUS 181752655

                                                                                       012704
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  7 of59
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 64 of 307 PageID 15637
                                         Filed



                               in such Partner’s capital account determined by increasing the
                               Partner’s capital account balance by any amount the Partner may be
                               obligated to restore to the Partnership pursuant to Treasury Regulation
                               Section 1.704-1(b)(2)(ii)(c) and by decreasing such capital account
                               balance by the amounts specified in Treasury Regulation Sections
                               1.704-1(b)(2)(ii)(d)(4), (5) and (6)).


                 (d)      Nonrecourse Debt. If at any time the Partnership incurs any “nonrecourse
 debt” (i.e., debt that is treated as nonrecourse for purposes of Treasury Regulation Section 1.1001-
 2), the following provisions will apply notwithstanding anything to the contrary expressed
 elsewhere in this Agreement:

                       (i)     “Nonrecourse deductions” (as defined in Treasury Regulation
                               Sections 1.704-2(b) and (c)) shall be allocated to the Partners in
                               proportion to their respective Percentage Interests.

                       (ii)    All other allocations relating to such nonrecourse debt shall be
                               allocated in accordance with Treasury Regulation Section 1.704-2;
                               and

                       (iii)   For purposes of Sections 6(b) and 6(c), each Partner’s capital account
                               balance shall be increased by the Partner’s share of minimum gain
                               and of partner nonrecourse debt minimum gain (as determined
                               pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-
                               2(i)(5), respectively).

                 (e)     Deductions, Credits. Except as otherwise provided herein or as required by
 Code Section 704, for federal income tax purposes, all items of income, gain, loss, deduction or
 credit shall be allocated to the Partners in the same manner as are Income and Loss.

                (f)     Regulatory Allocations. Notwithstanding the provisions of Sections 6(a)-(e)
 above, allocations of Income and Loss shall be made in the order of priority set forth in Exhibit I to
 this Agreement.

                 (g)    Withholding. To the extent that the Partnership is required to withhold and
 pay over any amounts to any Governmental Authority with respect to Distributions or allocations to
 any Limited Partner, the amount withheld shall be treated as a Distribution to that Limited Partner
 pursuant to Sections 4.02, 4.03 or 4.05, as applicable. In the event of any claimed over-
 withholding, Limited Partners shall be limited to an action against the applicable jurisdiction and
 not against the Partnership (unless the Partnership has not yet paid such amounts over to such
 jurisdiction). If any amount required to be withheld was not, in fact, actually withheld from one or
 more Distributions and the Partnership shall have been required to pay such amount to such
 Governmental Entity, the Partnership may, at its option, (i) require the affected Limited Partner to
 reimburse the Partnership for such withholding or (ii) reduce any subsequent Distributions to such
 Limited Partner by the amount of such withholding, in each case plus interest. Each Limited
 Partner agrees to furnish the Partnership with such documentation as shall reasonably be requested


                                                   5
 ActiveUS 181752655

                                                                                       012705
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  8 of60
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 65 of 307 PageID 15638
                                         Filed



 by the Partnership to assist it in determining the extent of, and in fulfilling, its withholding
 obligations. Each Limited Partner will indemnify the General Partner and the Partnership against
 any losses and liabilities (including interest and penalties) related to any withholding obligations
 with respect to allocations or Distributions made to such Limited Partner by the Partnership.

                (h)     Consistent Tax Reporting. Except as otherwise unanimously agreed to in
 writing by the Limited Partners, for U.S. federal, state and local income tax purposes, the Limited
 Partners agree, as a condition to their admission to the Partnership, to report all taxable income, loss
 and items thereof (including the character and timing of such items) in a manner consistent with the
 manner in which such taxable income, loss or item thereof is reported by the Partnership on its tax
 returns and the Schedules K-1 (or any successor form) furnished by the Partnership to the Limited
 Partners.

         7.      Distributions. Distributions shall be made from the undistributed profit and loss
 account to the Partners at the times and in the aggregate amounts determined by the General Partner
 in its sole discretion; provided, that distributions shall be made to the Partners in accordance with
 their Percentage Interests. Distributions may be in cash or in kind as determined by the General
 Partner in its sole discretion. Notwithstanding any provision to the contrary contained in this
 Agreement, the Partnership shall not make a distribution to the Limited Partners on account of its
 interest in the Partnership if such distribution would violate Section 17-607 of the Act or other
 applicable law.

         8.      Other Business. The Partners and their affiliates may engage in or possess an
 interest in other business ventures (unconnected with the Partnership) of every kind and description,
 independently or with others. The Partnership shall not have any rights in or to such independent
 ventures or the income or profits therefrom by virtue of this Agreement.

         9.      Limited Liability. The debts, obligations, and liabilities of the Partnership, whether
 arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the
 Partnership and the General Partner. No Limited Partner shall have any liability (personal or
 otherwise) for any such debt, obligation, or liability of the Partnership solely by reason of acting in
 such capacity. For the avoidance of doubt, to the extent a Limited Partner is an Officer of the
 Partnership (regardless of title) and/or has authority to act on behalf of the General Partner of the
 Partnership, such Limited Partner shall remain a Limited Partner of the Partnership and shall not be
 subject to any liability (personal or otherwise) for any debt, obligation or liability of the Partnership.

         10.     Indemnification.

                (a)     General. To the fullest extent permitted by law, subject to Section 10(c)
 below, the Partnership shall indemnify each Covered Person (as defined below) for any and all
 losses, claims, demands, costs, damages, liabilities (joint and several), expenses of any nature
 (including attorneys’ fees and disbursements), judgments, fines, settlements and other amounts
 arising from any and all claims, demands, actions, suits or proceedings, civil, criminal, administrative
 or investigative, in which such Covered Person may be involved or threatened to be involved, as a
 party or otherwise, by reason of any act or omission performed or omitted by such Covered Person
 in good faith on behalf of the Partnership and in a manner reasonably believed to be within the
 scope of the authority conferred on such Covered Person by this Agreement. For the avoidance of


                                                     6
 ActiveUS 181752655

                                                                                          012706
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-3
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  9 of61
                                                                                       16
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 66 of 307 PageID 15639
                                         Filed



 doubt, the indemnification under this Section 10(a) shall apply even though at the time of such
 claim, demand, action, suit or proceeding such person is no longer a Covered Person. Any
 indemnity under this Section 10(a) shall be provided out of and only to the extent of the
 Partnership’s assets, and no Limited Partner shall have personal liability on account thereof.

                 (b)    Covered Persons. “Covered Person” means each of the following:

                        (i)     the General Partner, and each member, partner, director, officer, and
                                agent thereof,

                        (ii)    each person who is or becomes an Officer of the Partnership on or
                                after the date hereof, and

                        (iii)   any other current or former officer, director, employee or agent for the
                                Partnership or the General Partner, in each case to the extent
                                determined by the General Partner in its sole discretion.

                 (c)   Limitations on Indemnification. Notwithstanding anything to the contrary
 herein, no indemnification shall be provided for any Covered Person (i) with respect to any action
 brought by such Covered Person as a plaintiff against the Partnership or another Covered Person, or
 (ii) for any loss, damage or claim arising from such Covered Person’s fraud, gross negligence or
 willful misconduct (in each case as determined by a final and binding judgment of a court or
 arbitrator).

                 (d)     Advancement of Expenses. Expenses reasonably incurred in defending any
 claim, action, suit or proceeding of the character described in Section 10(a), to the extent available,
 shall be advanced by the Partnership prior to the final disposition of such claim, action, suit or
 proceeding upon receipt of a written undertaking by or on behalf of the recipient to repay all such
 advances if it is ultimately determined by the General Partner that such Covered Person is not
 entitled to indemnification pursuant to Section 10(c).

                 (e)     Third Party Beneficiaries. Covered Persons shall be deemed to be third-party
 beneficiaries solely for purposes of this Section 10. All rights of any Covered Person under this
 Section shall inure to the benefit of such Covered Person’s heirs and assigns.

         11.     Fiscal Year. The fiscal year of the Partnership shall end on December 31st of each
 year.

         12.     Transfers of Limited Partner Interests. No Limited Partner may transfer, in whole or
 in part, whether by sale, exchange, lease, license, assignment, distribution, gift, transfer or other
 disposition or alienation in any way, its interest in the Partnership, without the prior consent of the
 General Partner, which consent may be given or withheld in the sole discretion of the General
 Partner and may include such terms and conditions as the General Partner shall deem appropriate in
 its sole discretion. In addition, it shall be a condition precedent to every transfer of all or any
 portion of a Limited Partner’s interest permitted hereunder, the transferring Limited Partner shall
 demonstrate to the satisfaction of the General Partner that (i) the proposed transfer will not cause or
 result in a breach of any violation of law, including U.S. federal or state securities laws, and (ii) that
 the transfer would not adversely affect the classification of the Partnership as a partnership for U.S.

                                                     7
 ActiveUS 181752655

                                                                                          012707
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1062
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 67 of 307 PageID 15640
                                         Filed



federal tax purposes (including by causing the Partnership to be treated as a “publicly traded
partnership” under Section 7704 of the Code), terminate it as a partnership under Code Section 708,
or have a substantial adverse effect with respect to U.S. federal income taxes payable by the
Partnership.

         13.    Dissolution. The Partnership shall dissolve, and its affairs shall be wound up upon
the first to occur of the following: (i) the consent of the General Partner; (ii) at any time there are no
Limited Partners of the Partnership, unless the business of the Partnership is continued in a manner
permitted by the Act; or (iii) the entry of a decree of judicial dissolution under Section 17-802 of the
Act. Following the foregoing event, the General Partner shall proceed diligently to liquidate the
assets of the Partnership in a manner consistent with commercially reasonable business practices.
In the event of dissolution, the Partnership shall conduct only such activities as are necessary to
wind up its affairs (including the sale of the assets of the Partnership in an orderly manner), and the
assets of the Partnership shall be applied in the manner, and in the order of priority, set forth in
Section 17-804 of the Act. Liquidating distributions to the Partners shall be made in in accordance
with their Percentage Interests.

         14.    Severability of Provisions. Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity, unenforceability or
illegality shall not impair the operation of or affect those portions of this Agreement which are
valid, enforceable and legal.

        15.    Counterparts. This Agreement may be executed in several counterparts and as so
executed shall constitute one agreement binding on all parties hereto, notwithstanding that all of the
parties have not signed the same counterpart.

        16.     Facsimile Signature Page. This Agreement may be executed and delivered by the
parties hereto by an executed signature page transmitted by facsimile, and any failure to deliver the
originally executed signature page shall not affect the validity, legality or enforceability of this
Agreement.

        17.   Entire Agreement.       This Agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to such subject matter.

        18.    Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware (without regard to the conflicts of law principles), all rights
and remedies being governed by said laws.

        19.   Amendments. No amendment of this Agreement shall be valid or binding unless
such amendment is made with the written consent of the General Partner. Further, any amendment
of this Agreement that reduces the Percentage Interest or economic rights of any Limited Partner in
a manner that is disproportionate to other Limited Partners shall require the written consent of the
affected Limited Partner. For the avoidance of doubt, amendment includes any merger,
combination or other reorganization or any amendment of the Certificate that has the effect of
changing or superseding the terms of this Agreement.


                                                    8
ActiveUS 181752655

                                                                                         012708
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1163
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 68 of 307 PageID 15641
                                         Filed



                         [Remainder of Page Intentionally Blank]




                                            9
ActiveUS 181752655

                                                                        012709
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1264
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 69 of 307 PageID 15642
                                         Filed



       IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has duly
executed this Agreement as of the date first set forth above.


                                        GENERAL PARTNER:

                                        [NEW GP ENTITY]



                                        By:
                                        Its:




                                        LIMITED PARTNER:

                                        [CLAIMANT TRUST]



                                        By:
                                        Its: Trustee




                          [Signature Page to Fifth Amended and Restated
              Agreement of Limited Partnership of Highland Capital Management, L.P.]

                                                10
ActiveUS 181752655

                                                                                 012710
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1365
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 70 of 307 PageID 15643
                                         Filed



                                                                           Schedule A

                                SCHEDULE OF PARTNERS

                                     [Date], 2020



General Partner

          Name                     Address               Percentage
                                                          Interest

[New GP Entity]                 [Insert Address]           [1.00]%



Limited Partners

          Name                     Address               Percentage
                                                          Interest

[Claimant Trust]                [Insert Address]          [99.00]%




                                      Schedule A
ActiveUS 181752655

                                                                        012711
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1466
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 71 of 307 PageID 15644
                                         Filed



                                                                           Schedule B


                                     SCHEDULE OF OFFICERS

                                         [Date], 2020



                              Name                     Officer Title

                     [James Seery]            [Chief Executive Officer]

                     [Name]                               [Title]

                     [Name]                               [Title]




                                          Schedule B
ActiveUS 181752655

                                                                          012712
Case 19-34054-sgj11 Doc 1389-3
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                1567
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    16
                                          30206/09/21 Page 72 of 307 PageID 15645
                                        Filed



                                                                                              Exhibit I


                                    REGULATORY ALLOCATIONS

       (i)    Items of income or gain (computed in accordance with Section 6(a), including the
adjustments therein) for any taxable period shall be allocated to the Partners in the manner and to
the minimum extent required by the “minimum gain chargeback” provisions of Treasury Regulation
Section 1.704-2(f) and Treasury Regulation Section 1.704-2(i)(4).

         (ii)   All “nonrecourse deductions” (as defined in Treasury Regulation Section 1.704-
2(b)(1)) of the Partnership for any year shall be allocated to the Partners in accordance with their
respective Percentage Interests; provided, however, that nonrecourse deductions attributable to
“partner nonrecourse debt” (as defined in Treasury Regulation Section 1.704-2(b)(4)) shall be
allocated to the Partners in accordance with the provisions of Treasury Regulation Section 1.704-
2(i)(1).

       (iii)  Items of income or gain (computed in accordance with Section 6(a), including the
adjustments therein) for any taxable period shall be allocated to the Partners in the manner and to
the extent required by the “qualified income offset” provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d).

       (iv)    In no event shall Loss of the Partnership be allocated to a Partner if such allocation
would cause or increase a negative balance in such Partner’s Adjusted Capital Account (determined
for purposes of this Exhibit I only, by increasing the Partner’s Adjusted Capital Account balance by
the amount the Partner is obligated to restore to the Partnership pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) and decreasing it by the amounts specified in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)).

        (v)    For tax purposes, except as otherwise provided herein or as required by Code
Section 704, all items of income, gain, loss, deduction or credit shall be allocated to the Partners in
the same manner as are Income and Loss; provided, however, that if the Book Value of any
property of the Partnership differs from its adjusted basis for tax purposes, then items of income,
gain, loss, deduction or credit related to such property for tax purposes shall be allocated among the
Partners so as to take account of the variation between the adjusted basis of the property for tax
purposes and its Book Value in the manner provided for under Code Section 704(c).

        (vi)    For purposes hereof, the following terms have the meanings set forth below:

        “Adjusted Capital Account” means, for each Partner, such Partner’s capital account balance
increased by such Partner’s share of “minimum gain” and of “partner nonrecourse debt minimum
gain” (as determined pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5),
respectively).

         “Book Value” means, with respect to any asset, the asset’s adjusted basis for U.S. federal
income tax purposes; provided, however, that (i) the initial Book Value of any asset contributed to
the Partnership shall be adjusted to equal its fair market value as determined by the General Partner
at the time of its contribution, and (ii) the Book Values of all assets held by the Partnership shall be
                                               Schedule B
ActiveUS 181752655

                                                                                        012713
Case 19-34054-sgj11 Doc 1822-140
                        1389-3 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1668
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    16
                                           30206/09/21 Page 73 of 307 PageID 15646
                                         Filed



adjusted to equal their respective fair market values as determined by the General Partner (taking
Code Section 7701(g) into account) upon an election by the Partnership to revalue its property in
accordance with Regulation Section 1.704-1(b)(2)(iv)(f) and upon liquidation of the Partnership.
The Book Value of any asset whose Book Value was adjusted pursuant to the preceding sentence
shall thereafter be adjusted in accordance with the provisions of Regulation Section 1.704-
1(b)(2)(iv)(g).




                                                1
ActiveUS 181752655

                                                                                  012714
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  1 of69
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 74 of 307 PageID 15647
                                         Filed



                                  




                                                                          012715
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  2 of7022
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 75 of 307 PageID 15648
                                         Filed
                                                                                  Draft


                                  LITIGATION SUB-TRUST AGREEMENT

          This Litigation Sub-Trust Agreement, effective as of                    , 2020 (as may be
  amended, supplemented, or otherwise modified in accordance with the terms hereof, this
  “Agreement”), by and among James P. Seery, Jr., as trustee of the Highland Claimant Trust
  (the “Claimant Trustee”), [____] as Delaware Trustee, and Marc S. Kirschner as trustee (the
  “Litigation Trustee,” and together with the Claimant Trustee [and Delaware Trustee], the
  “Parties”) of the Litigation Sub-Trust for the benefit of the Claimant Trust as sole Litigation Sub-
  Trust Beneficiary.

                                                       RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (the “Debtor”)
  filed with the United States Bankruptcy Court for the District of Delaware, a voluntary petition
  for relief under chapter 11 of the Bankruptcy Code, which case was subsequently transferred to
  the Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy
  Court”) and captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the
  “Chapter 11 Case”);

         WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. •](as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
  the Bankruptcy Court on                 , 2020, pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”)];

           WHEREAS, this Agreement, including all exhibits hereto, is the “Litigation Sub-Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

          WHEREAS, pursuant to the Plan and Confirmation Order, the Litigation Sub-Trust
  Assets are hereby to be transferred by the Claimant Trust to the Litigation Sub-Trust (each as
  defined herein) created and evidenced by this Agreement so that (i) Estate Claims can be
  investigated, prosecuted, settled, abandoned, resolved, and otherwise monetized as may be
  determined by the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust
  Agreement; (ii) proceeds of Estate Claims can be remitted to the Claimant Trust as Claimant
  Trust Assets for distribution to the Claimant Trust Beneficiaries (as defined in the Claimant Trust
  Agreement) in accordance with the Plan and Claimant Trust Agreement[; (iii) the Litigation
  Trustee can investigate, litigate, settle, or otherwise resolve any Filed Claims relating to the
  Estate Claims, including the Debtor Employee Claims;] and (iv) administrative services relating
  to the activities of the Litigation Sub-Trust can be performed by the Litigation Trustee.

                                           DECLARATION OF TRUST

         NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the

  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




                                                                                                        012716
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  3 of71
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 76 of 307 PageID 15649
                                         Filed



  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Litigation Trustee and the Claimant Trustee have executed this
  Agreement for the benefit of the Claimant Trust as provided for in the Plan.

          TO HAVE AND TO HOLD unto the Litigation Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust, and for the performance of and compliance with the terms hereof and of the
  Plan; provided, however, that upon termination of the Litigation Sub-Trust in accordance with
  Article IX hereof, this Litigation Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

          IT IS FURTHER COVENANTED AND DECLARED that the Litigation Sub-Trust
  Assets are to be strictly held and applied by the Litigation Trustee subject to the specific terms
  set forth below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

                 (a)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                (b)    “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, regular attendance at regularly
  scheduled meetings of the Oversight Board), which is not remedied within 30 days of notice; (ii)
  a Person’s commission of an act of fraud, theft, or embezzlement during the performance of his
  or her duties hereunder; (iii) a Person’s conviction of a felony with all appeals having been
  exhausted or appeal periods lapsed; or (iv) a Person’s gross negligence, bad faith, willful
  misconduct, or knowing violation of law in the performance of his or her duties hereunder.

                 (c)    “Claimant Trust Agreement” means the Claimant Trust Agreement dated
  [___], 2020, by and between the Debtor, Claimant Trustee, and Delaware Trustee.

                (d)    “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” under the Claimant Trust Agreement and as defined in the Plan, and any successor
  Claimant Trustee who may be appointed pursuant to the terms of the Claimant Trust Agreement.

                 (e)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to the Claimant Trust Agreement.

               (f)     [“Debtor Employee Claims” means any General Unsecured Claims filed
  by any Employee or former director, officer, or employee of the Debtor, other than the Claims of

                                                   2

                                                                                       012717
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  4 of72
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 77 of 307 PageID 15650
                                         Filed



  the Senior Employees subject to stipulations executed by employees of the Debtor prior to the
  Effective Date.]

                (g)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (h)    “Delaware Trustee” has the meaning set forth in the Claimant Trust
  Agreement.

                 (i)    “Disability” means as a result of the Litigation Trustee’s incapacity due to
  physical or mental illness as determined by an accredited physician or psychologist, as
  applicable, selected by the Litigation Trustee, the Litigation Trustee has been substantially
  unable to perform his or her duties hereunder for three (3) consecutive months or for an
  aggregate of 180 days during any period of twelve (12) consecutive months.

                (j)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (k)    [“Employee” means the employees of the Debtor set forth in the Plan
  Supplement.]

                (l)    “Litigation Sub-Trust” means the sub-trust created pursuant to this
  Agreement, and in accordance with the Delaware Statutory Trust Act and Treasury Regulation
  Section 301.7701-4(d).

                 (m)    “Litigation Sub-Trust Agreement” means this Agreement.

               (n)    “Litigation Sub-Trust Assets” means the Estate Claims and the Litigation
  Sub-Trust Expense Cash Reserve.

                 (o)    “Litigation Sub-Trust Beneficiary” means the Claimant Trust.

                 (p)    “Litigation Sub-Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Litigation Sub-Trust and/or the Litigation Trustee in administering
  and conducting the affairs of the Litigation Sub-Trust, and otherwise carrying out the terms of
  the Litigation Sub-Trust and the Plan on behalf of the Litigation Sub-Trust, including without
  any limitation, any taxes owed by the Litigation Sub-Trust, and the fees and expenses of the
  Litigation Trustee and professional persons retained by the Litigation Sub-Trust or Litigation
  Trustee in accordance with Article 3.12(b) of this Agreement.

                 (q)    “Litigation Sub-Trust Expense Cash Reserve” means $[•] million in Cash
  to be funded by the Debtor or Reorganized Debtor, as applicable, pursuant to the Plan into a
  bank account of the Litigation Sub-Trust (or of the Claimant Trust for the benefit of the
  Litigation Sub-Trust) on or before the Effective Date for the purpose of paying Litigation Sub-
  Trust Expenses in accordance herewith.




                                                  3

                                                                                     012718
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  5 of73
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 78 of 307 PageID 15651
                                         Filed



                (r)     “Litigation Trustee” means Marc S. Kirschner as the initial “Litigation
  Trustee” hereunder and under the Plan, and any successor Litigation Trustee who may be
  appointed pursuant to the terms of this Agreement.

                 (s)      “Oversight Board” has the meaning set forth in the Claimant Trust
  Agreement.

                 (t)      “Plan” has the meaning set forth in the Recitals hereof.

                  (u)     “Privileges” means the rights, title and interests in and to any privilege or
  immunity attaching to any documents or communications (whether written or oral) associated
  with any of the Estate Claims or Debtor Employee Claims, including, without limitation,
  attorney-client privilege as defined in Rule 502(g) of the Federal Rules of Evidence or any other
  privilege available under applicable law[; provided, however, that “Privileges” shall not include
  the work-product privilege and the work-product privilege shall remain with the attorney or
  attorneys who created such work product.]

                 (v)      “Securities Act” means the Securities Act of 1933, as amended.

                 (w)      “TIA” means the Trust Indenture Act of 1939, as amended.

                (x)     “Trust Interests” means the trust interest(s) to be distributed to the
  Claimant Trust as the sole Litigation Sub-Trust Beneficiary.

                 (y)      “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.

                                      ARTICLE II.
                       ESTABLISHMENT OF THE LITIGATION SUB-TRUST

         2.1     Establishment of Sub-Trust.



                                                    4

                                                                                        012719
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  6 of74
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 79 of 307 PageID 15652
                                         Filed



                 (a)     The Parties, pursuant to the Plan and the Confirmation Order and in
  accordance with the applicable provisions of the Bankruptcy Code, hereby establish a statutory
  trust under the Delaware Statutory Trust Act on behalf of the Claimant Trust as the sole
  Litigation Sub-Trust Beneficiary, which shall be known as the “Highland Litigation Sub-Trust,”
  on the terms set forth herein. The Litigation Trustee may use this name in accordance with the
  terms and conditions set forth herein as the Litigation Trustee sees fit.

                  (b)    The Litigation Trustee shall cause to be executed and filed in the office of
  the Secretary of State of the State of Delaware the Certificate of Trust and agree to execute,
  acting solely in his capacity as Litigation Trustee, such certificates as may from time to time be
  required under the Delaware Statutory Trust Act or any other Delaware law.

          2.2     Nature and Purposes of the Litigation Sub-Trust. The Litigation Sub-Trust is
  organized and established as a trust for the purpose of monetizing the Estate Claims and making
  distributions to Litigation Sub-Trust Beneficiary in a manner consistent with “liquidating trust”
  status under Treasury Regulation Section 301.7701-4(d). The Litigation Sub-Trust shall serve as
  a mechanism for investigating, prosecuting, settling, resolving, and otherwise monetizing all
  Estate Claims and distributing the proceeds of such Estate Claims to the Claimant Trust in a
  timely fashion in accordance with the Plan, the Confirmation Order, and this Agreement. The
  Litigation Sub-Trust and Litigation Trustee shall have and retain any and all rights, defenses,
  cross-claims and counter-claims held by the Debtor with respect to any Estate Claim as of the
  Petition Date. Except as otherwise provided herein, the Litigation Sub-Trust shall have the sole
  responsibility for the pursuit and settlement of the Estate Claims], and the sole power and
  authority to allow or settle and compromise any Claims related to the Estate Claims, including,
  without limitation, Debtor Employee Claims]. For the avoidance of doubt, the Litigation Sub-
  Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state trust law, is
  appointed as the successor-in-interest to, and representative of, the Debtor and its Estate for the
  retention, enforcement, settlement, and adjustment of all Estate Claims and Debtor Employee
  Claims, other than those Claims constituting Reorganized Debtor Assets; provided, however, that
  the Litigation Trustee may, as part of his investigation mandate, investigate Estate Claims that
  would constitute Reorganized Debtor Assets and make a recommendation to the Oversight Board
  and the Reorganized Debtor on how to proceed with respect to any such Causes of Action.

         2.3     Transfer of Assets and Rights to the Litigation Sub-Trust.

                  (a)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall automatically an irrevocably transfer, assign, and deliver, and shall be deemed to have
  transferred, assigned, and delivered, all Estate Claims, Debtor Employee Claims, and Privileges.
  For purposes of the transfer of documents, the Litigation Sub-Trust is an assignee and successor
  to the Debtor in respect of the Estate Claims and Debtor Employee Claims and shall be treated as
  such in any review of confidentiality restrictions in requested documents. For the avoidance of
  doubt, following the Effective Date, the Litigation Trustee shall have the power to waive the
  Privileges being so assigned and transferred.

                  (b)     Until the Litigation Sub-Trust terminates pursuant to the terms hereof,
  legal title to the Estate Claims shall be vested at all times in the Litigation Sub-Trust as a
  separate legal entity, except where applicable law in any jurisdiction requires title to any part of

                                                   5

                                                                                       012720
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  7 of75
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 80 of 307 PageID 15653
                                         Filed



  the Estate Claims to be vested in the Litigation Trustee, in which case title shall be deemed to be
  vested in the Litigation Trustee, solely in his capacity as Litigation Trustee. For purposes of
  such jurisdictions, the term Litigation Sub-Trust, as used herein, shall be read to mean the
  Litigation Trustee.

                 (c)     In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
  Trustee may enforce all rights to commence and pursue, as appropriate, any and all Estate
  Claims after the Effective Date. No Person or entity may rely on the absence of a specific
  reference in the Plan to any Estate Claim against them as any indication that the Litigation
  Trustee will not pursue any and all available Estate Claims or objections against them. Unless
  any Estate Claim against a Person or Entity are expressly waived, relinquished, exculpated,
  released, compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation
  Trustee expressly reserves all Estate Claims for later adjudication, and, therefore, no preclusion
  doctrine including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim
  preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Estate
  Claims upon, after, or as a consequence of the Confirmation Order.

         2.4   Principal Office. The principal office of the Litigation Sub-Trust shall be
  maintained by the Litigation Trustee at the following address: Goldin Associates, a Teneo
  Company, 350 Fifth Avenue, New York, New York 10118.

          2.5    Acceptance. The Litigation Trustee accepts the Litigation Sub-Trust imposed by
  this Agreement and agrees to observe and perform that Litigation Sub-Trust, on and subject to
  the terms and conditions set forth herein and in the Plan.

          2.6    Further Assurances. The Claimant Trustee and any successors thereof will, upon
  reasonable request of the Litigation Trustee, execute, acknowledge and deliver such further
  instruments and do such further acts as may be necessary or proper to transfer to the Litigation
  Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in the Plan
  in the form and manner provided for hereby and in the Plan and to vest in the Litigation Trustee
  the powers, instruments or funds in trust hereunder.

          2.7    Incidents of Ownership. The Claimant Trust shall be the sole beneficiary of the
  Litigation Sub-Trust and the Litigation Trustee shall retain only such incidents of ownership as
  are necessary to undertake the actions and transactions authorized herein.

                                        ARTICLE III.
                                  THE LITIGATION TRUSTEE

          3.1    Role. In furtherance of and consistent with the purpose of the Litigation Sub-
  Trust, the Plan, and this Agreement, the Litigation Trustee, subject to the terms and conditions
  contained herein, in the Plan, and in the Confirmation Order, shall serve as Litigation Trustee
  with respect to the Litigation Sub-Trust Assets for the benefit of the Litigation Sub-Trust
  Beneficiary and maintain, manage, and take action on behalf of the Litigation Sub-Trust.

         3.2     Authority.



                                                  6

                                                                                      012721
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  8 of76
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 81 of 307 PageID 15654
                                         Filed



                 (a)    In connection with the administration of the Litigation Sub-Trust, in
  addition to any and all of the powers enumerated elsewhere herein, the Litigation Trustee shall,
  in an expeditious but orderly manner, investigate, prosecute, settle, and otherwise resolve the
  Estate Claims. The Litigation Trustee shall have the power and authority and is authorized to
  perform any and all acts necessary and desirable to accomplish the purposes of this Agreement
  and the provisions of the Plan and the Confirmation Order relating to the Litigation Sub-Trust,
  within the bounds of this Agreement, the Plan, the Confirmation Order, and applicable law.

                 (b)     The Litigation Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Estate Claims. To the extent that any
  action has been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or otherwise
  deal with and settle any such Estate Claims prior to the Effective Date, on the Effective Date the
  Litigation Trustee shall be substituted for the Debtor in connection therewith in accordance with
  Rule 25 of the Federal Rules of Civil Procedure, made applicable by Rule 7025 of the Federal
  Rules of Bankruptcy Procedure, and the caption with respect to such pending action shall be
  changed to the following “Marc Kirschner, not individually but solely as Litigation Trustee for
  the Highland Litigation Sub-Trust, et al. v. [Defendant]”.

               (c)     Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Litigation Trustee shall have the power and authority to:

                        (i)    hold legal title to any and all rights in or arising from the Litigation
  Sub-Trust Assets, including, but not limited to, the right to collect any and all money and other
  property belonging to the Litigation Sub-Trust (including any proceeds of the Litigation Sub-
  Trust Assets);

                         (ii)    perform the duties, exercise the powers, and asserts the rights of a
  trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Sub-
  Trust Assets, including the right to assert claims, defenses, offsets, and privileges;

                        (iii)   subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), protect and enforce the rights of the Litigation Sub-Trust with
  respect to any Litigation Sub-Trust Assets by any method deemed appropriate, including,
  without limitation, by judicial proceeds, or pursuant to any applicable bankruptcy, insolvency,
  moratorium, or similar law and general principles of equity;

                        (iv)   determine and satisfy any and all liabilities created, incurred, or
  assumed by the Litigation Sub-Trust;

                        (v)    subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), investigate, analyze, compromise, adjust, arbitrate, mediate, sue
  on or defend, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to
  or otherwise deal with and settle, in accordance with the terms set forth in this Agreement, all
  Estate Claims or any other Causes of Action in favor of or against the Litigation Sub-Trust;

                        (vi)   with respect to any Estate Claim, avoid and recover transfers of the
  Debtor’s property as may be permitted by the Bankruptcy Code or applicable state law;
                                                   7

                                                                                        012722
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-4
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  9 of77
                                                                                       22
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 82 of 307 PageID 15655
                                         Filed



                         (vii) subject to applicable law, seek the examination of any Entity or
  Person with respect to the Estate Claims;

                        (viii)   make all payments relating to the Litigation Sub-Trust Assets;

                         (ix)  [assess, enforce, release, or waive any privilege or defense on
  behalf of the Litigation Sub-Trust, the Litigation Sub-Trust Assets, or the Litigation Sub-Trust
  Beneficiary, if applicable;]

                        (x)    prepare, or have prepared, and file, if necessary, with the
  appropriate taxing authority any and all tax returns, information returns, and other required
  documents with respect to the Litigation Sub-Trust, and pay taxes properly payable by the
  Litigation Sub-Trust;

                          (xi)     if not otherwise covered by insurance coverage obtained by the
  Claimant Trust, obtain reasonable insurance coverage with respect to any liabilities and
  obligations of the Litigation Trustee, solely in his capacity as such, in the form of fiduciary
  liability insurance, a directors and officers policy, an errors and omissions policy, or otherwise.
  The cost of any such insurance shall be a Litigation Sub-Trust Expense and paid by the
  Litigation Trustee from the Litigation Sub-Trust Expense Reserve;

                        (xii) without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid
  him in fulfilling his obligations under this Agreement; such consultants, third-party service
  providers, and other professionals shall be retained pursuant to whatever fee arrangement the
  Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
  expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
  Sub-Trust Expenses and paid by the Litigation Trustee from the Litigation Sub-Trust Expense
  Cash Reserve;

                          (xiii) to the extent applicable, assert, enforce, release, or waive any
  Privilege or defense on behalf of the Litigation Sub-Trust (including as to any Privilege that the
  Debtor held prior to the Effective Date), including to provide any information to insurance
  carriers that the Litigation Trustee deems necessary to utilize applicable insurance coverage for
  any Claim or Claims;

                         (xiv) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Litigation Sub-Trust and the activities contemplated herein and in
  the Confirmation Order and the Plan, and take all actions necessary to comply with the
  Confirmation Order, the Plan, and this Agreement and the obligations thereunder and hereunder;
  and

                          (xv) exercise such other powers and authority as may be vested in or
  assumed by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(xv)
  being collectively, the “Authorized Acts”).

                                                   8

                                                                                      012723
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1078
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 83 of 307 PageID 15656
                                         Filed



                (d)     The Litigation Trustee has the power and authority to act as trustee of the
 Litigation Sub-Trust and perform the Authorized Acts through the date such Litigation Trustee
 resigns, is removed, or is otherwise unable to serve for any reason.

                 (e)    Any determinations by the Liquidation Trustee, under the direction of the
 Oversight Board, with respect to the amount or timing of settlement or other disposition of any
 Estate Claims settled in accordance with the terms of this Agreement shall be conclusive and
 binding on the Litigation Sub-Trust Beneficiary and all other parties of interest following the
 entry of an order of a court of competent jurisdiction approving such settlement or other
 disposition to the extent required or obtained.

        3.3     Limitation of Authority.

                (a)     Notwithstanding anything herein to the contrary, the Litigation Sub-Trust
 and the Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take
 any actions inconsistent with the management of the Estate Claims as required or contemplated
 by applicable law, the Confirmation Order, the Plan, and this Agreement, or (iii) take any action
 in contravention of the Confirmation Order, the Plan, or this Agreement.

                 (b)    Notwithstanding anything herein to the contrary, and in no way limiting
 the terms of the Plan, the Litigation Trustee must receive the consent by vote of a [simple
 majority] of the Oversight Board pursuant to the notice and quorum requirements set forth in
 Section 4.5 of the Claimant Trust Agreement, in order to:

                        (i)     terminate or extend the term of the Litigation Sub-Trust;

                         (ii)     commence litigation with respect to any Estate Claims, including,
 without limitation, to (x) litigate, resolve, or settle coverage and/or the liability of any insurer
 under any insurance policy or legal action related thereto, or (y) pursue avoidance, recovery, or
 similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under similar or
 related state or federal statutes or common law, including fraudulent transfer law;

                       (iii)   settle, dispose of, or abandon any Estate Claims [(including any
 counterclaims to the extent such counterclaims are set off against the proceeds of any such Estate
 Claim)];

                        (iv)  borrow funds as may be necessary to fund litigation or other costs
 of the Litigation Sub-Trust;

                       (v)   reserve or retain any cash or cash equivalents in the Litigation Sub-
 Trust Cash Reserve in an amount reasonably necessary to meet claims and contingent liabilities;

                        (vi)    change the compensation of the Litigation Trustee; and

                        (vii)   retain counsel, experts, advisors, or any other professionals.

                (c)     [Reserved]


                                                  9

                                                                                       012724
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1179
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 84 of 307 PageID 15657
                                         Filed



         3.4    Binding Nature of Actions. All actions taken and determinations made by the
 Litigation Trustee in accordance with the provisions of this Agreement shall be final and binding
 upon the Litigation Sub-Trust Beneficiary.

        3.5     Term of Service. The Litigation Trustee shall serve as the Litigation Trustee for
 the duration of the Litigation Sub-Trust, subject to death, resignation or removal.

         3.6    Resignation. The Litigation Trustee may resign as trustee of the Litigation Sub-
 Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight Board at least
 thirty (30) days before the proposed effective date of resignation. The Litigation Trustee shall
 continue to serve as Litigation Trustee after delivery of the Litigation Trustee’s resignation until
 the proposed effective date of such resignation, unless the Litigation Trustee and a [simple
 majority] of the Oversight Board consent to an earlier effective date, which earlier effective date
 shall be no earlier than the date of appointment of a successor Litigation Trustee in accordance
 with Section 3.8 hereof becomes effective.

        3.7     Removal.

                (a)    The Litigation Trustee may be removed by a [simple majority] vote of the
 Oversight Board for Cause, immediately upon notice thereof, or without Cause, upon [60 days’]
 prior written notice.

                (b)     To the extent there is any dispute regarding the removal of a Litigation
 Trustee (including any dispute relating to any compensation or expense reimbursement due
 under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
 such dispute. Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the
 Litigation Trustee after his removal until the earlier of (i) the time when a successor Litigation
 Trustee will become effective in accordance with Section 3.8 of this Agreement or (ii) such date
 as the Bankruptcy Court otherwise orders.

        3.8     Appointment of Successor.

                 (a)     Appointment of Successor. In the event of a vacancy by reason of the
 death, Disability, or removal of the Litigation Trustee, or prospective vacancy by reason of
 resignation, a successor Litigation Trustee shall be selected by a [simple majority] vote of the
 Oversight Board. If Members of the Oversight Board are unable to secure a majority vote, the
 Bankruptcy Court will determine the successor Litigation Trustee on motion of the Members. If
 a final decree has been entered closing the Chapter 11 Case, the Litigation Trustee may seek to
 reopen the Chapter 11 Case for the limited purpose of determining the successor Litigation
 Trustee, and the costs for such motion and costs related to re-opening the Chapter 11 Case shall
 be paid by the Litigation Sub-Trust, or the Claimant Trust on behalf of the Litigation Sub-Trust.
 The successor Litigation Trustee shall be appointed as soon as practicable, but in any event no
 later than sixty (60) days after the occurrence of the vacancy or, in the case of resignation, on the
 effective date of the resignation of the then acting Litigation Trustee.

                (b)    Vesting or Rights in Successor Litigation Trustee. Every successor
 Litigation Trustee appointed hereunder shall execute, acknowledge, and deliver to the Litigation
 Sub-Trust, the Claimant Trustee, the exiting Litigation Trustee, the Oversight Board, and file
                                                  10

                                                                                       012725
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1280
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 85 of 307 PageID 15658
                                         Filed



 with the Bankruptcy Court, an instrument accepting such appointment subject to the terms and
 provisions hereof. The successor Litigation Trustee, without any further act, deed, or
 conveyance shall become vested with all the rights, powers, trusts and duties of the exiting
 Litigation Trustee except that the successor Litigation Trustee shall not be liable for the acts or
 omissions of the retiring Litigation Trustee. In no event shall the retiring Litigation Trustee be
 liable for the acts or omissions of the successor Litigation Trustee.

                 (c)     Interim Litigation Trustee. During any period in which there is a vacancy
 in the position of Litigation Trustee, the Oversight Board shall appoint one of its Members or the
 Claimant Trustee to serve as the interim Litigation Trustee (the “Interim Trustee”) until a
 successor Litigation Trustee is appointed pursuant to Section 3.8(a). The Interim Trustee shall
 be subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such
 Interim Trustee shall not be limited in any manner from exercising any rights or powers as a
 Member of the Oversight Board or Claimant Trustee, as applicable, merely by such Person’s
 appointment as Interim Trustee.

         3.9     Continuance of Litigation Sub-Trust. The death, resignation, or removal of the
 Litigation Trustee shall not operate to terminate the Litigation Sub-Trust created by this
 Agreement or to revoke any existing agency (other than any agency of the Litigation Trustee as
 the Litigation Trustee) created pursuant to the terms of this Agreement or invalidate any action
 taken by the Litigation Trustee. In the event of the resignation or removal of the Litigation
 Trustee, the Litigation Trustee shall promptly (i) execute and deliver, by the effective date of
 resignation or removal, such documents, instruments, records, and other writings as may be
 reasonably requested by his successor to effect termination of the exiting Litigation Trustee’s
 capacity under this Agreement and the conveyance of the Estate Claims then held by the exiting
 Litigation Trustee to the successor Litigation Trustee; (ii) deliver to the successor Litigation
 Trustee all non-privileged documents, instruments, records, and other writings relating to the
 Litigation Sub-Trust as may be in the possession or under the control of the exiting Litigation
 Trustee, provided, the exiting Litigation Trustee shall have the right to make and retain copies of
 such documents, instruments, records and other writings delivered to the successor Litigation
 Trustee and the cost of making such copies shall be a Litigation Sub-Trust Expense to be paid by
 the Litigation Sub-Trust; and (iii) otherwise assist and cooperate in effecting the assumption of
 the exiting Litigation Trustee’s obligations and functions by his successor, provided the fees and
 expenses of such assistance and cooperation shall be paid to the exiting Litigation Trustee by the
 Litigation Sub-Trust. The exiting Litigation Trustee shall irrevocably appoint the successor
 Litigation Trustee as his attorney-in-fact and agent with full power of substitution for it and its
 name, place and stead to do any and all acts that such exiting Litigation Trustee is obligated to
 perform under this Section 3.9.

         3.10 Litigation Trustee as “Estate Representative”. The Litigation Trustee will be the
 exclusive trustee of the Litigation Sub-Trust Assets, for purposes of 31 U.S.C. § 3713(b) and 26
 U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
 1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Estate
 Claims, with all rights and powers attendant thereto, in addition to all rights and powers granted
 in the Plan and in this Agreement. The Litigation Trustee will be the successor-in-interest to the
 Debtor with respect to any action pertaining to the Estate Claims, which was or could have been
 commenced by the Debtor prior to the Effective Date, except as otherwise provided in the Plan

                                                 11

                                                                                     012726
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1381
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 86 of 307 PageID 15659
                                         Filed



 or Confirmation Order. All actions, claims, rights or interests constituting or relating to Estate
 Claims are preserved and retained and may be enforced by the Litigation Trustee as an Estate
 Representative.

        3.11    Books and Records.

                (a)     The Litigation Trustee shall maintain, in respect of the Litigation Sub-
 Trust and the Claimant Trust, books and records pertinent to Estate Claims in its possession and
 the income of the Litigation Sub-Trust and payment of expenses, liabilities, and claims against or
 assumed by the Litigation Sub-Trust in such detail and for such period of time as may be
 necessary to enable it to make full and proper accounting in respect thereof. Such books and
 records shall be maintained as reasonably necessary to facilitate compliance with the tax
 reporting requirements of the Litigation Sub-Trust and the requirements of Article VII herein.
 Except as otherwise provided herein, nothing in this Agreement requires the Litigation Trustee to
 file any accounting or seek approval of any court with respect to the administration of the
 Litigation Sub-Trust, or as a condition for managing any payment or distribution out of the
 Litigation Sub-Trust. Notwithstanding the foregoing, the Litigation Trustee shall to retain such
 books and records, and for such periods, with respect to any Reorganized Debtor Assets as are
 required to be retained pursuant to Section 204-2 of the Investment Advisers Act or any other
 applicable laws, rules, or regulations.

                 (b)    The Litigation Trustee may dispose some or all of the books and records
 maintained by the Litigation Trustee at the later of (i) such time as the Litigation Trustee
 determines, with the unanimous consent of the Oversight Board, that the continued possession or
 maintenance of such books and records is no longer necessary for the benefit of the Litigation
 Sub-Trust, including with respect to the Estate Claims, or (ii) upon the termination and winding
 up of the Litigation Sub-Trust under Article IX of this Agreement.

        3.12    Reports.

                 (a)    Financial and Status Reports. The fiscal year of the Litigation Sub-Trust
 shall be the calendar year. Within 90 days after the end of each calendar year during the term of
 the Litigation Sub-Trust, and within 45 days after the end of each calendar quarter during (other
 than the fourth quarter) the term of the Litigation Sub-Trust and as soon as practicable upon
 termination of the Litigation Sub-Trust, the Litigation Trustee shall make available upon request
 to the Oversight Board or Litigation Sub-Trust Beneficiary appearing on its records as of the end
 of such period or such date of termination, a written report including: (i) unaudited financial
 statements of the Litigation Sub-Trust for such period, and, if the end of a calendar year, an
 unaudited report (which may be prepared by an independent certified public accountant
 employed by the Litigation Trustee) reflecting the result of such agreed-upon procedures relating
 to the financial accounting administration of the Litigation Sub-Trust as proposed by the
 Litigation Trustee; (ii) a summary description of any action taken by the Litigation Sub-Trust
 that, in the judgment of the Litigation Trustee, materially affects the Litigation Sub-Trust and of
 which notice has not previously been given to the Oversight Board or Litigation Sub-Trust
 Beneficiary, provided, that any such description shall not include any privileged or confidential
 information of the Litigation Trustee; and (iii) a description of the progress of liquidating the
 Litigation Sub-Trust Assets and making distributions to the Litigation Sub-Trust Beneficiary and

                                                 12

                                                                                     012727
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1482
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 87 of 307 PageID 15660
                                         Filed



 any other material information relating to the Litigation Sub-Trust Assets and the administration
 of the Litigation Sub-Trust deemed appropriate to be disclosed by the Litigation Trustee, which
 description shall include a written report detailing, among other things, the litigation status of the
 Estate Claims transferred to the Litigation Sub-Trust, any settlements entered into by the
 Litigation Sub-Trust with respect to the Estate Claims, the proceeds recovered to date from
 Estate Claims, and the distributions made by the Litigation Sub-Trust.

                (b)    Annual Plan and Budget. If instructed by the Oversight Board, the
 Litigation Trustee shall prepare and submit to the Oversight Board for approval an annual plan
 and budget in such detail as reasonably requested.

        3.13    Compensation and Reimbursement; Engagement of Professionals.

                (a)     Compensation and Expenses.

                      (i)    Compensation. As compensation for any services rendered by the
 Litigation Trustee in connection with this Agreement, the Litigation Trustee shall receive
 compensation in a manner and amount to be determined by the Oversight Board.

                        (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
 of the Litigation Trustee in the performance of his or her duties hereunder, shall be reimbursed as
 Litigation Sub-Trust Expenses paid by the Litigation Sub-Trust.

                (b)     Professionals.

                       (i)     Engagement of Professionals. The Litigation Trustee shall engage
 professionals from time to time in conjunction with the services provided hereunder. The
 Litigation Trustee’s engagement of such professionals shall be approved by a majority of the
 Oversight Board as set forth in Section 3.3(b) hereof.

                      (ii)  Fees and Expenses of Professionals. The Litigation Trustee shall
 pay the reasonable fees and expenses of any retained professionals as Litigation Sub-Trust
 Expenses.

         3.14 Reliance by Litigation Trustee. Except as otherwise provided herein, the
 Litigation Trustee may rely, and shall be fully protected in acting or refraining from acting, on
 any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order
 or other instrument or document that the Litigation Trustee has no reason to believe to be other
 than genuine and to have been signed or presented by the proper party or parties or, in the case of
 facsimiles, to have been sent by the proper party or parties, and the Litigation Trustee may
 conclusively rely as to the truth of the statements and correctness of the opinions or direction
 expressed therein. The Litigation Trustee may consult with counsel and other professionals, and
 any advice of such counsel or other professionals shall constitute full and complete authorization
 and protection in respect of any action taken or not taken by the Litigation Trustee in accordance
 therewith. The Litigation Trustee shall have the right at any time to seek instructions from the
 Bankruptcy Court, or any other court of competent jurisdiction concerning Estate Claims, this
 Agreement, the Plan, or any other document executed in connection therewith, and any such
 instructions given shall be full and complete authorization in respect of any action taken or not

                                                  13

                                                                                        012728
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1583
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 88 of 307 PageID 15661
                                         Filed



 taken by the Litigation Trustee in accordance therewith. The Litigation Sub-Trust shall have the
 right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

        3.15 Commingling of Litigation Sub-Trust Assets. The Litigation Trustee shall not
 commingle any of the Litigation Sub-Trust Assets with his or her own property or the property of
 any other Person.

         3.16 [Delaware Trustee. The Delaware Trustee shall have the power and authority,
 and is hereby authorized and empowered, to (i) accept legal process served on the Litigation
 Sub-Trust in the State of Delaware; and (ii) execute any certificates that are required to be
 executed under the Statutory Trust Act and file such certificates in the office of the Secretary of
 State of the State of Delaware, and take such action or refrain from taking such action under this
 Agreement as may be directed in a writing delivered to the Delaware Trustee by the Litigation
 Trustee; provided, however, that the Delaware Trustee shall not be required to take or to refrain
 from taking any such action if the Delaware Trustee shall believe, or shall have been advised by
 counsel, that such performance is likely to involve the Delaware Trustee in personal liability or
 to result in personal liability to the Delaware Trustee, or is contrary to the terms of this
 Agreement or of any document contemplated hereby to which the Litigation Sub-Trust or the
 Delaware Trustee is or becomes a party or is otherwise contrary to law. The Parties agree not to
 instruct the Delaware Trustee to take any action or to refrain from taking any action that is
 contrary to the terms of this Agreement or of any document contemplated hereby to which the
 Litigation Sub-Trust or the Delaware Trustee is or becomes party or that is otherwise contrary to
 law. Other than as expressly provided for in this Agreement, the Delaware Trustee shall have no
 duty or power to take any action for or on behalf of the Litigation Sub-Trust.]

                                        ARTICLE IV.
                                   THE OVERSIGHT BOARD

        The Oversight Board shall be governed by Article IV of the Claimant Trust Agreement.

                                         ARTICLE V.
                                       TRUST INTERESTS

         5.1    Litigation Sub-Trust Interests. On the date hereof, the Litigation Sub-Trust shall
 issue Trust Interests to the Claimant Trust as the sole Litigation Sub-Trust Beneficiary. The
 Litigation Sub-Trust Beneficiary shall be entitled to distributions from the Litigation Sub-Trust
 Assets in accordance with the terms of the Plan and this Agreement.

         5.2    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
 or other disposition of a Trust Interest may be effected.

         5.3     Exemption from Registration. The Parties hereto intend that the rights of the
 Litigation Sub-Trust Beneficiary arising under this Litigation Sub-Trust shall not be “securities”
 under applicable laws, but none of the Parties represent or warrant that such rights shall not be
 securities or shall not be entitled to exemption from registration under the applicable securities
 laws. The Oversight Board, acting unanimously, and Litigation Trustee may amend this
 Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
 or appropriate with the advice of counsel, to ensure that the Litigation Sub-Trust is not subject to
                                                 14

                                                                                      012729
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1684
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 89 of 307 PageID 15662
                                         Filed



 registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
 the Investment Company Act. The Trust Interests shall not have consent or voting rights or
 otherwise confer on the Litigation Sub-Trust Beneficiary any rights similar to the rights of a
 shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
 to be made, by the Oversight Board and/or the Litigation Trustee under this Agreement.

                                          ARTICLE VI.
                                         DISTRIBUTIONS

         6.1     Distributions. The Litigation Trustee shall distribute Cash proceeds of the Estate
 Claims to the Claimant Trust within [30 days] of receipt of such Cash proceeds, net of any
 amounts that (a) are reasonably necessary to maintain the value of the Litigation Sub-Trust
 Assets pending their monetization or other disposition during the term of the Litigation Sub-
 Trust, (b) are necessary to pay or reserve for reasonably incurred or anticipated Litigation Sub-
 Trust Expenses and any other expenses incurred by the Litigation Sub-Trust (including, but not
 limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
 Litigation Sub-Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities
 incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Agreement
 (including, but not limited to, indemnification obligations and similar expenses).

        6.2     Manner of Payment or Distribution. All distributions made by the Litigation
 Trustee on behalf of the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary shall be
 payable by the Litigation Trustee directly to the Claimant Trust, as sole Litigation Sub-Trust
 Beneficiary, on the date scheduled for the distribution, unless such day is not a Business Day,
 then such date or the distribution shall be the following Business Day, but such distribution shall
 be deemed to have been completed as of the required date.

         6.3    Delivery of Distributions. All distributions under this Agreement to the Claimant
 Trust shall be made pursuant to wire instructions provided by the Claimant Trustee to the
 Litigation Trustee.

                                          ARTICLE VII.
                                          TAX MATTERS

        7.1     [Tax Treatment and Tax Returns.

                  (a)     It is intended for the initial transfer of the Litigation Sub-Trust Assets to
 the Litigation Sub-Trust to be treated for federal income tax purposes (and foreign, state, local
 tax purposes where applicable) as if the Debtor transferred the Litigation Sub-Trust Assets to the
 Litigation Sub-Trust Beneficiary and then, immediately thereafter, the Litigation Sub-Trust
 Beneficiary transferred the Litigation Sub-Trust Assets to the Litigation Sub-Trust. Consistent
 with such treatment, (i) it is intended that the Litigation Sub-Trust will be treated as a grantor
 trust for federal income tax purposes (and foreign, state, and local income tax purposes where
 applicable), (ii) it is intended that the Litigation Sub-Trust Beneficiary will be treated as the
 grantor of the Litigation Sub-Trust and owner of the Litigation Sub-Trust Assets for federal
 income tax purposes (and foreign, state, and local income tax purposes where applicable), and
 (iii) the Litigation Trustee shall file all federal income tax returns (and foreign, state, and local

                                                  15

                                                                                        012730
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1785
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 90 of 307 PageID 15663
                                         Filed



 income tax returns where applicable) for the Litigation Sub-Trust Beneficiary as a grantor trust
 pursuant to Treasury Regulation Section 1.671-4(a). The Litigation Trustee also will annually
 send to the Litigation Sub-Trust Beneficiary, in accordance with the tax laws, a separate
 statement setting forth such holder's interest in the Litigation Sub-Trust and share of items of
 income, gain, loss, deduction or credit as relevant for U.S. federal income tax purposes for such
 Litigation Sub-Trust Beneficiary to use in preparing their U.S. federal income tax returns.

                (b)    The Litigation Trustee shall determine the fair market value of the
 Litigation Sub-Trust Assets as of the Effective Date and notify the Litigation Sub-Trust
 Beneficiary of such valuation, and such valuation shall be used consistently by all parties for all
 federal income tax purposes.

         7.2     Withholding. The Litigation Trustee may withhold from any amount distributed
 from the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary such sum or sums as are
 required to be withheld under the income tax laws of the United States or of any state or political
 subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
 distributed to and received by the Litigation Sub-Trust Beneficiary. As a condition to receiving
 any distribution from the Litigation Sub-Trust, the Litigation Trustee may require that the
 Litigation Sub-Trust Beneficiary provide such holder’s taxpayer identification number and such
 other information and certification as may be deemed necessary for the Litigation Trustee to
 comply with applicable tax reporting and withholding laws.]2

                                       ARTICLE VIII.
                           STANDARD OF CARE AND INDEMNIFICATION

         8.1    Standard of Care. None of the Litigation Trustee, acting in his capacity as the
 Litigation Trustee or in any other capacity contemplated by this Agreement or the Plan, the
 Oversight Board, or any individual Member, solely in their capacity as Members of the
 Oversight Board, shall be personally liable to the Litigation Sub-Trust or to any Person
 (including the Litigation Sub-Trust Beneficiary and Claimant Trust Beneficiaries) in connection
 with the affairs of the Litigation Sub-Trust, unless it is ultimately determined by order of the
 Bankruptcy Court or other court of competent jurisdiction that the acts or omissions of any such
 Litigation Trustee, Oversight Board, or Member constituted fraud, willful misconduct, or gross
 negligence. The employees, agents and professionals retained by the Litigation Sub-Trust, the
 Litigation Trustee, or Oversight Board shall not be personally liable to the Litigation Sub-Trust
 or any other Person in connection with the affairs of the Litigation Sub-Trust, unless it is
 ultimately determined by order of the Bankruptcy Court or other court of competent jurisdiction
 that such acts or omissions by such employee, agent, or professional constituted willful fraud,
 willful misconduct or gross negligence. None of the Litigation Trustee, Oversight Board, or any
 Member shall be personally liable to the Litigation Sub-Trust or to any Person for the acts or
 omissions of any employee, agent or professional of the Litigation Sub-Trust or Litigation
 Trustee, unless it is ultimately determined by order of the Bankruptcy Court or other court of
 competent jurisdiction that the Litigation Trustee, Oversight Board, or Member acted with gross


 2
     NTD: Subject to review by tax counsel.


                                                 16

                                                                                     012731
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1886
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 91 of 307 PageID 15664
                                         Filed



 negligence or willful misconduct in the selection, retention, or supervision of such employee,
 agent or professional of the Litigation Sub-Trust.

         8.2     Indemnification. The Litigation Trustee (including each former Litigation
 Trustee), Oversight Board, and all past and present Members (collectively, the “Indemnified
 Parties”) shall be indemnified by the Litigation Sub-Trust against and held harmless by the
 Litigation Sub-Trust from any losses, claims, damages, liabilities or expenses (including, without
 limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
 may become subject in connection with any action, suit, proceeding or investigation brought or
 threatened against any of the Indemnified Parties in their capacity as Litigation Trustee,
 Oversight Board, or Member, or in connection with any matter arising out of or related to the
 Plan, this Agreement, or the affairs of the Litigation Sub-Trust, unless it is ultimately determined
 by order of the Bankruptcy Court or other court of competent jurisdiction that the Indemnified
 Party’s acts or omissions constituted willful fraud, willful misconduct, or gross negligence. If
 the Indemnified Party becomes involved in any action, proceeding, or investigation in connection
 with any matter arising out of or in connection with the Plan, this Agreement or the affairs of the
 Litigation Sub-Trust for which an indemnification obligation could arise, the Indemnified Party
 shall promptly notify the Litigation Trustee and/or Oversight Board, as applicable; provided,
 however, that the failure of an Indemnified Party to promptly notify the Litigation Trustee and/or
 Oversight Board of an indemnification obligation will not excuse the Litigation Sub-Trust from
 indemnifying the Indemnified Party unless such delay has caused the Litigation Sub-Trust
 material harm. The Litigation Sub-Trust shall periodically advance or otherwise reimburse on
 demand the Indemnified Party’s reasonable legal and other expenses (including, without
 limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
 related expenses) incurred in connection therewith as a Litigation Sub-Trust Expense, but the
 Indemnified Party shall be required to repay promptly to the Litigation Sub-Trust the amount of
 any such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it
 shall be ultimately determined by Final Order that the Indemnified Party engaged in willful
 fraud, misconduct, or negligence in connection with the affairs of the Litigation Sub-Trust with
 respect to which such expenses were paid. The Litigation Sub-Trust shall indemnify and hold
 harmless the employees, agents and professionals of the Litigation Sub-Trust and Indemnified
 Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties. For the
 avoidance of doubt, the provisions of this Section 8.2 shall remain available to any former
 Litigation Trustee or Member or the estate of any decedent Litigation Trustee or Member. The
 indemnification provided hereby shall be a Litigation Sub-Trust Expense.

        8.3     To the extent applicable, the provisions and protections set forth in Article IX of
 the Plan will apply to the Litigation Sub-Trust, the Litigation Trustee, Oversight Board, and the
 Members.

                                          ARTICLE IX.
                                         TERMINATION

         9.1     [Duration. The Litigation Trustee, the Litigation Sub-Trust, and the Oversight
 Board shall be discharged or dissolved, as the case may be, at such time as the Litigation Trustee
 determines that the Estate Claims is not likely to yield sufficient additional proceeds to justify
 further pursuit of such Estate, and all Distributions required to be made by the Litigation Trustee

                                                 17

                                                                                      012732
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 1987
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 92 of 307 PageID 15665
                                         Filed



 to the Litigation Sub-Trust Beneficiary under the Plan and this Agreement have been made, but
 in no event shall the Litigation Sub-Trust be dissolved later than [three years] from the Effective
 Date unless the Bankruptcy Court, upon motion made within the six-month period before such
 third anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
 motion made at least six months before the end of the preceding extension), determines that a
 fixed period extension ([not to exceed two years, together with any prior extensions, without a
 favorable letter ruling from the Internal Revenue Service or an opinion of counsel that any
 further extension would not adversely affect the status of the Litigation Sub-Trust as a
 liquidating trust for federal income tax purposes]) is necessary to facilitate or complete the
 recovery on, and liquidation of, the Litigation Sub-Trust Assets; provided, however, that each
 extension must be approved, upon a finding that the extension is necessary to facilitate or
 complete the recovery on, and liquidation of the Litigation Sub-Trust Assets, by the Bankruptcy
 Court within six months of the beginning of the extended term and no extension, together with
 any prior extensions, shall exceed three years [without a favorable letter ruling from the Internal
 Revenue Service or an opinion of counsel that any further extension would not adversely affect
 the status of the Litigation Sub-Trust as a liquidating trust for federal income tax purposes].

         9.2      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
 Litigation Sub-Trust and for purpose of liquidating and winding up the affairs of the Litigation
 Sub-Trust, the Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties
 have been fully performed. Prior to the final distribution of all remaining Litigation Sub-Trust
 Assets, the Litigation Trustee shall be entitled to reserve from such assets any and all amounts
 required to provide for the Litigation Trustee’s own costs and expenses, including a reserve to
 fund any potential indemnification or similar obligations of the Litigation Sub-Trust, until such
 time as the winding up of the Litigation Sub-Trust is completed. Upon the dissolution of the
 Litigation Sub-Trust and completion of the winding up of the assets, liabilities and affairs of the
 Litigation Sub-Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall
 file a certificate of cancellation with the State of Delaware to terminate the Litigation Sub-Trust
 pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the
 certificate of cancellation is filed shall be referred to as the “Termination Date”). Subject in all
 respects to 3.11, upon the Termination date, the Litigation Trustee shall retain for a period of two
 (2) years, as a Litigation Sub-Trust Expense, the books, records, and certificated and other
 documents and files that have been delivered to or created by the Litigation Trustee. Subject in
 all respects to Section 3.11, at the Litigation Trustee’s discretion, all of such records and
 documents may, but need not, be destroyed at any time after two (2) years from the Termination
 Date.

         9.3   Termination of Duties. Except as otherwise specifically provided herein, upon
 the Termination Date of the Litigation Sub-Trust, the Litigation Trustee, the Oversight Board,
 and its Members shall have no further duties or obligations hereunder.

                                      ARTICLE X.
                                 AMENDMENTS AND WAIVER

       The Litigation Trustee, with the consent of a simple majority of the Oversight Board,
 may amend this Agreement to correct or clarify any non-material provisions. This Agreement
 may not otherwise be amended, supplemented, otherwise modified, or waived in any respect

                                                  18

                                                                                       012733
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2088
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 93 of 307 PageID 15666
                                         Filed



 except by an instrument in writing signed by the Litigation Trustee and with the unanimous
 approval of the Oversight Board, and the approval of the Bankruptcy Court, after notice and a
 hearing; provided that the Litigation Trustee must provide the Oversight Board with prior written
 notice of any non-material amendments, supplements, modifications, or waivers of this
 Agreement.

                                          ARTICLE XI.
                                        MISCELLANEOUS

         11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
 Litigation Sub-Trust by this Agreement shall be irrevocable and shall not be subject to
 revocation, cancellation or rescission by the Litigation Sub-Trust Beneficiary.

         11.2 Litigation Sub-Trust Beneficiary has No Legal Title to Litigation Sub-Trust
 Assets. The Litigation Sub-Trust Beneficiary shall have no legal title to any part of the
 Litigation Sub-Trust Assets.

        11.3 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
 implied, shall be construed to give any Person other than the Litigation Trustee, Oversight
 Board, and the Litigation Sub-Trust Beneficiary any legal or equitable right, remedy or claim
 under or in respect of this Agreement. The Litigation Sub-Trust Assets shall be held for the sole
 and exclusive benefit of the Litigation Sub-Trust Beneficiary.

         11.4 Notices. All notices, directions, instructions, confirmations, consents and requests
 required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
 in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
 to a non-United States address, air mail, postage prepaid, addressed to:

                (a)     If to the Litigation Trustee:

                                Marc S. Kirschner
                                c/o Goldin Associates LLC, a Teneo Company
                                350 Fifth Avenue
                                New York, New York 10118

                With a copy to:

                                [insert contact for counsel to the Litigation Trustee].

                (b)     If to the Claimant Trustee:

                                Claimant Trustee
                                c/o [insert contact info for Claimant Trustee]

                With a copy to:

                                [insert contact for counsel to the Claimant Trustee].


                                                  19

                                                                                       012734
Case 19-34054-sgj11 Doc 1389-4
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07Page
                                                                             Page
                                                                                2189
                                                                                  of
Case 3:21-cv-00538-N Document 26-48 of    22
                                          30206/09/21 Page 94 of 307 PageID 15667
                                        Filed



        Notice mailed shall be effective on the date mailed or sent. Any Person may change the
 address at which it is to receive notices under this Agreement by furnishing written notice
 pursuant to the provisions of this Section 11.4 to the entity to be charged with knowledge of such
 change.

         11.5 Severability. Any provision hereof which is prohibited or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
 unenforceability without invalidating the remaining provisions hereof, and any such prohibition
 or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
 provisions in another jurisdiction.

        11.6 Counterparts. This Agreement may be executed by the parties hereto in separate
 counterparts, each of which when so executed and delivered shall be an original, but all such
 counterparts shall together constitute but one and the same instrument.

         11.7 Binding Effect, etc. All covenants and agreements contained herein shall be
 binding upon, and inure to the benefit of, the Litigation Sub-Trust, the Litigation Trustee, and the
 Litigation Sub-Trust Beneficiary, and their respective successors and assigns. Any notice,
 direction, consent, waiver or other instrument or action by any Litigation Sub-Trust Beneficiary
 shall bind its successors and assigns.

       11.8 Headings; References. The headings of the various Sections herein are for
 convenience of reference only and shall not define or limit any of the terms or provisions hereof.

        11.9 Governing Law. This Agreement shall in all respects be governed by, and
 construed in accordance with the laws of the State of Delaware, including all matters of
 constructions, validity and performance.

        11.10 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
 exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
 enforcement and construction of any right, remedy, obligation, or liability arising under or by
 reason of this Agreement or the Plan.

         11.11 Transferee Liabilities. The Litigation Sub-Trust shall have no liability for, and
 the Litigation Sub-Trust Assets shall not be subject to, any claim arising by, through or under the
 Debtor except as expressly set forth in the Plan or in this Agreement. In no event shall the
 Litigation Trustee or the Litigation Sub-Trust Beneficiary have any personal liability for such
 claims. If any liability shall be asserted against the Litigation Sub-Trust or the Litigation Trustee
 as the transferee of the Litigation Sub-Trust Assets on account of any claimed liability of,
 through or under the Debtor or Reorganized Debtor, the Litigation Trustee may use such part of
 the Litigation Sub-Trust Assets as may be necessary to contest any such claimed liability and to
 pay, compromise, settle or discharge same on terms reasonably satisfactory to the Litigation
 Trustee as a Litigation Sub-Trust Expense.

                              [Remainder of Page Intentionally Blank]




                                                  20

                                                                                       012735
Case 19-34054-sgj11 Doc 1822-140
                        1389-4 Filed
                                  Filed
                                      11/13/20
                                        01/22/21Entered
                                                   Entered
                                                         11/13/20
                                                           01/22/21
                                                                  20:30:24
                                                                    21:50:07Page
                                                                              Page
                                                                                 2290
                                                                                    of
Case 3:21-cv-00538-N Document 26-48 of    22
                                           30206/09/21 Page 95 of 307 PageID 15668
                                         Filed



         IN WITNESS HEREOF, the parties hereto have caused this Litigation Trust Agreement
 to be duly executed by their respective officers thereunto duly authorized on the day and year
 first written above.

                                            Claimant Trustee



                                            By:
                                                   James P. Seery, Jr., not individually but
                                                   solely in his capacity as the Claimant
                                                   Trustee



                                            Litigation Trustee



                                            By:
                                                    Marc S. Kirschner, not individually but
                                            solely in his capacity as the Litigation Trustee




                                              21

                                                                                   012736
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  1 of91
                                                                                       18
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 96 of 307 PageID 15669
                                         Filed



                                   




                                                                          012737
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  2 of92
                                                                                       18
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 97 of 307 PageID 15670
                                         Filed



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, business disparagement, indemnity, claims for recovery
  of distributions or dividends, claims for indemnification, promissory estoppel, quasi-contract
  claims, any counterclaims, equitable subordination, avoidance actions provided for under
  sections 544 or 547 of the Bankruptcy Code, claims brought under state law, claims brought
  under federal law, claims under any common-law theory of tort or law or equity, and any claims
  similar in nature to the foregoing claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     012738
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  3 of93
                                                                                       18
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 98 of 307 PageID 15671
                                         Filed



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      012739
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  4 of94
                                                                                       18
 Case 3:21-cv-00538-N Document 26-48 of    30206/09/21 Page 99 of 307 PageID 15672
                                         Filed


  Cabi Holdco, L.P.                            deKooning, Ltd.
  California Public Employees' Retirement      DFA/BH Autumn Ridge, LLC
  System                                       Dolomiti, LLC
  Camelback Residential Investors, LLC         DrugCrafters, L.P.
  Camelback Residential Investors, LLC         Dugaboy Investment Trust
  (fka Sevilla Residential Partners, LLC)      Dugaboy Management, LLC
  Camelback Residential Partners, LLC          Dugaboy Project Management GP, LLC
  Capital Real Estate - Latitude, LLC          Eagle Equity Advisors, LLC
  Castle Bio Manager, LLC                      Eames, Ltd.
  Castle Bio, LLC                              Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
                                               Falcon Incentive Partners, LP
  Reese Avry Dondero
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)
  David c. Hopson                              Four Rivers Co-Invest GP, LLC
  De Kooning, Ltd.                             Four Rivers Co-Invest, L.P.




                                                                               012740
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  5 of95
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 100 of 307 PageID 15673


  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harbourvest Entities
  FRBH Timberglen, LLC                            Harko, LLC
  FRBH Willow Grove SM, Inc.                      Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove, LLC                          Haverhill Acquisition Co., LLC
  FRBH Woodbridge SM, Inc.                        Haygood, LLC
  FRBH Woodbridge, LLC                            HB 2015 Family LP (third party)
  Freedom C1 Residential, LLC                     HCBH 11611 Ferguson, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe II, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe III, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Buffalo Pointe, LLC
  Freedom La Mirage, LLC                          HCBH Hampton Woods SM, Inc.
  Freedom LHV LLC                                 HCBH Hampton Woods, LLC
  Freedom Lubbock LLC                             HCBH Overlook SM, Inc.
  Freedom Miramar Apartments, LLC                 HCBH Overlook, LLC
  Freedom Sandstone, LLC                          HCBH Rent Investors, LLC
  Freedom Willowdale, LLC                         HCMS Falcon GP, LLC
  Fundo de Investimento em Direitos Creditorios   HCMS Falcon, L.P.
  BB Votorantim Highland Infraestrutura           HCO Holdings, LLC
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, L.P.
  Towne, LLC                                      HCOF Preferred Holdings, LP
  G&E Apartment REIT The Myrtles at Olde          HCOF Preferred Holdings, Ltd.
  Towne, LLC                                      HCRE 1775 James Ave, LLC
  GAF REIT, LLC                                   HCRE Addison TRS, LLC
  GAF Toys Holdco, LLC




                                                                                012741
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  6 of96
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 101 of 307 PageID 15674


  HCRE Addison, LLC (fka HWS Addison, LLC)     HFP CDO Construction Corp.
                                               HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS        HFRO Sub, LLC
  Partner, LLC)                                Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                    Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las           Highland 401(k) Plan
  Colinas, LLC)                                Highland 401K Plan
  HCRE Plano TRS, LLC                          Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)         Fund GP, LLC
  HCREF-I Holding Corp.                        Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                       Fund, L.P.
  HCREF-III Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                       Fund, Ltd.
  HCREF-IX Holding Corp.                       Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                        Master Fund, L.P.
  HCREF-VI Holding Corp.                       Highland Brasil, LLC
  HCREF-VII Holding Corp.                      Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                     (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                       Recursos, LTDA; fka HBI Consultoria
                                               Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                     Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                      Ltd
  HCREF-XV Holding Corp.                       Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.     Highland Capital Management AG
  HCSLR Camelback, LLC                         (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                            (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                           Highland Capital Management Fund Advisors,
  HE 41, LLC                                   L.P.
  HE Capital 232 Phase I Property, LLC         Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                  L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                       Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                   Highland Capital Management Latin America,
  HE Capital KR, LLC                           L.P.
  HE Capital, LLC                              Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                           Plan and Trust
  HE Mezz Fox Trails, LLC                      Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                              Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC                Highland Capital Management Real Estate
  HE Peoria Place, LLC                         Holdings I, LLC
  Heron Pointe Investors, LLC                  Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.                Holdings II, LLC
  HFP Asset Funding II, Ltd.                   Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                  Highland Capital Management, L.P.




                                                                               012742
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  7 of97
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 102 of 307 PageID 15675


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)

  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   012743
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  8 of98
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 103 of 307 PageID 15676


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  012744
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1389-5
                         1822-140
                               Filed
                                   Filed
                                     11/13/20
                                         01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                                Page
                                                                                  9 of99
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 104 of 307 PageID 15677


  Highland Small-Cap Equity Fund                John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  Highland Socially Responsible Equity Fund     Keelhaul LLC
  (fka Highland Premier Growth Equity Fund)     KHM Interests, LLC (third party)
                                                Kuilima Montalban Holdings, LLC
  Highland Special Opportunities Holding        Kuilima Resort Holdco, LLC
  Company                                       KV Cameron Creek Owner, LLC
  Highland SunBridge GP, LLC                    Lakes at Renaissance Park Apartments
  Highland Tax-Exempt Fund                      Investors, L.P.
  Highland TCI Holding Company, LLC             Lakeside Lane, LLC
  Highland Total Return Fund                    Landmark Battleground Park II, LLC
  Highland’s Roads Land Holding Company,        Lane Britain
  LLC                                           Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada
  John L. Holt, Jr.                             Mark Okada




                                                                               012745
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page10100
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 105 of 307 PageID 15678


  Mark Okada and Pam Okada                        NexPoint CR F/H DST, LLC
  Mark Okada and Pam Okada, as joint owners       NexPoint Credit Strategies Fund
  Mark Okada/Pamela Okada                         NexPoint Discount Strategies Fund
  Markham Fine Jewelers, L.P.                     (fka NexPoint Discount Yield Fund)
  Markham Fine Jewelers, LP                       NexPoint DRIP
  Matt McGraner                                   NexPoint Energy and Materials Opportunities
  Meritage Residential Partners, LLC              Fund (fka NexPoint Energy Opportunities
  MGM Studios HoldCo, Ltd.                        Fund)
  Michael Rossi                                   NexPoint Event-Driven Fund
  ML CLO XIX Sterling (Cayman), Ltd.              (fkaNexPoint Merger Arbitrage Fund)
  N/A                                             NexPoint Flamingo DST
  Nancy Dondero                                   NexPoint Flamingo Investment Co, LLC
  NCI Apache Trail LLC                            NexPoint Flamingo Leaseco, LLC
  NCI Assets Holding Company LLC                  NexPoint Flamingo Manager, LlC
  NCI Country Club LLC                            NexPoint Flamingo Property Manager, LlC
  NCI Fort Worth Land LLC                         NexPoint Healthcare Opportunities Fund
  NCI Front Beach Road LLC                        NexPoint Hospitality Trust
  NCI Minerals LLC                                NexPoint Hospitality, Inc.
  NCI Royse City Land LLC                         NexPoint Hospitality, LLC
  NCI Stewart Creek LLC                           NexPoint Insurance Distributors, LLC
  NCI Storage, LLC                                NexPoint Insurance Solutions GP, LLC
  Neil Labatte                                    NexPoint Insurance Solutions GP, LLC
  Neutra, Ltd.                                    (fka Highland Capital Insurance Solutions GP,
  New Jersey Tissue Company Holdco, LLC           LLC)
  (fka Marcal Paper Mills Holding Company,        NexPoint Insurance Solutions, L.P.
  LLC)                                            (fka Highland Capital Insurance Solutions,
  NexAnnuity Holdings, Inc.                       L.P.)
  NexBank Capital Trust I                         NexPoint Latin American Opportunities Fund
  NexBank Capital, Inc.                           NexPoint Legacy 22, LLC
  NexBank Land Advisors, Inc.                     NexPoint Lincoln Porte Equity, LLC
  NexBank Securities Inc.                         NexPoint Lincoln Porte Manager, LLC
  NexBank Securities, Inc.                        NexPoint Lincoln Porte, LLC
                                                  (fka NREA Lincoln Porte, LLC)
  NexBank SSB                                     NexPoint Multifamily Capital Trust, Inc.
  NexBank Title, Inc.                             NexPoint Multifamily Capital Trust, Inc.
  (dba NexVantage Title Services)                 (fka NexPoint Multifamily Realty Trust, Inc.,
  NexBank, SSB                                    fka Highland Capital Realty Trust, Inc.)
  NexPoint Advisors GP, LLC                       NexPoint Multifamily Operating Partnership,
  NexPoint Advisors, L.P.                         L.P.
  NexPoint Capital REIT, LLC                      NexPoint Peoria, LLC
  NexPoint Capital, Inc.                          NexPoint Polo Glen DST
  NexPoint Capital, Inc. (fka NexPoint Capital,   NexPoint Polo Glen Holdings, LLC
  LLC)                                            NexPoint Polo Glen Investment Co, LLC




                                                                                    012746
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page11101
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 106 of 307 PageID 15679


  NexPoint Polo Glen Leaseco, LLC                  NexPoint Strategic Income Fund
  NexPoint Polo Glen Manager, LLC                  (fka NexPoint Opportunistic Credit Fund, fka
  NexPoint RE Finance Advisor GP, LLC              NexPoint Distressed Strategies Fund)
  NexPoint RE Finance Advisor, L.P.                NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors GP, LLC            NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors II, L.P.           (fka NexPoint Credit Strategies Fund)
  NexPoint Real Estate Advisors II, L.P.           NexPoint Texas Multifamily Portfolio DST
  NexPoint Real Estate Advisors III, L.P.          (fka NREA Southeast Portfolio Two, DST)
  NexPoint Real Estate Advisors IV, L.P.           NexPoint WLIF I Borrower, LLC
  NexPoint Real Estate Advisors V, L.P.            NexPoint WLIF I, LLC
  NexPoint Real Estate Advisors VI, L.P.           NexPoint WLIF II Borrower, LLC
  NexPoint Real Estate Advisors VII GP, LLC        NexPoint WLIF II, LLC
  NexPoint Real Estate Advisors VII, L.P.          NexPoint WLIF III Borrower, LLC
  NexPoint Real Estate Advisors VIII, L.P.         NexPoint WLIF III, LLC
  NexPoint Real Estate Advisors, L.P.              NexPoint WLIF, LLC (Series I)
  NexPoint Real Estate Capital, LLC                NexPoint WLIF, LLC (Series II)
  NexPoint Real Estate Capital, LLC (fka           NexPoint WLIF, LLC (Series III)
  Highland Real Estate Capital, LLC, fka           NexStrat LLC
  Highland Multifamily Credit Fund, LLC)           NexVest, LLC
  NexPoint Real Estate Finance OP GP, LLC          NexWash LLC
  NexPoint Real Estate Finance Operating           NFRO REIT Sub, LLC
  Partnership, L.P.                                NFRO TRS, LLC
  NexPoint Real Estate Finance, Inc.               NHF CCD, Inc.
  NexPoint Real Estate Opportunities, LLC          NHT 2325 Stemmons, LLC
  NexPoint Real Estate Opportunities, LLC (fka     NHT Beaverton TRS, LLC
  Freedom REIT LLC)                                (fka NREA Hotel TRS, Inc.)
  NexPoint Real Estate Partners, LLC               NHT Beaverton, LLC
  (fka HCRE Partners, LLC)                         NHT Bend TRS, LLC
  NexPoint Real Estate Partners, LLC (fka          NHT Bend, LLC
  HCRE Partners, LLC)                              NHT Destin TRS, LLC
  NexPoint Real Estate Strategies Fund             NHT Destin, LLC
  NexPoint Residential Trust Inc.                  NHT DFW Portfolio, LLC
  NexPoint Residential Trust Operating             NHT Holdco, LLC
  Partnership GP, LLC                              NHT Holdings, LLC
  NexPoint Residential Trust Operating             NHT Intermediary, LLC
  Partnership, L.P.                                NHT Nashville TRS, LLC
  NexPoint Residential Trust Operating             NHT Nashville, LLC
  Partnership, L.P.                                NHT Olympia TRS, LLC
  NexPoint Residential Trust, Inc.                 NHT Olympia, LLC
  NexPoint Securities, Inc.                        NHT Operating Partnership GP, LLC
  (fka Highland Capital Funds Distributor, Inc.)   NHT Operating Partnership II, LLC
  (fka Pyxis Distributors, Inc.)                   NHT Operating Partnership, LLC
                                                   NHT Salem, LLC




                                                                                   012747
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page12102
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 107 of 307 PageID 15680


  NHT SP Parent, LLC                          NREA Hidden Lake Investment Co, LLC
  NHT SP TRS, LLC                             NREA Hue Investors, LLC
  NHT SP, LLC                                 NREA Keystone Investors, LLC
  NHT Tigard TRS, LLC                         NREA Meritage Inc.
  NHT Tigard, LLC                             NREA Meritage Investment Co, LLC
  NHT TRS, Inc.                               NREA Meritage Leaseco, LLC
  NHT Uptown, LLC                             NREA Meritage Manager, LLC
  NHT Vancouver TRS, LLC                      NREA Meritage Property Manager, LLC
  NHT Vancouver, LLC                          NREA Meritage, DST
  NLA Assets LLC                              NREA Oaks Investors, LLC
  NMRT TRS, Inc.                              NREA Retreat Investment Co, LLC
  NREA Adair DST Manager, LLC                 NREA Retreat Leaseco, LLC
  NREA Adair Investment Co, LLC               NREA Retreat Manager, LLC
  NREA Adair Joint Venture, LLC               NREA Retreat Property Manager, LLC
  NREA Adair Leaseco Manager, LLC             NREA Retreat, DST
  NREA Adair Leaseco, LLC                     NREA SE MF Holdings LLC
  NREA Adair Property Manager LLC             NREA SE MF Holdings, LLC
  NREA Adair, DST                             NREA SE MF Investment Co, LLC
  NREA Ashley Village Investors, LLC          NREA SE MF Investment Co, LLC
  NREA Cameron Creek Investors, LLC           NREA SE Multifamily LLC
  NREA Cityplace Hue Investors, LLC           NREA SE Multifamily, LLC
  NREA Crossing Investors LLC                 NREA SE One Property Manager, LLC
  NREA Crossings Investors, LLC               NREA SE Three Property Manager, LLC
  NREA Crossings Ridgewood Coinvestment,      NREA SE Two Property Manager, LLC
  LLC (fka NREA Crossings Ridgewood           NREA SE1 Andros Isles Leaseco, LLC
  Investors, LLC)                             NREA SE1 Andros Isles Manager, LLC
  NREA DST Holdings, LLC                      NREA SE1 Andros Isles, DST
  NREA El Camino Investors, LLC               (Converted from DK Gateway Andros, LLC)
  NREA Estates Inc.                           NREA SE1 Arborwalk Leaseco, LLC
  NREA Estates Investment Co, LLC             NREA SE1 Arborwalk Manager, LLC
  NREA Estates Leaseco, LLC                   NREA SE1 Arborwalk, DST
  NREA Estates Manager, LLC                   (Converted from MAR Arborwalk, LLC)
  NREA Estates Property Manager, LLC          NREA SE1 Towne Crossing Leaseco, LLC
  NREA Estates, DST                           NREA SE1 Towne Crossing Manager, LLC
  NREA Gardens DST Manager LLC                NREA SE1 Towne Crossing, DST
  NREA Gardens DST Manager, LLC               (Converted from Apartment REIT Towne
  NREA Gardens Investment Co, LLC             Crossing, LP)
  NREA Gardens Leaseco Manager, LLC           NREA SE1 Walker Ranch Leaseco, LLC
  NREA Gardens Leaseco, LLC                   NREA SE1 Walker Ranch Manager, LLC
  NREA Gardens Property Manager, LLC          NREA SE1 Walker Ranch, DST
  NREA Gardens Springing LLC                  (Converted from SOF Walker Ranch Owner,
  NREA Gardens Springing Manager, LLC         L.P.)
  NREA Gardens, DST                           NREA SE2 Hidden Lake Leaseco, LLC




                                                                           012748
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page13103
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 108 of 307 PageID 15681


  NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
  NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
  NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
  (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
  L.P.)                                       NREA VB Pledgor II LLC
  NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
  NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
  (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
  NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
  NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
  NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
  (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
  LLC)                                        NREA VB Pledgor VII LLC
  NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
  NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
  NREA SE3 Arboleda, DST                      NREA VB V LLC
  (Converted from G&E Apartment REIT          NREA VB VI LLC
  Arboleda, LLC)                              NREA VB VII LLC
  NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
  NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
  NREA SE3 Fairways, DST                      NREC BM Investors, LLC
  (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
  NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
  NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
  NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
  (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
  LP)                                         NREF OP I Holdco, LLC
  NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
  NREA Southeast Portfolio One, DST           NREF OP I, L.P.
  NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
  NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
  LLC                                         NREF OP II, L.P.
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
  NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
  NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
  NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC
  NREA SOV Investors, LLC                     NREO Perilune, LLC
  NREA Uptown TRS, LLC                        NREO SAFStor Investors, LLC
  NREA VB I LLC                               NREO TRS, Inc.
  NREA VB II LLC                              NRESF REIT Sub, LLC




                                                                           012749
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page14104
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 109 of 307 PageID 15682


  NXRT Abbington, LLC                         NXRT Steeplechase, LLC
  NXRT Atera II, LLC                          NXRT Stone Creek, LLC
  NXRT Atera, LLC                             NXRT Summers Landing GP, LLC
  NXRT AZ2, LLC                               NXRT Summers Landing LP, LLC
  NXRT Barrington Mill, LLC                   NXRT Torreyana, LLC
  NXRT Bayberry, LLC                          NXRT Vanderbilt, LLC
  NXRT Bella Solara, LLC                      NXRT West Place, LLC
  NXRT Bella Vista, LLC                       NXRTBH AZ2, LLC
  NXRT Bloom, LLC                             NXRTBH Barrington Mill Owner, LLC
  NXRT Brandywine GP I, LLC                   NXRTBH Barrington Mill SM, Inc.
  NXRT Brandywine GP I, LLC                   NXRTBH Barrington Mill, LLC
  NXRT Brandywine GP II, LLC                  NXRTBH Bayberry, LLC
  NXRT Brandywine GP II, LLC                  NXRTBH Cityview, LLC
  NXRT Brandywine LP, LLC                     NXRTBH Colonnade, LLC
  NXRT Brandywine LP, LLC                     NXRTBH Cornerstone Owner, LLC
  NXRT Brentwood Owner, LLC                   NXRTBH Cornerstone SM, Inc.
  NXRT Brentwood, LLC                         NXRTBH Cornerstone, LLC
  NXRT Cedar Pointe Tenant, LLC               NXRTBH Dana Point SM, Inc.
  NXRT Cedar Pointe, LLC                      NXRTBH Dana Point, LLC
  NXRT Cityview, LLC                          NXRTBH Foothill SM, Inc.
  NXRT Cornerstone, LLC                       NXRTBH Foothill, LLC
  NXRT Crestmont, LLC                         NXRTBH Heatherstone SM, Inc.
  NXRT Crestmont, LLC                         NXRTBH Heatherstone, LLC
  NXRT Enclave, LLC                           NXRTBH Hollister Tenant, LLC
  NXRT Glenview, LLC                          NXRTBH Hollister, LLC
  NXRT H2 TRS, LLC                            NXRTBH Madera SM, Inc.
  NXRT Heritage, LLC                          NXRTBH Madera, LLC
  NXRT Hollister TRS LLC                      NXRTBH McMillan, LLC
  NXRT Hollister, LLC                         NXRTBH North Dallas 3, LLC
  NXRT LAS 3, LLC                             NXRTBH Old Farm II, LLC
  NXRT Master Tenant, LLC                     NXRTBH Old Farm Tenant, LLC
  NXRT Nashville Residential, LLC             NXRTBH Old Farm, LLC
  NXRT Nashville Residential, LLC (fka        NXRTBH Radbourne Lake, LLC
  Freedom Nashville Residential, LLC)         NXRTBH Rockledge, LLC
  NXRT North Dallas 3, LLC                    NXRTBH Sabal Palms, LLC
  NXRT Old Farm, LLC                          NXRTBH Steeplechase, LLC
  NXRT Pembroke Owner, LLC                    (dba Southpoint Reserve at Stoney Creek)-VA
  NXRT Pembroke, LLC                          NXRTBH Stone Creek, LLC
  NXRT PHX 3, LLC                             NXRTBH Vanderbilt, LLC
  NXRT Radbourne Lake, LLC                    NXRTBH Versailles SM, Inc.
  NXRT Rockledge, LLC                         NXRTBH Versailles, LLC
  NXRT Sabal Palms, LLC                       Oak Holdco, LLC
  NXRT SM, Inc.                               Oaks CGC, LLC




                                                                             012750
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page15105
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 110 of 307 PageID 15683


  Okada Family Revocable Trust                     Quest, IRA, Inc. FBO Joshua N. Terry, IRA
  Oldenburg, Ltd.                                  #1467711
  Pam Capital Funding GP Co. Ltd.                  RADCO - Bay Meadows, LLLP
  Pam Capital Funding, L.P.                        RADCO - Bay Park, LLLP
  PamCo Cayman Ltd.                                RADCO NREC Bay Meadows Holdings, LLC
  Park West 1700 Valley View Holdco, LLC           RADCO NREC Bay Park Holdings, LLC
  Park West 2021 Valley View Holdco, LLC           Ramarim, LLC
  Park West Holdco, LLC                            Rand Advisors Series I Insurance Fund
  Park West Portfolio Holdco, LLC                  Rand Advisors Series II Insurance Fund
  Participants of Highland 401K Plan               Rand Advisors, LLC
  Patrick Willoughby-McCabe                        Rand PE Fund I, L.P.
  PCMG Trading Partners XXIII, L.P.                Rand PE Fund I, L.P. - Series 1
  PCMG Trading Partners XXIII, LP                  Rand PE Fund Management, LLC
  PDK Toys Holdco, LLC                             Rand PE Holdco, LLC
  Pear Ridge Partners, LLC                         Realdania
  Penant Management GP, LLC                        Red River CLO, Ltd.
  Penant Management LP                             Red River Investors Corp.
  PensionDanmark Holding A/S                       Riverview Partners SC, LLC
  PensionDanmark                                   Rockwall CDO II Ltd.
  Pensionsforsikringsaktieselskab                  Rockwall CDO II, Ltd.
  Peoria Place Development, LLC                    Rockwall CDO, Ltd.
  (30% cash contributions - profit participation   Rockwall Investors Corp.
  only)                                            Rothko, Ltd.
  Perilune Aero Equity Holdings One, LLC           RTT Bella Solara, LLC
  Perilune Aviation LLC                            RTT Bloom, LLC
  PetroCap Incentive Holdings III. L.P.            RTT Financial, Inc.
  PetroCap Incentive Partners II GP, LLC           RTT Hollister, LLC
  PetroCap Incentive Partners II, L.P.             RTT Rockledge, LLC
  PetroCap Incentive Partners III GP, LLC          RTT Torreyana, LLC
  PetroCap Incentive Partners III, LP              SALI Fund Partners, LLC
  PetroCap Management Company LLC                  San Diego County Employees Retirement
                                                   Association
  PetroCap Partners II GP, LLC
  PetroCap Partners II, L.P.                       Sandstone Pasadena Apartments, LLC
  PetroCap Partners III GP, LLC                    Sandstone Pasadena, LLC
  PetroCap Partners III, L.P.                      Santa Barbara Foundation (third party)
  Pharmacy Ventures I, LLC                         Saturn Oil & Gas LLC
  Pharmacy Ventures II, LLC                        SBC Master Pension Trust
  Pollack, Ltd.                                    Scott Matthew Siekielski
  Powderhorn, LLC                                  SE Battleground Park, LLC
  PWM1 Holdings, LLC                               SE Battleground Park, LLC
  PWM1, LLC                                        SE Glenview, LLC
  Quest IRA, Inc FBO Jennifer G. Terry, IRA        SE Governors Green Holdings, L.L.C.
  #1467511




                                                                                    012751
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page16106
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 111 of 307 PageID 15684


  SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
  (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
  L.L.C.)                                        Mill II REIT, L.L.C.)
  SE Governors Green I, LLC                      SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Quail Landing, LLC
  SE Governors Green REIT, L.L.C.                SE River Walk, LLC
  SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
  (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                 SE Stoney Ridge Holdings, L.L.C. (fka SCG
  SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
  (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
  SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
  SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
  SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
  SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
  SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
  SE Multifamily REIT Holdings LLC               SFH1, LLC
  SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
  SE Myrtles at Olde Towne, LLC                  (fka NexPoint WLIF I, LLC)
  SE Oak Mill I Holdings, LLC                    SFR WLIF II, LLC
  SE Oak Mill I Holdings, LLC (fka SCG Atlas     (NexPoint WLIF II, LLC)
  Oak Mill I Holdings, L.L.C.)                   SFR WLIF III, LLC
  SE Oak Mill I Owner, LLC (fka SCG Atlas        (NexPoint WLIF III, LLC)
  Oak Mill I, L.L.C.)                            SFR WLIF Manager, LLC
  SE Oak Mill I REIT, LLC                        (NexPoint WLIF Manager, LLC)
  SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     SFR WLIF, LLC
  Mill I REIT, L.L.C.)                           (NexPoint WLIF, LLC)
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series II
  SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series III
  SE Oak Mill II Holdings, LLC (fka SCG Atlas    SH Castle BioSciences, LLC
  Oak Mill II Holdings, L.L.C.)                  Small Cap Equity Sub, LLC
  SE Oak Mill II Owner, LLC (fka SCG Atlas       Socially Responsible Equity Sub, LLC
  Oak Mill II, L.L.C.)                           SOF Brandywine I Owner, L.P.




                                                                                012752
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page17107
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 112 of 307 PageID 15685


  SOF Brandywine II Owner, L.P.                    The Mark and Pamela Okada Family Trust -
  SOF-X GS Owner, L.P.                             Exempt Trust #2
  Southfork Cayman Holdings, Ltd.                  The Ohio State Life Insurance Company
  Southfork CLO, Ltd.                              The Okada Family Foundation, Inc.
  Specialty Financial Products Designated          The Okada Insurance Rabbi Trust
  Activity Company (fka Specialty Financial        The SLHC Trust
  Products Limited)                                The Trustees of Columbia University in the
  Spiritus Life, Inc.                              City of New York
  SRL Sponsor LLC                                  The Twentysix Investment Trust
  SRL Whisperwod LLC                               (Third Party Investor)
  SRL Whisperwood Member LLC                       Thomas A. Neville
  SRL Whisperwood Venture LLC                      Thread 55, LLC
  SSB Assets LLC                                   Tihany, Ltd.
  Starck, Ltd.                                     Todd Travers
  Stemmons Hospitality, LLC                        Tranquility Lake Apartments Investors, L.P.
  Steve Shin                                       Tuscany Acquisition, LLC
  Stonebridge Capital, Inc.                        Uptown at Cityplace Condominium
  Stonebridge-Highland Healthcare Private          Association, Inc.
  Equity Fund                                      US Gaming OpCo, LLC
  Strand Advisors III, Inc.                        US Gaming SPV, LLC
  Strand Advisors IV, LLC                          US Gaming, LLC
  Strand Advisors IX, LLC                          Valhalla CLO, Ltd.
  Strand Advisors V, LLC                           VB GP LLC
  Strand Advisors XIII, LLC                        VB Holding, LLC
  Strand Advisors XVI, Inc.                        VB One, LLC
  Strand Advisors, Inc.                            VB OP Holdings LLC
  Stratford CLO, Ltd.                              VBAnnex C GP, LLC
  Summers Landing Apartment Investors, L.P.        VBAnnex C Ohio, LLC
  Term Loan B                                      VBAnnex C, LP
  (10% cash contributions - profit participation   Ventoux Capital, LLC
  only)                                            (Matt Goetz)
  The Dallas Foundation                            VineBrook Annex B, L.P.
  The Dallas Foundation (third party)              VineBrook Annex I, L.P.
  The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub II LLC
  The Dugaboy Investment Trust                     VineBrook Homes Merger Sub LLC
  The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes OP GP, LLC
  Nov 15, 2010                                     VineBrook Homes Operating Partnership, L.P.
  The Get Good Non-Exempt Trust No. 1              VineBrook Homes Trust, Inc.
  The Get Good Non-Exempt Trust No. 2              VineBrook Partners I, L.P.
  The Get Good Trust                               VineBrook Partners II, L.P.
  The Mark and Pamela Okada Family Trust -         VineBrook Properties, LLC
  Exempt Descendants' Trust                        Virginia Retirement System
                                                   Vizcaya Investment, LLC




                                                                                    012753
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-5 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page18108
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 113 of 307 PageID 15686


  Wake LV Holdings II, Ltd.
  Wake LV Holdings, Ltd.
  Walter Holdco GP, LLC
  Walter Holdco I, Ltd.
  Walter Holdco, L.P.
  Warhol, Ltd.
  Warren Chang
  Westchester CLO, Ltd.
  William L. Britain
  Wright Ltd.
  Wright, Ltd.
  Yellow Metal Merchants, Inc.




                                                                        012754
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of109
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 114 of 307 PageID 15687



                                  




                                                                          012755
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of110
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 115 of 307 PageID 15688




                                                                          012756
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of111
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 116 of 307 PageID 15689




                                                                          012757
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of112
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 117 of 307 PageID 15690




                                                                          012758
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of113
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 118 of 307 PageID 15691




                                                                          012759
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of114
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 119 of 307 PageID 15692




                                                                          012760
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of115
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 120 of 307 PageID 15693




                                                                          012761
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of116
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 121 of 307 PageID 15694




                                                                          012762
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1389-6
                        1822-140
                               Filed
                                  Filed
                                     11/13/20
                                        01/22/21Entered
                                                    Entered
                                                         11/13/20
                                                            01/22/21
                                                                  20:30:24
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of117
                                                                                       12
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 122 of 307 PageID 15695




                                                                          012763
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-6 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page10118
                                                                                    of
                                        of12
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 123 of 307 PageID 15696




                                                                        012764
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-6 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page11119
                                                                                    of
                                        of12
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 124 of 307 PageID 15697




                                                                        012765
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1389-6 Filed
                                 Filed
                                     11/13/20
                                       01/22/21 Entered
                                                  Entered
                                                        11/13/20
                                                          01/22/21
                                                                 20:30:24
                                                                   21:50:07 Page
                                                                             Page12120
                                                                                    of
                                        of12
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 125 of 307 PageID 15698




                                                                        012766
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-7 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   1 of
                                                                                     1213
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 126 of 307 PageID 15699



                                  




                                                                          012767
 Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1822-140
                         1389-7 Filed
                                   Filed
                                       11/13/20
                                         01/22/21 Entered
                                                     Entered
                                                           11/13/20
                                                             01/22/21
                                                                    20:30:24
                                                                      21:50:07 Page
                                                                                 Page
                                                                                    2 of
                                                                                      1223
 Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 127 of 307 PageID 15700


Released Employees

Name
Abayarathna, Sahan
Bannon, Lucy
Baynard, Paul C.
Beispiel, Michael
Brewer, Brigid
Broaddus, Paul
Burns, Nathan
Carter, Jerome
Chisum, Naomi
Clark, Stetson
Collins, Brian
Cotton, Austin
Cournoyer, Timothy
Covitz, Hunter
Diorio, Matthew
Eftekhari, Cyrus
Eliason, Hayley
Ellington, Scott *
Flaherty, Brendan
Fox, Sean
Goldsmith, Sarah B.
Gosserand, William
Gray, Matthew
Groff, Scott
Haltom, Steven
Hendrix, Kristin
Roeber, Blair A.
Hoedebeck, Charlie
Irving, Mary K.
Jain, Bhawika
Jeong, Sang K.
Jimenez, Sarah
Kim, Helen
Klos, David
Kovelan, Kari J.
Leuthner, Andrew
Leventon, Isaac *
Loiben, Tara J.
Luu, Joye
Mabry, William



                                                                           012768
 Case
 Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1822-140
                         1389-7 Filed
                                   Filed
                                       11/13/20
                                         01/22/21 Entered
                                                     Entered
                                                           11/13/20
                                                             01/22/21
                                                                    20:30:24
                                                                      21:50:07 Page
                                                                                 Page
                                                                                    3 of
                                                                                      1233
 Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 128 of 307 PageID 15701

Mckay, Bradley
Mills Iv, James
Nikolayev, Yegor
Owens, David
Patel, Vishal
Patrick, Mark
Rice, Christopher
Richardson, Kellie
Rios, Heriberto
Rothstein, Jason
Sachdev, Kunal
Schroth, Melissa
Sevilla, Jean-Paul
Short, Lauren
Staltari, Mauro
Stevens, Kellie
Stewart, Phoebe L.
Surgent, Thomas *
Swadley, Rick
Thedford, Lauren E.
Thomas, Kristen
Thottichira, Christina
Throckmorton, Michael
Vitiello, Stephanie
Waterhouse, Frank *

* Senior Employee - Required to execute Senior Employee Stipulation.




                                                                           012769
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   1 of
                                                                                     1247
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 129 of 307 PageID 15702



                                   




                                                                          012770
Case
Case 19-34054-sgj11
      19-34054-sgj11 Doc
                     Doc 1822-140
                         1389-8 Filed
                                   Filed
                                       11/13/20
                                         01/22/21 Entered
                                                     Entered
                                                           11/13/20
                                                             01/22/21
                                                                    20:30:24
                                                                      21:50:07 Page
                                                                                 Page
                                                                                    2 of
                                                                                      1257
Case 3:21-cv-00538-N Document 26-48 Filed of 30206/09/21 Page 130 of 307 PageID 15703
  Draft –


                         SENIOR EMPLOYEE STIPULATION AND TOLLING
                       AGREEMENT EXTENDING STATUTES OF LIMITATION

          This stipulation (the “Stipulation”) is entered into as of [______], by and between
  [EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
  “Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
  collectively as the “Parties”.

                                                       RECITALS

         WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
  Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
  Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
  Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
  Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);

         WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
  unsecured creditors (the “Committee”) in the Chapter 11 Case;

         WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
  Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
  otherwise modified from time to time, the “Plan”);1

        WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
  was employed by the Debtor as its [_____] and in such role provided services to the Debtor;

          WHEREAS, the Senior Employee was compensated for his services in part through
  certain deferred compensation that was required to be paid to the Senior Employee on [_______]
  (the “Deferred Compensation”);

         WHEREAS, the Committee objected to the Senior Employee receiving the Deferred
  Compensation during the Chapter 11 Case and the Deferred Compensation, although earned, was
  not paid;

         WHEREAS, as of the date hereof, the total Deferred Compensation through and
  including the date hereof owed to the Senior Employee is $[____];

          WHEREAS, the Senior Employee may have other Claims against the Debtor in addition
  to the Deferred Compensation (the “Other Employee Claims”);

        WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the
  “Causes of Action”);



  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



  DOCS_NY:41454.6 36027/002

                                                                                                        012771
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   3 of
                                                                                     1267
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 131 of 307 PageID 15704



        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”);

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Deferred Compensation
  as set forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                  1.     Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Deferred Compensation otherwise due to the
  Senior Employee, the Debtor and any of its successors or assigns, including the Claimant Trust
  or the Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to initiate or
  commence any lawsuit, action or proceeding for the purpose of prosecuting any Causes of
  Action against the Senior Employee from the date of this Stipulation until the earlier of (a) thirty
  calendar days after the Notice Date and (b) the Dissolution Date (each as defined below) (such
  date, the “Termination Date”). This Stipulation shall expire upon the Termination Date and shall
  thereafter be of no further force and effect; provided, however, that the termination of this
  Stipulation shall not affect the treatment of the Deferred Compensation set forth in Section 5
  hereof or in the Plan.

                   2.         Non-Compliance; Vesting.

                         a.    As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                (1)     sues, attempts to sue, or threatens or works with or assists
  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                               (2)    has taken any action that, impairs or harms the value of the
  Claimant Trust Assets or the Reorganized Debtor Assets,

                                    (3)    has violated the confidentiality provisions of Section 4
  below, or


  DOCS_NY:41454.6 36027/002                         2
                                                                                       012772
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   4 of
                                                                                     1277
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 132 of 307 PageID 15705



                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.

  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the
  statute of limitation applicable to any Cause of Action is hereby tolled as of, and extended from,
  the date of this Stipulation through and including the Termination Date (the “Tolling Period”).
  The Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.      Confidentiality.    In further consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or
  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee or its respective representatives.

                   5.         Deferred Compensation.

                         a.      The Senior Employee has agreed to forfeit a percentage of his
  Deferred Compensation in consideration for the Employee Release and acknowledges that such
  agreement is an integral part of this Stipulation. The Senior Employee hereby agrees that (i) the
  Deferred Compensation will be treated as an Allowed Class 7 (Convenience Claim) under the
  Plan and, to the extent required, will reduce his Deferred Compensation as required to qualify for
  such treatment, (ii) the Senior Employee will receive the treatment provided to other Allowed
  Class 7 (Convenience Claims), (iii) the Deferred Compensation will be further reduced by 40%
  (the “Reduced Amount”), and (iv) the Reduced Amount will be forever waived and released.



  DOCS_NY:41454.6 36027/002                            3
                                                                                      012773
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   5 of
                                                                                     1287
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 133 of 307 PageID 15706



  Except as set forth herein, nothing herein will prejudice or otherwise impact any Other Employee
  Claim or prevent the Senior Employee from prosecuting or pursuing any Other Employee Claim.

                          b.      For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Deferred Compensation pursuant to this Section 5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor
  of the Plan.

                   8.         Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                         c.     Authority. Each Party to this Stipulation and each person
  executing this document on behalf of any Party to this Stipulation warrants and represents that
  he, she, or it has the power and authority to execute, deliver and perform its obligations under
  this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.

                         e.     No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.


  DOCS_NY:41454.6 36027/002                       4
                                                                                      012774
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   6 of
                                                                                     1297
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 134 of 307 PageID 15707



                         g.    No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision
  hereof shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

          Senior Employee                                    HCMLP

          [_____]                                            Highland Capital Management, L.P.
          [_____]                                            [_____]
          [_____]                                            [_____]
          Email: [_____]                                     Attention: James P. Seery, Jr.
                                                             Telephone No.: [_____]
                                                             E-mail: [_____]

                          i.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        j.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any
  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                          k.    Governing Law; Venue. The Parties agree that this Agreement
  will be governed by and will be construed according to the laws of the State of Texas without
  regard to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                      [Remainder of Page Blank]




  DOCS_NY:41454.6 36027/002                         5
                                                                                         012775
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1389-8 Filed
                                  Filed
                                      11/13/20
                                        01/22/21 Entered
                                                    Entered
                                                          11/13/20
                                                            01/22/21
                                                                   20:30:24
                                                                     21:50:07 Page
                                                                                Page
                                                                                   7 of
                                                                                     1307
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 135 of 307 PageID 15708



  IT IS HEREBY AGREED.

                                         HIGHLAND CAPITAL MANAGEMENT, L.P.


                                         By:
                                         Name:
                                         Its:


                                         SENIOR EMPLOYEE


                                         By:
                                         Name:




  DOCS_NY:41454.6 36027/002                6
                                                                          012776
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1606 Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07PagePage
                                                                                    1 of131
                                                                                          4
                                                                 Docket #1606 Date Filed: 12/18/2020
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 136   of 307 PageID 15709



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


              DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE
              FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                           CAPITAL MANAGEMENT, L.P.

           PLEASE TAKE NOTICE that Highland Capital Management, L.P., the above-

  captioned debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s Notice of Filing of

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_NY:41792.2 36027/002                                              ¨1¤}HV4,2                  2r«
                                                                                                012777
                                                                             1934054201218000000000018
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1606 Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of132
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 137 of 307 PageID 15710



  Supplement to Third Amended Plan of Reorganization of Highland Capital Management, L.P.,

  on November 13, 2020 [Docket No. 1389] (the “Initial Supplement”). The Initial Supplement

  included Exhibits A-H to the Third Amended Plan of Reorganization of Highland Capital

  Management, L.P., dated November 13, 2020 [Docket No. 1383] (the “Third Amended Plan”).

          PLEASE TAKE NOTICE that on November 24, 2020, the Debtor filed the Fifth

  Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the

  “Plan”).

          PLEASE TAKE NOTICE that Exhibits A-H to the Third Amended Plan are Exhibits

  A-H to the Plan (as such exhibits may be amended as set forth herein).

          PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

  as Exhibits I-K (collectively, the “Plan Supplement”) supplementing the Plan.

                   Exhibit I:   Schedule of Contracts and Leases to Be Assumed

                   Exhibit J:   Amended Form of Senior Employee Stipulation

                   Exhibit K:   Redline of Form of Senior Employee Stipulation

          PLEASE TAKE FURTHER NOTICE that the Debtor anticipates filing amended

  versions of certain of the Exhibits to the Plan, including amendments to the Form of Claimant

  Trust Agreement (Exhibit A) and the Form of Litigation Sub-Trust Agreement (Exhibit D).

          PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Plan Supplement to

  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice

  of Plan Supplement”) is being served on parties-in-interest without the Plan Supplement

  attached. Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may

  do so by (i) contacting the Debtor’s Solicitation Agent, KCC, at (i) 1-877-573-3984 (toll free) or

  1-310-751-1829 (if international) or by email at HighlandInfo@kccllc.com, or (ii) viewing such



                                                  2
  DOCS_NY:41792.2 36027/002

                                                                                      012778
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1606 Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of133
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 138 of 307 PageID 15711



  documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

  available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

  and login are needed to access documents on the Court’s website.

                         [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                3
  DOCS_NY:41792.2 36027/002

                                                                               012779
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1606 Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of134
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 139 of 307 PageID 15712



   Dated: December 18, 2020.             PACHULSKI STANG ZIEHL & JONES LLP

                                         Jeffrey N. Pomerantz (CA Bar No.143717)
                                         Ira D. Kharasch (CA Bar No. 109084)
                                         Gregory V. Demo (NY Bar No. 5371992)
                                         10100 Santa Monica Boulevard, 13th Floor
                                         Los Angeles, CA 90067
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         Email: jpomerantz@pszjlaw.com
                                         ikharasch@pszjlaw.com
                                         gdemo@pszjlaw.com

                                         -and-

                                         HAYWARD & ASSOCIATES PLLC

                                         /s/ Zachery Z. Annable
                                         Melissa S. Hayward
                                         Texas Bar No. 24044908
                                         Zachery Z. Annable
                                         Texas Bar No. 24053075
                                         ZAnnable@HaywardFirm.com
                                         10501 N. Central Expy, Ste. 106
                                         Dallas, Texas 75231
                                         Tel: (972) 755-7100
                                         Fax: (972) 755-7110

                                         Counsel for the Debtor and Debtor-in-Possession




                                           4
  DOCS_NY:41792.2 36027/002

                                                                             012780
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-1 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   1 of
                                                                                     1354
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 140 of 307 PageID 15713



                                    EXHIBIT I




                                                                          012781
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-1 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   2 of
                                                                                     1364
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 141 of 307 PageID 15714



                              Schedule of Contracts and Leases to Be Assumed

  1.      Advisory Services Agreement, dated November 21, 2011, effective June 20, 2011, by and
          between Carey International, Inc., and Highland Capital Management, L.P.
  2.      Amended and Restated Advisory Services Agreement, dated March 4, 2013, by and
          between Trussway Holdings, Inc., and Highland Capital Management, L.P.
  3.      Reference Portfolio Management Agreement, dated March 4, 2004, by and between
          Highland Capital Management, L.P., and Citibank N.A.
  4.      Advisory Services Agreement, dated May 25, 2011, by and between CCS Medical, Inc.,
          and Highland Capital Management, L.P.
  5.      Amended and Restated Advisory Services Agreement, dated February 28, 2013, by and
          between Cornerstone Healthcare Group Holding, Inc., and Highland Capital
          Management, L.P.
  6.      Prime Brokerage Agreement by and between Jefferies LLC and Highland Capital
          Management, L.P., dated May 24, 2013.
  7.      Amended and Restated Shared Services Agreement, dated August 21, 2015, by and
          between Highland Capital Management, L.P., and Falcon E&P Opportunities GP, LLC.
  8.      Amended and Restated Administrative Services Agreement, effective as of August 21,
          2015, by and between Highland Capital Management, L.P., and Petrocap Partners II GP,
          LLC.
  9.      Office Lease, between Crescent Investors, L.P., and Highland Capital Management, L.P.
  10.     Paylocity Corporation Services Agreement, between Highland Capital Management,
          L.P., and Paylocity Corporation, dated November 19, 2012.
  11.     Electronic Trading Services Agreement, between SunTrust Robinson Humphrey Inc., and
          Highland Capital Management, L.P., dated February 6, 2019.
  12.     Letter Agreement, between FTI Consulting, Inc., and Highland Capital Management,
          L.P., dated November 19, 2018.
  13.     Administrative Services Agreement, dated January 1, 2018, between Highland Capital
          Management, L.P., and Liberty Life Assurance Company of Boston.
  14.     Electronic Communications: Customer Authorization & Indemnification, between
          Highland Capital Management, L.P., and The Bank of New York Mellon Corporation,
          dated August 9, 2016.
  15.     Letter Agreement, dated August 9, 2016, Electronic Access Terms and Conditions, by
          and between The Bank of New York Mellon Trust Company, N.A., and Highland Capital
          Management, L.P.
  16.     Shared Services Agreement by and between Highland HCF Advisor, Ltd., and Highland
          Capital Management, L.P., dated effective October 27, 2017.
  17.     Sub-Advisory Agreement, by and between Highland HCF Advisors, Ltd., and Highland
          Capital Management, dated effective October 27, 2017.



  DOCS_NY:41790.1 36027/002

                                                                                  012782
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-1 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   3 of
                                                                                     1374
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 142 of 307 PageID 15715



  18.     Collateral Management Agreement, dated November 2, 2006, by and between Highland
          Credit Opportunities CDO Ltd. and Highland Capital Management, L.P.
  19.     Management Agreement, dated November 15, 2007, between Highland Restoration
          Capital Partners, L.P., Highland Restoration Capital Partners Offshore, L.P., Highland
          Restoration Capital Partners Master L.P., Highland Restoration Capital Partners GP,
          LLC, and Highland Capital Management, L.P.
  20.     Investment Management Agreement, between Highland Capital Multi-Strategy Fund,
          L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  21.     Investment Management Agreement, between Highland Capital Multi-Strategy Master
          Fund, L.P., and Highland Capital Management, L.P., dated July 31, 2006.
  22.     Management Agreement, dated August 22, 2007, between and among Highland Capital
          Management, L.P., and Walkers Fund Services Limited, as trustee of Highland Credit
          Opportunities Japanese Unit Trust.
  23.     Third Amended and Restated Investment Management Agreement, by and among
          Highland Multi Strategy Credit Fund, Ltd., Highland Multi Strategy Credit Fund, L.P.,
          and Highland Capital Management, L.P., dated November 1, 2013.
  24.     Investment Management Agreement, dated March 31, 2015, by and among Highland
          Select Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., and Highland
          Capital Management, L.P.
  25.     Amended and Restated Investment Management Agreement, dated February 27, 2017, by
          and among Highland Prometheus Master Fund L.P., Highland Prometheus Feeder Fund I,
          L.P., Highland Prometheus Feeder Fund II, L.P., Highland SunBridge GP, LLC, and
          Highland Capital Management, L.P.
  26.     Servicing Agreement, dated December 20, 2007, by and among Greenbriar CLO, Ltd.,
          and Highland Capital Management, L.P.
  27.     Investment Management Agreement, dated November 1, 2007, by and between Longhorn
          Credit Funding, LLC, and Highland Capital Management, L.P. (as amended)
  28.     Reference Portfolio Management Agreement, dated August 1, 2016, by and between
          Highland Capital Management, L.P., and Valhalla CLO, Ltd.
  29.     Collateral Servicing Agreement, dated December 20, 2006, by and among Highland Park
          CDO I, Ltd., and Highland Capital Management, L.P.
  30.     Portfolio Management Agreement, dated March 15, 2005, by and among Southfork CLO
          Ltd., and Highland Capital Management, L.P.
  31.     Amended and Restated Portfolio Management Agreement, dated November 30, 2005, by
          and among Jaspar CLO Ltd., and Highland Capital Management, L.P.
  32.     Servicing Agreement, dated May 31, 2007, by and among Westchester CLO, Ltd., and
          Highland Capital Management, L.P.
  33.     Servicing Agreement, dated May 10, 2006, by and among Rockwall CDO Ltd. and
          Highland Capital Management, L.P. (as amended)



  DOCS_NY:41790.1 36027/002                     2
                                                                                  012783
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-1 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   4 of
                                                                                     1384
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 143 of 307 PageID 15716



  34.     Portfolio Management Agreement, dated December 8, 2005, by and between Liberty
          CLO, Ltd., and Highland Capital Management, L.P.
  35.     Servicing Agreement, dated March 27, 2008, by and among Aberdeen Loan Funding,
          Ltd., and Highland Capital Management, L.P.
  36.     Servicing Agreement, dated May 9, 2007, by and among Rockwall CDO II Ltd. and
          Highland Capital Management, L.P.
  37.     Collateral Management Agreement, by and between, Highland Loan Funding V Ltd. and
          Highland Capital Management, L.P., dated August 1, 2001.
  38.     Collateral Management Agreement, dated August 18, 1999, by and between Highland
          Legacy Limited and Highland Capital Management, L.P.
  39.     Servicing Agreement, dated November 30, 2006, by and among Grayson CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  40.     Servicing Agreement, dated October 25, 2007, by and among Stratford CLO Ltd., and
          Highland Capital Management, L.P.
  41.     Servicing Agreement, dated August 3, 2006, by and among Red River CLO Ltd., and
          Highland Capital Management, L.P. (as amended)
  42.     Servicing Agreement, dated December 21, 2006, by and among Brentwood CLO, Ltd.,
          and Highland Capital Management, L.P.
  43.     Servicing Agreement, dated March 13, 2007, by and among Eastland CLO Ltd., and
          Highland Capital Management, L.P.
  44.     Portfolio Management, Agreement, dated October 13, 2005, by and among Gleneagles
          CLO, Ltd., and Highland Capital Management, L.P.
  45.     AT&T Managed Internet Service, between Highland Capital Management, L.P. and
          AT&T Corp., dated February 24, 2015.
  46.     ViaWest, Master Service Agreement, dated October 3, 2011, between Highland Capital
          Management, L.P. and ViaWest




  DOCS_NY:41790.1 36027/002                    3
                                                                               012784
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   1 of
                                                                                     1398
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 144 of 307 PageID 15717



                                    EXHIBIT J




                                                                          012785
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   2 of
                                                                                     1408
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 145 of 307 PageID 15718



                         SENIOR EMPLOYEE STIPULATION AND TOLLING
                       AGREEMENT EXTENDING STATUTES OF LIMITATION

          This stipulation (the “Stipulation”) is entered into as of [___________], by and between
  [EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
  “Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
  collectively as the “Parties”.

                                                       RECITALS

         WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
  Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
  Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
  Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
  Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”):

         WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
  unsecured creditors (the “Committee”) in the Chapter 11 Case;

         WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
  Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
  otherwise modified from time to time, the “Plan”): 1

         WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
  was employed by the Debtor as its [___________] and in such role provided services to the
  Debtor;

          WHEREAS, the Senior Employee is owed for his services (i) certain amounts that were
  due to be paid to the Senior Employee for the partial year of 2018 in installments due on
  February 28, 2020 and August 31, 2020; and (ii) certain amounts that were due to the Senior
  Employee in respect of the 2017 Deferred Award that vested after three years on May 31, 2020
  ((i) and (ii), collectively, the “Earned Amounts”):

       WHEREAS, the Committee objected to the Senior Employee receiving the Earned
  Amounts during the Chapter 11 Case and the Earned Amounts, although earned, was not paid;

         WHEREAS, as of the date hereof, the total Earned Amounts through and including the
  date hereof owed to the Senior Employee is $ [___________];

          WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
  against the Debtor in addition to the Earned Amounts (the “Other Employee Claims”) 2:


  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

  2
    For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
  the Senior Employee except for the Earned Amounts.




                                                              1                                         012786
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   3 of
                                                                                     1418
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 146 of 307 PageID 15719



        WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the
  “Causes of Action”):

        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”):

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Earned Amounts as set
  forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                 1.      Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Earned Amounts otherwise due to the Senior
  Employee, the Debtor and any of its successors or assigns, including the Claimant Trust or the
  Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to initiate or commence any
  lawsuit, action or proceeding for the purpose of prosecuting any Causes of Action against the
  Senior Employee from the date of this Stipulation until the earlier of (a) thirty calendar days after
  the Notice Date and (b) the Dissolution Date (each as defined below) (such date, the
  “Termination Date”). This Stipulation shall expire upon the Termination Date and shall
  thereafter be of no further force and effect; provided, however, that the termination of this
  Stipulation shall not affect the treatment of the Earned Amounts set forth in Section 5 hereof or
  in the Plan.

                 2.      Non-Compliance: Vesting.

                         a.   As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                (1)     sues, attempts to sue, or threatens or works with or assists
  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                                 (2)    has taken any action that, impairs or harms the value of the



                                                   2                                    012787
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   4 of
                                                                                     1428
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 147 of 307 PageID 15720



  Claimant Trust Assets or the Reorganized Debtor Assets,

                                (3)     has violated the confidentiality provisions of Section 4
  below, or

                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                          c.     Notwithstanding anything to the contrary in this Stipulation or any
  other document, Senior Employee expressly reserves the right to take all actions necessary to
  pursue enforcement and payment of the Other Employee Claims, and such actions shall not
  violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
  Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
  under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
  this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
  indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
  or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
  Debtor’s successor in interests under the Plan, to challenge such request.

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the
  statute of limitation applicable to any Cause of Action is hereby tolled as of, and extended from,
  the date of this Stipulation through and including the Termination Date (the “Tolling Period”).
  The Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.     Confidentiality. In further consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or




                                                  3                                   012788
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   5 of
                                                                                     1438
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 148 of 307 PageID 15721



  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                 5.      Earned Amounts.

                          a.     The Senior Employee has agreed to forfeit a percentage of his in
  consideration for the Employee Release and acknowledges that such agreement is an integral
  part of this Stipulation. The Senior Employee hereby agrees that (i) the Earned Amounts will be
  treated as an Allowed Class 7 (Convenience Claim) under the Plan and, to the extent required,
  will reduce his Earned Amounts as required to qualify for such treatment, (ii) the Senior
  Employee will receive the treatment provided to other Allowed Class 7 (Convenience Claims),
  (iii) the Earned Amounts will be further reduced by 40% (the “Reduced Amount”), and (iv) the
  Reduced Amount will be forever waived and released. Except as set forth herein, nothing herein
  will prejudice or otherwise impact any Other Employee Claim, or prevent the Senior Employee
  from prosecuting, pursuing, or enforcing any Other Employee Claim.

                          b.      For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Earned Amounts pursuant to this Section 5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor
  of the Plan.

                 8.      Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                        c.      Authority. Each Party to this Stipulation and each person executing
  this document on behalf of any Party to this Stipulation warrants and represents that he, she, or it
  has the power and authority to execute, deliver and perform its obligations under this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.




                                                   4                                   012789
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   6 of
                                                                                     1448
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 149 of 307 PageID 15722



                         e.     No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.

                        g.     No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision hereof
  shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

   Senior Employee

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   With a copy to:

   Attorneys for Senior Employee

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   HCMLP

   Highland Capital Management, L.P
   [___________]
   [___________]
   Attention: James P. Seery, Jr.




                                                  5                                   012790
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   7 of
                                                                                     1458
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 150 of 307 PageID 15723



   Telephone No.: [___________]
   Email: [___________]

   With a copy to:

   Attorneys for HCMLP

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

                          i.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        j.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any
  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                        k.      Governing Law: Venue. The Parties agree that this Agreement will
  be governed by and will be construed according to the laws of the State of Texas without regard
  to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                      [Remainder of Page Blank]




                                                    6                                    012791
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1822-140
                        1606-2 Filed
                                  Filed
                                      12/18/20
                                        01/22/21 Entered
                                                    Entered
                                                          12/18/20
                                                            01/22/21
                                                                   17:56:15
                                                                     21:50:07 Page
                                                                                Page
                                                                                   8 of
                                                                                     1468
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 151 of 307 PageID 15724



  IT IS HEREBY AGREED.

                                         HIGHLAND CAPITAL MANAGEMENT, L.P.

                                         By:
                                         Name:
                                         Its:

                                         SENIOR EMPLOYEE

                                         By:
                                         Name:
                                         Its:




  DOCS_NY:41454.10 36027/002

                                                                          012792
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of147
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 152 of 307 PageID 15725



                                   EXHIBIT K




                                                                          012793
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of148
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 153 of 307 PageID 15726




                       SENIOR EMPLOYEE STIPULATION AND TOLLING
                     AGREEMENT EXTENDING STATUTES OF LIMITATION

        This stipulation (the “Stipulation”) is entered into as of [___________], by and between
[EMPLOYEE NAME] (the “Senior Employee”) and Highland Capital Management, L.P. (the
“Debtor”). The Debtor and the Senior Employee are individually referred to as a “Party” and
collectively as the “Parties”.

                                                     RECITALS

       WHEREAS, on October 16, 2019, the Debtor filed with the United States Bankruptcy
Court for the District of Delaware, a voluntary petition for relief under chapter 11 of the
Bankruptcy Code, which case was subsequently transferred to the Bankruptcy Court for the
Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned In re
Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);:

       WHEREAS, on October 29, 2019, the U.S. Trustee appointed the official committee of
unsecured creditors (the “Committee”) in the Chapter 11 Case;

       WHEREAS, on November 13, 2020, the Debtor filed the Third Amended Plan of
Reorganization of Highland Capital Management, L.P. (as may be amended, supplemented, or
otherwise modified from time to time, the “Plan”);:1

       WHEREAS, prior to and during the course of the Chapter 11 Case, the Senior Employee
was employed by the Debtor as its [___________] and in such role provided services to the
Debtor;

        WHEREAS, the Senior Employee was compensatedis owed for his services in part
through(i) certain deferred compensationamounts that was requiredwere due to be paid to the
Senior Employee on [_______] (the “Deferred Compensation”); for the partial year of 2018 in
installments due on February 28, 2020 and August 31, 2020; and (ii) certain amounts that were
due to the Senior Employee in respect of the 2017 Deferred Award that vested after three years
on May 31, 2020 ((i) and (ii), collectively, the “Earned Amounts”):

     WHEREAS, the Committee objected to the Senior Employee receiving the Deferred
CompensationEarned Amounts during the Chapter 11 Case and the Deferred
CompensationEarned Amounts, although earned, was not paid;

       WHEREAS, as of the date hereof, the total Deferred CompensationEarned Amounts
through and including the date hereof owed to the Senior Employee is $ [___________];

       WHEREAS, the Senior Employee may have other prepetition and postpetition Claims
against the Debtor in addition to the Deferred CompensationEarned Amounts (the “Other



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




                                                                                                         012794
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of149
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 154 of 307 PageID 15727



  Employee Claims”); 2:

         WHEREAS, the Committee has alleged that certain causes of action against the Senior
  Employee may exist, which causes of action have been retained pursuant to the Plan (the “Causes
  of Action”); :

        WHEREAS, the Plan provides for the release of such Causes of Action against the Senior
  Employee (the “Employee Release”); :

          WHEREAS, the Employee Release is conditioned on the Senior Employee executing this
  Stipulation on or prior to the Effective Date of the Plan and reducing his Deferred
  CompensationEarned Amounts as set forth herein;

         WHEREAS, the Plan provides for the creation of the Claimant Trust and Litigation Sub-
  Trust and the appointment of the Claimant Trust Oversight Committee (the “CTOC”) to oversee
  such entities;

          NOW, THEREFORE, in consideration of the mutual promises set forth herein, each of
  the Parties stipulates and agrees as follows:

                  1.      Covenant Not to Sue. In consideration of the Senior Employee’s
  agreement to toll the statutes of limitation with respect to any Causes of Action that can be
  asserted against him and to waive a portion of the Deferred CompensationEarned Amounts
  otherwise due to the Senior Employee, the Debtor and any of its successors or assigns, including
  the Claimant Trust or the Litigation Sub-Trust (collectively, the “HCMLP Parties”) agree not to
  initiate or commence any lawsuit, action or proceeding for the purpose of prosecuting any Causes
  of Action against the Senior Employee from the date of this Stipulation until the earlier of (a)
  thirty calendar days after the Notice Date and (b) the Dissolution Date (each as defined below)
  (such date, the “Termination Date”). This Stipulation shall expire upon the Termination Date
  and shall thereafter be of no further force and effect; provided, however, that the termination of
  this Stipulation shall not affect the treatment of the Deferred CompensationEarned Amounts set
  forth in Section 5 hereof or in the Plan.

                      2.       Non-Compliance;: Vesting.

                         a.   As set forth in the Plan, the Senior Employee acknowledges and
  agrees that the Employee Release will be deemed null and void and of no force and effect (1) if
  there is more than one member of the CTOC who does not represent entities holding a Disputed
  or Allowed Claim (the “Independent Members”), the Claimant Trustee and the Independent
  Members by majority vote determine or (2) if there is only one Independent Member, the
  Independent Member after discussion with the Claimant Trustee, determines (in each case after
  discussing with the full CTOC) that such Employee (regardless of whether the Employee is then
  currently employed by the Debtor, the Reorganized Debtor, or the Claimant Trustee):

                                        (1)      sues, attempts to sue, or threatens or works with or assists

  2
      For the avoidance of doubt, the “Other Employee Claims” shall include all prepetition and postpetition Claims of
      the Senior Employee except for the Earned Amounts.




                                                                                                        012795
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of150
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 155 of 307 PageID 15728



  any entity or person to sue, attempt to sue, or threaten the Reorganized Debtor, the Claimant
  Trust, the Litigation Sub-Trust, or any of their respective employees or agents, or any Released
  Party on or in connection with any claim or cause of action arising prior to the Effective Date,

                               (2)    has taken any action that, impairs or harms the value of the
  Claimant Trust Assets or the Reorganized Debtor Assets,

                                (3)     has violated the confidentiality provisions of Section 4
  below, or

                                (4)     (x) upon the request of the Claimant Trustee, has failed to
  provide reasonable assistance in good faith to the Claimant Trustee or the Reorganized Debtor
  with respect to (i) the monetization of the Claimant Trust Assets or Reorganized Debtor Assets,
  as applicable, or (ii) the resolution of Claims, or (y) has taken any action that impedes or
  frustrates the Claimant Trustee or the Reorganized Debtor with respect to any of the foregoing.
  If such determination under this Section 2a is made, the Claimant Trustee will deliver a notice of
  non-compliance with the Plan (the “Notice”) to the Senior Employee. Such Notice will be
  effective when deemed delivered pursuant to Section 8.h hereof (the “Notice Date”).

                         b.     Notwithstanding anything herein to the contrary, Employee
  Release will vest and all Causes of Action that may or could be brought against the Senior
  Employee will be indefeasibly released solely to the extent set forth in Article IX.D of the Plan
  so long as the Notice Date does not occur on or before the date that the Claimant Trust is
  dissolved (such date, the “Dissolution Date”).

                         c.      Notwithstanding anything to the contrary in this Stipulation or any
  other document, Senior Employee expressly reserves the right to take all actions necessary to
  pursue enforcement and payment of the Other Employee Claims, and such actions shall not
  violate the terms of this Stipulation; provided, that, for the avoidance of doubt, nothing in this
  Stipulation shall prejudice the rights of the Debtor, or any of the Debtor’s successor in interests
  under the Plan, to object to or otherwise challenge any Other Employee Claims. Additionally,
  this Agreement does not affect or impair Senior Employee’s rights, if any, to seek
  indemnification from any party, including, without limitation, the Debtor, any HCMLP Parties,
  or any other affiliates thereof nor does it affect or impair the right of the Debtor, or any of the
  Debtor’s successor in interests under the Plan, to challenge such request.

                  3.      Tolling of Statutes of Limitation. In consideration of the HCMLP Parties’
  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that the statute
  of limitation applicable to any Cause of Action is hereby tolled as of, and extended from, the date
  of this Stipulation through and including the Termination Date (the “Tolling Period”). The
  Tolling Period shall be excluded from any calculation of any statute of limitations period
  applicable to any Cause of Action that may be brought by the HCMLP Parties against the Senior
  Employee. The Senior Employee acknowledges that he will be estopped from arguing that this
  Stipulation is ineffective to extend the time within which the HCMLP Parties must commence an
  action to pursue any Cause of Action.

                 4.     Confidentiality.    In further consideration of the HCMLP Parties’




                                                                                      012796
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of151
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 156 of 307 PageID 15729



  “Covenant Not to Sue” (set forth in Section 1 hereof), the Senior Employee agrees that, in
  addition to existing obligations to maintain all business sensitive information concerning the
  HCMLP Parties in strictest confidence, each Senior Employee further agrees to keep all
  discussions, information and observations including, but not limited to, attorney-client privileged
  or work product information (collectively “Confidential Information”) relating to the activities or
  planned activities of the HCMLP Parties strictly confidential. Each Senior Employee covenants
  and represents that it will not discuss such Confidential Information with anyone, other than the
  Senior Employee’s personal attorney, the Claimant Trustee, or its respective representatives.

                 5.      Deferred Compensation. Earned Amounts.

                        a.      The Senior Employee has agreed to forfeit a percentage of his
  Deferred Compensation in consideration for the Employee Release and acknowledges that such
  agreement is an integral part of this Stipulation. The Senior Employee hereby agrees that (i) the
  Deferred CompensationEarned Amounts will be treated as an Allowed Class 7 (Convenience
  Claim) under the Plan and, to the extent required, will reduce his Deferred CompensationEarned
  Amounts as required to qualify for such treatment, (ii) the Senior Employee will receive the
  treatment provided to other Allowed Class 7 (Convenience Claims), (iii) the Deferred
  CompensationEarned Amounts will be further reduced by 40% (the “Reduced Amount”), and
  (iv) the Reduced Amount will be forever waived and released. Except as set forth herein,
  nothing herein will prejudice or otherwise impact any Other Employee Claim, or prevent the
  Senior Employee from prosecuting or, pursuing, or enforcing any Other Employee Claim.

                           b.     For the avoidance of doubt, although the Employee Release can be
  nullified as set forth in Section 2,2, any such nullification will have no effect on the treatment of
  the Senior Employee’s Deferred CompensationEarned Amounts pursuant to this Section 5.5.

                 6.      Effective Date. The Parties acknowledge and agree that this Stipulation
  and the Parties’ obligations hereunder are conditioned in all respects on the approval of the Plan
  by the Bankruptcy Court and the occurrence of the Effective Date of the Plan. If, for any reason,
  the Plan is not approved by the Bankruptcy Court or the Effective Date does not occur, this
  Stipulation will be null and void and of no force and effect.

                 7.      Plan Support. The Senior Employee agrees that he will use commercially
  reasonable efforts to assist the Debtor in confirmation of the Plan and vote any Claims in favor of
  the Plan.

                 8.      Miscellaneous.

                       a.      Counterparts. This Stipulation may be signed in counterparts and
  such signatures may be delivered by facsimile or other electronic means.

                      b.      Binding Effect. This Stipulation shall inure to the benefit of, and
  be binding upon, any and all successors-in-interests, assigns, and legal representatives, of any
  Party.

                       c.     Authority. Each Party to this Stipulation and each person
  executing this document on behalf of any Party to this Stipulation warrants and represents that



                                                                                        012797
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of152
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 157 of 307 PageID 15730



  he, she, or it has the power and authority to execute, deliver and perform its obligations under
  this Stipulation.

                      d.     Entire Agreement. This Stipulation sets forth the entire agreement
  between the Parties with respect to the subject matter hereof and supersedes all prior and
  contemporaneous written and oral agreements and discussions. This Stipulation may only be
  amended by an agreement in writing signed by the Parties.

                        e.      No Waiver and Reservation of Rights. Except as otherwise
  provided herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
  remedies, or privileges of any of the Parties. Except as otherwise provided herein, this
  Stipulation is without prejudice to any Party’s rights, privileges and remedies under applicable
  law, whether at law or in equity, and each Party hereby reserves all of such rights, privileges and
  remedies under applicable law.

                         f.      No Admission of Liability. The Parties acknowledge that there is a
  bona fide dispute with respect to the Causes of Action. Nothing in this Agreement will imply an
  admission of liability, fault or wrongdoing by the Senior Employee and the execution of this
  Agreement does not constitute an admission of liability, fault, or wrongdoing on the part of the
  Senior Employee.

                         g.    No Waiver If Breach. The Parties agree that no breach of any
  provision hereof can be waived except in writing. The waiver of a breach of any provision
  hereof shall not be deemed a waiver of any other breach of any provision hereof.

                         h.     Notice. Each notice and other communication hereunder will be in
  writing and will be sent by email and delivered or mailed by registered mail, receipt requested,
  and will be deemed to have been given on the date of its delivery, if delivered by email, and on
  the fifth full business day following the date of the mailing, if mailed to each of the Parties
  thereto at the following respective addresses or such other address as may be subsequently
  specified in writing by any Party and delivered to all other Parties pursuant to this Section:

         Senior Employee                                   HCMLP

         [_____]                                           Highland Capital Management, L.P.
                                                           [_____]
         [_____]
                                                           [_____]
         [_____]                                           Attention: James P. Seery, Jr.
                                                           Telephone No.: [_____]
         Email: [_____]                                    E-mail: [_____]



                        i.

   Senior Employee




                                                                                      012798
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of153
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 158 of 307 PageID 15731



   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   With a copy to:

   Attorneys for Senior Employee

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

   HCMLP

   Highland Capital Management, L.P
   [___________]
   [___________]
   Attention: James P. Seery, Jr.
   Telephone No.: [___________]
   Email: [___________]

   With a copy to:

   Attorneys for HCMLP

   [___________]
   [___________]
   [___________]
   [___________]
   Email: [___________]

                          j.     Advice of Counsel. Each of the Parties represents that such Party
  has: (a) been adequately represented by independent legal counsel of its own choice, throughout
  all of the negotiations that preceded the execution of this Stipulation; (b) executed this
  Stipulation upon the advice of such counsel; (c) read this Stipulation, and understands and
  assents to all the terms and conditions contained herein without any reservations; and (d) had the
  opportunity to have this Stipulation and all the terms and conditions contained herein explained
  by independent counsel, who has answered any and all questions asked of such counsel, or which
  could have been asked of such counsel, including, but not limited to, with regard to the meaning
  and effect of any of the provisions of this Agreement.

                        k.      Severability. Any provision hereof which is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions hereof, and any



                                                                                         012799
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of154
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 159 of 307 PageID 15732



  such prohibition or unenforceability in any jurisdiction shall not invalidate or render
  unenforceable such provisions in another jurisdiction.

                          l.     Governing Law;: Venue. The Parties agree that this Agreement
  will be governed by and will be construed according to the laws of the State of Texas without
  regard to conflict-of-law principles. Each of the Parties hereby submits to the jurisdiction of the
  Bankruptcy Court with respect to any disputes arising from or out of this Agreement.

                                     [Remainder of Page Blank]




                                                                                      012800
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1606-3
                        1822-140
                               Filed
                                  Filed
                                     12/18/20
                                        01/22/21Entered
                                                    Entered
                                                         12/18/20
                                                            01/22/21
                                                                  17:56:15
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of155
                                                                                       11
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 160 of 307 PageID 15733




                                                                          012801
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1606-3 Filed
                                 Filed
                                     12/18/20
                                       01/22/21 Entered
                                                  Entered
                                                        12/18/20
                                                          01/22/21
                                                                 17:56:15
                                                                   21:50:07 Page
                                                                             Page10156
                                                                                    of
                                        of11
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 161 of 307 PageID 15734



  IT IS HEREBY AGREED.

                                       HIGHLAND CAPITAL MANAGEMENT, L.P.

                                       By:
                                       Name:
                                       Its:


                                       SENIOR EMPLOYEE

                                       By:
                                       Name:
                                       Its:




  DOCS_NY:41454.10 36027/002

                                                                        012802
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1606-3 Filed
                                 Filed
                                     12/18/20
                                       01/22/21 Entered
                                                  Entered
                                                        12/18/20
                                                          01/22/21
                                                                 17:56:15
                                                                   21:50:07 Page
                                                                             Page11157
                                                                                    of
                                        of11
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 162 of 307 PageID 15735




     Document comparison by Workshare 9.5 on Friday, December 18, 2020 6:30:29
     PM
     Input:
     Document 1 ID       PowerDocs://DOCS_NY/41454/6
                         DOCS_NY-#41454-v6-Highland_-_Senior_Employee_Stip
     Description
                         ulation
     Document 2 ID       PowerDocs://DOCS_NY/41454/10
                         DOCS_NY-#41454-v10-Highland_-_Senior_Employee_Sti
     Description
                         pulation
     Rendering set       Standard

     Legend:
     Insertion
     Deletion
     Moved from
     Moved to
     Style change
     Format change
     Moved deletion
     Inserted cell
     Deleted cell
     Moved cell
     Split/Merged cell
     Padding cell

     Statistics:
                         Count
     Insertions                              71
     Deletions                               44
     Moved from                               0
     Moved to                                 0
     Style change                             0
     Format changed                           0
     Total changes                          115




                                                                        012803
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1656 Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07PagePage
                                                                                    1 of158
                                                                                          4
                                                                 Docket #1656 Date Filed: 01/04/2021
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 163   of 307 PageID 15736



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


              DEBTOR’S NOTICE OF FILING OF PLAN SUPPLEMENT TO THE
              FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                           CAPITAL MANAGEMENT, L.P.

           PLEASE TAKE NOTICE that, on November 13, 2020, Highland Capital Management,

  L.P., the above-captioned debtor and debtor-in-possession (the “Debtor”), filed the Debtor’s

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_NY:41894.1 36027/002                                              ¨1¤}HV5!$                  &H«
                                                                                                012804
                                                                             1934054210104000000000006
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1656 Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of159
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 164 of 307 PageID 15737



  Notice of Filing of Supplement to Third Amended Plan of Reorganization of Highland Capital

  Management, L.P. [Docket No. 1389] (the “Initial Supplement”).           The Initial Supplement

  included Exhibits A-H to the Third Amended Plan of Reorganization of Highland Capital

  Management, L.P., dated November 13, 2020 [Docket No. 1383] (the “Third Amended Plan”).

          PLEASE TAKE NOTICE that, on November 24, 2020, the Debtor filed the Fifth

  Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the

  “Plan”).

          PLEASE TAKE NOTICE that Exhibits A-H to the Third Amended Plan are Exhibits

  A-H to the Plan (as such exhibits may be amended as set forth herein).

          PLEASE TAKE NOTICE that, on December 18, 2020, the Debtor filed the Debtor’s

  Notice of Filing of Supplement to the Fifth Amended Plan of Reorganization of Highland Capital

  Management, L.P., [Docket No. 1606] (the “Second Supplement”). The Second Supplement

  included Exhibits I-K to the Plan.

          PLEASE TAKE NOTICE that the Debtor hereby files the documents included herewith

  as Exhibits L-P (collectively, the “Plan Supplement”) supplementing the Plan.

                   Exhibit L:   Amended Schedule of Retained Causes of Action

                   Exhibit M:   Amended Form of Claimant Trust Agreement

                   Exhibit N:   Redline of Form of Claimant Trust Agreement

                   Exhibit O:   Amended Form of Litigation Trust Agreement

                   Exhibit P:   Redline of Form of Litigation Trust Agreement

          PLEASE TAKE FURTHER NOTICE that this Notice of Filing of Plan Supplement to

  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the “Notice

  of Plan Supplement”) is being served on parties-in-interest without the Plan Supplement



                                                 2
  DOCS_NY:41894.1 36027/002

                                                                                    012805
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1656 Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of160
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 165 of 307 PageID 15738



  attached. Any party-in-interest wishing to obtain copies of the Plan or the Plan Supplement may

  do so by contacting the Debtor’s Solicitation Agent, KCC, at (i) 1-877-573-3984 (toll free) or 1-

  310-751-1829 (if international) or by email at HighlandInfo@kccllc.com, or (ii) viewing such

  documents by accessing them online at https://kccllc.net/HCMLP. The documents are also

  available on the Court’s website: www.txnb.uscourts.gov. Please note that a PACER password

  and login are needed to access documents on the Court’s website.

                         [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 3
  DOCS_NY:41894.1 36027/002

                                                                                     012806
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-140
                         1656 Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of161
                                                                                       4
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 166 of 307 PageID 15739



   Dated: January 4, 2021.               PACHULSKI STANG ZIEHL & JONES LLP

                                         Jeffrey N. Pomerantz (CA Bar No.143717)
                                         Ira D. Kharasch (CA Bar No. 109084)
                                         Gregory V. Demo (NY Bar No. 5371992)
                                         10100 Santa Monica Boulevard, 13th Floor
                                         Los Angeles, CA 90067
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         Email: jpomerantz@pszjlaw.com
                                         ikharasch@pszjlaw.com
                                         gdemo@pszjlaw.com

                                         -and-

                                         HAYWARD & ASSOCIATES PLLC

                                         /s/ Zachery Z. Annable
                                         Melissa S. Hayward
                                         Texas Bar No. 24044908
                                         Zachery Z. Annable
                                         Texas Bar No. 24053075
                                         ZAnnable@HaywardFirm.com
                                         10501 N. Central Expy, Ste. 106
                                         Dallas, Texas 75231
                                         Tel: (972) 755-7100
                                         Fax: (972) 755-7110

                                         Counsel for the Debtor and Debtor-in-Possession




                                           4
  DOCS_NY:41894.1 36027/002

                                                                             012807
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of162
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 167 of 307 PageID 15740



                                    EXHIBIT L




                                                                          012808
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of163
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 168 of 307 PageID 15741



                                   Schedule of Causes of Action

  The Causes of Action shall include, without limitation, any cause of action based on the
  following:

  breach of fiduciary duties, breach of duty of care, breach of duty of loyalty, usurpation of
  corporate opportunities, breach of implied covenant of good faith and fair dealing, conversion,
  misappropriation of assets, misappropriation of trade secrets, unfair competition, breach of
  contract, breach of warranty, fraud, constructive fraud, negligence, gross negligence, fraudulent
  conveyance, fraudulent transfer, fraudulent misrepresentation, negligent misrepresentation,
  fraudulent concealment, fraudulent inducement, tortious interference, quantum meruit, unjust
  enrichment, abuse of process, alter ego, substantive consolidation, recharacterization, business
  disparagement, indemnity, claims for recovery of distributions or dividends, claims for
  indemnification, promissory estoppel, quasi-contract claims, any counterclaims, equitable
  subordination, avoidance actions provided for under sections 544 or 547 of the Bankruptcy
  Code, claims brought under state law, claims brought under federal law, claims under any
  common-law theory of tort or law or equity, and any claims similar in nature to the foregoing
  claims.

  The Causes of Action shall include, without limitation, any cause of action against the following
  persons and entities:

  James Dondero, Mark Okada, Grant Scott, John Honis, any current or former insider of the
  Debtor, the Dugaboy Investment Trust, Charitable DAF Holdco, Ltd, Hunter Mountain
  Investment Trust, Nexbank Capital, Inc. Highland Capital Management Services, Inc., NexPoint
  Advisors GP, LLC, NexPoint Advisors, L.P., Strand Advisors XVI, Inc., Highland Capital
  Management Fund Advisors, L.P., NexAnnuity Holdings, Inc., the entities listed on the attached
  Annex 1 hereto, any current or former employee of the Debtor, and any entity directly or
  indirectly owned, controlled, or operated for the benefit of the foregoing persons or entities.

  The Causes of Action shall include, without limitation, any cause of action arising from the
  following transactions:

  The transfer of ownership interests in the Debtor to Hunter Mountain Investment Trust, the
  creation or transfer of any notes receivable from the Debtor or from any entity related to the
  Debtor, the creation or transfer of assets to or from any charitable foundation or trust, the
  formation, performance, or breach of any contract for the Debtor to provide investment
  management, support services, or any other services, and the distribution of assets or cash from
  the Debtor to partners of the Debtor.




                                                                                     012809
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of164
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 169 of 307 PageID 15742



                                              Annex 1

  11 Estates Lane, LLC                              Acis CLO Value Fund II Charitable DAF Ltd.
  1110 Waters, LLC                                  Acis CMOA Trust
  140 Albany, LLC                                   Advisors Equity Group LLC
  1525 Dragon, LLC                                  Alamo Manhattan Hotel I, LLC
  17720 Dickerson, LLC                              (Third Party)
  1905 Wylie LLC                                    Allenby, LLC
  2006 Milam East Partners GP, LLC                  Allisonville RE Holdings, LLC
  2006 Milam East Partners, L.P.                    AM Uptown Hotel, LLC
  201 Tarrant Partners, LLC                         Apex Care, L.P
  2014 Corpus Weber Road LLC                        Asbury Holdings, LLC (fka HCSLR
  2325 Stemmons HoldCo, LLC                         Camelback Investors (Delaware), LLC)
  2325 Stemmons Hotel Partners, LLC                 Ascendant Advisors
  2325 Stemmons TRS, Inc.                           Atlas IDF GP, LLC
  300 Lamar, LLC                                    Atlas IDF, LP
  3409 Rosedale, LLC                                BB Votorantim Highland Infrastructure, LLC
  3801 Maplewood, LLC                               BDC Toys Holdco, LLC
  3801 Shenandoah, L.P.                             Beacon Mountain, LLC
  3820 Goar Park LLC                                Bedell Trust Ireland Limited (Charitable trust
  400 Seaman, LLC                                   account)
  401 Ame, L.P.                                     Ben Roby (third party)
  4201 Locust, L.P.                                 BH Equities, LLC
  4312 Belclaire, LLC                               BH Heron Pointe, LLC
  5833 Woodland, L.P.                               BH Hollister, LLC
  5906 DeLoache, LLC                                BH Willowdale Manager, LLC
  5950 DeLoache, LLC                                Big Spring Partners, LLC
  7758 Ronnie, LLC                                  Blair Investment Partners, LLC
  7759 Ronnie, LLC                                  Bloomdale, LLC
  AA Shotguns, LLC                                  Brave Holdings III Inc.
  Aberdeen Loan Funding, Ltd.                       Brentwood CLO, Ltd.
  Acis CLO 2017-7 Ltd                               Brentwood Investors Corp.
  Acis CLO Management GP, LLC                       Brian Mitts
  Acis CLO Management GP, LLC (fka Acis             Bristol Bay Funding Ltd.
  CLO Opportunity Funds GP, LLC)                    Bristol Bay Funding, Ltd.
  Acis CLO Management Holdings, L.P.                BVP Property, LLC
  Acis CLO Management Intermediate Holdings         C-1 Arbors, Inc.
  I, LLC                                            C-1 Cutter's Point, Inc.
  Acis CLO Management Intermediate Holdings         C-1 Eaglecrest, Inc.
  II, LLC                                           C-1 Silverbrook, Inc.
  Acis CLO Management, LLC (fka Acis CLO            Cabi Holdco GP, LLC
  Opportunity Funds SLP, LLC)                       Cabi Holdco I, Ltd
  Acis CLO Trust                                    Cabi Holdco I, Ltd.




                                                                                      012810
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of165
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 170 of 307 PageID 15743


  Cabi Holdco, L.P.                            deKooning, Ltd.
  California Public Employees' Retirement      DFA/BH Autumn Ridge, LLC
  System                                       Dolomiti, LLC
  Camelback Residential Investors, LLC         DrugCrafters, L.P.
  Camelback Residential Investors, LLC         Dugaboy Investment Trust
  (fka Sevilla Residential Partners, LLC)      Dugaboy Management, LLC
  Camelback Residential Partners, LLC          Dugaboy Project Management GP, LLC
  Capital Real Estate - Latitude, LLC          Eagle Equity Advisors, LLC
  Castle Bio Manager, LLC                      Eames, Ltd.
  Castle Bio, LLC                              Eastland CLO, Ltd.
  CG Works, Inc.                               Eastland Investors Corp.
  CG Works, Inc.                               EDS Legacy Heliport, LLC
  (fka Common Grace Ventures, Inc.)            EDS Legacy Partners Owner, LLC
  Charitable DAF Fund, L.P.                    EDS Legacy Partners, LLC
  Charitable DAF GP, LLC                       Empower Dallas Foundation, Inc.
  Charitable DAF HoldCo, Ltd                   ENA 41, LLC
  Charitable DAF HoldCo, Ltd.                  Entegra Strat Superholdco, LLC
  Claymore Holdings, LLC                       Entegra-FRO Holdco, LLC
  CLO HoldCo, Ltd                              Entegra-FRO Superholdco, LLC
  CLO Holdco, Ltd.                             Entegra-HOCF Holdco, LLC
  Corbusier, Ltd.                              Entegra-NHF Holdco, LLC
  Cornerstone Healthcare Group Holding, Inc.   Entegra-NHF Superholdco, LLC
  Corpus Weber Road Member LLC                 Entegra-RCP Holdco, LLC
  CP Equity Hotel Owner, LLC                   Estates on Maryland Holdco, LLC
  CP Equity Land Owner, LLC                    Estates on Maryland Owners SM, Inc.
  CP Equity Owner, LLC                         Estates on Maryland Owners, LLC
  CP Hotel TRS, LLC                            Estates on Maryland, LLC
  CP Land Owner, LLC                           Falcon E&P Four Holdings, LLC
  CP Tower Owner, LLC                          Falcon E&P One, LLC
  CRE - Lat, LLC                               Falcon E&P Opportunities Fund, L.P.
  Credit Suisse, Cayman Islands Branch         Falcon E&P Opportunities GP, LLC
  Crossings 2017 LLC                           Falcon E&P Royalty Holdings, LLC
  Crown Global Insurance Company (third        Falcon E&P Six, LLC
  party)                                       Falcon E&P Two, LLC
  Dallas Cityplace MF SPE Owner LLC            Falcon Four Midstream, LLC
  Dallas Lease and Finance, L.P.               Falcon Four Upstream, LLC
  Dana Scott Breault                           Falcon Incentive Partners GP, LLC
  James Dondero
                                               Falcon Incentive Partners, LP
  Reese Avry Dondero
  Jameson Drue Dondero                         Falcon Six Midstream, LLC
                                               Flamingo Vegas Holdco, LLC (fka Cabi
  Dana Sprong (Third Party)                    Holdco, LLC)
  David c. Hopson                              Four Rivers Co-Invest GP, LLC
  De Kooning, Ltd.                             Four Rivers Co-Invest, L.P.




                                                                               012811
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of166
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 171 of 307 PageID 15744


  FRBH Abbington SM, Inc.                         Gardens of Denton II, L.P.
  FRBH Abbington, LLC                             Gardens of Denton III, L.P.
  FRBH Arbors, LLC                                Gleneagles CLO, Ltd.
  FRBH Beechwood SM, Inc.                         Goverannce RE, Ltd.
  FRBH Beechwood, LLC                             Governance Re, Ltd.
  FRBH C1 Residential, LLC                        Governance, Ltd.
  FRBH Courtney Cove SM, Inc.                     Grant Scott
  FRBH Courtney Cove, LLC                         Grant Scott, Trustee of The SLHC Trust
  FRBH CP, LLC                                    Grayson CLO, Ltd.
  FRBH Duck Creek, LLC                            Grayson Investors Corp.
  FRBH Eaglecrest, LLC                            Greater Kansas City Community Foundation
  FRBH Edgewater JV, LLC                          (third party)
  FRBH Edgewater Owner, LLC                       Greenbriar CLO, Ltd.
  FRBH Edgewater SM, Inc.                         Greg Busseyt
  FRBH JAX-TPA, LLC                               Gunwale LLC
  FRBH Nashville Residential, LLC                 Gunwale, LLC
  FRBH Regatta Bay, LLC                           Hakusan, LLC
  FRBH Sabal Park SM, Inc.                        Hammark Holdings LLC
  FRBH Sabal Park, LLC                            Hampton Ridge Partners, LLC
  FRBH Silverbrook, LLC                           Harbourvest Entities
  FRBH Timberglen, LLC                            Harko, LLC
  FRBH Willow Grove SM, Inc.                      Harry Bookey/Pam Bookey (third party)
  FRBH Willow Grove, LLC                          Haverhill Acquisition Co., LLC
  FRBH Woodbridge SM, Inc.                        Haygood, LLC
  FRBH Woodbridge, LLC                            HB 2015 Family LP (third party)
  Freedom C1 Residential, LLC                     HCBH 11611 Ferguson, LLC
  Freedom Duck Creek, LLC                         HCBH Buffalo Pointe II, LLC
  Freedom Edgewater, LLC                          HCBH Buffalo Pointe III, LLC
  Freedom JAX-TPA Residential, LLC                HCBH Buffalo Pointe, LLC
  Freedom La Mirage, LLC                          HCBH Hampton Woods SM, Inc.
  Freedom LHV LLC                                 HCBH Hampton Woods, LLC
  Freedom Lubbock LLC                             HCBH Overlook SM, Inc.
  Freedom Miramar Apartments, LLC                 HCBH Overlook, LLC
  Freedom Sandstone, LLC                          HCBH Rent Investors, LLC
  Freedom Willowdale, LLC                         HCMS Falcon GP, LLC
  Fundo de Investimento em Direitos Creditorios   HCMS Falcon, L.P.
  BB Votorantim Highland Infraestrutura           HCO Holdings, LLC
  G&E Apartment REIT The Heights at Olde          HCOF Preferred Holdings, L.P.
  Towne, LLC                                      HCOF Preferred Holdings, LP
  G&E Apartment REIT The Myrtles at Olde          HCOF Preferred Holdings, Ltd.
  Towne, LLC                                      HCRE 1775 James Ave, LLC
  GAF REIT, LLC                                   HCRE Addison TRS, LLC
  GAF Toys Holdco, LLC




                                                                                012812
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of167
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 172 of 307 PageID 15745


  HCRE Addison, LLC (fka HWS Addison, LLC)     HFP CDO Construction Corp.
                                               HFP GP, LLC
  HCRE Hotel Partner, LLC (fka HCRE HWS        HFRO Sub, LLC
  Partner, LLC)                                Hibiscus HoldCo, LLC
  HCRE Las Colinas TRS, LLC                    Highland - First Foundation Income Fund
  HCRE Las Colinas, LLC (fka HWS Las           Highland 401(k) Plan
  Colinas, LLC)                                Highland 401K Plan
  HCRE Plano TRS, LLC                          Highland Argentina Regional Opportunity
  HCRE Plano, LLC (fka HWS Plano, LLC)         Fund GP, LLC
  HCREF-I Holding Corp.                        Highland Argentina Regional Opportunity
  HCREF-II Holding Corp.                       Fund, L.P.
  HCREF-III Holding Corp.                      Highland Argentina Regional Opportunity
  HCREF-IV Holding Corp.                       Fund, Ltd.
  HCREF-IX Holding Corp.                       Highland Argentina Regional Opportunity
  HCREF-V Holding Corp.                        Master Fund, L.P.
  HCREF-VI Holding Corp.                       Highland Brasil, LLC
  HCREF-VII Holding Corp.                      Highland Capital Brasil Gestora de Recursos
  HCREF-VIII Holding Corp.                     (fka Highland Brasilinvest Gestora de
  HCREF-XI Holding Corp.                       Recursos, LTDA; fka HBI Consultoria
                                               Empresarial, LTDA)
  HCREF-XII Holding Corp.
  HCREF-XIII Holding Corp.                     Highland Capital Management (Singapore) Pte
  HCREF-XIV Holding Corp.                      Ltd
  HCREF-XV Holding Corp.                       Highland Capital Management AG
  HCSLR Camelback Investors (Cayman), Ltd.     Highland Capital Management AG
  HCSLR Camelback, LLC                         (Highland Capital Management SA)
  HCT Holdco 2 Ltd.                            (Highland Capital Management Ltd)
  HCT Holdco 2, Ltd.                           Highland Capital Management Fund Advisors,
  HE 41, LLC                                   L.P.
  HE Capital 232 Phase I Property, LLC         Highland Capital Management Fund Advisors,
  HE Capital 232 Phase I, LLC                  L.P. (fka Pyxis Capital, L.P.)
  HE Capital Asante, LLC                       Highland Capital Management Korea Limited
  HE Capital Fox Trails, LLC                   Highland Capital Management Latin America,
  HE Capital KR, LLC                           L.P.
  HE Capital, LLC                              Highland Capital Management LP Retirement
  HE CLO Holdco, LLC                           Plan and Trust
  HE Mezz Fox Trails, LLC                      Highland Capital Management Multi-Strategy
  HE Mezz KR, LLC                              Insurance Dedicated Fund, L.P.
  HE Peoria Place Property, LLC                Highland Capital Management Real Estate
  HE Peoria Place, LLC                         Holdings I, LLC
  Heron Pointe Investors, LLC                  Highland Capital Management Real Estate
  Hewett's Island CLO I-R, Ltd.                Holdings II, LLC
  HFP Asset Funding II, Ltd.                   Highland Capital Management Services, Inc.
  HFP Asset Funding III, Ltd.                  Highland Capital Management, L.P.




                                                                               012813
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of168
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 173 of 307 PageID 15746


  Highland Capital Management, L.P. Charitable    Highland Credit Opportunities CDO Asset
  Fund                                            Holdings, L.P.
  Highland Capital Management, L.P.               Highland Credit Opportunities CDO
  Retirement Plan and Trust                       Financing, LLC
  Highland Capital Management, L.P., as trustee   Highland Credit Opportunities CDO, Ltd.
  of Acis CMOA Trust and nominiee for and on      Highland Credit Opportunities Holding
  behalf of Highland CLO Assets Holdings          Corporation
  Limited
                                                  Highland Credit Opportunities Japanese Feeder
  Highland Capital Management, L.P., as trustee   Sub-Trust
  of Highland Latin America Trust and nominee     Highland Credit Opportunities Japanese Unit
  for and on behalf of Highland Latin America     Trust (Third Party)
  LP, Ltd.
                                                  Highland Credit Strategies Fund, L.P.
  Highland Capital Management, L.P., as trustee   Highland Credit Strategies Fund, Ltd.
  of Highland Latin America Trust and nominiee    Highland Credit Strategies Holding
  for and on behalf of Highland Latin America     Corporation
  LP, Ltd.                                        Highland Credit Strategies Holding
                                                  Corporation
  Highland Capital Management, LP
  Highland Capital Management, LP Charitable      Highland Credit Strategies Master Fund, L.P.
  Fund                                            Highland Dallas Foundation, Inc.
  Highland Capital Multi-Strategy Fund, LP        Highland Dynamic Income Fund GP, LLC
  Highland Capital of New York, Inc.              Highland Dynamic Income Fund GP, LLC (fka
                                                  Highland Capital Loan GP, LLC)
  Highland Capital Special Allocation, LLC
  Highland CDO Holding Company                    Highland Dynamic Income Fund, L.P.
  Highland CDO Opportunity Fund GP, L.P.          Highland Dynamic Income Fund, L.P.
                                                  (fka Highland Capital Loan Fund, L.P.)
  Highland CDO Opportunity Fund, L.P.
  Highland CDO Opportunity Fund, Ltd.             Highland Dynamic Income Fund, Ltd.
  Highland CDO Opportunity GP, LLC                Highland Dynamic Income Fund, Ltd.
                                                  (fka Highland Loan Fund, Ltd.)
  Highland CDO Opportunity Master Fund, L.P.
  Highland CDO Trust                              Highland Dynamic Income Master Fund, L.P.
  Highland CLO 2018-1, Ltd.                       Highland Dynamic Income Master Fund, L.P.
                                                  (fka Highland Loan Master Fund, L.P.)
  Highland CLO Assets Holdings Limited
  Highland CLO Funding, Ltd.                      Highland Employee Retention Assets LLC
  Highland CLO Funding, Ltd.                      Highland Energy Holdings, LLC
  Highland CLO Funding, Ltd. (fka Acis Loan       Highland Energy MLP Fund (fka Highland
  Funding, Ltd.)                                  Energy and Materials Fund)
  Highland CLO Gaming Holdings, LLC               Highland Equity Focus Fund, L.P.
  Highland CLO Holdings Ltd.                      Highland ERA Management, LLC
  Highland CLO Holdings, Ltd. (as of 12.19.17)    Highland eSports Private Equity Fund
  Highland CLO Management Ltd.                    Highland Financial Corp.
  Highland CLO Trust                              Highland Financial Partners, L.P.
  Highland Credit Opportunities CDO Asset         Highland Fixed Income Fund
  Holdings GP, Ltd.                               Highland Flexible Income UCITS Fund
                                                  Highland Floating Rate Fund




                                                                                   012814
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of169
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 174 of 307 PageID 15747


  Highland Floating Rate Opportunites Fund       Highland Multi Strategy Credit Fund, L.P. (fka
  Highland Floating Rate Opportunities Fund      Highland Credit Opportunities Fund, L.P., fka
  Highland Fund Holdings, LLC                    Highland Credit Opportunities CDO, L.P.)
  Highland Funds I
  Highland Funds II                              Highland Multi Strategy Credit Fund, Ltd.
  Highland Funds III                             Highland Multi Strategy Credit Fund, Ltd. (fka
  Highland GAF Chemical Holdings, LLC            Highland Credit Opportunities Fund, Ltd.)
  Highland General Partner, LP                   Highland Multi Strategy Credit GP, LLC
  Highland Global Allocation Fund                Highland Multi Strategy Credit GP, LLC (fka
  Highland Global Allocation Fund                Highland Credit Opportunities CDO GP, LLC)
  (fka Highland Global Allocation Fund II)
  Highland GP Holdings, LLC                      Highland Multi-Strategy Fund GP, LLC
  Highland HCF Advisor Ltd.                      Highland Multi-Strategy Fund GP, LP
  Highland HCF Advisor, Ltd., as Trustee for     Highland Multi-Strategy IDF GP, LLC
  and on behalf of Acis CLO Trust, as nominee    Highland Multi-Strategy Master Fund, L.P.
  for and on behalf of Highland CLO Funding,     Highland Multi-Strategy Master Fund, LP
  Ltd. (as of 3.29.18)
                                                 Highland Multi-Strategy Onshore Master
  Highland Healthcare Equity Income and          SubFund II, LLC
  Growth Fund                                    Highland Multi-Strategy Onshore Master
  Highland iBoxx Senior Loan ETF                 Subfund, LLC
  Highland Income Fund                           Highland Opportunistic Credit Fund
  Highland Income Fund (fka Highland             Highland Park CDO 1, Ltd.
  Floating Rate Opportunities Fund)              Highland Park CDO I, Ltd.
  Highland Kansas City Foundation, Inc.          Highland Premier Growth Equity Fund
  Highland Latin America Consulting, Ltd.        Highland Premium Energy & Materials Fund
  Highland Latin America GP, Ltd.                Highland Prometheus Feeder Fund I, L.P.
  Highland Latin America LP, Ltd.                Highland Prometheus Feeder Fund I, LP
  Highland Latin America Trust                   Highland Prometheus Feeder Fund II, L.P.
  Highland Legacy Limited                        Highland Prometheus Feeder Fund II, LP
  Highland LF Chemical Holdings, LLC             Highland Prometheus Master Fund, L.P.
  Highland Loan Funding V, LLC                   Highland Receivables Finance I, LLC
  Highland Loan Funding V, Ltd.                  Highland Restoration Capital Partners GP,
  Highland Long/Short Equity Fund                LLC
  Highland Long/Short Healthcare Fund            Highland Restoration Capital Partners Master,
  Highland Marcal Holding, Inc.                  L.P.
  Highland Merger Arbitrage Fund                 Highland Restoration Capital Partners
  Highland Multi Strategy Credit Fund GP, L.P.   Offshore, L.P.
  Highland Multi Strategy Credit Fund GP, L.P.   Highland Restoration Capital Partners, L.P.
  (fka Highland Credit Opportunities CDO GP,     Highland Santa Barbara Foundation, Inc.
  L.P.)                                          Highland Select Equity Fund GP, L.P.
  Highland Multi Strategy Credit Fund, L.P.      Highland Select Equity Fund, L.P.
                                                 Highland Select Equity GP, LLC
                                                 Highland Select Equity Master Fund, L.P.




                                                                                  012815
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-1
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of170
                                                                                       18
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 175 of 307 PageID 15748


  Highland Small-Cap Equity Fund                John R. Sears, Jr.
  Highland Socially Responsible Equity Fund     Karisopolis, LLC
  Highland Socially Responsible Equity Fund     Keelhaul LLC
  (fka Highland Premier Growth Equity Fund)     KHM Interests, LLC (third party)
                                                Kuilima Montalban Holdings, LLC
  Highland Special Opportunities Holding        Kuilima Resort Holdco, LLC
  Company                                       KV Cameron Creek Owner, LLC
  Highland SunBridge GP, LLC                    Lakes at Renaissance Park Apartments
  Highland Tax-Exempt Fund                      Investors, L.P.
  Highland TCI Holding Company, LLC             Lakeside Lane, LLC
  Highland Total Return Fund                    Landmark Battleground Park II, LLC
  Highland’s Roads Land Holding Company,        Lane Britain
  LLC                                           Larry K. Anders
  Hirst, Ltd.                                   LAT Battleground Park, LLC
  HMCF PB Investors, LLC                        LAT Briley Parkway, LLC
  HMx2 Investment Trust                         Lautner, Ltd.
  (Matt McGraner)                               Leawood RE Holdings, LLC
  Hockney, Ltd.                                 Liberty Cayman Holdings, Ltd.
  HRT North Atlanta, LLC                        Liberty CLO Holdco, Ltd.
  HRT Timber Creek, LLC                         Liberty CLO, Ltd.
  HRTBH North Atlanta, LLC                      Liberty Sub, Ltd.
  HRTBH Timber Creek, LLC                       Long Short Equity Sub, LLC
  Huber Funding LLC                             Longhorn Credit Funding LLC
  Hunter Mountain Investment Trust              Longhorn Credit Funding LLC - A
  HWS Investors Holdco, LLC                     Longhorn Credit Funding LLC - B
  Internal Investors                            Longhorn Credit Funding LLC (LHB)
  Intertrust                                    Longhorn Credit Funding, LLC
  James D. Dondero                              Lurin Real Estate Holdings V, LLC
  Reese Avry Dondero                            Maple Avenue Holdings, LLC
  Jameson Drue Dondero                          MaplesFS Limited
  James Dondero                                 Marc C. Manzo
  James Dondero and Mark Okada                  Mark and Pam Okada Family Trust - Exempt
  James Dondero                                 Descendants' Trust
  Reese Avry Dondero                            Mark and Pam Okada Family Trust - Exempt
  Jameson Drue Dondero                          Trust #2
  Japan Trustee Services Bank, Ltd.             Mark and Pamela Okada Family Trust -
  Jasper CLO, Ltd.                              Exempt Descendants' Trust
  Jewelry Ventures I, LLC                       Mark and Pamela Okada Family Trust -
  JMIJM, LLC                                    Exempt Descendants' Trust #2
  Joanna E. Milne Irrevocable Trust dated Nov   Mark and Pamela Okada Family Trust -
  25 1998 (third party)                         Exempt Trust #2
  John Honis                                    Mark K. Okada
  John L. Holt, Jr.                             Mark Okada




                                                                               012816
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page10171
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 176 of 307 PageID 15749


  Mark Okada and Pam Okada                        NexPoint CR F/H DST, LLC
  Mark Okada and Pam Okada, as joint owners       NexPoint Credit Strategies Fund
  Mark Okada/Pamela Okada                         NexPoint Discount Strategies Fund
  Markham Fine Jewelers, L.P.                     (fka NexPoint Discount Yield Fund)
  Markham Fine Jewelers, LP                       NexPoint DRIP
  Matt McGraner                                   NexPoint Energy and Materials Opportunities
  Meritage Residential Partners, LLC              Fund (fka NexPoint Energy Opportunities
  MGM Studios HoldCo, Ltd.                        Fund)
  Michael Rossi                                   NexPoint Event-Driven Fund
  ML CLO XIX Sterling (Cayman), Ltd.              (fkaNexPoint Merger Arbitrage Fund)
  N/A                                             NexPoint Flamingo DST
  Nancy Dondero                                   NexPoint Flamingo Investment Co, LLC
  NCI Apache Trail LLC                            NexPoint Flamingo Leaseco, LLC
  NCI Assets Holding Company LLC                  NexPoint Flamingo Manager, LlC
  NCI Country Club LLC                            NexPoint Flamingo Property Manager, LlC
  NCI Fort Worth Land LLC                         NexPoint Healthcare Opportunities Fund
  NCI Front Beach Road LLC                        NexPoint Hospitality Trust
  NCI Minerals LLC                                NexPoint Hospitality, Inc.
  NCI Royse City Land LLC                         NexPoint Hospitality, LLC
  NCI Stewart Creek LLC                           NexPoint Insurance Distributors, LLC
  NCI Storage, LLC                                NexPoint Insurance Solutions GP, LLC
  Neil Labatte                                    NexPoint Insurance Solutions GP, LLC
  Neutra, Ltd.                                    (fka Highland Capital Insurance Solutions GP,
  New Jersey Tissue Company Holdco, LLC           LLC)
  (fka Marcal Paper Mills Holding Company,        NexPoint Insurance Solutions, L.P.
  LLC)                                            (fka Highland Capital Insurance Solutions,
  NexAnnuity Holdings, Inc.                       L.P.)
  NexBank Capital Trust I                         NexPoint Latin American Opportunities Fund
  NexBank Capital, Inc.                           NexPoint Legacy 22, LLC
  NexBank Land Advisors, Inc.                     NexPoint Lincoln Porte Equity, LLC
  NexBank Securities Inc.                         NexPoint Lincoln Porte Manager, LLC
  NexBank Securities, Inc.                        NexPoint Lincoln Porte, LLC
                                                  (fka NREA Lincoln Porte, LLC)
  NexBank SSB                                     NexPoint Multifamily Capital Trust, Inc.
  NexBank Title, Inc.                             NexPoint Multifamily Capital Trust, Inc.
  (dba NexVantage Title Services)                 (fka NexPoint Multifamily Realty Trust, Inc.,
  NexBank, SSB                                    fka Highland Capital Realty Trust, Inc.)
  NexPoint Advisors GP, LLC                       NexPoint Multifamily Operating Partnership,
  NexPoint Advisors, L.P.                         L.P.
  NexPoint Capital REIT, LLC                      NexPoint Peoria, LLC
  NexPoint Capital, Inc.                          NexPoint Polo Glen DST
  NexPoint Capital, Inc. (fka NexPoint Capital,   NexPoint Polo Glen Holdings, LLC
  LLC)                                            NexPoint Polo Glen Investment Co, LLC




                                                                                    012817
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page11172
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 177 of 307 PageID 15750


  NexPoint Polo Glen Leaseco, LLC                  NexPoint Strategic Income Fund
  NexPoint Polo Glen Manager, LLC                  (fka NexPoint Opportunistic Credit Fund, fka
  NexPoint RE Finance Advisor GP, LLC              NexPoint Distressed Strategies Fund)
  NexPoint RE Finance Advisor, L.P.                NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors GP, LLC            NexPoint Strategic Opportunities Fund
  NexPoint Real Estate Advisors II, L.P.           (fka NexPoint Credit Strategies Fund)
  NexPoint Real Estate Advisors II, L.P.           NexPoint Texas Multifamily Portfolio DST
  NexPoint Real Estate Advisors III, L.P.          (fka NREA Southeast Portfolio Two, DST)
  NexPoint Real Estate Advisors IV, L.P.           NexPoint WLIF I Borrower, LLC
  NexPoint Real Estate Advisors V, L.P.            NexPoint WLIF I, LLC
  NexPoint Real Estate Advisors VI, L.P.           NexPoint WLIF II Borrower, LLC
  NexPoint Real Estate Advisors VII GP, LLC        NexPoint WLIF II, LLC
  NexPoint Real Estate Advisors VII, L.P.          NexPoint WLIF III Borrower, LLC
  NexPoint Real Estate Advisors VIII, L.P.         NexPoint WLIF III, LLC
  NexPoint Real Estate Advisors, L.P.              NexPoint WLIF, LLC (Series I)
  NexPoint Real Estate Capital, LLC                NexPoint WLIF, LLC (Series II)
  NexPoint Real Estate Capital, LLC (fka           NexPoint WLIF, LLC (Series III)
  Highland Real Estate Capital, LLC, fka           NexStrat LLC
  Highland Multifamily Credit Fund, LLC)           NexVest, LLC
  NexPoint Real Estate Finance OP GP, LLC          NexWash LLC
  NexPoint Real Estate Finance Operating           NFRO REIT Sub, LLC
  Partnership, L.P.                                NFRO TRS, LLC
  NexPoint Real Estate Finance, Inc.               NHF CCD, Inc.
  NexPoint Real Estate Opportunities, LLC          NHT 2325 Stemmons, LLC
  NexPoint Real Estate Opportunities, LLC (fka     NHT Beaverton TRS, LLC
  Freedom REIT LLC)                                (fka NREA Hotel TRS, Inc.)
  NexPoint Real Estate Partners, LLC               NHT Beaverton, LLC
  (fka HCRE Partners, LLC)                         NHT Bend TRS, LLC
  NexPoint Real Estate Partners, LLC (fka          NHT Bend, LLC
  HCRE Partners, LLC)                              NHT Destin TRS, LLC
  NexPoint Real Estate Strategies Fund             NHT Destin, LLC
  NexPoint Residential Trust Inc.                  NHT DFW Portfolio, LLC
  NexPoint Residential Trust Operating             NHT Holdco, LLC
  Partnership GP, LLC                              NHT Holdings, LLC
  NexPoint Residential Trust Operating             NHT Intermediary, LLC
  Partnership, L.P.                                NHT Nashville TRS, LLC
  NexPoint Residential Trust Operating             NHT Nashville, LLC
  Partnership, L.P.                                NHT Olympia TRS, LLC
  NexPoint Residential Trust, Inc.                 NHT Olympia, LLC
  NexPoint Securities, Inc.                        NHT Operating Partnership GP, LLC
  (fka Highland Capital Funds Distributor, Inc.)   NHT Operating Partnership II, LLC
  (fka Pyxis Distributors, Inc.)                   NHT Operating Partnership, LLC
                                                   NHT Salem, LLC




                                                                                   012818
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page12173
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 178 of 307 PageID 15751


  NHT SP Parent, LLC                          NREA Hidden Lake Investment Co, LLC
  NHT SP TRS, LLC                             NREA Hue Investors, LLC
  NHT SP, LLC                                 NREA Keystone Investors, LLC
  NHT Tigard TRS, LLC                         NREA Meritage Inc.
  NHT Tigard, LLC                             NREA Meritage Investment Co, LLC
  NHT TRS, Inc.                               NREA Meritage Leaseco, LLC
  NHT Uptown, LLC                             NREA Meritage Manager, LLC
  NHT Vancouver TRS, LLC                      NREA Meritage Property Manager, LLC
  NHT Vancouver, LLC                          NREA Meritage, DST
  NLA Assets LLC                              NREA Oaks Investors, LLC
  NMRT TRS, Inc.                              NREA Retreat Investment Co, LLC
  NREA Adair DST Manager, LLC                 NREA Retreat Leaseco, LLC
  NREA Adair Investment Co, LLC               NREA Retreat Manager, LLC
  NREA Adair Joint Venture, LLC               NREA Retreat Property Manager, LLC
  NREA Adair Leaseco Manager, LLC             NREA Retreat, DST
  NREA Adair Leaseco, LLC                     NREA SE MF Holdings LLC
  NREA Adair Property Manager LLC             NREA SE MF Holdings, LLC
  NREA Adair, DST                             NREA SE MF Investment Co, LLC
  NREA Ashley Village Investors, LLC          NREA SE MF Investment Co, LLC
  NREA Cameron Creek Investors, LLC           NREA SE Multifamily LLC
  NREA Cityplace Hue Investors, LLC           NREA SE Multifamily, LLC
  NREA Crossing Investors LLC                 NREA SE One Property Manager, LLC
  NREA Crossings Investors, LLC               NREA SE Three Property Manager, LLC
  NREA Crossings Ridgewood Coinvestment,      NREA SE Two Property Manager, LLC
  LLC (fka NREA Crossings Ridgewood           NREA SE1 Andros Isles Leaseco, LLC
  Investors, LLC)                             NREA SE1 Andros Isles Manager, LLC
  NREA DST Holdings, LLC                      NREA SE1 Andros Isles, DST
  NREA El Camino Investors, LLC               (Converted from DK Gateway Andros, LLC)
  NREA Estates Inc.                           NREA SE1 Arborwalk Leaseco, LLC
  NREA Estates Investment Co, LLC             NREA SE1 Arborwalk Manager, LLC
  NREA Estates Leaseco, LLC                   NREA SE1 Arborwalk, DST
  NREA Estates Manager, LLC                   (Converted from MAR Arborwalk, LLC)
  NREA Estates Property Manager, LLC          NREA SE1 Towne Crossing Leaseco, LLC
  NREA Estates, DST                           NREA SE1 Towne Crossing Manager, LLC
  NREA Gardens DST Manager LLC                NREA SE1 Towne Crossing, DST
  NREA Gardens DST Manager, LLC               (Converted from Apartment REIT Towne
  NREA Gardens Investment Co, LLC             Crossing, LP)
  NREA Gardens Leaseco Manager, LLC           NREA SE1 Walker Ranch Leaseco, LLC
  NREA Gardens Leaseco, LLC                   NREA SE1 Walker Ranch Manager, LLC
  NREA Gardens Property Manager, LLC          NREA SE1 Walker Ranch, DST
  NREA Gardens Springing LLC                  (Converted from SOF Walker Ranch Owner,
  NREA Gardens Springing Manager, LLC         L.P.)
  NREA Gardens, DST                           NREA SE2 Hidden Lake Leaseco, LLC




                                                                           012819
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page13174
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 179 of 307 PageID 15752


  NREA SE2 Hidden Lake Manager, LLC           NREA VB III LLC
  NREA SE2 Hidden Lake, DST                   NREA VB IV LLC
  NREA SE2 Hidden Lake, DST                   NREA VB Pledgor I LLC
  (Converted from SOF Hidden Lake SA Owner,   NREA VB Pledgor I, LLC
  L.P.)                                       NREA VB Pledgor II LLC
  NREA SE2 Vista Ridge Leaseco, LLC           NREA VB Pledgor II, LLC
  NREA SE2 Vista Ridge Manager, LLC           NREA VB Pledgor III LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor III, LLC
  NREA SE2 Vista Ridge, DST                   NREA VB Pledgor IV LLC
  (Converted from MAR Vista Ridge, L.P.)      NREA VB Pledgor IV, LLC
  NREA SE2 West Place Leaseco, LLC            NREA VB Pledgor V LLC
  NREA SE2 West Place Manager, LLC            NREA VB Pledgor V, LLC
  NREA SE2 West Place, DST                    NREA VB Pledgor VI LLC
  (Converted from Landmark at West Place,     NREA VB Pledgor VI, LLC
  LLC)                                        NREA VB Pledgor VII LLC
  NREA SE3 Arboleda Leaseco, LLC              NREA VB Pledgor VII, LLC
  NREA SE3 Arboleda Manager, LLC              NREA VB SM, Inc.
  NREA SE3 Arboleda, DST                      NREA VB V LLC
  (Converted from G&E Apartment REIT          NREA VB VI LLC
  Arboleda, LLC)                              NREA VB VII LLC
  NREA SE3 Fairways Leaseco, LLC              NREA Vista Ridge Investment Co, LLC
  NREA SE3 Fairways Manager, LLC              NREC AR Investors, LLC
  NREA SE3 Fairways, DST                      NREC BM Investors, LLC
  (Converted from MAR Fairways, LLC)          NREC BP Investors, LLC
  NREA SE3 Grand Oasis Leaseco, LLC           NREC Latitude Investors, LLC
  NREA SE3 Grand Oasis Manager, LLC           NREC REIT Sub, Inc.
  NREA SE3 Grand Oasis, DST                   NREC TRS, Inc.
  (Converted from Landmark at Grand Oasis,    NREC WW Investors, LLC
  LP)                                         NREF OP I Holdco, LLC
  NREA Southeast Portfolio One Manager, LLC   NREF OP I SubHoldco, LLC
  NREA Southeast Portfolio One, DST           NREF OP I, L.P.
  NREA Southeast Portfolio One, DST           NREF OP II Holdco, LLC
  NREA Southeast Portfolio Three Manager,     NREF OP II SubHoldco, LLC
  LLC                                         NREF OP II, L.P.
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub TRS, LLC
  NREA Southeast Portfolio Three, DST         NREF OP IV REIT Sub, LLC
  NREA Southeast Portfolio Two Manager, LLC   NREF OP IV, L.P.
  NREA Southeast Portfolio Two, DST           NREO NW Hospitality Mezz, LLC
  NREA Southeast Portfolio Two, LLC           NREO NW Hospitality, LLC
  NREA SOV Investors, LLC                     NREO Perilune, LLC
  NREA Uptown TRS, LLC                        NREO SAFStor Investors, LLC
  NREA VB I LLC                               NREO TRS, Inc.
  NREA VB II LLC                              NRESF REIT Sub, LLC




                                                                           012820
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page14175
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 180 of 307 PageID 15753


  NXRT Abbington, LLC                         NXRT Steeplechase, LLC
  NXRT Atera II, LLC                          NXRT Stone Creek, LLC
  NXRT Atera, LLC                             NXRT Summers Landing GP, LLC
  NXRT AZ2, LLC                               NXRT Summers Landing LP, LLC
  NXRT Barrington Mill, LLC                   NXRT Torreyana, LLC
  NXRT Bayberry, LLC                          NXRT Vanderbilt, LLC
  NXRT Bella Solara, LLC                      NXRT West Place, LLC
  NXRT Bella Vista, LLC                       NXRTBH AZ2, LLC
  NXRT Bloom, LLC                             NXRTBH Barrington Mill Owner, LLC
  NXRT Brandywine GP I, LLC                   NXRTBH Barrington Mill SM, Inc.
  NXRT Brandywine GP I, LLC                   NXRTBH Barrington Mill, LLC
  NXRT Brandywine GP II, LLC                  NXRTBH Bayberry, LLC
  NXRT Brandywine GP II, LLC                  NXRTBH Cityview, LLC
  NXRT Brandywine LP, LLC                     NXRTBH Colonnade, LLC
  NXRT Brandywine LP, LLC                     NXRTBH Cornerstone Owner, LLC
  NXRT Brentwood Owner, LLC                   NXRTBH Cornerstone SM, Inc.
  NXRT Brentwood, LLC                         NXRTBH Cornerstone, LLC
  NXRT Cedar Pointe Tenant, LLC               NXRTBH Dana Point SM, Inc.
  NXRT Cedar Pointe, LLC                      NXRTBH Dana Point, LLC
  NXRT Cityview, LLC                          NXRTBH Foothill SM, Inc.
  NXRT Cornerstone, LLC                       NXRTBH Foothill, LLC
  NXRT Crestmont, LLC                         NXRTBH Heatherstone SM, Inc.
  NXRT Crestmont, LLC                         NXRTBH Heatherstone, LLC
  NXRT Enclave, LLC                           NXRTBH Hollister Tenant, LLC
  NXRT Glenview, LLC                          NXRTBH Hollister, LLC
  NXRT H2 TRS, LLC                            NXRTBH Madera SM, Inc.
  NXRT Heritage, LLC                          NXRTBH Madera, LLC
  NXRT Hollister TRS LLC                      NXRTBH McMillan, LLC
  NXRT Hollister, LLC                         NXRTBH North Dallas 3, LLC
  NXRT LAS 3, LLC                             NXRTBH Old Farm II, LLC
  NXRT Master Tenant, LLC                     NXRTBH Old Farm Tenant, LLC
  NXRT Nashville Residential, LLC             NXRTBH Old Farm, LLC
  NXRT Nashville Residential, LLC (fka        NXRTBH Radbourne Lake, LLC
  Freedom Nashville Residential, LLC)         NXRTBH Rockledge, LLC
  NXRT North Dallas 3, LLC                    NXRTBH Sabal Palms, LLC
  NXRT Old Farm, LLC                          NXRTBH Steeplechase, LLC
  NXRT Pembroke Owner, LLC                    (dba Southpoint Reserve at Stoney Creek)-VA
  NXRT Pembroke, LLC                          NXRTBH Stone Creek, LLC
  NXRT PHX 3, LLC                             NXRTBH Vanderbilt, LLC
  NXRT Radbourne Lake, LLC                    NXRTBH Versailles SM, Inc.
  NXRT Rockledge, LLC                         NXRTBH Versailles, LLC
  NXRT Sabal Palms, LLC                       Oak Holdco, LLC
  NXRT SM, Inc.                               Oaks CGC, LLC




                                                                             012821
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page15176
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 181 of 307 PageID 15754


  Okada Family Revocable Trust                     Quest, IRA, Inc. FBO Joshua N. Terry, IRA
  Oldenburg, Ltd.                                  #1467711
  Pam Capital Funding GP Co. Ltd.                  RADCO - Bay Meadows, LLLP
  Pam Capital Funding, L.P.                        RADCO - Bay Park, LLLP
  PamCo Cayman Ltd.                                RADCO NREC Bay Meadows Holdings, LLC
  Park West 1700 Valley View Holdco, LLC           RADCO NREC Bay Park Holdings, LLC
  Park West 2021 Valley View Holdco, LLC           Ramarim, LLC
  Park West Holdco, LLC                            Rand Advisors Series I Insurance Fund
  Park West Portfolio Holdco, LLC                  Rand Advisors Series II Insurance Fund
  Participants of Highland 401K Plan               Rand Advisors, LLC
  Patrick Willoughby-McCabe                        Rand PE Fund I, L.P.
  PCMG Trading Partners XXIII, L.P.                Rand PE Fund I, L.P. - Series 1
  PCMG Trading Partners XXIII, LP                  Rand PE Fund Management, LLC
  PDK Toys Holdco, LLC                             Rand PE Holdco, LLC
  Pear Ridge Partners, LLC                         Realdania
  Penant Management GP, LLC                        Red River CLO, Ltd.
  Penant Management LP                             Red River Investors Corp.
  PensionDanmark Holding A/S                       Riverview Partners SC, LLC
  PensionDanmark                                   Rockwall CDO II Ltd.
  Pensionsforsikringsaktieselskab                  Rockwall CDO II, Ltd.
  Peoria Place Development, LLC                    Rockwall CDO, Ltd.
  (30% cash contributions - profit participation   Rockwall Investors Corp.
  only)                                            Rothko, Ltd.
  Perilune Aero Equity Holdings One, LLC           RTT Bella Solara, LLC
  Perilune Aviation LLC                            RTT Bloom, LLC
  PetroCap Incentive Holdings III. L.P.            RTT Financial, Inc.
  PetroCap Incentive Partners II GP, LLC           RTT Hollister, LLC
  PetroCap Incentive Partners II, L.P.             RTT Rockledge, LLC
  PetroCap Incentive Partners III GP, LLC          RTT Torreyana, LLC
  PetroCap Incentive Partners III, LP              SALI Fund Partners, LLC
  PetroCap Management Company LLC                  San Diego County Employees Retirement
                                                   Association
  PetroCap Partners II GP, LLC
  PetroCap Partners II, L.P.                       Sandstone Pasadena Apartments, LLC
  PetroCap Partners III GP, LLC                    Sandstone Pasadena, LLC
  PetroCap Partners III, L.P.                      Santa Barbara Foundation (third party)
  Pharmacy Ventures I, LLC                         Saturn Oil & Gas LLC
  Pharmacy Ventures II, LLC                        SBC Master Pension Trust
  Pollack, Ltd.                                    Scott Matthew Siekielski
  Powderhorn, LLC                                  SE Battleground Park, LLC
  PWM1 Holdings, LLC                               SE Battleground Park, LLC
  PWM1, LLC                                        SE Glenview, LLC
  Quest IRA, Inc FBO Jennifer G. Terry, IRA        SE Governors Green Holdings, L.L.C.
  #1467511




                                                                                    012822
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page16177
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 182 of 307 PageID 15755


  SE Governors Green Holdings, L.L.C.            SE Oak Mill II REIT, LLC
  (fka SCG Atlas Governors Green Holdings,       SE Oak Mill II REIT, LLC (fka SCG Atlas Oak
  L.L.C.)                                        Mill II REIT, L.L.C.)
  SE Governors Green I, LLC                      SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Oak Mill II, LLC
  SE Governors Green II, LLC                     SE Quail Landing, LLC
  SE Governors Green REIT, L.L.C.                SE River Walk, LLC
  SE Governors Green REIT, L.L.C.                SE Riverwalk, LLC
  (fka SCG Atlas Governors Green REIT, L.L.C.)   SE SM, Inc.
                                                 SE Stoney Ridge Holdings, L.L.C. (fka SCG
  SE Governors Green, LLC                        Atlas Stoney Ridge Holdings, L.L.C.)
  (fka SCG Atlas Governors Green, L.L.C.)        SE Stoney Ridge Holdings, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles GP, LLC                    SE Stoney Ridge I, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Gulfstream Isles LP, LLC                    SE Stoney Ridge II, LLC
  SE Heights at Olde Towne, LLC                  SE Stoney Ridge REIT, L.L.C. (fka SCG Atlas
  SE Heights at Olde Towne, LLC                  Stoney Ridge REIT, L.L.C.)
  SE Lakes at Renaissance Park GP I, LLC         SE Stoney Ridge REIT, LLC
  SE Lakes at Renaissance Park GP II, LLC        SE Stoney Ridge, LLC (fka SCG Atlas Stoney
  SE Lakes at Renaissance Park GP II, LLC        Ridge, L.L.C.)
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Lakes at Renaissance Park LP, LLC           SE Victoria Park, LLC
  SE Multifamily Holdings LLC                    Sentinel Re Holdings, Ltd.
  SE Multifamily Holdings, LLC                   Sentinel Reinsurance Ltd.
  SE Multifamily REIT Holdings LLC               SFH1, LLC
  SE Myrtles at Olde Towne, LLC                  SFR WLIF I, LLC
  SE Myrtles at Olde Towne, LLC                  (fka NexPoint WLIF I, LLC)
  SE Oak Mill I Holdings, LLC                    SFR WLIF II, LLC
  SE Oak Mill I Holdings, LLC (fka SCG Atlas     (NexPoint WLIF II, LLC)
  Oak Mill I Holdings, L.L.C.)                   SFR WLIF III, LLC
  SE Oak Mill I Owner, LLC (fka SCG Atlas        (NexPoint WLIF III, LLC)
  Oak Mill I, L.L.C.)                            SFR WLIF Manager, LLC
  SE Oak Mill I REIT, LLC                        (NexPoint WLIF Manager, LLC)
  SE Oak Mill I REIT, LLC (fka SCG Atlas Oak     SFR WLIF, LLC
  Mill I REIT, L.L.C.)                           (NexPoint WLIF, LLC)
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series I
  SE Oak Mill I, LLC                             SFR WLIF, LLC Series II
  SE Oak Mill II Holdings, LLC                   SFR WLIF, LLC Series III
  SE Oak Mill II Holdings, LLC (fka SCG Atlas    SH Castle BioSciences, LLC
  Oak Mill II Holdings, L.L.C.)                  Small Cap Equity Sub, LLC
  SE Oak Mill II Owner, LLC (fka SCG Atlas       Socially Responsible Equity Sub, LLC
  Oak Mill II, L.L.C.)                           SOF Brandywine I Owner, L.P.




                                                                                012823
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page17178
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 183 of 307 PageID 15756


  SOF Brandywine II Owner, L.P.                    The Mark and Pamela Okada Family Trust -
  SOF-X GS Owner, L.P.                             Exempt Trust #2
  Southfork Cayman Holdings, Ltd.                  The Ohio State Life Insurance Company
  Southfork CLO, Ltd.                              The Okada Family Foundation, Inc.
  Specialty Financial Products Designated          The Okada Insurance Rabbi Trust
  Activity Company (fka Specialty Financial        The SLHC Trust
  Products Limited)                                The Trustees of Columbia University in the
  Spiritus Life, Inc.                              City of New York
  SRL Sponsor LLC                                  The Twentysix Investment Trust
  SRL Whisperwod LLC                               (Third Party Investor)
  SRL Whisperwood Member LLC                       Thomas A. Neville
  SRL Whisperwood Venture LLC                      Thread 55, LLC
  SSB Assets LLC                                   Tihany, Ltd.
  Starck, Ltd.                                     Todd Travers
  Stemmons Hospitality, LLC                        Tranquility Lake Apartments Investors, L.P.
  Steve Shin                                       Tuscany Acquisition, LLC
  Stonebridge Capital, Inc.                        Uptown at Cityplace Condominium
  Stonebridge-Highland Healthcare Private          Association, Inc.
  Equity Fund                                      US Gaming OpCo, LLC
  Strand Advisors III, Inc.                        US Gaming SPV, LLC
  Strand Advisors IV, LLC                          US Gaming, LLC
  Strand Advisors IX, LLC                          Valhalla CLO, Ltd.
  Strand Advisors V, LLC                           VB GP LLC
  Strand Advisors XIII, LLC                        VB Holding, LLC
  Strand Advisors XVI, Inc.                        VB One, LLC
  Strand Advisors, Inc.                            VB OP Holdings LLC
  Stratford CLO, Ltd.                              VBAnnex C GP, LLC
  Summers Landing Apartment Investors, L.P.        VBAnnex C Ohio, LLC
  Term Loan B                                      VBAnnex C, LP
  (10% cash contributions - profit participation   Ventoux Capital, LLC
  only)                                            (Matt Goetz)
  The Dallas Foundation                            VineBrook Annex B, L.P.
  The Dallas Foundation (third party)              VineBrook Annex I, L.P.
  The Dondero Insurance Rabbi Trust                VineBrook Homes Merger Sub II LLC
  The Dugaboy Investment Trust                     VineBrook Homes Merger Sub LLC
  The Dugaboy Investment Trust U/T/A Dated         VineBrook Homes OP GP, LLC
  Nov 15, 2010                                     VineBrook Homes Operating Partnership, L.P.
  The Get Good Non-Exempt Trust No. 1              VineBrook Homes Trust, Inc.
  The Get Good Non-Exempt Trust No. 2              VineBrook Partners I, L.P.
  The Get Good Trust                               VineBrook Partners II, L.P.
  The Mark and Pamela Okada Family Trust -         VineBrook Properties, LLC
  Exempt Descendants' Trust                        Virginia Retirement System
                                                   Vizcaya Investment, LLC




                                                                                    012824
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-1 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page18179
                                                                                    of
                                        of18
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 184 of 307 PageID 15757


  Wake LV Holdings II, Ltd.
  Wake LV Holdings, Ltd.
  Walter Holdco GP, LLC
  Walter Holdco I, Ltd.
  Walter Holdco, L.P.
  Warhol, Ltd.
  Warren Chang
  Westchester CLO, Ltd.
  William L. Britain
  Wright Ltd.
  Wright, Ltd.
  Yellow Metal Merchants, Inc.




                                                                        012825
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of180
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 185 of 307 PageID 15758



                                   EXHIBIT M




                                                                          012826
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of181
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 186 of 307 PageID 15759
                                                                               DRAFT


                                   CLAIMANT TRUST AGREEMENT

         This Claimant Trust Agreement, effective as of                 , 2021 (as may be amended,
  supplemented, or otherwise modified in accordance with the terms hereof, this “Agreement”), by
  and among Highland Capital Management, L.P. (as debtor and debtor-in-possession, the
  “Debtor”), as settlor, and James P. Seery, Jr., as trustee (the “Claimant Trustee”), and [____] as
  Delaware trustee (the “Delaware Trustee,” and together with the Debtor and the Claimant
  Trustee, the “Parties”) for the benefit of the Claimant Trust Beneficiaries entitled to the Claimant
  Trust Assets.

                                                    RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed with the
  United States Bankruptcy Court for the District of Delaware, a voluntary petition for relief under
  chapter 11 of the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy
  Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and
  captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11
  Case”);

         WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”), 1 which was confirmed by
  the Bankruptcy Court on                 , 2021, pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”);

           WHEREAS, this Agreement, including all exhibits hereto, is the “Claimant Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

          WHEREAS, pursuant to the Plan and Confirmation Order, the Claimant Trust Assets are
  to be transferred to the Claimant Trust (each as defined herein) created and evidenced by this
  Agreement so that (i) the Claimant Trust Assets can be held in a trust for the benefit of the
  Claimant Trust Beneficiaries entitled thereto in accordance with Treasury Regulation Section
  301.7701-4(d) for the objectives and purposes set forth herein and in the Plan; (ii) the Claimant
  Trust Assets can be monetized; (iii) the Claimant Trust will transfer Estate Claims to the
  Litigation Sub-Trust to be prosecuted, settled, abandoned, or resolved as may be determined by
  the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement, for
  the benefit of the Claimant Trust; (iv) proceeds of the Claimant Trust Assets, including Estate
  Claims, may be distributed to the Claimant Trust Beneficiaries 2 in accordance with the Plan;
  (v) the Claimant Trustee can resolve Disputed Claims as set forth herein and in the Plan; and
  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Plan.

  2
      For the avoidance of doubt, and as set forth in the Plan, Holders of Class A Limited Partnership Interests and
      Class B/C Limited Partnership Interests will be Claimant Trust Beneficiaries only upon certification by the
      Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the extent
      applicable, post-petition interest in accordance with the terms and conditions set forth herein and in the Plan.




                                                                                                     012827
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of182
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 187 of 307 PageID 15760



  (vi) administrative services relating to the activities of the Claimant Trust and relating to the
  implementation of the Plan can be performed by the Claimant Trustee.

                                   DECLARATION OF TRUST

           NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Debtor, the Claimant Trustee, and the Delaware Trustee have
  executed this Agreement for the benefit of the Claimant Trust Beneficiaries entitled to share in
  the Claimant Trust Assets and, at the direction of such Claimant Trust Beneficiaries as provided
  for in the Plan.

          TO HAVE AND TO HOLD unto the Claimant Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust Beneficiaries, and for the performance of and compliance with the terms hereof
  and of the Plan; provided, however, that upon termination of the Claimant Trust in accordance
  with Article IX hereof, this Claimant Trust Agreement shall cease, terminate, and be of no
  further force and effect, unless otherwise specifically provided for herein.

         IT IS FURTHER COVENANTED AND DECLARED that the Claimant Trust Assets are
  to be strictly held and applied by the Claimant Trustee subject to the specific terms set forth
  below.


                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

               (a)    “Acis” means collectively, Acis Capital Management, L.P. and Acis
  Capital Management GP, LLP.

                 (b)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                  (c)     “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, with respect to a Member, or
  to the extent applicable, the Claimant Trustee, regular attendance at regularly scheduled meetings
  of the Oversight Board), which is not remedied within 30 days of notice; (ii) a Person’s
  commission of an act of fraud, theft, or embezzlement during the performance of his or her
  duties hereunder; (iii) a Person’s conviction of a felony (other than a felony that does not involve
  fraud, theft, embezzlement, or jail time) with all appeals having been exhausted or appeal periods
  lapsed; or (iv) a Person’s gross negligence, bad faith, willful misconduct, or knowing violation of
  law in the performance of his or her duties hereunder.


                                                   2
                                                                                       012828
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of183
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 188 of 307 PageID 15761



                 (d)    “Claimant Trust Agreement” means this Agreement.

                (e)     “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” hereunder and as defined in the Plan, and any successor Claimant Trustee that may be
  appointed pursuant to the terms of this Agreement.

                 (f)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to this Agreement.

                   (g)     “Claimant Trust Assets” means (i) other than the Reorganized Debtor
  Assets (which are expressly excluded from this definition), all other Assets of the Estate,
  including, but not limited to, all Causes of Action, Available Cash, any proceeds realized or
  received from such Assets, all rights of setoff, recoupment, and other defenses with respect,
  relating to, or arising from such Assets, (ii) any Assets transferred by the Reorganized Debtor to
  the Claimant Trust on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC. For the avoidance of
  doubt, any Causes of Action that, for any reason, are not capable of being transferred to the
  Claimant Trust shall constitute Reorganized Debtor Assets.

                 (h)     “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth herein, Holders of Allowed Class B/C Limited Partnership Interests, and
  Holders of Allowed Class A Limited Partnership Interests.

                 (i)    “Claimant Trust Expense Cash Reserve” means $[•] million in Cash to be
  funded pursuant to the Plan into a bank account of the Claimant Trust on or before the Effective
  Date for the purpose of paying Claimant Trust Expenses in accordance herewith.

                 (j)     “Claimant Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Claimant Trust and/or the Claimant Trustee in administering and
  conducting the affairs of the Claimant Trust, and otherwise carrying out the terms of the
  Claimant Trust and the Plan on behalf of the Claimant Trust, including without any limitation,
  any taxes owed by the Claimant Trust, and the fees and expenses of the Claimant Trustee and
  professional persons retained by the Claimant Trust or Claimant Trustee in accordance with this
  Agreement.

                (k)    “Committee Member” means a Member who is/was also a member of the
  Creditors’ Committee.

                 (l)    “Conflicted Member” has the meaning set forth in Section 4.6(c) hereof.

                (m)    “Contingent Trust Interests” means the contingent interests in the
  Claimant Trust to be distributed to Holders of Class A Limited Partnership Interests and Class
  B/C Limited Partnership Interests in accordance with the Plan.



                                                  3
                                                                                      012829
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of184
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 189 of 307 PageID 15762



                (n)    “Creditors’ Committee” means the Official Committee of Unsecured
  Creditors appointed pursuant to section 1102 of the Bankruptcy Code in the Chapter 11 Case,
  comprised of Acis, Meta-e Discovery, the Redeemer Committee and UBS.

                (o)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                (p)     “Delaware Trustee” has the meaning set forth in the introduction hereof.

                 (q)    “Disability” means as a result of the Claimant Trustee’s or a Member’s
  incapacity due to physical or mental illness as determined by an accredited physician or
  psychologist, as applicable, selected by the Claimant Trustee or the Member, as applicable, the
  Claimant Trustee or such Member has been substantially unable to perform his or her duties
  hereunder for three (3) consecutive months or for an aggregate of 180 days during any period of
  twelve (12) consecutive months.

                (r)     “Disinterested Members” has the meaning set forth in Section 4.1 hereof.

                 (s)    “Disputed Claims Reserve” means the reserve account to be opened by the
  Claimant Trust on or after the Effective Date and funded in an initial amount determined by the
  Claimant Trustee [(in a manner consistent with the Plan and with the consent of a simple
  majority of the Oversight Board)] to be sufficient to pay Disputed Claims under the Plan.

                (t)     “Employees” means the employees of the Debtor set forth in the Plan
  Supplement.

                  (u)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (v)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                (w)     “Equity Trust Interests” has the meaning given to it in Section 5.1(c)
  hereof.

                (x)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 (y)   “General Unsecured Claim Trust Interests” means interests in the
  Claimant Trust to be distributed to Holders of Allowed Class 8 General Unsecured Claims
  (including Disputed General Unsecured Claims that are subsequently Allowed) in accordance
  with the Plan.

               (z)    “GUC Beneficiaries” means the Claimant Trust Beneficiaries who hold
  General Unsecured Claim Trust Interests.

                (aa)    “GUC Payment Certification” has the meaning given to it in Section 5.1(c)
  hereof.


                                                 4
                                                                                     012830
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of185
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 190 of 307 PageID 15763



                 (bb) “HarbourVest” means, collectively, HarbourVest 2017 Global Fund, L.P.,
  HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment, L.P., HV
  International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners,
  L.P.

                 (cc)   “Investment Advisers Act” means the Investment Advisers Act of 1940, as
  amended.

                 (dd)   “Investment Company Act” means the Investment Company Act of 1940,
  as amended.

                (ee) “Litigation Sub-Trust” means the sub-trust created pursuant to the
  Litigation Sub-Trust Agreement, which shall hold the Claimant Trust Assets that are Estate
  Claims and investigate, litigate, and/or settle the Estate Claims for the benefit of the Claimant
  Trust.

                  (ff)   “Litigation Sub-Trust Agreement” means the litigation sub-trust
  agreement to be entered into by and between the Claimant Trustee and Litigation Trustee
  establishing and setting forth the terms and conditions of the Litigation Sub-Trust and governing
  the rights and responsibilities of the Litigation Trustee.

                  (gg) “Litigation Trustee” means Marc S. Kirschner, and any successor
  Litigation Trustee that may be appointed pursuant to the terms of the Litigation Sub-Trust
  Agreement, who shall be responsible for investigating, litigating, and settling the Estate Claims
  for the benefit of the Claimant Trust in accordance with the terms and conditions set forth in the
  Litigation Sub-Trust Agreement.

                (hh) “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to the Plan; provided, however, that
  the Highland Select Equity Fund, L.P. (and its direct and indirect subsidiaries) will not be
  considered a Managed Fund for purposes hereof.

                (ii)    “Material Claims” means the Claims asserted by UBS, Patrick Hagaman
  Daugherty, Integrated Financial Associates, Inc., and the Employees.

                 (jj)   “Member” means a Person that is member of the Oversight Board.

                 (kk)   “New GP LLC” means the general partner of the Reorganized Debtor.

                 (ll)   “Oversight Board” means the board comprised of five (5) Members
  established pursuant to the Plan and Article III of this Agreement to oversee the Claimant
  Trustee’s performance of his duties and otherwise serve the functions set forth in this Agreement
  and those of the “Claimant Trust Oversight Committee” described in the Plan. Subject to the
  terms of this Agreement, the initial Members of the Oversight Board shall be: (i) Eric Felton, as
  representative of the Redeemer Committee; (ii) Josh Terry, as representative of Acis; (iii)
  Elizabeth Kozlowski, as representative of UBS; (iv) Paul McVoy, as representative of Meta-e
  Discovery; and (v) David Pauker.


                                                  5
                                                                                      012831
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of186
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 191 of 307 PageID 15764



                 (mm) “Plan” has the meaning set forth in the Recitals hereof.

                 (nn) “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Employee Claims, including, without limitation, to,
  attorney-client privilege and work-product privilege as defined in Rule 502(g) of the Federal
  Rules of Evidence; provided, however, that “Privileges” shall not include the work-product
  privilege of any non-Employee attorney or attorneys that has not been previously shared with the
  Debtor or any of its employees and the work-product privilege shall remain with the non-
  Employee attorney or attorneys who created such work product so long as it has not been
  previously shared with the Debtor or any of its employees, or otherwise waived.

                 (oo)    “PSZJ” means Pachulski Stang Ziehl & Jones LLP.

               (pp)      “Redeemer Committee” means the Redeemer Committee of the Highland
  Crusader Fund.

                 (qq)    “Registrar” has the meaning given to it in Section 5.3(a) hereof.

                  (rr)   “Reorganized Debtor Assets” means any limited and general partnership
  interests held by the Debtor, the management of the Managed Funds and those Causes of Action
  (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
  capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized
  Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
  but does not include the underlying portfolio assets held by the Managed Funds.

                 (ss)    “Securities Act” means the Securities Act of 1933, as amended.

                (tt)   “Subordinated Beneficiaries” means the Claimant Trust Beneficiaries who
  hold Subordinated Claim Trust Interests.

                (uu) “Subordinated Claim Trust Interests” means the subordinated interests in
  the Claimant Trust to be distributed to Holders of Allowed Class 9 Subordinated Claims in
  accordance with the Plan.

                 (vv)    “TIA” means the Trust Indenture Act of 1939, as amended.

                 (ww) “Trust Interests” means collectively the General Unsecured Claim Trust
  Interests, Subordinated Claim Trust Interests, and Equity Trust Interests.

                 (xx)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

                 (yy)    “Trustees” means collectively the Claimant Trustee and Delaware Trustee.

                 (zz)    “UBS” means collectively UBS Securities LLC and UBS AG London
  Branch.

                 (aaa)   “WilmerHale” Wilmer Cutler Pickering Hale & Dorr LLP.


                                                   6
                                                                                       012832
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of187
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 192 of 307 PageID 15765



          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.


                       ESTABLISHMENT OF THE CLAIMANT TRUST

         2.1     Creation of Name of Trust.

                (a)    The Claimant Trust is hereby created as a statutory trust under the
  Delaware Statutory Trust Act and shall be called the “Highland Claimant Trust.” The Claimant
  Trustee shall be empowered to conduct all business and hold all property constituting the
  Claimant Trust Assets in such name in accordance with the terms and conditions set forth herein.

                  (b)     The Trustees shall cause to be executed and filed in the office of the
  Secretary of State of the State of Delaware the Certificate of Trust and agree to execute, acting
  solely in their capacity as Trustees, such certificates as may from time to time be required under
  the Delaware Statutory Trust Act or any other Delaware law.




                                                  7
                                                                                      012833
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-2
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of188
                                                                                       38
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 193 of 307 PageID 15766



         2.2     Objectives.

                  (a)    The Claimant Trust is established for the purpose of satisfying Allowed
  General Unsecured Claims and Allowed Subordinated Claims (and only to the extent provided
  herein, Allowed Class A Limited Partnership Interests and Class B/C Limited Partnership
  Interests) under the Plan, by monetizing the Claimant Trust Assets transferred to it and making
  distributions to the Claimant Trust Beneficiaries. The Claimant Trust shall not continue or
  engage in any trade or business except to the extent reasonably necessary to monetize and
  distribute the Claimant Trust Assets consistent with this Agreement and the Plan and act as sole
  member and manager of New GP LLC. The Claimant Trust shall provide a mechanism for (i)
  the monetization of the Claimant Trust Assets and (ii) the distribution of the proceeds thereof,
  net of all claims, expenses, charges, liabilities, and obligations of the Claimant Trust, to the
  Claimant Trust Beneficiaries in accordance with the Plan. In furtherance of this distribution
  objective, the Claimant Trust will, from time to time, prosecute and resolve objections to certain
  Claims and Interests as provided herein and in the Plan.

                (b)      It is intended that the Claimant Trust be classified for federal income tax
  purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of the Treasury
  Regulations. In furtherance of this objective, the Claimant Trustee shall, in his business
  judgment, make continuing best efforts to (i) dispose of or monetize the Claimant Trust Assets
  and resolve Claims, (ii) make timely distributions, and (iii) not unduly prolong the duration of
  the Claimant Trust, in each case in accordance with this Agreement.

         2.3     Nature and Purposes of the Claimant Trust.

                  (a)     The Claimant Trust is organized and established as a trust for the purpose
  of monetizing the Claimant Trust Assets and making distributions to Claimant Trust
  Beneficiaries in a manner consistent with “liquidating trust” status under Treasury Regulation
  Section 301.7701-4(d). The Claimant Trust shall retain all rights to commence and pursue all
  Causes of Action of the Debtor other than (i) Estate Claims, which shall be assigned to and
  commenced and pursued by the Litigation Trustee pursuant to the terms of the Litigation Sub-
  Trust Agreement, and (ii) Causes of Action constituting Reorganized Debtor Assets, if any,
  which shall be commenced and pursued by the Reorganized Debtor at the direction of the
  Claimant Trust as sole member of New GP LLC pursuant to the terms of the Reorganized
  Limited Partnership Agreement. The Claimant Trust and Claimant Trustee shall have and retain,
  and, as applicable, assign and transfer to the Litigation Sub-Trust and Litigation Trustee, any and
  all rights, defenses, cross-claims and counter-claims held by the Debtor with respect to any
  Claim as of the Petition Date. On and after the date hereof, in accordance with and subject to the
  Plan, the Claimant Trustee shall have the authority to (i) compromise, settle or otherwise resolve,
  or withdraw any objections to Claims against the Debtor, provided, however, the Claimant
  Trustee shall only have the authority to compromise or settle any Employee Claim with the
  unanimous consent of the Oversight Board and in the absence of unanimous consent, any such
  Employee Claim shall be transferred to the Litigation Sub-Trust and be litigated, comprised,
  settled, or otherwise resolved exclusively by the Litigation Trustee and (ii) compromise, settle, or
  otherwise resolve any Disputed Claims without approval of the Bankruptcy Court, which
  authority may be shared with or transferred to the Litigation Trustee in accordance with the
  terms of the Litigation Sub-Trust Agreement. For the avoidance of doubt, the Claimant Trust,


                                                   8
                                                                                       012834
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page10189
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 194 of 307 PageID 15767



  pursuant to section 1123(b)(3)(B) of the Bankruptcy Code and applicable state trust law, is
  appointed as the successor-in-interest to, and representative of, the Debtor and its Estate for the
  retention, enforcement, settlement, and adjustment of all Claims other than Estate Claims, the
  Employee Claims, and those Claims constituting Reorganized Debtor Assets.

                (b)     The Claimant Trust shall be administered by the Claimant Trustee, in
  accordance with this Agreement, for the following purposes:

                        (i)   to manage and monetize the Claimant Trust Assets in an
  expeditious but orderly manner with a view towards maximizing value within a reasonable time
  period;

                         (ii)    to litigate and settle Claims in Class 8 and Class 9 (other than the
  Employee Claims, which shall be litigated and/or settled by the Litigation Trustee if the
  Oversight Board does not unanimously approve of any proposed settlement of such Employee
  Claim by the Claimant Trustee) and any of the Causes of Action included in the Claimant Trust
  Assets (including any cross-claims and counter-claims); provided, however, that Estate Claims
  transferred to the Litigation Sub-Trust shall be litigated and settled by the Litigation Trustee
  pursuant to the terms of the Litigation Sub-Trust Agreement;

                       (iii) to distribute net proceeds of the Claimant Trust Assets to the
  Claimant Trust Beneficiaries;

                         (iv)   to distribute funds from the Disputed Claims Reserve to Holders of
  Trust Interests or to the Reorganized Debtor for distribution to Holders of Disputed Claims in
  each case in accordance with the Plan from time to time as any such Holder’s Disputed Claim
  becomes an Allowed Claim under the Plan;

                        (v)     to distribute funds to the Litigation Sub-Trust at the direction the
  Oversight Board;

                          (vi)    to serve as the limited partner of, and to hold the limited
  partnership interests in, the Reorganized Debtor;

                       (vii) to serve as the sole member and manager of New GP LLC, the
  Reorganized Debtor’s general partner;

                        (viii) to oversee the management and monetization of the Reorganized
  Debtor Assets pursuant to the terms of the Reorganized Limited Partnership Agreement, in its
  capacity as the sole member and manager of New GP LLC pursuant to the terms of the New GP
  LLC Documents, all with a view toward maximizing value in a reasonable time in a manner
  consistent with the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed
  Funds; and

                        (ix)   to perform any other functions and take any other actions provided
  for or permitted by this Agreement and the Plan, and in any other agreement executed by the
  Claimant Trustee.



                                                  9
                                                                                      012835
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page11190
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 195 of 307 PageID 15768



         2.4     Transfer of Assets and Rights to the Claimant Trust; Litigation Sub-Trust.

                  (a)    On the Effective Date, pursuant to the Plan, the Debtor shall irrevocably
  transfer, assign, and deliver, and shall be deemed to have transferred, assigned, and delivered, all
  Claimant Trust Assets and related Privileges held by the Debtor to the Claimant Trust free and
  clear of all Claims, Interests, Liens, and other encumbrances, and liabilities, except as provided
  in the Plan and this Agreement. To the extent certain assets comprising the Claimant Trust
  Assets, because of their nature or because such assets will accrue or become transferable
  subsequent to the Effective Date, and cannot be transferred to, vested in, and assumed by the
  Claimant Trust on such date, such assets shall be considered Reorganized Debtor Assets, which
  may be subsequently transferred to the Claimant Trust by the Reorganized Debtor consistent
  with the terms of the Reorganized Limited Partnership Agreement after such date.

                  (b)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall irrevocably transfer, assign, and deliver, and shall be deemed to have transferred, assigned,
  and delivered, all Estate Claims and related Privileges held by the Claimant Trust to the
  Litigation Sub-Trust Trust free and clear of all Claims, Interests, Liens, and other encumbrances,
  and liabilities, except as provided in the Plan, this Agreement, and the Litigation Sub-Trust
  Agreement. Following the transfer of such Privileges, the Litigation Trustee shall have the
  power to waive the Privileges being so assigned and transferred.

                   (c)    On or before the Effective Date, and continuing thereafter, the Debtor or
  Reorganized Debtor, as applicable, shall provide (i) for the Claimant Trustee’s and Litigation
  Trustee’s reasonable access to all records and information in the Debtor’s and Reorganized
  Debtor’s possession, custody or control, (ii) that all Privileges related to the Claimant Trust
  Assets shall transfer to and vest exclusively in the Claimant Trust (except for those Privileges
  that will be transferred and assigned to the Litigation Sub-Trust in respect of the Estate Claims),
  and (iii) subject to Section 3.12(c), the Debtor and Reorganized Debtor shall preserve all records
  and documents (including all electronic records or documents), including, but not limited to, the
  Debtor’s file server, email server, email archiving system, master journal, SharePoint, Oracle E-
  Business Suite, Advent Geneva, Siepe database, Bloomberg chat data, and any backups of the
  foregoing, until such time as the Claimant Trustee, with the consent of the Oversight Board and,
  if pertaining to any of the Estate Claims, the Litigation Trustee, directs the Reorganized Debtor,
  as sole member of its general partner, that such records are no longer required to be preserved.
  For the purposes of transfer of documents, the Claimant Trust or Litigation Sub-Trust, as
  applicable, is an assignee and successor to the Debtor in respect of the Claimant Trust Assets and
  Estate Claims, respectively, and shall be treated as such in any review of confidentiality
  restrictions in requested documents.

                  (d)    Until the Claimant Trust terminates pursuant to the terms hereof, legal title
  to the Claimant Trust Assets (other than Estate Claims) and all property contained therein shall
  be vested at all times in the Claimant Trust as a separate legal entity, except where applicable
  law in any jurisdiction requires title to any part of the Claimant Trust Assets to be vested in the
  Claimant Trustee, in which case title shall be deemed to be vested in the Claimant Trustee, solely
  in his capacity as Claimant Trustee. For purposes of such jurisdictions, the term Claimant Trust,
  as used herein, shall be read to mean the Claimant Trustee.



                                                  10
                                                                                       012836
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page12191
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 196 of 307 PageID 15769



         2.5    Principal Office. The principal office of the Claimant Trust shall be maintained
  by the Claimant Trustee at the following address:[                            ].

         2.6     Acceptance. The Claimant Trustee accepts the Claimant Trust imposed by this
  Agreement and agrees to observe and perform that Claimant Trust, on and subject to the terms
  and conditions set forth herein and in the Plan.

          2.7    Further Assurances. The Debtor, Reorganized Debtor, and any successors thereof
  will, upon reasonable request of the Claimant Trustee, execute, acknowledge and deliver such
  further instruments and do such further acts as may be necessary or proper to transfer to the
  Claimant Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and
  in the Plan in the form and manner provided for hereby and in the Plan and to vest in the
  Claimant Trustee the powers, instruments or funds in trust hereunder.

         2.8     Incidents of Ownership. The Claimant Trust Beneficiaries shall be the sole
  beneficiaries of the Claimant Trust and the Claimant Trustee shall retain only such incidents of
  ownership as are necessary to undertake the actions and transactions authorized herein.


                                          THE TRUSTEES

          3.1     Role. In furtherance of and consistent with the purpose of the Claimant Trust, the
  Plan, and this Agreement, the Claimant Trustee, subject to the terms and conditions contained
  herein, in the Plan, and in the Confirmation Order, shall serve as Claimant Trustee with respect
  to the Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries and maintain,
  manage, and take action on behalf of the Claimant Trust.

         3.2     Authority.

                 (a)    In connection with the administration of the Claimant Trust, in addition to
  any and all of the powers enumerated elsewhere herein, the Claimant Trustee shall, in an
  expeditious but orderly manner, monetize the Claimant Trust Assets, make timely distributions
  and not unduly prolong the duration of the Claimant Trust. The Claimant Trustee shall have the
  power and authority and is authorized to perform any and all acts necessary and desirable to
  accomplish the purposes of this Agreement and the provisions of the Plan and the Confirmation
  Order relating to the Claimant Trust, within the bounds of this Agreement, the Plan, the
  Confirmation Order, and applicable law. The Claimant Trustee will monetize the Claimant Trust
  Assets with a view toward maximizing value in a reasonable time.

                  (b)    The Claimant Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Claims and Causes of Action that are part
  of the Claimant Trust Assets, other than the Estate Claims transferred to the Litigation Sub-Trust,
  as the Claimant Trustee determines is in the best interests of the Claimant Trust; provided,
  however, that if the Claimant Trustee proposes a settlement of an Employee Claim and does not
  obtain unanimous consent of the Oversight Board of such settlement, such Employee Claim shall
  be transferred to the Litigation Sub-Trust for the Litigation Trustee to litigate. To the extent that
  any action has been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or


                                                   11
                                                                                        012837
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page13192
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 197 of 307 PageID 15770



  otherwise deal with and settle any such Claims and Causes of Action prior to the Effective Date,
  on the Effective Date the Claimant Trustee shall be substituted for the Debtor in connection
  therewith in accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable
  by Rule 7025 of the Federal Rules of Bankruptcy Procedure, and the caption with respect to such
  pending action shall be changed to the following “[Claimant Trustee], not individually but solely
  as Claimant Trustee for the Claimant Trust, et al. v. [Defendant]”.

                (c)    Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Claimant Trustee shall have the power and authority to:

                           (i)   solely as required by Section 2.4(c), hold legal title to any and all
  rights of the Claimant Trust and Beneficiaries in or arising from the Claimant Trust Assets,
  including collecting and receiving any and all money and other property belonging to the
  Claimant Trust and the right to vote or exercise any other right with respect to any claim or
  interest relating to the Claimant Trust Assets in any case under the Bankruptcy Code and receive
  any distribution with respect thereto;

                       (ii)    open accounts for the Claimant Trust and make distributions of
  Claimant Trust Assets in accordance herewith;

                        (iii) as set forth in Section 3.11, exercise and perform the rights,
  powers, and duties held by the Debtor with respect to the Claimant Trust Assets (other than
  Estate Claims), including the authority under section 1123(b)(3) of the Bankruptcy Code, and
  shall be deemed to be acting as a representative of the Debtor’s Estate with respect to the
  Claimant Trust Assets, including with respect to the sale, transfer, or other disposition of the
  Claimant Trust Assets;

                       (iv)   settle or resolve any Claims in Class 8 and Class 9 other than the
  Material Claims and any Equity Interests;

                         (v)     sell or otherwise monetize any publicly-traded asset for which
  there is a marketplace and any other assets (other than the Other Assets (as defined below))
  valued less than or equal to $3,000,000 (over a thirty-day period);

                         (vi)   upon the direction of the Oversight Board, fund the Litigation Sub-
  Trust on the Effective Date and as necessary thereafter;

                         (vii) exercise and perform the rights, powers, and duties arising from
  the Claimant Trust’s role as sole member of New GP LLC, and the role of New GP LLC, as
  general partner of the Reorganized Debtor, including the management of the Managed Funds;

                       (viii) protect and enforce the rights to the Claimant Trust Assets by any
  method deemed appropriate, including by judicial proceedings or pursuant to any applicable
  bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                         (ix)   obtain reasonable insurance coverage with respect to any liabilities
  and obligations of the Trustees, Litigation Trustee, and the Members of the Oversight Board
  solely in their capacities as such, in the form of fiduciary liability insurance, a directors and


                                                  12
                                                                                       012838
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page14193
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 198 of 307 PageID 15771



  officers policy, an errors and omissions policy, or otherwise. The cost of any such insurance
  shall be a Claimant Trust Expense and paid by the Claimant Trustee from the Claimant Trust
  Assets;

                           (x)    without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Claimant Trustee deems necessary to aid him
  in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
  and other professionals shall be retained pursuant to whatever fee arrangement the Claimant
  Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
  incurred by such professionals engaged by the Claimant Trustee shall be Claimant Trust
  Expenses and paid by the Claimant Trustee from the Claimant Trust Assets;

                         (xi)   retain and approve compensation arrangements of an independent
  public accounting firm to perform such reviews and/or audits of the financial books and records
  of the Claimant Trust as may be required by this Agreement, the Plan, the Confirmation Order,
  and applicable laws and as may be reasonably and appropriate in Claimant Trustee’s discretion.
  Subject to the foregoing, the Claimant Trustee may commit the Claimant Trust to, and shall pay,
  such independent public accounting firm reasonable compensation for services rendered and
  reasonable and documented out-of-pocket expenses incurred, and all such compensation and
  reimbursement shall be paid by the Claimant Trustee from Claimant Trust Assets;

                         (xii) prepare and file (A) tax returns for the Claimant Trust treating the
  Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a), (B) an
  election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a
  disputed ownership fund, in which case the Claimant Trustee will file federal income tax returns
  and pay taxes for the Disputed Claim Reserve as a separate taxable entity, or (C) any periodic or
  current reports that may be required under applicable law;

                         (xiii) prepare and send annually to the Beneficiaries, in accordance with
  the tax laws, a separate statement stating a Beneficiary’s interest in the Claimant Trust and its
  share of the Claimant Trust’s income, gain, loss, deduction or credit, and to instruct all such
  Beneficiaries to report such items on their federal tax returns;

                        (xiv) to the extent applicable, assert, enforce, release, or waive any
  attorney-client communication, attorney work product or other Privilege or defense on behalf of
  the Claimant Trust (including as to any Privilege that the Debtor held prior to the Effective
  Date), including to provide any information to insurance carriers that the Claimant Trustee
  deems necessary to utilize applicable insurance coverage for any Claim or Claims;

                        (xv) subject to Section 3.4, invest the proceeds of the Claimant Trust
  Assets and all income earned by the Claimant Trust, pending any distributions in short-term
  certificates of deposit, in banks or other savings institutions, or other temporary, liquid
  investments, such as Treasury bills;




                                                  13
                                                                                       012839
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page15194
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 199 of 307 PageID 15772



                        (xvi) request any appropriate tax determination with respect to the
  Claimant Trust, including a determination pursuant to section 505 of the Bankruptcy Code;

                       (xvii) take or refrain from taking any and all actions the Claimant Trustee
  reasonably deems necessary for the continuation, protection, and maximization of the value of
  the Claimant Trust Assets consistent with purposes hereof;

                         (xviii) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Claimant Trust and the activities contemplated herein and in the
  Confirmation Order and the Plan, and take all actions necessary to comply with the Confirmation
  Order, the Plan, and this Agreement and the obligations thereunder and hereunder;

                      (xix) exercise such other powers and authority as may be vested in or
  assumed by the Claimant Trustee by any Final Order;

                        (xx) evaluate and determine strategy with respect to the Claimant Trust
  Assets, and hold, pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the
  Claimant Trust Assets on behalf of the Claimant Trust; and

                         (xxi) with respect to the Claimant Trust Beneficiaries, perform all duties
  and functions of the Distribution Agent as set forth in the Plan, including distributing Cash from
  the Disputed Claims Reserve, solely on account of Disputed Class 1 through Class 7 Claims that
  were Disputed as of the Effective Date, but become Allowed, to the Reorganization Debtor such
  that the Reorganized Debtor can satisfy its duties and functions as Distribution Agent with
  respect to Claims in Class 1 through Class 7 (the foregoing subparagraphs (i)-(xxi) being
  collectively, the “Authorized Acts”).

                (d)     The Claimant Trustee and the Oversight Committee will enter into an
  agreement as soon as practicable after the Effective Date concerning the Claimant Trustee’s
  authority with respect to certain other assets, including certain portfolio company assets (the
  “Other Assets”).

                 (e)     The Claimant Trustee has the power and authority to act as trustee of the
  Claimant Trust and perform the Authorized Acts through the date such Claimant Trustee resigns,
  is removed, or is otherwise unable to serve for any reason.

         3.3     Limitation of Authority.

                 (a)    Notwithstanding anything herein to the contrary, the Claimant Trust and
  the Claimant Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
  actions inconsistent with the management of the Claimant Trust Assets as are required or
  contemplated by applicable law, the Confirmation Order, the Plan, and this Agreement, (iii) take
  any action in contravention of the Confirmation Order, the Plan, or this Agreement, or (iv) cause
  New GP LLC to cause the Reorganized Debtor to take any action in contravention of the Plan,
  Plan Documents or the Confirmation Order.

                 (b)      Notwithstanding anything herein to the contrary, and in no way limiting
  the terms of the Plan, the Claimant Trustee must receive the consent by vote of a simple majority


                                                 14
                                                                                     012840
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page16195
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 200 of 307 PageID 15773



  of the Oversight Board pursuant to the notice and quorum requirements set forth in Section 4.5
  herein, in order to:

                        (i)     terminate or extend the term of the Claimant Trust;

                        (ii)    prosecute, litigate, settle or otherwise resolve any of the Material
  Claims;

                         (iii) except otherwise set forth herein, sell or otherwise monetize any
  assets that are not Other Assets, including Reorganized Debtor Assets (other than with respect to
  the Managed Funds), that are valued greater than $3,000,000 (over a thirty-day period);

                          (iv) except for cash distributions made in accordance with the terms of
  this Agreement, make any cash distributions to Claimant Trust Beneficiaries in accordance with
  Article IV of the Plan;

                        (v)    except for any distributions made in accordance with the terms of
  this Agreement, make any distributions from the Disputed Claims Reserve to Holders of
  Disputed Claims after such time that such Holder’s Claim becomes an Allowed Claim under the
  Plan;

                        (vi)   reserve or retain any cash or cash equivalents in an amount
  reasonably necessary to meet claims and contingent liabilities (including Disputed Claims and
  any indemnification obligations that may arise under Section 8.2 of this Agreement), to maintain
  the value of the Claimant Trust Assets, or to fund ongoing operations and administration of the
  Litigation Sub-Trust;

                        (vii)   borrow as may be necessary to fund activities of the Claimant
  Trust;

                     (viii) determine whether the conditions under Section 5.1(c) of this
  Agreement have been satisfied such that a certification should be filed with the Bankruptcy
  Court;

                      (ix)   invest the Claimant Trust Assets, proceeds thereof, or any income
  earned by the Claimant Trust (for the avoidance of doubt, this shall not apply to investment
  decisions made by the Reorganized Debtor or its subsidiaries solely with respect to Managed
  Funds);

                        (x)     change the compensation of the Claimant Trustee;

                          (xi)   subject to ARTICLE X, make structural changes to the Claimant
  Trust or take other actions to minimize any tax on the Claimant Trust Assets; and

                        (xii) retain counsel, experts, advisors, or any other professionals;
  provided, however, the Claimant Trustee shall not be required to obtain the consent of the
  Oversight Board for the retention of (i) PSZJ, WilmerHale, or Development Specialists, Inc. and



                                                 15
                                                                                      012841
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page17196
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 201 of 307 PageID 15774



  (ii) any other professional whose expected fees and expenses are estimated at less than or equal
  to $200,000.

                 (c)     [Reserved.]

          3.4    Investment of Cash. The right and power of the Claimant Trustee to invest the
  Claimant Trust Assets, the proceeds thereof, or any income earned by the Claimant Trust, with
  majority approval of the Oversight Board, shall be limited to the right and power to invest in
  such Claimant Trust Assets only in Cash and U.S. Government securities as defined in section
  29(a)(16) of the Investment Company Act; provided, however that (a) the scope of any such
  permissible investments shall be further limited to include only those investments that a
  “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-4(d), may be
  permitted to hold, pursuant to the Treasury Regulations, or any modification in the Internal
  Revenue Service (“IRS”) guidelines, whether set forth in IRS rulings, other IRS
  pronouncements, or otherwise, (b) the Claimant Trustee may retain any Claimant Trust Assets
  received that are not Cash only for so long as may be required for the prompt and orderly
  monetization or other disposition of such assets, and (c) the Claimant Trustee may expend the
  assets of the Claimant Trust (i) as reasonably necessary to meet contingent liabilities (including
  indemnification and similar obligations) and maintain the value of the assets of the Claimant
  Trust during the pendency of this Claimant Trust, (ii) to pay Claimant Trust Expenses (including,
  but not limited to, any taxes imposed on the Claimant Trust and reasonable attorneys’ fees and
  expenses in connection with litigation), and (iii) to satisfy other liabilities incurred or assumed by
  the Claimant Trust (or to which the assets are otherwise subject) in accordance with the Plan or
  this Agreement).

         3.5    Binding Nature of Actions. All actions taken and determinations made by the
  Claimant Trustee in accordance with the provisions of this Agreement shall be final and binding
  upon any and all Beneficiaries.

         3.6     Term of Service. The Claimant Trustee shall serve as the Claimant Trustee for
  the duration of the Claimant Trust, subject to death, resignation or removal.

          3.7     Resignation. The Claimant Trustee may resign as Claimant Trustee of the
  Claimant Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight
  Board at least thirty (30) days before the proposed effective date of resignation. The Claimant
  Trustee shall continue to serve as Claimant Trustee after delivery of the Claimant Trustee’s
  resignation until the proposed effective date of such resignation, unless the Claimant Trustee and
  a simple majority of the Oversight Board consent to an earlier effective date, which earlier
  effective date shall be no earlier than the date of appointment of a successor Claimant Trustee in
  accordance with Section 3.9 hereof becomes effective.

         3.8     Removal.

                (a)     The Claimant Trustee may be removed by a simple majority vote of the
  Oversight Board for Cause for Cause immediately upon notice thereof, or without Cause upon 60
  days’ prior written notice. Upon the removal of the Claimant Trustee pursuant hereto, the
  Claimant Trustee will resign, or be deemed to have resigned, from any role or position he or she



                                                   16
                                                                                         012842
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page18197
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 202 of 307 PageID 15775



  may have at New GP LLC or the Reorganized Debtor effective upon the expiration of the
  foregoing 60 day period unless the Claimant Trustee and a simple majority of the Oversight
  Board agree otherwise.

                 (b)   To the extent there is any dispute regarding the removal of a Claimant
  Trustee (including any dispute relating to any compensation or expense reimbursement due
  under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
  such dispute. Notwithstanding the foregoing, the Claimant Trustee will continue to serve as the
  Claimant Trustee after his removal until the earlier of (i) the time when a successor Claimant
  Trustee will become effective in accordance with Section 3.9 of this Agreement or (ii) such date
  as the Bankruptcy Court otherwise orders.

         3.9     Appointment of Successor.

                  (a)    Appointment of Successor. In the event of a vacancy by reason of the
  death or Disability (in the case of a Claimant Trustee that is a natural person), dissolution (in the
  case of a Claimant Trustee that is not a natural person), or removal of the Claimant Trustee, or
  prospective vacancy by reason of resignation, a successor Claimant Trustee shall be selected by a
  simple majority vote of the Oversight Board. If Members of the Oversight Board are unable to
  secure a majority vote, the Bankruptcy Court will determine the successor Claimant Trustee on
  motion of the Members. If a final decree has been entered closing the Chapter 11 Case, the
  Claimant Trustee may seek to reopen the Chapter 11 Case for the limited purpose of determining
  the successor Claimant Trustee, and the costs for such motion and costs related to re-opening the
  Chapter 11 Case shall be paid by the Claimant Trust. The successor Claimant Trustee shall be
  appointed as soon as practicable, but in any event no later than sixty (60) days after the
  occurrence of the vacancy or, in the case of resignation, on the effective date of the resignation
  of the then acting Claimant Trustee.

                  (b)    Vesting or Rights in Successor Claimant Trustee. Every successor
  Claimant Trustee appointed hereunder shall execute, acknowledge, and deliver to the Claimant
  Trust, the exiting Claimant Trustee, the Oversight Board, and file with the Bankruptcy Court, an
  instrument accepting such appointment subject to the terms and provisions hereof. The
  successor Claimant Trustee, without any further act, deed, or conveyance shall become vested
  with all the rights, powers, trusts and duties of the exiting Claimant Trustee, except that the
  successor Claimant Trustee shall not be liable for the acts or omissions of the retiring Claimant
  Trustee. In no event shall the retiring Claimant Trustee be liable for the acts or omissions of the
  successor Claimant Trustee.

                  (c)    Interim Claimant Trustee. During any period in which there is a vacancy
  in the position of Claimant Trustee, the Oversight Board shall appoint one of its Members to
  serve as the interim Claimant Trustee (the “Interim Trustee”) until a successor Claimant Trustee
  is appointed pursuant to Section 3.9(a). The Interim Trustee shall be subject to all the terms and
  conditions applicable to a Claimant Trustee hereunder. Such Interim Trustee shall not be limited
  in any manner from exercising any rights or powers as a Member of the Oversight Board merely
  by such Person’s appointment as Interim Trustee.




                                                   17
                                                                                        012843
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page19198
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 203 of 307 PageID 15776



          3.10 Continuance of Claimant Trust. The death, resignation, or removal of the
  Claimant Trustee shall not operate to terminate the Claimant Trust created by this Agreement or
  to revoke any existing agency (other than any agency of the Claimant Trustee as the Claimant
  Trustee) created pursuant to the terms of this Agreement or invalidate any action taken by the
  Claimant Trustee. In the event of the resignation or removal of the Claimant Trustee, the
  Claimant Trustee shall promptly (i) execute and deliver, by the effective date of resignation or
  removal, such documents, instruments, records, and other writings as may be reasonably
  requested by his successor to effect termination of the exiting Claimant Trustee’s capacity under
  this Agreement and the conveyance of the Claimant Trust Assets then held by the exiting
  Claimant Trustee to the successor Claimant Trustee; (ii) deliver to the successor Claimant
  Trustee all non-privileged documents, instruments, records, and other writings relating to the
  Claimant Trust as may be in the possession or under the control of the exiting Claimant Trustee,
  provided, the exiting Claimant Trustee shall have the right to make and retain copies of such
  documents, instruments, records and other writings delivered to the successor Claimant Trustee
  and the cost of making such copies shall be a Claimant Trust Expense to be paid by the Claimant
  Trust; and (iii) otherwise assist and cooperate in effecting the assumption of the exiting Claimant
  Trustee’s obligations and functions by his successor, provided the fees and expenses of such
  assistance and cooperation shall be paid to the exiting Claimant Trustee by the Claimant Trust.
  The exiting Claimant Trustee shall irrevocably appoint the successor Claimant Trustee as his
  attorney-in-fact and agent with full power of substitution for it and its name, place and stead to
  do any and all acts that such exiting Claimant Trustee is obligated to perform under this
  Section 3.10.

          3.11 Claimant Trustee as “Estate Representative”. The Claimant Trustee will be the
  exclusive trustee of the Claimant Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C.
  § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Claimant
  Trust Assets, with all rights and powers attendant thereto, in addition to all rights and powers
  granted in the Plan and in this Agreement; provided that all rights and powers as representative
  of the Estate pursuant to section 1123(b)(3)(B) shall be transferred to the Litigation Trustee in
  respect of the Estate Claims and the Employee Claims. The Claimant Trustee will be the
  successor-in-interest to the Debtor with respect to any action pertaining to the Claimant Trust
  Assets, which was or could have been commenced by the Debtor prior to the Effective Date,
  except as otherwise provided in the Plan or Confirmation Order. All actions, claims, rights or
  interest constituting Claimant Trust Assets are preserved and retained and may be enforced, or
  assignable to the Litigation Sub-Trust, by the Claimant Trustee as an Estate Representative.

         3.12    Books and Records.

                 (a)    The Claimant Trustee shall maintain in respect of the Claimant Trust and
  the Claimant Trust Beneficiaries books and records reflecting Claimant Trust Assets in its
  possession and the income of the Claimant Trust and payment of expenses, liabilities, and claims
  against or assumed by the Claimant Trust in such detail and for such period of time as may be
  necessary to enable it to make full and proper accounting in respect thereof. Such books and
  records shall be maintained as reasonably necessary to facilitate compliance with the tax
  reporting requirements of the Claimant Trust and the requirements of Article VII herein. Except
  as otherwise provided herein, nothing in this Agreement requires the Claimant Trustee to file any


                                                  18
                                                                                      012844
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page20199
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 204 of 307 PageID 15777



  accounting or seek approval of any court with respect to the administration of the Claimant
  Trust, or as a condition for managing any payment or distribution out of the Claimant Trust
  Assets.

                  (b)    The Claimant Trustee shall provide quarterly reporting to the Oversight
  Board and Claimant Trust Beneficiaries of (i) the status of the Claimant Trust Assets, (ii) the
  balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
  Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
  applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
  Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
  of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
  expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
  Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
  such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
  Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
  confidentiality with respect to any non-public information.

                  (c)     The Claimant Trustee may dispose some or all of the books and records
  maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
  determines, with the unanimous consent of the Oversight Board, that the continued possession or
  maintenance of such books and records is no longer necessary for the benefit of the Claimant
  Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
  Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
  related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
  Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
  subsidiaries to retain such books and records, and for such periods, as are required to be retained
  pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
  regulations.

         3.13    Compensation and Reimbursement; Engagement of Professionals.

                 (a)     Compensation and Expenses.

                         (i)    Compensation. As compensation for any services rendered by the
  Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
  compensation, including any severance, as agreed to by the Claimant Trustee and the Committee,
  if agreed upon prior to the Effective Date, or the Oversight Board if agreed upon on or after the
  Effective Date.

                        (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
  of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
  Claimant Trust Expenses paid by the Claimant Trust.

                 (b)     Professionals.

                       (i)    Engagement of Professionals. The Claimant Trustee shall engage
  professionals from time to time in conjunction with the services provided hereunder. The



                                                  19
                                                                                       012845
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page21200
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 205 of 307 PageID 15778



  Claimant Trustee’s engagement of such professionals shall be approved by a majority of the
  Oversight Board as set forth in Section 3.3(b) hereof.

                        (ii)    Fees and Expenses of Professionals. The Claimant Trustee shall
  pay the reasonable fees and expenses of any retained professionals as Claimant Trust Expenses.

          3.14 Reliance by Claimant Trustee. Except as otherwise provided herein, the Claimant
  Trustee may rely, and shall be fully protected in acting or refraining from acting, on any
  resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or
  other instrument or document that the Claimant Trustee has no reason to believe to be other than
  genuine and to have been signed or presented by the proper party or parties or, in the case of
  facsimiles, to have been sent by the proper party or parties, and the Claimant Trustee may
  conclusively rely as to the truth of the statements and correctness of the opinions or direction
  expressed therein. The Claimant Trustee may consult with counsel and other professionals, and
  any advice of such counsel or other professionals shall constitute full and complete authorization
  and protection in respect of any action taken or not taken by the Claimant Trustee in accordance
  therewith. The Claimant Trustee shall have the right at any time to seek instructions from the
  Bankruptcy Court, or any other court of competent jurisdiction concerning the Claimant Trust
  Assets, this Agreement, the Plan, or any other document executed in connection therewith, and
  any such instructions given shall be full and complete authorization in respect of any action
  taken or not taken by the Claimant Trustee in accordance therewith. The Claimant Trust shall
  have the right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

         3.15 Commingling of Claimant Trust Assets. The Claimant Trustee shall not
  commingle any of the Claimant Trust Assets with his or her own property or the property of any
  other Person.

          3.16 Delaware Trustee. The Delaware Trustee shall have the power and authority, and
  is hereby authorized and empowered, to (i) accept legal process served on the Claimant Trust in
  the State of Delaware; and (ii) execute any certificates that are required to be executed under the
  Statutory Trust Act and file such certificates in the office of the Secretary of State of the State of
  Delaware, and take such action or refrain from taking such action under this Agreement as may
  be directed in a writing delivered to the Delaware Trustee by the Claimant Trustee; provided,
  however, that the Delaware Trustee shall not be required to take or to refrain from taking any
  such action if the Delaware Trustee shall believe, or shall have been advised by counsel, that
  such performance is likely to involve the Delaware Trustee in personal liability or to result in
  personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement or of any
  document contemplated hereby to which the Claimant Trust or the Delaware Trustee is or
  becomes a party or is otherwise contrary to law. The Parties agree not to instruct the Delaware
  Trustee to take any action or to refrain from taking any action that is contrary to the terms of this
  Agreement or of any document contemplated hereby to which the Claimant Trust or the
  Delaware Trustee is or becomes party or that is otherwise contrary to law. Other than as
  expressly provided for in this Agreement, the Delaware Trustee shall have no duty or power to
  take any action for or on behalf of the Claimant Trust.




                                                   20
                                                                                         012846
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page22201
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 206 of 307 PageID 15779




                                   THE OVERSIGHT BOARD

          4.1    Oversight Board Members. The Oversight Board will be comprised of five (5)
  Members appointed to serve as the board of managers of the Claimant Trust, at least two (2) of
  which shall be disinterested Members selected by the Creditors’ Committee (such disinterested
  members, the “Disinterested Members”). The initial Members of the Oversight Board will be
  representatives of Acis, the Redeemer Committee, Meta-e Discovery, UBS, and David Pauker.
  David Pauker and Paul McVoy, the representative of Meta-e Discovery, shall serve as the initial
  Disinterested Board Members; provided, however, that if the Plan is confirmed with the
  Convenience Class or any other convenience class supported by the Creditors’ Committee, Meta-
  E Discovery and its representative will resign on the Effective Date or as soon as practicable
  thereafter and be replaced in accordance with Section 4.10 hereof..

         4.2     Authority and Responsibilities.

                  (a)   The Oversight Board shall, as and when requested by either of the
  Claimant Trustee and Litigation Trustee, or when the Members otherwise deem it to be
  appropriate or as is otherwise required under the Plan, the Confirmation Order, or this
  Agreement, consult with and advise the Claimant Trustee and Litigation Trustee as to the
  administration and management of the Claimant Trust and the Litigation Sub-Trust, as
  applicable, in accordance with the Plan, the Confirmation Order, this Agreement, and Litigation
  Sub-Trust Agreement (as applicable) and shall have the other responsibilities and powers as set
  forth herein. As set forth in the Plan, the Confirmation Order, and herein, the Oversight Board
  shall have the authority and responsibility to oversee, review, and govern the activities of the
  Claimant Trust, including the Litigation Sub-Trust, and the performance of the Claimant Trustee
  and Litigation Trustee, and shall have the authority to remove the Claimant Trustee in
  accordance with Section 3.7 hereof or the Litigation Trustee in accordance with the terms of the
  Litigation Sub-Trust Agreement; provided, however, that the Oversight Board may not direct
  either Claimant Trustee and Litigation Trustee to act inconsistently with their respective duties
  under this Agreement (including without limitation as set in Section 4.2(e) below), the Litigation
  Sub-Trust Agreement, the Plan, the Confirmation Order, or applicable law.

                (b)     The Oversight Board shall also (i) monitor and oversee the administration
  of the Claimant Trust and the Claimant Trustee’s performance of his or her responsibilities under
  this Agreement, (ii) as more fully set forth in the Litigation Sub-Trust Agreement, approve
  funding to the Litigation Sub-Trust, monitor and oversee the administration of the Litigation
  Sub-Trust and the Litigation Trustee’s performance of his responsibilities under the Litigation
  Sub-Trust Agreement, and (iii) perform such other tasks as are set forth herein, in the Litigation
  Sub-Trust Agreement, and in the Plan.

                 (c)   The Claimant Trustee shall consult with and provide information to the
  Oversight Board in accordance with and pursuant to the terms of the Plan, the Confirmation
  Order, and this Agreement to enable the Oversight Board to meet its obligations hereunder.

                (d)    Notwithstanding any provision of this Agreement to the contrary, the
  Claimant Trustee shall not be required to (i) obtain the approval of any action by the Oversight


                                                   21
                                                                                      012847
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page23202
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 207 of 307 PageID 15780



  Board to the extent that the Claimant Trustee, in good faith, reasonably determines, based on the
  advice of legal counsel, that such action is required to be taken by applicable law, the Plan, the
  Confirmation Order, or this Agreement or (ii) follow the directions of the Oversight Board to
  take any action the extent that the Claimant Trustee, in good faith, reasonably determines, based
  on the advice of legal counsel, that such action is prohibited by applicable law the Plan, the
  Confirmation Order, or this Agreement.

                  (e)      Notwithstanding provision of this Agreement to the contrary, with respect
  to the activities of the Reorganized Debtor in its capacity as an investment adviser (and
  subsidiaries of the Reorganized Debtor that serve as general partner or in an equivalent capacity)
  to any Managed Funds, the Oversight Board shall not make investment decisions or otherwise
  participate in the investment decision making process relating to any such Managed Funds, nor
  shall the Oversight Board or any member thereof serve as a fiduciary to any such Managed
  Funds. It is agreed and understood that investment decisions made by the Reorganized Debtor
  (or its subsidiary entities) with respect to Managed Funds shall be made by the Claimant Trustee
  in his capacity as an officer of the Reorganized Debtor and New GP LLC and/or such persons
  who serve as investment personnel of the Reorganized Debtor from time to time, and shall be
  subject to the fiduciary duties applicable to such entities and persons as investment adviser to
  such Managed Funds.

          4.3     Fiduciary Duties. The Oversight Board (and each Member in its capacity as such)
  shall have fiduciary duties to the Claimant Trust Beneficiaries consistent with the fiduciary
  duties that the members of the Creditors’ Committee have to unsecured creditors and shall
  exercise its responsibilities accordingly; provided, however, that the Oversight Board shall not
  owe fiduciary obligations to any Holders of Class A Limited Partnership Interests or Class B/C
  Limited Partnership Interests until such Holders become Claimant Trust Beneficiaries in
  accordance with Section 5.1(c) hereof; provided, further, that the Oversight Board shall not owe
  fiduciary obligations to a Holder of an Equity Trust Interest if such Holder is named as a
  defendant in any of the Causes of Action, including Estate Claims, in their capacities as such, it
  being the intent that the Oversight Board’s fiduciary duties are to maximize the value of the
  Claimant Trust Assets, including the Causes of Action. In all circumstances, the Oversight
  Board shall act in the best interests of the Claimant Trust Beneficiaries and in furtherance of the
  purpose of the Claimant Trust. Notwithstanding anything to the contrary contained in this
  Agreement, the foregoing shall not eliminate the implied contractual covenant of good faith and
  fair dealing.

          4.4     Meetings of the Oversight Board. Meetings of the Oversight Board are to be held
  as necessary to ensure the operation of the Claimant Trust but in no event less often than
  quarterly. Special meetings of the Oversight Board may be held whenever and wherever called
  for by the Claimant Trustee or any Member; provided, however, that notice of any such meeting
  shall be duly given in writing no less than 48 hours prior to such meeting (such notice
  requirement being subject to any waiver by the Members in the minutes, if any, or other
  transcript, if any, of proceedings of the Oversight Board). Unless the Oversight Board decides
  otherwise (which decision shall rest in the reasonable discretion of the Oversight Board), the
  Claimant Trustee, and each of the Claimant Trustee’s designated advisors may, but are not
  required to, attend meetings of the Oversight Board.



                                                  22
                                                                                      012848
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page24203
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 208 of 307 PageID 15781



          4.5    Unanimous Written Consent. Any action required or permitted to be taken by the
  Oversight Board in a meeting may be taken without a meeting if the action is taken by
  unanimous written consents describing the actions taken, signed by all Members and recorded.
  If any Member informs the Claimant Trustee (via e-mail or otherwise) that he or she objects to
  the decision, determination, action, or inaction proposed to be made by unanimous written
  consent, the Claimant Trustee must use reasonable good faith efforts to schedule a meeting on
  the issue to be set within 48 hours of the request or as soon thereafter as possible on which all
  members of the Oversight Board are available in person or by telephone. Such decision,
  determination, action, or inaction must then be made pursuant to the meeting protocols set forth
  herein.

         4.6     Manner of Acting.

                  (a)     A quorum for the transaction of business at any meeting of the Oversight
  Board shall consist of at least three Members (including no less than one (1) Disinterested
  Member); provided that if the transaction of business at a meeting would constitute a direct or
  indirect conflict of interest for the Redeemer Committee, Acis, and/or UBS, at least two
  Disinterested Members must be present for there to be a quorum. Except as set forth in Sections
  3.3(c), 4.9(a), 5.2, 5.4, 6.1, 9.1, and 10, herein, the majority vote of the Members present at a
  duly called meeting at which a quorum is present throughout shall be the act of the Oversight
  Board except as otherwise required by law or as provided in this Agreement. Any or all of the
  Members may participate in a regular or special meeting by, or conduct the meeting through the
  use of, conference telephone, video conference, or similar communications equipment by means
  of which all Persons participating in the meeting may hear each other, in which case any required
  notice of such meeting may generally describe the arrangements (rather than or in addition of the
  place) for the holding hereof. Any Member participating in a meeting by this means is deemed
  to be present in person at the meeting. Voting (including on negative notice) may be conducted
  by electronic mail or individual communications by the applicable Trustee and each Member.

                  (b)     Any Member who is present and entitled to vote at a meeting of the
  Oversight Board when action is taken is deemed to have assented to the action taken, subject to
  the requisite vote of the Oversight Board, unless (i) such Member objects at the beginning of the
  meeting (or promptly upon his/her arrival) to holding or transacting business at the meeting; (ii)
  his/her dissent or abstention from the action taken is entered in the minutes of the meeting; or
  (iii) he/she delivers written notice (including by electronic or facsimile transmission) of his/her
  dissent or abstention to the Oversight Board before its adjournment. The right of dissent or
  abstention is not available to any Member of the Oversight Board who votes in favor of the
  action taken.

                 (c)     Prior to a vote on any matter or issue or the taking of any action with
  respect to any matter or issue, each Member shall report to the Oversight Board any conflict of
  interest such Member has or may have with respect to the matter or issue at hand and fully
  disclose the nature of such conflict or potential conflict (including, without limitation, disclosing
  any and all financial or other pecuniary interests that such Member may have with respect to or
  in connection with such matter or issue, other than solely as a holder of Trust Interests). A
  Member who, with respect to a matter or issue, has or who may have a conflict of interest
  whereby such Member’s interests are adverse to the interests of the Claimant Trust shall be


                                                   23
                                                                                        012849
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page25204
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 209 of 307 PageID 15782



  deemed a “Conflicted Member” who shall not be entitled to vote or take part in any action with
  respect to such matter or issue. In the event of a Conflicted Member, the vote or action with
  respect to such matter or issue giving rise to such conflict shall be undertaken only by Members
  who are not Conflicted Members and, notwithstanding anything contained herein to the contrary,
  the affirmative vote of only a majority of the Members who are not Conflicted Members shall be
  required to approve of such matter or issue and the same shall be the act of the Oversight Board.

                 (d)     Each of Acis, the Redeemer Committee, and UBS shall be deemed
  “Conflicted Members” with respect to any matter or issue related to or otherwise affecting any of
  their respective Claim(s) (a “Committee Member Claim Matter”). A unanimous vote of the
  Disinterested Members shall be required to approve of or otherwise take action with respect to
  any Committee Member Claim Matter and, notwithstanding anything herein to the contrary, the
  same shall be the act of the Oversight Board.

          4.7    Tenure of the Members of the Oversight Board. The authority of the Members of
  the Oversight Board will be effective as of the Effective Date and will remain and continue in
  full force and effect until the Claimant Trust is terminated in accordance with Article X hereof.
  The Members of the Oversight Board will serve until such Member’s successor is duly appointed
  or until such Member’s earlier death or resignation pursuant to Section 4.7 below, or removal
  pursuant to Section 4.8 below.

          4.8     Resignation. A Member of the Oversight Board may resign by giving not less
  than 90 days prior written notice thereof to the Claimant Trustee and other Members. Such
  resignation shall become effective on the earlier to occur of (i) the day specified in such notice
  and (ii) the appointment of a successor in accordance with Section 4.9 below.

          4.9    Removal. A majority of the Oversight Board may remove any Member for Cause
  or Disability. If any Committee Member has its Claim disallowed in its entirety the
  representative of such entity will immediately be removed as a Member without the requirement
  for a vote and a successor will be appointed in the manner set forth herein. Notwithstanding the
  foregoing, upon the termination of the Claimant Trust, any or all of the Members shall be
  deemed to have resigned.

         4.10    Appointment of a Successor Member.

                  (a)    In the event of a vacancy on the Oversight Board (whether by removal,
  death, or resignation), a new Member may be appointed to fill such position by the remaining
  Members acting unanimously; provided, however, that any vacancy resulting from the removal,
  resignation, or death of a Disinterested Member may only be filled by a disinterested Person
  unaffiliated with any Claimant or constituency in the Chapter 11 Case; provided, further, that if
  an individual serving as the representative of a Committee Member resigns from its role as
  representative, such resignation shall not be deemed resignation of the Committee Member itself
  and such Committee Member shall have the exclusive right to designate its replacement
  representative for the Oversight Board. The appointment of a successor Member will be further
  evidenced by the Claimant Trustee’s filing with the Bankruptcy Court (to the extent a final
  decree has not been entered) and posting on the Claimant Trustee’s website a notice of




                                                 24
                                                                                      012850
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page26205
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 210 of 307 PageID 15783



  appointment, at the direction of the Oversight Board, which notice will include the name,
  address, and telephone number of the successor Member.

                 (b)    Immediately upon the appointment of any successor Member, the
  successor Member shall assume all rights, powers, duties, authority, and privileges of a Member
  hereunder and such rights and privileges will be vested in and undertaken by the successor
  Member without any further act. A successor Member will not be liable personally for any act or
  omission of a predecessor Member.

                 (c)      Every successor Member appointed hereunder shall execute,
  acknowledge, and deliver to the Claimant Trustee and other Members an instrument accepting
  the appointment under this Agreement and agreeing to be bound thereto, and thereupon the
  successor Member without any further act, deed, or conveyance, shall become vested with all
  rights, powers, trusts, and duties of a Member hereunder.

          4.11 Compensation and Reimbursement of Expenses. Unless determined by the
  Oversight Board, no Member shall be entitled to compensation in connection with his or her
  service to the Oversight Board; provided, however, that a Disinterested Member shall be
  compensated in a manner and amount initially set by the other Members and as thereafter
  amended from time to time by agreement between the Oversight Board and the Disinterested
  Member. Notwithstanding the foregoing, the Claimant Trustee will reimburse the Members for
  all reasonable and documented out-of-pocket expenses incurred by the Members in connection
  with the performance of their duties hereunder (which shall not include fees, costs, and expenses
  of legal counsel).

          4.12 Confidentiality. Each Member shall, during the period that such Member serves
  as a Member under this Agreement and following the termination of this Agreement or following
  such Member’s removal or resignation, hold strictly confidential and not use for personal gain
  any material, non-public information of or pertaining to any Person to which any of the Claimant
  Trust Assets relates or of which such Member has become aware in the Member’s capacity as a
  Member (“Confidential Trust Information”), except as otherwise required by law. For the
  avoidance of doubt, a Member’s Affiliates, employer, and employer’s Affiliates (and collectively
  with such Persons’ directors, officers, partners, principals and employees, “Member Affiliates”)
  shall not be deemed to have received Confidential Trust Information solely due to the fact that a
  Member has received Confidential Trust Information in his or her capacity as a Member of the
  Oversight Board and to the extent that (a) a Member does not disclose any Confidential Trust
  Information to a Member Affiliate, (b) the business activities of such Member Affiliates are
  conducted without reference to, and without use of, Confidential Trust Information, and (c) no
  Member Affiliate is otherwise directed to take, or takes on behalf of a Member or Member
  Affiliate, any actions that are contrary to the terms of this Section 4.11.


                                       TRUST INTERESTS

         5.1    Claimant Trust Interests.




                                                 25
                                                                                     012851
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page27206
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 211 of 307 PageID 15784



                (a)    General Unsecured Claim Trust Interests. On the date hereof, or on the
  date such Claim becomes Allowed under the Plan, the Claimant Trust shall issue General
  Unsecured Claim Trust Interests to Holders of Allowed Class 8 General Unsecured Claims (the
  “GUC Beneficiaries”). The Claimant Trustee shall allocate to each Holder of an Allowed Class
  8 General Unsecured Claim a General Unsecured Claim Trust Interest equal to the ratio that the
  amount of each Holder’s Allowed Class 8 Claim bears to the total amount of the Allowed Class
  8 Claims. The General Unsecured Claim Trust Interests shall be entitled to distributions from
  the Claimant Trust Assets in accordance with the terms of the Plan and this Agreement.

                 (b)    Subordinated Claim Trust Interests. On the date hereof, or on the date
  such Claim becomes Allowed under the Plan, the Claimant Trust shall issue Subordinated Claim
  Trust Interests to Holders of Class 9 Subordinated Claims (the “Subordinated Beneficiaries”).
  The Claimant Trustee shall allocate to each Holder of an Allowed Class 9 Subordinated Claim a
  Subordinated Claim Trust Interest equal to the ratio that the amount of each Holder’s Allowed
  Class 9 Claim bears to the total of amount of the Allowed Class 9. The Subordinated Trust
  Interests shall be subordinated in right and priority to the General Unsecured Claim Trust
  Interests. The Subordinated Beneficiaries shall only be entitled to distributions from the
  Claimant Trust Assets after each GUC Beneficiary has been repaid in full with applicable
  interest on account of such GUC Beneficiary’s Allowed General Unsecured Claim, and all
  Disputed General Unsecured Claims have been resolved, in accordance with the terms of the
  Plan and this Agreement.

                  (c)     Contingent Trust Interests. On the date hereof, or on the date such Interest
  becomes Allowed under the Plan, the Claimant Trust shall issue Contingent Interests to Holders
  of Allowed Class 10 Class B/C Limited Partnership Interests and Holders of Allowed Class 11
  Class A Limited Partnership Interests (collectively, the “Equity Holders”). The Claimant Trustee
  shall allocate to each Holder of Allowed Class 10 Class B/C Limited Partnership Interests and
  each Holder of Allowed Class 11 Class A Limited Partnership Interests a Contingent Trust
  Interest equal to the ratio that the amount of each Holder’s Allowed Class 10 or Class 11 Interest
  bears to the total amount of the Allowed Class 10 or Class 11 Interests, as applicable, under the
  Plan. Contingent Trust Interests shall not vest, and the Equity Holders shall not have any rights
  under this Agreement, unless and until the Claimant Trustee files with the Bankruptcy Court a
  certification that all GUC Beneficiaries have been paid indefeasibly in full, including, to the
  extent applicable, all accrued and unpaid post-petition interest consistent with the Plan and all
  Disputed Claims have been resolved (the “GUC Payment Certification”). Equity Holders will
  only be deemed “Beneficiaries” under this Agreement upon the filing of a GUC Payment
  Certification with the Bankruptcy Court, at which time the Contingent Trust Interests will vest
  and be deemed “Equity Trust Interests.” The Equity Trust Interests shall be subordinated in right
  and priority to Subordinated Trust Interests, and distributions on account thereof shall only be
  made if and when Subordinated Beneficiaries have been repaid in full on account of such
  Subordinated Beneficiary’s Allowed Subordinated Claim, in accordance with the terms of the
  Plan, the Confirmation Order, and this Agreement. The Equity Trust Interests distributed to
  Allowed Holders of Class A Limited Partnership Interests shall be subordinated to the Equity
  Trust Interests distributed to Allowed Holders of Class B/C Limited Partnership Interests.

        5.2     Interests Beneficial Only. The ownership of the beneficial interests in the
  Claimant Trust shall not entitle the Claimant Trust Beneficiaries to any title in or to the Claimant


                                                  26
                                                                                       012852
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page28207
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 212 of 307 PageID 15785



  Trust Assets (which title shall be vested in the Claimant Trust) or to any right to call for a
  partition or division of the Claimant Trust Assets or to require an accounting. No Claimant Trust
  Beneficiary shall have any governance right or other wright to direct Claimant Trust activities.

          5.3    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
  or other disposition of a Trust Interest may be effected until (i) such action is unanimously
  approved by the Oversight Board, (ii) the Claimant Trustee and Oversight Board have received
  such legal advice or other information that they, in their sole and absolute discretion, deem
  necessary to assure that any such disposition shall not cause the Claimant Trust to be subject to
  entity-level taxation for U.S. federal income tax purposes, and (iii) either (x) the Claimant
  Trustee and Oversight Board, acting unanimously, have received such legal advice or other
  information that they, in their sole and absolute discretion, deem necessary or appropriate to
  assure that any such disposition shall not (a) require the Claimant Trust to comply with the
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act or (b) cause any adverse effect under the Investment Advisers Act,
  or (y) the Oversight Board, acting unanimously, has determined, in its sole and absolute
  discretion, to cause the Claimant Trust to become a public reporting company and/or make
  periodic reports under the Exchange Act (provided that it is not required to register under the
  Investment Company Act or register its securities under the Securities Act) to enable such
  disposition to be made. In the event that any such disposition is allowed, the Oversight Board
  and the Claimant Trustee may add such restrictions upon such disposition and other terms of this
  Agreement as are deemed necessary or appropriate by the Claimant Trustee, with the advice of
  counsel, to permit or facilitate such disposition under applicable securities and other laws.

         5.4     Registry of Trust Interests.

                  (a)     Registrar. The Claimant Trustee shall appoint a registrar, which may be
  the Claimant Trustee (the “Registrar”), for the purpose of recording ownership of the Trust
  Interests as provided herein. The Registrar, if other than the Claimant Trustee, shall be an
  institution or person acceptable to the Oversight Board. For its services hereunder, the Registrar,
  unless it is the Claimant Trustee, shall be entitled to receive reasonable compensation from the
  Claimant Trust as a Claimant Trust Expense.

                 (b)       Trust Register. The Claimant Trustee shall cause to be kept at the office
  of the Registrar, or at such other place or places as shall be designated by the Registrar from time
  to time, a registry of the Claimant Trust Beneficiaries and the Equity Holders (the “Trust
  Register”), which shall be maintained pursuant to such reasonable regulations as the Claimant
  Trustee and the Registrar may prescribe.

                 (c)     Access to Register by Beneficiaries. The Claimant Trust Beneficiaries
  and their duly authorized representatives shall have the right, upon reasonable prior written
  notice to the Claimant Trustee, and in accordance with reasonable regulations prescribed by the
  Claimant Trustee, to inspect and, at the expense of the Claimant Trust Beneficiary make copies
  of the Trust Register, in each case for a purpose reasonable and related to such Claimant Trust
  Beneficiary’s Trust Interest.




                                                  27
                                                                                       012853
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page29208
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 213 of 307 PageID 15786



          5.5     Exemption from Registration. The Parties hereto intend that the rights of the
  Claimant Trust Beneficiaries arising under this Claimant Trust shall not be “securities” under
  applicable laws, but none of the Parties represent or warrant that such rights shall not be
  securities or shall not be entitled to exemption from registration under the applicable securities
  laws. The Oversight Board, acting unanimously, and Claimant Trustee may amend this
  Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
  or appropriate with the advice of counsel, to ensure that the Claimant Trust is not subject to
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act. The Trust Interests shall not have consent or voting rights or
  otherwise confer on the Claimant Trust Beneficiaries any rights similar to the rights of a
  shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
  to be made, by the Oversight Board and/or the Claimant Trustee under this Agreement.

          5.6     Absolute Owners. The Claimant Trustee may deem and treat the Claimant Trust
  Beneficiary of record as determined pursuant to this Article 5 as the absolute owner of such Trust
  Interests for the purpose of receiving distributions and payment thereon or on account thereof
  and for all other purposes whatsoever.

         5.7     Effect of Death, Incapacity, or Bankruptcy. The death, incapacity, or bankruptcy
  of any Claimant Trust Beneficiary during the term of the Claimant Trust shall not (i) entitle the
  representatives or creditors of the deceased Beneficiary to any additional rights under this
  Agreement, or (ii) otherwise affect the rights and obligations of any of other Claimant Trust
  Beneficiary under this Agreement.

          5.8    Change of Address. Any Claimant Trust Beneficiary may, after the Effective
  Date, select an alternative distribution address by providing notice to the Claimant Trustee
  identifying such alternative distribution address. Such notification shall be effective only upon
  receipt by the Claimant Trustee. Absent actual receipt of such notice by the Claimant Trustee,
  the Claimant Trustee shall not recognize any such change of distribution address.

         5.9     Standing. No Claimant Trust Beneficiary shall have standing to direct the
  Claimant Trustee to do or not to do any act or to institute any action or proceeding at law or in
  equity against any party upon or with respect to the Claimant Trust Assets. No Claimant Trust
  Beneficiary shall have any direct interest in or to any of the Claimant Trust Assets.

         5.10    Limitations on Rights of Claimant Trust Beneficiaries.

                 (a)   The Claimant Trust Beneficiaries shall have no rights other than those set
  forth in this Agreement, the Confirmation Order, or the Plan (including any Plan Supplement
  documents incorporated therein).

                 (b)     In any action taken by a Claimant Trust Beneficiary against the Claimant
  Trust, a current or former Trustee, or a current or former Member, in their capacity as such, the
  prevailing party will be entitled to reimbursement of attorneys’ fees and other costs; provided,
  however, that any fees and costs shall be borne by the Claimant Trust on behalf of any such
  Trustee or Member, as set forth herein.




                                                 28
                                                                                      012854
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page30209
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 214 of 307 PageID 15787



                 (c)     A Claimant Trust Beneficiary who brings any action against the Claimant
  Trust, a current or former Trustee, or a current or former Member, in their capacity as such, may
  be required by order of the Bankruptcy Court to post a bond ensuring that the full costs of a legal
  defense can be reimbursed. A request for such bond can be made by the Claimant Trust or by
  Claimant Trust Beneficiaries constituting in the aggregate at least 50% of the most senior class
  of Claimant Trust Interests.

                 (d)    Any action brought by a Claimant Trust Beneficiary must be brought in
  the United States Bankruptcy Court for the Northern District of Texas. Claimant Trust
  Beneficiaries are deemed to have waived any right to a trial by jury

                  (e)    The rights of Claimant Trust Beneficiaries to bring any action against the
  Claimant Trust, a current or former Trustee, or current or former Member, in their capacity as
  such, shall not survive the final distribution by the Claimant Trust.


                                          DISTRIBUTIONS

         6.1     Distributions.

                 (a)      Notwithstanding anything to the contrary contained herein, the Claimant
  Trustee shall distribute to holders of Trust Interests at least annually the Cash on hand net of any
  amounts that (a) are reasonably necessary to maintain the value of the Claimant Trust Assets
  pending their monetization or other disposition during the term of the Claimant Trust, (b) are
  necessary to pay or reserve for reasonably incurred or anticipated Claimant Trust Expenses and
  any other expenses incurred by the Claimant Trust (including, but not limited to, any taxes
  imposed on or payable by the Claimant Trustee with respect to the Claimant Trust Assets), (c)
  are necessary to pay or reserve for the anticipated costs and expenses of the Litigation Sub-Trust,
  (d) are necessary to satisfy or reserve for other liabilities incurred or anticipated by the Claimant
  Trustee in accordance with the Plan and this Agreement (including, but not limited to,
  indemnification obligations and similar expenses), (e) are necessary to maintain the Disputed
  Claims Reserve, and (f) are necessary to pay Allowed Claims in Class 1 through Class 7.
  Notwithstanding anything to the contrary contained in this paragraph, the Claimant Trustee shall
  exercise reasonable efforts to make initial distributions within six months of the Effective Date,
  and the Oversight Board may not prevent such initial distributions unless upon a unanimous vote
  of the Oversight Board. The Claimant Trustee may otherwise distribute all Claimant Trust
  Assets on behalf of the Claimant Trust in accordance with this Agreement and the Plan at such
  time or times as the Claimant Trustee is directed by the Oversight Board.

                (b)     At the request of the Reorganized Debtor, subject in all respects to the
  provisions of this Agreement, the Claimant Trustee shall distribute Cash to the Reorganized
  Debtor, as Distribution Agent with respect to Claims in Class 1 through 7, sufficient to satisfy
  Allowed Claims in Class 1 through Class 7.

                 (c)     All proceeds of Claimant Trust Assets shall be distributed in accordance
  with the Plan and this Agreement.




                                                   29
                                                                                        012855
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page31210
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 215 of 307 PageID 15788



          6.2    Manner of Payment or Distribution. All distributions made by the Claimant
  Trustee on behalf of the Claimant Trust to the Claimant Trust Beneficiaries shall be payable by
  the Claimant Trustee directly to the Claimant Trust Beneficiaries of record as of the twentieth
  (20th) day prior to the date scheduled for the distribution, unless such day is not a Business Day,
  then such date or the distribution shall be the following Business Day, but such distribution shall
  be deemed to have been completed as of the required date.

          6.3      Delivery of Distributions. All distributions under this Agreement to any Claimant
  Trust Beneficiary shall be made, as applicable, at the address of such Claimant Trust Beneficiary
  (a) as set forth on the Schedules filed with the Bankruptcy Court or (b) on the books and records
  of the Debtor or their agents, as applicable, unless the Claimant Trustee has been notified in
  writing of a change of address pursuant to Section 5.6 hereof.

         6.4    Disputed Claims Reserves. There will be no distributions under this Agreement
  or the Plan on account of Disputed Claims pending Allowance. The Claimant Trustee will
  maintain a Disputed Claims Reserve as set forth in the Plan and will make distributions from the
  Disputed Claims Reserve as set forth in the Plan.

          6.5     Undeliverable Distributions and Unclaimed Property.             All undeliverable
  distributions and unclaimed property shall be treated in the manner set forth in the Plan.

          6.6     De Minimis Distributions. Distributions with a value of less than $100 will be
  treated in accordance with the Plan.

         6.7    United States Claimant Trustee Fees and Reports. After the Effective Date, the
  Claimant Trust shall pay as a Claimant Trust Expense, all fees incurred under 28 U.S.C.
  § 1930(a)(6) by reason of the Claimant Trust’s disbursements until the Chapter 11 Case is
  closed. After the Effective Date, the Claimant Trust shall prepare and serve on the Office
  of the United States Trustee such quarterly disbursement reports for the Claimant Trust as
  required by the Office of the United States Trustee Office for as long as the Chapter 11
  Case remains open.


                                          TAX MATTERS

         7.1     Tax Treatment and Tax Returns.

                  (a)     It is intended for the initial transfer of the Claimant Trust Assets to the
  Claimant Trust to be treated as a grantor trust for federal income tax purposes (and foreign, state,
  and local income tax purposes where applicable) as if the Debtor transferred the Claimant Trust
  Assets (other than the amounts set aside in the Disputed Claim Reserve, if the Claimant Trustee
  makes the election described below) to the Claimant Trust Beneficiaries and then, immediately
  thereafter, the Claimant Trust Beneficiaries transferred the Claimant Trust Assets to the Claimant
  Trust. Consistent with such treatment, (i) it is intended that the Claimant Trust will be treated as
  a grantor trust for federal income tax purposes (and foreign, state, and local income tax purposes
  where applicable), (ii) it is intended that the Claimant Trust Beneficiaries will be treated as the
  grantors of the Claimant Trust and owners of their respective share of the Claimant Trust Assets
  for federal income tax purposes (and foreign, state, and local income tax purposes where


                                                  30
                                                                                       012856
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page32211
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 216 of 307 PageID 15789



  applicable). The Claimant Trustee shall file all federal income tax returns (and foreign, state,
  and local income tax returns where applicable) for the Claimant Trust as a grantor trust pursuant
  to Treasury Regulation Section 1.671-4(a).

                 (b)    The Claimant Trustee shall determine the fair market value of the
  Claimant Trust Assets as of the Effective Date and notify the applicable Beneficiaries of such
  valuation, and such valuation shall be used consistently by all parties for all federal income tax
  purposes.

                (c)   The Claimant Trustee may file an election pursuant to Treasury
  Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a disputed ownership fund, in
  which case the Claimant Trustee will file federal income tax returns and pay taxes for the
  Disputed Claim Reserve as a separate taxable entity.

          7.2     Withholding. The Claimant Trustee may withhold from any amount distributed
  from the Claimant Trust to any Claimant Trust Beneficiary such sum or sums as are required to
  be withheld under the income tax laws of the United States or of any state or political
  subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
  distributed to and received by the applicable Beneficiary. As a condition to receiving any
  distribution from the Claimant Trust, the Claimant Trustee may require that the Beneficiary
  provide such holder’s taxpayer identification number and such other information and
  certification as may be deemed necessary for the Claimant Trustee to comply with applicable tax
  reporting and withholding laws. If a Beneficiary fails to comply with such a request within one
  year, such distribution shall be deemed an unclaimed distribution and treated in accordance with
  Section 6.5(b) of this Agreement.


                       STANDARD OF CARE AND INDEMNIFICATION

          8.1    Standard of Care. None of the Claimant Trustee, acting in his capacity as the
  Claimant Trustee or in any other capacity contemplated by this Agreement or the Plan, the
  Delaware Trustee, acting in its capacity as Delaware Trustee, the Oversight Board, or any current
  or any individual Member, solely in their capacity as Members of the Oversight Board, shall be
  personally liable to the Claimant Trust or to any Person (including any Claimant Trust
  Beneficiary) in connection with the affairs of the Claimant Trust, unless it is ultimately
  determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
  acts or omissions of any such Claimant Trustee, Delaware Trustee, Oversight Board, or Member
  constituted fraud, willful misconduct, or gross negligence. The employees, agents and
  professionals retained by the Claimant Trust, the Claimant Trustee, Delaware Trustee, Oversight
  Board, or individual Member shall not be personally liable to the Claimant Trust or any other
  Person in connection with the affairs of the Claimant Trust, unless it is ultimately determined by
  order of the Bankruptcy Court or other court of competent jurisdiction that such acts or
  omissions by such employee, agent, or professional constituted willful fraud, willful misconduct
  or gross negligence. None of the Claimant Trustee, Delaware Trustee, Oversight Board, or any
  Member shall be personally liable to the Claimant Trust or to any Person for the acts or
  omissions of any employee, agent or professional of the Claimant Trust or Claimant Trustee
  taken or not taken in good faith reliance on the advice of professionals or, as applicable, with the


                                                  31
                                                                                       012857
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page33212
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 217 of 307 PageID 15790



  approval of the Bankruptcy Court, unless it is ultimately determined by order of the Bankruptcy
  Court or other court of competent jurisdiction that the Claimant Trustee, Delaware Trustee,
  Oversight Board, or Member acted with gross negligence or willful misconduct in the selection,
  retention, or supervision of such employee, agent or professional of the Claimant Trust.

          8.2     Indemnification. The Claimant Trustee (including each former Claimant
  Trustee), Delaware Trustee, Oversight Board, and all past and present Members (collectively, in
  their capacities as such, the “Indemnified Parties”) shall be indemnified by the Claimant Trust
  against and held harmless by the Claimant Trust from any losses, claims, damages, liabilities or
  expenses (including, without limitation, attorneys’ fees, disbursements, and related expenses) to
  which the Indemnified Parties may become subject in connection with any action, suit,
  proceeding or investigation brought or threatened against any of the Indemnified Parties in their
  capacity as Claimant Trustee, Delaware Trustee, Oversight Board, or Member, or in connection
  with any matter arising out of or related to the Plan, this Agreement, or the affairs of the
  Claimant Trust, unless it is ultimately determined by order of the Bankruptcy Court or other
  court of competent jurisdiction that the Indemnified Party’s acts or omissions constituted willful
  fraud, willful misconduct, or gross negligence. If the Indemnified Party becomes involved in
  any action, proceeding, or investigation in connection with any matter arising out of or in
  connection with the Plan, this Agreement or the affairs of the Claimant Trust for which an
  indemnification obligation could arise, the Indemnified Party shall promptly notify the Claimant
  Trustee and/or Oversight Board, as applicable; provided, however, that the failure of an
  Indemnified Party to promptly notify the Claimant Trustee and/or Oversight Board of an
  indemnification obligation will not excuse the Claimant Trust from indemnifying the
  Indemnified Party unless such delay has caused the Claimant Trust material harm. The Claimant
  Trust shall pay, advance or otherwise reimburse on demand of an Indemnified Party the
  Indemnified Party’s reasonable legal and other defense expenses (including, without limitation,
  the cost of any investigation and preparation and attorney fees, disbursements, and other
  expenses related to any claim that has been brought or threatened to be brought) incurred in
  connection therewith or in connection with enforcing his or her rights under this Section 8.2 as a
  Claimant Trust Expense, and the Claimant Trust shall not refuse to make any payments to the
  Indemnified Party on the assertion that the Indemnified Party engaged in willful misconduct or
  acted in bad faith; provided that the Indemnified Party shall be required to repay promptly to the
  Claimant Trust the amount of any such advanced or reimbursed expenses paid to the Indemnified
  Party to the extent that it shall be ultimately determined by Final Order that the Indemnified
  Party engaged in willful fraud, misconduct, or negligence in connection with the affairs of the
  Claimant Trust with respect to which such expenses were paid; provided, further, that any such
  repayment obligation shall be unsecured and interest free. The Claimant Trust shall indemnify
  and hold harmless the employees, agents and professionals of the Claimant Trust and
  Indemnified Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties.
  For the avoidance of doubt, the provisions of this Section 8.2 shall remain available to any
  former Claimant Trustee, Delaware Trustee, or Member or the estate of any decedent Claimant
  Trustee or Member, solely in their capacities as such. The indemnification provided hereby shall
  be a Claimant Trust Expense and shall not be deemed exclusive of any other rights to which the
  Indemnified Party may now or in the future be entitled to under the Plan or any applicable
  insurance policy. The failure of the Claimant Trust to pay or reimburse an Indemnified Party as
  required under this Section 8.2 shall constitute irreparable harm to the Indemnified Party and
  such Indemnified Party shall be entitled to specific performance of the obligations herein.


                                                  32
                                                                                      012858
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page34213
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 218 of 307 PageID 15791



          8.3   No Personal Liability. Except as otherwise provided herein, neither of the
  Trustees nor Members of the Oversight Board shall be subject to any personal liability
  whatsoever, whether in tort, contract, or otherwise, to any Person in connection with the affairs
  of the Claimant Trust to the fullest extent provided under Section 3803 of the Delaware Statutory
  Trust Act, and all Persons asserting claims against the Claimant Trustee, Litigation Trustee, or
  any Members, or otherwise asserting claims of any nature in connection with the affairs of the
  Claimant Trust, shall look solely to the Claimant Trust Assets for satisfaction of any such claims.

          8.4    Other Protections. To the extent applicable and not otherwise addressed herein,
  the provisions and protections set forth in Article IX of the Plan will apply to the Claimant Trust,
  the Claimant Trustee, the Litigation Trustee, and the Members.


                                          TERMINATION

           9.1    Duration. The Trustees, the Claimant Trust, and the Oversight Board shall be
  discharged or dissolved, as the case may be, at such time as: (a) the Litigation Trustee
  determines that the pursuit of Estate Claims is not likely to yield sufficient additional proceeds to
  justify further pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit
  of Causes of Action (other than Estate Claims) is not likely to yield sufficient additional
  proceeds to justify further pursuit of such Causes of Action, (c) the Clamant Trustee determines
  that the pursuit of sales of other Claimant Trust Assets is not likely to yield sufficient additional
  proceeds to justify further pursuit of such sales of Claimant Trust Assets, (d) all objections to
  Disputed Claims and Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved,
  and (f) all Distributions required to be made by the Claimant Trustee to the Claimant Trust
  Beneficiaries under the Plan have been made, but in no event shall the Claimant Trust be
  dissolved later than three years from the Effective Date unless the Bankruptcy Court, upon
  motion made within the six-month period before such third anniversary (and, in the event of
  further extension, by order of the Bankruptcy Court, upon motion made at least six months
  before the end of the preceding extension), determines that a fixed period extension (not to
  exceed two years, together with any prior extensions) is necessary to facilitate or complete the
  recovery on, and liquidation of, the Claimant Trust Assets.

          9.2     Distributions in Kind. Upon dissolution of the Claimant Trust, any remaining
  Claimant Trust Assets that exceed the amounts required to be paid under the Plan will be
  transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders of
  the Claimant Trust Interests as provided in the Claimant Trust Agreement.

         9.3    Continuance of the Claimant Trustee for Winding Up. After dissolution of the
  Claimant Trust and for purpose of liquidating and winding up the affairs of the Claimant Trust,
  the Claimant Trustee shall continue to act as such until the Claimant Trustee’s duties have been
  fully performed. Prior to the final distribution of all remaining Claimant Trust Assets, the
  Claimant Trustee shall be entitled to reserve from such assets any and all amounts required to
  provide for the Claimant Trustee’s own costs and expenses, including a reserve to fund any
  potential indemnification or similar obligations of the Claimant Trust, until such time as the
  winding up of the Claimant Trust is completed. Upon the dissolution of the Claimant Trust and
  completion of the winding up of the assets, liabilities and affairs of the Claimant Trust pursuant


                                                   33
                                                                                        012859
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page35214
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 219 of 307 PageID 15792



  to the Delaware Statutory Trust Act, the Claimant Trustee shall file a certificate of cancellation
  with the State of Delaware to terminate the Claimant Trust pursuant to Section 3810 of the
  Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
  be referred to as the “Termination Date”). Upon the Termination date, the Claimant Trustee
  shall retain for a period of two (2) years, as a Claimant Trust Expense, the books, records,
  Claimant Trust Beneficiary lists, and certificated and other documents and files that have been
  delivered to or created by the Claimant Trustee. At the Claimant Trustee’s discretion, all of such
  records and documents may, but need not, be destroyed at any time after two (2) years from the
  Termination Date.

         9.4    Termination of Duties. Except as otherwise specifically provided herein, upon
  the Termination Date of the Claimant Trust, the Claimant Trustee, the Oversight Board and its
  Members shall have no further duties or obligations hereunder.

          9.5    No Survival. The rights of Claimant Trust Beneficiaries hereunder shall not
  survive the Termination Date, provided that such Claimant Trust Beneficiaries are provided with
  notice of such Termination Date.


                                 AMENDMENTS AND WAIVER

         The Claimant Trustee, with the consent of a simple majority of the Oversight Board, may
  amend this Agreement to correct or clarify any non-material provisions. This Agreement may
  not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
  by an instrument in writing signed by the Claimant Trustee and with the unanimous approval of
  the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
  provided that the Claimant Trustee must provide the Oversight Board with prior written notice of
  any non-material amendments, supplements, modifications, or waivers of this Agreement.


                                       MISCELLANEOUS

         11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
  Claimant Trust by this Agreement shall be irrevocable and shall not be subject to revocation,
  cancellation or rescission by the Claimant Trust Beneficiaries.

         11.2 Bankruptcy of Claimant Trust Beneficiaries. The dissolution, termination,
  bankruptcy, insolvency or other similar incapacity of any Claimant Trust Beneficiary shall not
  permit any creditor, trustee, or any other Claimant Trust Beneficiary to obtain possession of, or
  exercise legal or equitable remedies with respect to, the Claimant Trust Assets.

        11.3 Claimant Trust Beneficiaries have No Legal Title to Claimant Trust Assets. No
  Claimant Trust Beneficiary shall have legal title to any part of the Claimant Trust Assets.

         11.4 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
  implied, shall be construed to give any Person other than the Claimant Trustee, Oversight Board,
  and the Claimant Trust Beneficiaries any legal or equitable right, remedy or claim under or in



                                                 34
                                                                                      012860
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page36215
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 220 of 307 PageID 15793



  respect of this Agreement. The Claimant Trust Assets shall be held for the sole and exclusive
  benefit of the Claimant Trust Beneficiaries.

          11.5 Notices. All notices, directions, instructions, confirmations, consents and requests
  required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
  in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
  to a non-United States address, air mail, postage prepaid, addressed to:

                 (a)     If to the Claimant Trustee:

                                 Claimant Trustee
                                 c/o [insert contact info for Claimant Trustee]

                 With a copy to:

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd, 13th Floor
                                 Los Angeles, CA 90067
                                 Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                        Ira Kharasch (ikharasch@pszjlaw.com)
                                        Gregory Demo (gdemo@pszjlaw.com)

         Notice mailed shall be effective on the date mailed or sent. Any Person may change the
  address at which it is to receive notices under this Agreement by furnishing written notice
  pursuant to the provisions of this Section 11.5 to the entity to be charged with knowledge of such
  change.

          11.6 Severability. Any provision hereof which is prohibited or unenforceable in any
  jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
  unenforceability without invalidating the remaining provisions hereof, and any such prohibition
  or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
  provisions in another jurisdiction.

         11.7 Counterparts. This Agreement may be executed by the parties hereto in separate
  counterparts, each of which when so executed and delivered shall be an original, but all such
  counterparts shall together constitute but one and the same instrument.

         11.8 Binding Effect, etc. All covenants and agreements contained herein shall be
  binding upon, and inure to the benefit of, the Claimant Trust, the Claimant Trustee, and the
  Claimant Trust Beneficiaries, and their respective successors and assigns. Any notice, direction,
  consent, waiver or other instrument or action by any Claimant Trust Beneficiary shall bind its
  successors and assigns.

        11.9 Headings; References. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or provisions hereof.




                                                   35
                                                                                        012861
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page37216
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 221 of 307 PageID 15794



         11.10 Governing Law. This Agreement shall in all respects be governed by, and
  construed in accordance with the laws of the State of Delaware, including all matters of
  constructions, validity and performance.

         11.11 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
  exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
  enforcement and construction of any right, remedy, obligation, or liability arising under or by
  reason of this Agreement or the Plan.

           11.12 Transferee Liabilities. The Claimant Trust shall have no liability for, and the
  Claimant Trust Assets shall not be subject to, any claim arising by, through or under the Debtor
  except as expressly set forth in the Plan or in this Agreement. In no event shall the Claimant
  Trustee or the Claimant Trust Beneficiaries have any personal liability for such claims. If any
  liability shall be asserted against the Claimant Trust or the Claimant Trustee as the transferee of
  the Claimant Trust Assets on account of any claimed liability of, through or under the Debtor or
  Reorganized Debtor, the Claimant Trustee may use such part of the Claimant Trust Assets as
  may be necessary to contest any such claimed liability and to pay, compromise, settle or
  discharge same on terms reasonably satisfactory to the Claimant Trustee as a Claimant Trust
  Expense.

                              [Remainder of Page Intentionally Blank]




                                                  36
                                                                                      012862
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-2 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page38217
                                                                                    of
                                        of38
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 222 of 307 PageID 15795



          IN WITNESS HEREOF, the parties hereto have caused this Claimant Trust Agreement to
  be duly executed by their respective officers thereunto duly authorized on the day and year first
  written above.

                                              Highland Capital Management, L.P.



                                              By:
                                                      James P. Seery, Jr.
                                                      Chief Executive Officer and
                                                      Chief Restructuring Officer

                                              Claimant Trustee


                                              By:
                                                      James P. Seery, Jr., not individually but
                                              solely in his capacity as the Claimant Trustee




                                                 37
                                                                                      012863
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of218
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 223 of 307 PageID 15796



                                    EXHIBIT N




                                                                          012864
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of219
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 224 of 307 PageID 15797
                                                                              DRAFT


                                     CLAIMANT TRUST AGREEMENT

        This Claimant Trust Agreement, effective as of                     , 20202021 (as may be
amended, supplemented, or otherwise modified in accordance with the terms hereof, this
“Agreement”), by and among Highland Capital Management, L.P. (as debtor and
debtor-in-possession, the “Debtor”), as settlor, and James P. Seery, Jr., as trustee (the “Claimant
Trustee”), and [____] as Delaware trustee (the “Delaware Trustee,” and together with the Debtor
and the Claimant Trustee, the “Parties”) for the benefit of the Claimant Trust Beneficiaries
entitled to the Claimant Trust Assets.

                                                     RECITALS

       WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed with the
United States Bankruptcy Court for the District of Delaware, a voluntary petition for relief under
chapter 11 of the Bankruptcy Code, which case was subsequently transferred to the Bankruptcy
Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and captioned
In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the “Chapter 11 Case”);

       WHEREAS, on November 13,24, 2020, the Debtor filed the ThirdFifth Amended Plan of
Reorganization of Highland Capital Management, L.P. [Docket No. •1472] (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
the Bankruptcy Court on                 , 20202021, pursuant to the Findings of Fact and Order
Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”)];

         WHEREAS, this Agreement, including all exhibits hereto, is the “Claimant Trust
Agreement” described in the Plan and shall be executed on or before the Effective Date in order
to facilitate implementation of the Plan; and

        WHEREAS, pursuant to the Plan and Confirmation Order, the Claimant Trust Assets are
to be transferred to the Claimant Trust (each as defined herein) created and evidenced by this
Agreement so that (i) the Claimant Trust Assets can be held in a trust for the benefit of the
Claimant Trust Beneficiaries entitled thereto in accordance with Treasury Regulation Section
301.7701-4(d) for the objectives and purposes set forth herein and in the Plan; (ii) the Claimant
Trust Assets can be monetized; (iii) the Claimant Trust will transfer Estate Claims to the
Litigation Sub-Trust to be prosecuted, settled, abandoned, or resolved as may be determined by
the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement, for
the benefit of the Claimant Trust; (iv) proceeds of the Claimant Trust Assets, including Estate
Claims, may be distributed to the Claimant Trust Beneficiaries2 in accordance with the Plan; (v)
the Claimant Trustee can resolve Disputed Claims as set forth herein and in the Plan; and (vi)
administrative services relating to the activities of the Claimant Trust and relating to the
implementation of the Plan can be performed by the Claimant Trustee.

1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
2
      For the avoidance of doubt, and as set forth in the Plan, Holders of Class A Limited Partnership Interests and Class
    B/C Limited Partnership Interests will be Claimant Trust Beneficiaries only upon certification by the Claimant
    Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the extent applicable,
    post-petition interest in accordance with the terms and conditions set forth herein and in the Plan.




                                                                                                          012865
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of220
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 225 of 307 PageID 15798



                                   DECLARATION OF TRUST

          NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Debtor, the Claimant Trustee, and the Delaware Trustee have executed
  this Agreement for the benefit of the Claimant Trust Beneficiaries entitled to share in the
  Claimant Trust Assets and, at the direction of such Claimant Trust Beneficiaries as provided for
  in the Plan.

          TO HAVE AND TO HOLD unto the Claimant Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust Beneficiaries, and for the performance of and compliance with the terms hereof
  and of the Plan; provided, however, that upon termination of the Claimant Trust in accordance
  with Article IX hereof, this Claimant Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

         IT IS FURTHER COVENANTED AND DECLARED that the Claimant Trust Assets are
  to be strictly held and applied by the Claimant Trustee subject to the specific terms set forth
  below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following meanings:

               (a)    “Acis” means collectively, Acis Capital Management, L.P. and Acis
  Capital Management GP, LLP.

                 (b)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                  (c)     “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, with respect to a Member, or
  to the extent applicable, the Claimant Trustee, regular attendance at regularly scheduled meetings
  of the Oversight Board), which is not remedied within 30 days of notice; (ii) a Person’s
  commission of an act of fraud, theft, or embezzlement during the performance of his or her duties
  hereunder; (iii) a Person’s conviction of a felony (other than a felony that does not involve fraud,
  theft, embezzlement, or jail time) with all appeals having been exhausted or appeal periods
  lapsed; or (iv) a Person’s gross negligence, bad faith, willful misconduct, or knowing violation of
  law in the performance of his or her duties hereunder.

                 (d)     “Claimant Trust Agreement” means this Agreement.




   2
                                                                                       012866
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of221
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 226 of 307 PageID 15799



                (e)     “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” hereunder and as defined in the Plan, and any successor Claimant Trustee that may be
  appointed pursuant to the terms of this Agreement.

                (f)    “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section
  301.7701-4(d) pursuant to this Agreement.

                  (g)      “Claimant Trust Assets” means (i) other than the Reorganized Debtor
  Assets (which are expressly excluded from this definition), all other Assets of the Estate,
  including, but not limited to, all Causes of Action, Available Cash, any proceeds realized or
  received from such Assets, all rights of setoff, recoupment, and other defenses with respect,
  relating to, or arising from such Assets, (ii) any Assets transferred by the Reorganized Debtor to
  the Claimant Trust on or after the Effective Date, (iii) the limited partnership interests in the
  Reorganized Debtor, and (iv) the ownership interests in New GP LLC. For the avoidance of
  doubt, any Causes of Action that, for any reason, are not capable of being transferred to the
  Claimant Trust shall constitute Reorganized Debtor Assets.

                 (h)     “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, and, only upon certification by the
  Claimant Trustee that the Holders of such Claims have been paid indefeasibly in full plus, to the
  extent applicable, post-petition interest at the federal judgment rate in accordance with the terms
  and conditions set forth herein, Holders of Allowed Class B/C Limited Partnership Interests, and
  Holders of Allowed Class A Limited Partnership Interests.

                 (i)    “Claimant Trust Expense Cash Reserve” means $[•] million in Cash to be
  funded pursuant to the Plan into a bank account of the Claimant Trust on or before the Effective
  Date for the purpose of paying Claimant Trust Expenses in accordance herewith.

                 (j)        “Claimant Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Claimant Trust and/or the Claimant Trustee in administering and
  conducting the affairs of the Claimant Trust, and otherwise carrying out the terms of the
  Claimant Trust and the Plan on behalf of the Claimant Trust, including without any limitation,
  any taxes owed by the Claimant Trust, and the fees and expenses of the Claimant Trustee and
  professional persons retained by the Claimant Trust or Claimant Trustee in accordance with
  Article [3.13(b)] of this Agreement.

                (k)    “Committee Member” means a Member who is/was also a member of the
  Creditors’ Committee.

                 (l)    “Conflicted Member” has the meaning set forth in Section 4.6(c) hereof.

                (m)    “Contingent Trust Interests” means the contingent interests in the
  Claimant Trust to be distributed to Holders of Class A Limited Partnership Interests and Class
  B/C Limited Partnership Interests in accordance with the Plan.




   3
                                                                                      012867
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of222
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 227 of 307 PageID 15800



                (n)    “Creditors’ Committee” means the Official Committee of Unsecured
  Creditors appointed pursuant to section 1102 of the Bankruptcy Code in the Chapter 11 Case,
  comprised of Acis, Meta-e Discovery, the Redeemer Committee and UBS.

                (o)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (p)   “Delaware Trustee” has the meaning set forth in the introduction hereof.

                 (q)     “Disability” means as a result of the Claimant Trustee’s or a Member’s
  incapacity due to physical or mental illness as determined by an accredited physician or
  psychologist, as applicable, selected by the Claimant Trustee or the Member, as applicable, the
  Claimant Trustee or such Member has been substantially unable to perform his or her duties
  hereunder for three (3) consecutive months or for an aggregate of 180 days during any period of
  twelve (12) consecutive months.

                 (r)   “Disinterested Members” has the meaning set forth in Section 4.1 hereof.

                 (s)    “Disputed Claims Reserve” means the reserve account to be opened by the
  Claimant Trust on or after the Effective Date and funded in an initial amount determined by the
  Claimant Trustee [(in a manner consistent with the Plan and with the consent of a simple
  majority of the Oversight Board)] to be sufficient to pay Disputed Claims under the Plan.

                 (t)   [“Employees” means the employees of the Debtor set forth in the Plan
  Supplement.]

                 (u)    [“Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by employeesany such Senior Employee of the Debtor prior to the
  Effective Date).]

                (v)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (w)   “Equity Trust Interests” has the meaning given to it in Section 5.1(c)
  hereof.

                 (x)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                 (y)   “General Unsecured Claim Trust Interests” means interests in the
  Claimant Trust to be distributed to Holders of Allowed Class 8 General Unsecured Claims
  (including Disputed General Unsecured Claims that are subsequently Allowed) in accordance
  with the Plan.

               (z)    “GUC Beneficiaries” means the Claimant Trust Beneficiaries who hold
  General Unsecured Claim Trust Interests.




   4
                                                                                   012868
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of223
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 228 of 307 PageID 15801



                 (aa)   “GUC Payment Certification” has the meaning given to it in Section 5.1(c)
  hereof.

                 (bb) “HarbourVest” means, collectively, HarbourVest 2017 Global Fund, L.P.,
  HarbourVest 2017 Global AIF L.P., HarbourVest Dover Street IX Investment, L.P., HV
  International VIII Secondary L.P., HarbourVest Skew Base AIF L.P., and HarbourVest Partners,
  L.P.

                 (cc)   “Investment Advisers Act” means the Investment Advisers Act of 1940, as
  amended.

                 (dd)   “Investment Company Act” means the Investment Company Act of 1940,
  as amended.

                (ee) “Litigation Sub-Trust” means the sub-trust created pursuant to the
  Litigation Sub-Trust Agreement, which shall hold the Claimant Trust Assets that are Estate
  Claims and investigate, litigate, and/or settle the Estate Claims for the benefit of the Claimant
  Trust.

                  (ff)    “Litigation Sub-Trust Agreement” means the litigation sub-trust agreement
  to be entered into by and between the Claimant Trustee and Litigation Trustee establishing and
  setting forth the terms and conditions of the Litigation Sub-Trust and governing the rights and
  responsibilities of the Litigation Trustee.

                  (gg) “Litigation Trustee” means Marc S. Kirschner, and any successor
  Litigation Trustee that may be appointed pursuant to the terms of the Litigation Sub-Trust
  Agreement, who shall be responsible for investigating, litigating, and settling the Estate Claims
  for the benefit of the Claimant Trust in accordance with the terms and conditions set forth in the
  Litigation Sub-Trust Agreement.

                (hh) “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to the Plan; provided, however, that
  the Highland Select Equity Fund, L.P. (and its direct and indirect subsidiaries) will not be
  considered a Managed Fund for purposes hereof.

               (ii)  “Material Claims” means the Claims asserted by UBS, HarbourVest,
  Patrick Hagaman Daugherty, and Integrated Financial Associates, Inc., and the Employees.
  [TBD: Employee Claims]

                 (jj)   “Member” means a Person that is member of the Oversight Board.

                 (kk)   “New GP LLC” means the general partner of the Reorganized Debtor.

                 (ll)   “Oversight Board” means the board comprised of five (5) Members
  established pursuant to the Plan and Article III of this Agreement to oversee the Claimant
  Trustee’s performance of his duties and otherwise serve the functions set forth in this Agreement
  and those of the “Claimant Trust Oversight Committee” described in the Plan. Subject to the


   5
                                                                                      012869
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of224
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 229 of 307 PageID 15802



  terms of this Agreement, the initial Members of the Oversight Board shall be: (i) Eric Felton, as
  representative of the Redeemer Committee; (ii) Josh Terry, as representative of Acis; (iii)
  Elizabeth Kozlowski, as representative of UBS; (iv) Paul McVoy, as representative of Meta-e
  Discovery; and (v) David Pauker.

                 (mm) (ll) “Plan” has the meaning set forth in the Recitals hereof.

                 (nn) (mm) “Privileges” means all of the Debtor’s rights, title and interests in
  and to any privilege or immunity attaching to any documents or communications (whether
  written or oral) associated with any of the Causes of ActionEstate Claims or Employee Claims,
  including, but not limitedwithout limitation, to, attorney-client privilege and work-product
  privilege as defined in Rule 502(g) of the Federal Rules of Evidence[; provided, however, that
  “Privileges” shall not include the work-product privilege of any non-Employee attorney or
  attorneys that has not been previously shared with the Debtor or any of its employees and the
  work-product privilege shall remain with the non-Employee attorney or attorneys who created
  such work product] so long as it has not been previously shared with the Debtor or any of its
  employees, or otherwise waived.

                 (oo)    “PSZJ” means Pachulski Stang Ziehl & Jones LLP.

               (pp) (nn) “Redeemer Committee” means the Redeemer Committee of the
  Highland Crusader Fund.

                 (qq)    (oo) “Registrar” has the meaning given to it in Section 5.3(a) hereof.

                 (rr)   (pp) “Reorganized Debtor Assets” means any limited and general
  partnership interests held by the Debtor, the management of the Managed Funds and those
  Causes of Action (including, without limitation, claims for breach of fiduciary duty), that, for any
  reason, are not capable of being transferred to the Claimant Trust. For the avoidance of doubt,
  “Reorganized Debtor Assets” includes any partnership interests or shares of Managed Funds held
  by the Debtor but does not include the underlying portfolio assets held by the Managed Funds.

                 (ss)    (qq) “Securities Act” means the Securities Act of 1933, as amended.

               (tt)   (rr) “Subordinated Beneficiaries” means the Claimant Trust Beneficiaries
  who hold Subordinated Claim Trust Interests.

                (uu) (ss) “Subordinated Claim Trust Interests” means the subordinated interests
  in the Claimant Trust to be distributed to Holders of Allowed Class 9 Subordinated Claims in
  accordance with the Plan.

                 (vv)    (tt) “TIA” means the Trust Indenture Act of 1939, as amended.

                  (ww) (uu) “Trust Interests” means collectively the General Unsecured Claim
  Trust Interests, Subordinated Claim Trust Interests, and Equity Trust Interests.

                 (xx)    (vv) “Trust Register” has the meaning given to it in Section 5.3(b) hereof.



   6
                                                                                       012870
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of225
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 230 of 307 PageID 15803



                 (yy)    (ww) “Trustees” means collectively the Claimant Trustee and Delaware
  Trustee.

                 (zz)    (xx) “UBS” means collectively UBS Securities LLC and UBS AG London
  Branch.

                 (aaa)   “WilmerHale” Wilmer Cutler Pickering Hale & Dorr LLP.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.

                                     ARTICLE II.
                         ESTABLISHMENT OF THE CLAIMANT TRUST

         2.1     Creation of Name of Trust.

                (a)    The Claimant Trust is hereby created as a statutory trust under the
  Delaware Statutory Trust Act and shall be called the “Highland Claimant Trust.” The Claimant
  Trustee shall be empowered to conduct all business and hold all property constituting the
  Claimant Trust Assets in such name in accordance with the terms and conditions set forth herein.

                  (b)     The Trustees shall cause to be executed and filed in the office of the
  Secretary of State of the State of Delaware the Certificate of Trust and agree to execute, acting
  solely in their capacity as Trustees, such certificates as may from time to time be required under
  the Delaware Statutory Trust Act or any other Delaware law.

         2.2     Objectives.

                  (a)    The Claimant Trust is established for the purpose of satisfying Allowed
  General Unsecured Claims and Allowed Subordinated Claims (and only to the extent provided
  herein, Allowed Class A Limited Partnership Interests and Class B/C Limited Partnership
  Interests) under the Plan, by monetizing the Claimant Trust Assets transferred to it and making
  distributions to the Claimant Trust Beneficiaries. The Claimant Trust shall not continue or
  engage in any trade or business except to the extent reasonably necessary to monetize and
  distribute the Claimant Trust Assets consistent with this Agreement and the Plan and act as sole


   7
                                                                                      012871
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-3
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of226
                                                                                       39
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 231 of 307 PageID 15804



  member and manager of New GP LLC. The Claimant Trust shall provide a mechanism for (i)
  the monetization of the Claimant Trust Assets and (ii) the distribution of the proceeds thereof,
  net of all claims, expenses, charges, liabilities, and obligations of the Claimant Trust, to the
  Claimant Trust Beneficiaries in accordance with the Plan. In furtherance of this distribution
  objective, the Claimant Trust will, from time to time, prosecute and resolve objections to certain
  Claims and Interests as provided herein and in the Plan.

                 (b)     It is intended that the Claimant Trust be classified for federal income tax
  purposes as a “liquidating trust” within the meaning of section 301.7701-4(d) of the Treasury
  Regulations. In furtherance of this objective, the Claimant Trustee shall, in his business
  judgment, make continuing best efforts to (i) dispose of or monetize the Claimant Trust Assets
  and resolve Claims, (ii) make timely distributions, and (iii) not unduly prolong the duration of the
  Claimant Trust, in each case in accordance with this Agreement.

         2.3     Nature and Purposes of the Claimant Trust.

                   (a)     The Claimant Trust is organized and established as a trust for the purpose
  of monetizing the Claimant Trust Assets and making distributions to Claimant Trust
  Beneficiaries in a manner consistent with “liquidating trust” status under Treasury Regulation
  Section 301.7701-4(d). The Claimant Trust shall retain all rights to commence and pursue all
  Causes of Action of the Debtor other than (i) Estate Claims, which shall be assigned to and
  commenced and pursued by the Litigation Trustee pursuant to the terms of the Litigation
  Sub-Trust Agreement, and (ii) Causes of Action constituting Reorganized Debtor Assets, if any,
  which shall be commenced and pursued by the Reorganized Debtor at the direction of the
  Claimant Trust as sole member of New GP LLC pursuant to the terms of the Reorganized
  Limited Partnership Agreement. The Claimant Trust and Claimant Trustee shall have and retain,
  and, as applicable, assign and transfer to the Litigation Sub-Trust and Litigation Trustee, any and
  all rights, defenses, cross-claims and counter-claims held by the Debtor with respect to any Claim
  as of the Petition Date. On and after the date hereof, in accordance with and subject to the Plan,
  the Claimant Trustee shall have the authority to (i) compromise, settle or otherwise resolve, or
  withdraw any objections to Claims against the Debtor [(except for the Employee Claims, which
  shall, provided, however, the Claimant Trustee shall only have the authority to compromise or
  settle any Employee Claim with the unanimous consent of the Oversight Board and in the
  absence of unanimous consent, any such Employee Claim shall be transferred to the Litigation
  Sub-Trust and be litigated, comprised, settled, or otherwise resolved exclusively by the Litigation
  Trustee)] and to(ii) compromise, settle, or otherwise resolve any Disputed Claims without
  approval of the Bankruptcy Court, which authority may be shared with or transferred to the
  Litigation Trustee in accordance with the terms of the Litigation Sub-Trust Agreement. For the
  avoidance of doubt, the Claimant Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy
  Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Claims other than Estate Claims[, the Employee Claims,] and those Claims
  constituting Reorganized Debtor Assets.

                (b)     The Claimant Trust shall be administered by the Claimant Trustee, in
  accordance with this Agreement, for the following purposes:



   8
                                                                                       012872
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page10227
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 232 of 307 PageID 15805



                        (i)   to manage and monetize the Claimant Trust Assets in an
  expeditious but orderly manner with a view towards maximizing value within a reasonable time
  period;

                         (ii)    to litigate and settle Claims in Class 8 and Class 9 (other than the
  Employee Claims, which shall be litigated and/or settled by the Litigation Trustee if the
  Oversight Board does not unanimously approve of any proposed settlement of such Employee
  Claim by the Claimant Trustee) and any of the Causes of Action included in the Claimant Trust
  Assets (including any cross-claims and counter-claims); provided, however, that Estate Claims
  transferred to the Litigation Sub-Trust shall be litigated and settled by the Litigation Trustee
  pursuant to the terms of the Litigation Sub-Trust Agreement;

                       (iii) to distribute net proceeds of the Claimant Trust Assets to the
  Claimant Trust Beneficiaries;

                          (iv)   to distribute funds from the Disputed Claims Reserve to Holders of
  Trust Interests or to the Reorganized Debtor for distribution to Holders of Disputed in Claims in
  each case in accordance with the Plan from time to time as any such Holder’s Disputed Claim
  becomes an Allowed Claim under the Plan;

                         (v)    to distribute funds to the Litigation Sub-Trust at the direction the
  Oversight Board;

                          (vi)    to serve as the limited partner of, and to hold the limited
  partnership interests in, the Reorganized Debtor;

                       (vii) to serve as the sole member and manager of New GP LLC, the
  Reorganized Debtor’s general partner;

                        (viii) to oversee the management and monetization of the Reorganized
  Debtor Assets pursuant to the terms of the Reorganized Limited Partnership Agreement, in its
  capacity as the sole member and manager of New GP LLC pursuant to the terms of the New GP
  LLC Documents, all with a view toward maximizing value in a reasonable time in a manner
  consistent with the Reorganized Debtor’s fiduciary duties as investment adviser to the Managed
  Funds; and

                        (ix)   to perform any other functions and take any other actions provided
  for or permitted by this Agreement and the Plan, and in any other agreement executed by the
  Claimant Trustee.

         2.4     Transfer of Assets and Rights to the Claimant Trust; Litigation Sub-Trust.

                  (a)    On the Effective Date, pursuant to the Plan, the Debtor shall irrevocably
  transfer, assign, and deliver, and shall be deemed to have transferred, assigned, and delivered, all
  Claimant Trust Assets and related Privileges held by the Debtor to the Claimant Trust free and
  clear of all Claims, Interests, Liens, and other encumbrances, and liabilities, except as provided
  in the Plan and this Agreement. To the extent certain assets comprising the Claimant Trust
  Assets, because of their nature or because such assets will accrue or become transferable


  9
                                                                                       012873
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page11228
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 233 of 307 PageID 15806



  subsequent to the Effective Date, and cannot be transferred to, vested in, and assumed by the
  Claimant Trust on such date, such assets shall be considered Reorganized Debtor Assets, which
  may be subsequently transferred to the Claimant Trust by the Reorganized Debtor consistent with
  the terms of the Reorganized Limited Partnership Agreement after such date.

                  (b)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall irrevocably transfer, assign, and deliver, and shall be deemed to have transferred, assigned,
  and delivered, all Estate Claims and related Privileges held by the Claimant Trust to the
  Litigation Sub-Trust Trust free and clear of all Claims, Interests, Liens, and other encumbrances,
  and liabilities, except as provided in the Plan, this Agreement, and the Litigation Sub-Trust
  Agreement. Following the transfer of such Privileges, the Litigation Trustee shall have the
  power to waive the Privileges being so assigned and transferred.

                  (c)     On or before the Effective Date, and continuing thereafter, the Debtor or
  Reorganized Debtor, as applicable, shall provide (i) for the Claimant Trustee’s and Litigation
  Trustee’s reasonable access to all records and information in the Debtor’s and Reorganized
  Debtor’s possession that relate to the Claimant Trust Assets and Estate Claims, custody or
  control, (ii) that all Privileges related to the Claimant Trust Assets shall transfer to and vest
  exclusively in the Claimant Trust (except for those Privileges that will be transferred and
  assigned to the Litigation Sub-Trust in respect of the Estate Claims), and (iii) subject to Section
  3.12(c), the Debtor and Reorganized Debtor shall preserve all records and documents (including
  all electronic records or documents), including, but not limited to, the Debtor’s file server, email
  server, email archiving system, master journal, SharePoint, Oracle E-Business Suite, Advent
  Geneva, Siepe database, Bloomberg chat data, and any backups of the foregoing, until such time
  as the Claimant Trustee, [with the consent of the Oversight Board and, if pertaining to any of the
  Estate Claims, the Litigation Trustee,] directs the Reorganized Debtor, as sole member of its
  general partner, that such records are no longer required to be preserved. For the purposes of
  transfer of documents, the Claimant Trust or Litigation Sub-Trust, as applicable, is an assignee
  and successor to the Debtor in respect of the Claimant Trust Assets and Estate Claims,
  respectively, and shall be treated as such in any review of confidentiality restrictions in requested
  documents.

                  (d)     Until the Claimant Trust terminates pursuant to the terms hereof, legal title
  to the Claimant Trust Assets (other than Estate Claims) and all property contained therein shall
  be vested at all times in the Claimant Trust as a separate legal entity, except where applicable law
  in any jurisdiction requires title to any part of the Claimant Trust Assets to be vested in the
  Claimant Trustee, in which case title shall be deemed to be vested in the Claimant Trustee, solely
  in his capacity as Claimant Trustee. For purposes of such jurisdictions, the term Claimant Trust,
  as used herein, shall be read to mean the Claimant Trustee.

         2.5    Principal Office. The principal office of the Claimant Trust shall be maintained
  by the Claimant Trustee at the following address:[                            ].

         2.6     Acceptance. The Claimant Trustee accepts the Claimant Trust imposed by this
  Agreement and agrees to observe and perform that Claimant Trust, on and subject to the terms
  and conditions set forth herein and in the Plan.



  10
                                                                                        012874
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page12229
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 234 of 307 PageID 15807



          2.7    Further Assurances. The Debtor, Reorganized Debtor, and any successors thereof
  will, upon reasonable request of the Claimant Trustee, execute, acknowledge and deliver such
  further instruments and do such further acts as may be necessary or proper to transfer to the
  Claimant Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in
  the Plan in the form and manner provided for hereby and in the Plan and to vest in the Claimant
  Trustee the powers, instruments or funds in trust hereunder.

         2.8     Incidents of Ownership. The Claimant Trust Beneficiaries shall be the sole
  beneficiaries of the Claimant Trust and the Claimant Trustee shall retain only such incidents of
  ownership as are necessary to undertake the actions and transactions authorized herein.

                                           ARTICLE III.
                                          THE TRUSTEES

          3.1     Role. In furtherance of and consistent with the purpose of the Claimant Trust, the
  Plan, and this Agreement, the Claimant Trustee, subject to the terms and conditions contained
  herein, in the Plan, and in the Confirmation Order, shall serve as Claimant Trustee with respect
  to the Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries and maintain,
  manage, and take action on behalf of the Claimant Trust.

         3.2     Authority.

                 (a)    In connection with the administration of the Claimant Trust, in addition to
  any and all of the powers enumerated elsewhere herein, the Claimant Trustee shall, in an
  expeditious but orderly manner, monetize the Claimant Trust Assets, make timely distributions
  and not unduly prolong the duration of the Claimant Trust. The Claimant Trustee shall have the
  power and authority and is authorized to perform any and all acts necessary and desirable to
  accomplish the purposes of this Agreement and the provisions of the Plan and the Confirmation
  Order relating to the Claimant Trust, within the bounds of this Agreement, the Plan, the
  Confirmation Order, and applicable law. The Claimant Trustee will monetize the Claimant Trust
  Assets with a view toward maximizing value in a reasonable time.

                  (b)    The Claimant Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Claims and Causes of Action that are part
  of the Claimant Trust Assets, other than the [Employee Claims and] Estate Claims transferred to
  the Litigation Sub-Trust, if any, as the Claimant Trustee determines is in the best interests of the
  Claimant Trust; provided, however, that if the Claimant Trustee proposes a settlement of an
  Employee Claim and does not obtain unanimous consent of the Oversight Board of such
  settlement, such Employee Claim shall be transferred to the Litigation Sub-Trust for the
  Litigation Trustee to litigate. To the extent that any action has been taken to prosecute, defend,
  compromise, adjust, arbitrate, abandon, or otherwise deal with and settle any such Claims and
  Causes of Action prior to the Effective Date, on the Effective Date the Claimant Trustee shall be
  substituted for the Debtor in connection therewith in accordance with Rule 25 of the Federal
  Rules of Civil Procedure, made applicable by Rule 7025 of the Federal Rules of Bankruptcy
  Procedure, and the caption with respect to such pending action shall be changed to the following



  11
                                                                                       012875
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page13230
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 235 of 307 PageID 15808



  “[Claimant Trustee], not individually but solely as Claimant Trustee for the Claimant Trust, et al.
  v. [Defendant]”.

                (c)    Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Claimant Trustee shall have the power and authority to:

                           (i)   solely as required by Section 2.4(c), hold legal title to any and all
  rights of the Claimant Trust and Beneficiaries in or arising from the Claimant Trust Assets,
  including collecting and receiving any and all money and other property belonging to the
  Claimant Trust and the right to vote or exercise any other right with respect to any claim or
  interest relating to the Claimant Trust Assets in any case under the Bankruptcy Code and receive
  any distribution with respect thereto;

                       (ii)    open accounts for the Claimant Trust and make distributions of
  Claimant Trust Assets in accordance herewith;

                        (iii) as set forth in Section 3.11, exercise and perform the rights,
  powers, and duties held by the Debtor with respect to the Claimant Trust Assets (other than
  Estate Claims), including the authority under section 1123(b)(3) of the Bankruptcy Code, and
  shall be deemed to be acting as a representative of the Debtor’s Estate with respect to the
  Claimant Trust Assets, including with respect to the sale, transfer, or other disposition of the
  Claimant Trust Assets;

                       (iv)   settle or resolve any Claims in Class 8 and Class 9 other than the
  Material Claims and any Equity Interests;

                         (v)     sell or otherwise monetize any publicly-traded asset for which
  there is a marketplace and any other assets (other than the Other Assets (as defined below))
  valued less than or equal to $[3,000,000] (over a thirty-day period);

                        (vi)   upon the direction of the Oversight Board, fund the Litigation
  Sub-Trust on the Effective Date and as necessary thereafter;

                        (vii) exercise and perform the rights, powers, and duties arising from the
  Claimant Trust’s role as sole member of New GP LLC, and the role of New GP LLC, as general
  partner of the Reorganized Debtor, including the management of the Managed Funds;

                       (viii) protect and enforce the rights to the Claimant Trust Assets by any
  method deemed appropriate, including by judicial proceedings or pursuant to any applicable
  bankruptcy, insolvency, moratorium or similar law and general principles of equity;

                         (ix)   obtain reasonable insurance coverage with respect to any liabilities
  and obligations of the Trustees, Litigation Trustee, and the Members of the Oversight Board
  solely in their capacities as such, in the form of fiduciary liability insurance, a directors and
  officers policy, an errors and omissions policy, or otherwise. The cost of any such insurance
  shall be a Claimant Trust Expense and paid by the Claimant Trustee from the Claimant Trust
  Assets;



  12
                                                                                       012876
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page14231
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 236 of 307 PageID 15809



                           (x)    without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Claimant Trustee deems necessary to aid him
  in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
  and other professionals shall be retained pursuant to whatever fee arrangement the Claimant
  Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
  incurred by such professionals engaged by the Claimant Trustee shall be Claimant Trust
  Expenses and paid by the Claimant Trustee from the Claimant Trust Assets;

                         (xi)   retain and approve compensation arrangements of an independent
  public accounting firm to perform such reviews and/or audits of the financial books and records
  of the Claimant Trust as may be required by this Agreement, the Plan, the Confirmation Order,
  and applicable laws and as may be reasonably and appropriate in Claimant Trustee’s discretion.
  Subject to the foregoing, the Claimant Trustee may commit the Claimant Trust to, and shall pay,
  such independent public accounting firm reasonable compensation for services rendered and
  reasonable and documented out-of-pocket expenses incurred, and all such compensation and
  reimbursement shall be paid by the Claimant Trustee from Claimant Trust Assets;

                         (xii) prepare and file (A) tax returns for the Claimant Trust treating the
  Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a), (B) an
  election pursuant to Treasury Regulation 1.468B-9(c) to treat the Disputed Claims Reserve as a
  disputed ownership fund, in which case the Claimant Trustee will file federal income tax returns
  and pay taxes for the Disputed Claim Reserve as a separate taxable entity, or (C) any periodic or
  current reports that may be required under applicable law;

                         (xiii) prepare and send annually to the Beneficiaries, in accordance with
  the tax laws, a separate statement stating a Beneficiary’s interest in the Claimant Trust and its
  share of the Claimant Trust’s income, gain, loss, deduction or credit, and to instruct all such
  Beneficiaries to report such items on their federal tax returns;

                         (xiv) to the extent applicable, assert, enforce, release, or waive any
  attorney-client communication, attorney work product or other Privilege or defense on behalf of
  the Claimant Trust (including as to any Privilege that the Debtor held prior to the Effective Date),
  including to provide any information to insurance carriers that the Claimant Trustee deems
  necessary to utilize applicable insurance coverage for any Claim or Claims;

                        (xv) subject to Section 3.4, invest the proceeds of the Claimant Trust
  Assets and all income earned by the Claimant Trust, pending any distributions in short-term
  certificates of deposit, in banks or other savings institutions, or other temporary, liquid
  investments, such as Treasury bills;

                        (xvi) request any appropriate tax determination with respect to the
  Claimant Trust, including a determination pursuant to section 505 of the Bankruptcy Code;




  13
                                                                                       012877
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page15232
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 237 of 307 PageID 15810



                       (xvii) take or refrain from taking any and all actions the Claimant Trustee
  reasonably deems necessary for the continuation, protection, and maximization of the value of
  the Claimant Trust Assets consistent with purposes hereof;

                         (xviii) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Claimant Trust and the activities contemplated herein and in the
  Confirmation Order and the Plan, and take all actions necessary to comply with the Confirmation
  Order, the Plan, and this Agreement and the obligations thereunder and hereunder;

                      (xix) exercise such other powers and authority as may be vested in or
  assumed by the Claimant Trustee by any Final Order;

                        (xx) evaluate and determine strategy with respect to the Claimant Trust
  Assets, and hold, pursue, prosecute, adjust, arbitrate, compromise, release, settle or abandon the
  Claimant Trust Assets on behalf of the Claimant Trust; and

                         (xxi) with respect to the Claimant Trust Beneficiaries, perform all duties
  and functions of the Distribution Agent as set forth in the Plan, including distributing Cash from
  the Disputed Claims Reserve, solely on account of Disputed Class 1 through Class 7 Claims that
  were Disputed as of the Effective Date, but become Allowed, to the Reorganization Debtor such
  that the Reorganized Debtor can satisfy its duties and functions as Distribution Agent with
  respect to Claims in Class 1 through Class 7 (the foregoing subparagraphs (i)-(xviixxi) being
  collectively, the “Authorized Acts”).

                (d)     The Claimant Trustee and the Oversight Committee will enter into an
  agreement as soon as practicable after the Effective Date concerning the Claimant Trustee’s
  authority with respect to certain other assets, including certain portfolio company assets (the
  “Other Assets”).

                 (e)     The Claimant Trustee has the power and authority to act as trustee of the
  Claimant Trust and perform the Authorized Acts through the date such Claimant Trustee resigns,
  is removed, or is otherwise unable to serve for any reason.

         3.3     Limitation of Authority.

                 (a)    Notwithstanding anything herein to the contrary, the Claimant Trust and
  the Claimant Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any
  actions inconsistent with the management of the Claimant Trust Assets as are required or
  contemplated by applicable law, the Confirmation Order, the Plan, and this Agreement, (iii) take
  any action in contravention of the Confirmation Order, the Plan, or this Agreement, or (iv) cause
  New GP LLC to cause the Reorganized Debtor to take any action in contravention of the Plan,
  Plan Documents or the Confirmation Order.

                  (b)     Notwithstanding anything herein to the contrary, and in no way limiting
  the terms of the Plan, the Claimant Trustee must receive the consent by vote of a simple majority
  of the Oversight Board pursuant to the notice and quorum requirements set forth in Section 4.5
  herein, in order to:



  14
                                                                                      012878
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page16233
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 238 of 307 PageID 15811



                        (i)     terminate or extend the term of the Claimant Trust;

                        (ii)    prosecute, litigate, settle or otherwise resolve any of the Material
  Claims;

                         (iii) except otherwise set forth herein, sell or otherwise monetize any
  assets that are not Other Assets, including Reorganized Debtor Assets (other than with respect to
  the Managed Funds), that are valued greater than $[3,000,000] (over a thirty-day period);

                          (iv) except for cash distributions made in accordance with the terms of
  this Agreement, make any cash distributions to Claimant Trust Beneficiaries in accordance with
  Article IV of the Plan;

                        (v)    except for any distributions made in accordance with the terms of
  this Agreement, make any distributions from the Disputed Claims Reserve to Holders of
  Disputed Claims after such time that such Holder’s Claim becomes an Allowed Claim under the
  Plan;

                        (vi)   reserve or retain any cash or cash equivalents in an amount
  reasonably necessary to meet claims and contingent liabilities, (including Disputed Claims and
  any indemnification obligations that may arise under Section 8.2 of this Agreement), to maintain
  the value of the Claimant Trust Assets, or to fund ongoing operations and administration of the
  Litigation Sub-Trust;

                        (vii)   borrow as may be necessary to fund activities of the Claimant
  Trust;

                     (viii) determine whether the conditions under Section 5.1(c) of this
  Agreement have been satisfied such that a certification should be filed with the Bankruptcy
  Court;

                      (ix)   invest the Claimant Trust Assets, proceeds thereof, or any income
  earned by the Claimant Trust (for the avoidance of doubt, this shall not apply to investment
  decisions made by the Reorganized Debtor or its subsidiaries solely with respect to Managed
  Funds);

                        (x)     change the compensation of the Claimant Trustee;

                          (xi)   subject to ARTICLE X, make structural changes to the Claimant
  Trust or take other actions to minimize any tax on the Claimant Trust Assets; and

                        (xii) retain counsel, experts, advisors, or any other professionals.
  [TBD]; provided, however, the Claimant Trustee shall not be required to obtain the consent of
  the Oversight Board for the retention of (i) PSZJ, WilmerHale, or Development Specialists, Inc.
  and (ii) any other professional whose expected fees and expenses are estimated at less than or
  equal to $200,000.

                (c)     [Reserved.]


  15
                                                                                      012879
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page17234
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 239 of 307 PageID 15812



          3.4    Investment of Cash. The right and power of the Claimant Trustee to invest the
  Claimant Trust Assets, the proceeds thereof, or any income earned by the Claimant Trust, with
  majority approval of the Oversight Board, shall be limited to the right and power to invest in
  such Claimant Trust Assets only in Cash and U.S. Government securities as defined in section
  29(a)(16) of the Investment Company Act; provided, however that (a) the scope of any such
  permissible investments shall be further limited to include only those investments that a
  “liquidating trust” within the meaning of Treasury Regulation Section 301.7701-4(d), may be
  permitted to hold, pursuant to the Treasury Regulations, or any modification in the Internal
  Revenue Service (“IRS”) guidelines, whether set forth in IRS rulings, other IRS pronouncements,
  or otherwise, (b) the Claimant Trustee may retain any Claimant Trust Assets received that are not
  Cash only for so long as may be required for the prompt and orderly monetization or other
  disposition of such assets, and (c) the Claimant Trustee may expend the assets of the Claimant
  Trust (i) as reasonably necessary to meet contingent liabilities (including indemnification and
  similar obligations) and maintain the value of the assets of the Claimant Trust during the
  pendency of this Claimant Trust, (ii) to pay Claimant Trust Expenses (including, but not limited
  to, any taxes imposed on the Claimant Trust and reasonable attorneys’ fees and expenses in
  connection with litigation), and (iii) to satisfy other liabilities incurred or assumed by the
  Claimant Trust (or to which the assets are otherwise subject) in accordance with the Plan or this
  Agreement).

         3.5    Binding Nature of Actions. All actions taken and determinations made by the
  Claimant Trustee in accordance with the provisions of this Agreement shall be final and binding
  upon any and all Beneficiaries.

         3.6     Term of Service. The Claimant Trustee shall serve as the Claimant Trustee for
  the duration of the Claimant Trust, subject to death, resignation or removal.

          3.7     Resignation. The Claimant Trustee may resign as Claimant Trustee of the
  Claimant Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight
  Board at least thirty (30) days before the proposed effective date of resignation. The Claimant
  Trustee shall continue to serve as Claimant Trustee after delivery of the Claimant Trustee’s
  resignation until the proposed effective date of such resignation, unless the Claimant Trustee and
  a simple majority of the Oversight Board consent to an earlier effective date, which earlier
  effective date shall be no earlier than the date of appointment of a successor Claimant Trustee in
  accordance with Section 3.9 hereof becomes effective.

         3.8     Removal.

                (a)     The Claimant Trustee may be removed by a simple majority vote of the
  Oversight Board for Cause for Cause immediately upon notice thereof, or without Cause upon 60
  days’ prior written notice. Upon the removal of the Claimant Trustee pursuant hereto, the
  Claimant Trustee will resign, or be deemed to have resigned, from any role or position he or she
  may have at New GP LLC or the Reorganized Debtor effective upon the expiration of the
  foregoing 60 day period unless the Claimant Trustee and a simple majority of the Oversight
  Board agree otherwise.




  16
                                                                                     012880
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page18235
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 240 of 307 PageID 15813



                 (b)    To the extent there is any dispute regarding the removal of a Claimant
  Trustee (including any dispute relating to any compensation or expense reimbursement due under
  this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate such
  dispute. Notwithstanding the foregoing, the Claimant Trustee will continue to serve as the
  Claimant Trustee after his removal until the earlier of (i) the time when a successor Claimant
  Trustee will become effective in accordance with Section 3.9 of this Agreement or (ii) such date
  as the Bankruptcy Court otherwise orders.

         3.9     Appointment of Successor.

                 (a)     Appointment of Successor. In the event of a vacancy by reason of the
  death or Disability (in the case of a Claimant Trustee that is a natural person), dissolution (in the
  case of a Claimant Trustee that is not a natural person), or removal of the Claimant Trustee, or
  prospective vacancy by reason of resignation, a successor Claimant Trustee shall be selected by a
  simple majority vote of the Oversight Board. If Members of the Oversight Board are unable to
  secure a majority vote, the Bankruptcy Court will determine the successor Claimant Trustee on
  motion of the Members. If a final decree has been entered closing the Chapter 11 Case, the
  Claimant Trustee may seek to reopen the Chapter 11 Case for the limited purpose of determining
  the successor Claimant Trustee, and the costs for such motion and costs related to re-opening the
  Chapter 11 Case shall be paid by the Claimant Trust. The successor Claimant Trustee shall be
  appointed as soon as practicable, but in any event no later than sixty (60) days after the
  occurrence of the vacancy or, in the case of resignation, on the effective date of the resignation of
  the then acting Claimant Trustee.

                  (b)    Vesting or Rights in Successor Claimant Trustee. Every successor
  Claimant Trustee appointed hereunder shall execute, acknowledge, and deliver to the Claimant
  Trust, the exiting Claimant Trustee, the Oversight Board, and file with the Bankruptcy Court, an
  instrument accepting such appointment subject to the terms and provisions hereof. The successor
  Claimant Trustee, without any further act, deed, or conveyance shall become vested with all the
  rights, powers, trusts and duties of the exiting Claimant Trustee, except that the successor
  Claimant Trustee shall not be liable for the acts or omissions of the retiring Claimant Trustee. In
  no event shall the retiring Claimant Trustee be liable for the acts or omissions of the successor
  Claimant Trustee.

                  (c)    Interim Claimant Trustee. During any period in which there is a vacancy
  in the position of Claimant Trustee, the Oversight Board shall appoint one of its Members to
  serve as the interim Claimant Trustee (the “Interim Trustee”) until a successor Claimant Trustee
  is appointed pursuant to Section 3.9(a). The Interim Trustee shall be subject to all the terms and
  conditions applicable to a Claimant Trustee hereunder. Such Interim Trustee shall not be limited
  in any manner from exercising any rights or powers as a Member of the Oversight Board merely
  by such Person’s appointment as Interim Trustee.

         3.10 Continuance of Claimant Trust. The death, resignation, or removal of the
  Claimant Trustee shall not operate to terminate the Claimant Trust created by this Agreement or
  to revoke any existing agency (other than any agency of the Claimant Trustee as the Claimant
  Trustee) created pursuant to the terms of this Agreement or invalidate any action taken by the
  Claimant Trustee. In the event of the resignation or removal of the Claimant Trustee, the


  17
                                                                                        012881
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page19236
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 241 of 307 PageID 15814



  Claimant Trustee shall promptly (i) execute and deliver, by the effective date of resignation or
  removal, such documents, instruments, records, and other writings as may be reasonably
  requested by his successor to effect termination of the exiting Claimant Trustee’s capacity under
  this Agreement and the conveyance of the Claimant Trust Assets then held by the exiting
  Claimant Trustee to the successor Claimant Trustee; (ii) deliver to the successor Claimant
  Trustee all non-privileged documents, instruments, records, and other writings relating to the
  Claimant Trust as may be in the possession or under the control of the exiting Claimant Trustee,
  provided, the exiting Claimant Trustee shall have the right to make and retain copies of such
  documents, instruments, records and other writings delivered to the successor Claimant Trustee
  and the cost of making such copies shall be a Claimant Trust Expense to be paid by the Claimant
  Trust; and (iii) otherwise assist and cooperate in effecting the assumption of the exiting Claimant
  Trustee’s obligations and functions by his successor, provided the fees and expenses of such
  assistance and cooperation shall be paid to the exiting Claimant Trustee by the Claimant Trust.
  The exiting Claimant Trustee shall irrevocably appoint the successor Claimant Trustee as his
  attorney-in-fact and agent with full power of substitution for it and its name, place and stead to
  do any and all acts that such exiting Claimant Trustee is obligated to perform under this Section
  3.10.

          3.11 Claimant Trustee as “Estate Representative”. The Claimant Trustee will be the
  exclusive trustee of the Claimant Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C.
  § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Claimant
  Trust Assets, with all rights and powers attendant thereto, in addition to all rights and powers
  granted in the Plan and in this Agreement; provided that all rights and powers as representative
  of the Estate pursuant to section 1123(b)(3)(B) shall be transferred to the Litigation Trustee in
  respect of the Estate Claims[ and the Employee Claims]. The Claimant Trustee will be the
  successor-in-interest to the Debtor with respect to any action pertaining to the Claimant Trust
  Assets, which was or could have been commenced by the Debtor prior to the Effective Date,
  except as otherwise provided in the Plan or Confirmation Order. All actions, claims, rights or
  interest constituting Claimant Trust Assets are preserved and retained and may be enforced, or
  assignable to the Litigation Sub-Trust, by the Claimant Trustee as an Estate Representative.

         3.12    Books and Records.

                 (a)    The Claimant Trustee shall maintain in respect of the Claimant Trust and
  the Claimant Trust Beneficiaries books and records reflecting Claimant Trust Assets in its
  possession and the income of the Claimant Trust and payment of expenses, liabilities, and claims
  against or assumed by the Claimant Trust in such detail and for such period of time as may be
  necessary to enable it to make full and proper accounting in respect thereof. Such books and
  records shall be maintained as reasonably necessary to facilitate compliance with the tax
  reporting requirements of the Claimant Trust and the requirements of Article [VII] herein.
  Except as otherwise provided herein, nothing in this Agreement requires the Claimant Trustee to
  file any accounting or seek approval of any court with respect to the administration of the
  Claimant Trust, or as a condition for managing any payment or distribution out of the Claimant
  Trust Assets.




  18
                                                                                      012882
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page20237
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 242 of 307 PageID 15815



                  (b)    The Claimant Trustee shall provide [quarterly] reporting to the Oversight
  Board [and Claimant Trust Beneficiaries] of (i) the status of the Claimant Trust Assets, (ii) the
  balance of Cash held by the Claimant Trust (including in each of the Claimant Trust Expense
  Reserve and Disputed Claim Reserve), (iii) the determination and any re-determination, as
  applicable, of the total amount allocated to the Disputed Claim Reserve, (iv) the status of
  Disputed Claims and any resolutions thereof, (v) the status of any litigation, including the pursuit
  of the Causes of Action, (vi) the Reorganized Debtor’s performance, and (vii) operating
  expenses; provided, however, that the Claimant Trustee may, with respect to any Member of the
  Oversight Board or Claimant Trust Beneficiary, redact any portion of such reports that relate to
  such Entity’s Claim or Equity Interest, as applicable and any reporting provided to Claimant
  Trust Beneficiaries may be subject to such Claimant Trust Beneficiary’s agreement to maintain
  confidentiality with respect to any non-public information.

                  (c)     The Claimant Trustee may dispose some or all of the books and records
  maintained by the Claimant Trustee at the later of (i) such time as the Claimant Trustee
  determines, with the [unanimous consent] of the Oversight Board, that the continued possession
  or maintenance of such books and records is no longer necessary for the benefit of the Claimant
  Trust, or (ii) upon the termination and winding up of the Claimant Trust under Article IX of this
  Agreement; provided, however, the Claimant Trustee shall not dispose of any books and records
  related to the Estate Claims or Employee Claims without the consent of the Litigation Trustee.
  Notwithstanding the foregoing, the Claimant Trustee shall cause the Reorganized Debtor and its
  subsidiaries to retain such books and records, and for such periods, as are required to be retained
  pursuant to Section 204-2 of the Investment Advisers Act or any other applicable laws, rules, or
  regulations.

         3.13    Compensation and Reimbursement; Engagement of Professionals.

                 (a)     Compensation and Expenses.

                         (i)    Compensation. [As compensation for any services rendered by the
  Claimant Trustee in connection with this Agreement, the Claimant Trustee shall receive
  compensation, including any severance, as agreed to by the Claimant Trustee and the Committee,
  if agreed upon prior to the Effective Date, or the Oversight Board if agreed upon on or after the
  Effective Date.]

                        (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
  of the Claimant Trustee in the performance of his or her duties hereunder, shall be reimbursed as
  Claimant Trust Expenses paid by the Claimant Trust.

                 (b)     Professionals.

                        (i)     Engagement of Professionals. The Claimant Trustee shall engage
  professionals from time to time in conjunction with the services provided hereunder. The
  Claimant Trustee’s engagement of such professionals shall be approved by a majority of the
  Oversight Board as set forth in Section 3.3(b) hereof.




  19
                                                                                       012883
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page21238
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 243 of 307 PageID 15816



                        (ii)    Fees and Expenses of Professionals. The Claimant Trustee shall
  pay the reasonable fees and expenses of any retained professionals as Claimant Trust Expenses.

          3.14 Reliance by Claimant Trustee. Except as otherwise provided herein, the Claimant
  Trustee may rely, and shall be fully protected in acting or refraining from acting, on any
  resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order or
  other instrument or document that the Claimant Trustee has no reason to believe to be other than
  genuine and to have been signed or presented by the proper party or parties or, in the case of
  facsimiles, to have been sent by the proper party or parties, and the Claimant Trustee may
  conclusively rely as to the truth of the statements and correctness of the opinions or direction
  expressed therein. The Claimant Trustee may consult with counsel and other professionals, and
  any advice of such counsel or other professionals shall constitute full and complete authorization
  and protection in respect of any action taken or not taken by the Claimant Trustee in accordance
  therewith. The Claimant Trustee shall have the right at any time to seek instructions from the
  Bankruptcy Court, or any other court of competent jurisdiction concerning the Claimant Trust
  Assets, this Agreement, the Plan, or any other document executed in connection therewith, and
  any such instructions given shall be full and complete authorization in respect of any action taken
  or not taken by the Claimant Trustee in accordance therewith. The Claimant Trust shall have the
  right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

         3.15 Commingling of Claimant Trust Assets. The Claimant Trustee shall not
  commingle any of the Claimant Trust Assets with his or her own property or the property of any
  other Person.

          3.16 Delaware Trustee. The Delaware Trustee shall have the power and authority, and
  is hereby authorized and empowered, to (i) accept legal process served on the Claimant Trust in
  the State of Delaware; and (ii) execute any certificates that are required to be executed under the
  Statutory Trust Act and file such certificates in the office of the Secretary of State of the State of
  Delaware, and take such action or refrain from taking such action under this Agreement as may
  be directed in a writing delivered to the Delaware Trustee by the Claimant Trustee; provided,
  however, that the Delaware Trustee shall not be required to take or to refrain from taking any
  such action if the Delaware Trustee shall believe, or shall have been advised by counsel, that
  such performance is likely to involve the Delaware Trustee in personal liability or to result in
  personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement or of any
  document contemplated hereby to which the Claimant Trust or the Delaware Trustee is or
  becomes a party or is otherwise contrary to law. The Parties agree not to instruct the Delaware
  Trustee to take any action or to refrain from taking any action that is contrary to the terms of this
  Agreement or of any document contemplated hereby to which the Claimant Trust or the
  Delaware Trustee is or becomes party or that is otherwise contrary to law. Other than as
  expressly provided for in this Agreement, the Delaware Trustee shall have no duty or power to
  take any action for or on behalf of the Claimant Trust.

                                         ARTICLE IV.
                                    THE OVERSIGHT BOARD

       4.1    Oversight Board Members. The Oversight Board will be comprised of five (5)
  Members appointed to serve as the board of managers of the Claimant Trust, at least two (2) of


  20
                                                                                         012884
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page22239
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 244 of 307 PageID 15817



  which shall be disinterested Members selected by the Creditors’ Committee (such disinterested
  members, the “Disinterested Members”). The initial Members of the Oversight Board will be
  representatives of Acis, the Redeemer Committee, Meta-e Discovery, UBS, and David Pauker.
  David Pauker and Paul McVoy, the representative of Meta-e Discovery, shall serve as the initial
  Disinterested Board Members; provided, however, that if the Plan is confirmed with the
  Convenience Class or any other convenience class supported by the Creditors’ Committee,
  Meta-E Discovery and its representative will resign on the Effective Date or as soon as
  practicable thereafter and be replaced in accordance with Section 4.10 hereof..

         4.2     Authority and Responsibilities.

                  (a)   The Oversight Board shall, as and when requested by either of the
  Claimant Trustee and Litigation Trustee, or when the Members otherwise deem it to be
  appropriate or as is otherwise required under the Plan, the Confirmation Order, or this
  Agreement, consult with and advise the Claimant Trustee and Litigation Trustee as to the
  administration and management of the Claimant Trust and the Litigation Sub-Trust, as
  applicable, in accordance with the Plan, the Confirmation Order, this Agreement, and Litigation
  Sub-Trust Agreement (as applicable) and shall have the other responsibilities and powers as set
  forth herein. As set forth in the Plan, the Confirmation Order, and herein, the Oversight Board
  shall have the authority and responsibility to oversee, review, and govern the activities of the
  Claimant Trust, including the Litigation Sub-Trust, and the performance of the Claimant Trustee
  and Litigation Trustee, and shall have the authority to remove the Claimant Trustee in
  accordance with Section 3.7 hereof or the Litigation Trustee in accordance with the terms of the
  Litigation Sub-Trust Agreement; provided, however, that the Oversight Board may not direct
  either Claimant Trustee and Litigation Trustee to act inconsistently with their respective duties
  under this Agreement (including without limitation as set in Section 4.2(e) below), the Litigation
  Sub-Trust Agreement, the Plan, the Confirmation Order, or applicable law.

                (b)     The Oversight Board shall also (i) monitor and oversee the administration
  of the Claimant Trust and the Claimant Trustee’s performance of his or her responsibilities under
  this Agreement, (ii) as more fully set forth in the Litigation Sub-Trust Agreement, approve
  funding to the Litigation Sub-Trust, monitor and oversee the administration of the Litigation
  Sub-Trust and the Litigation Trustee’s performance of his responsibilities under the Litigation
  Sub-Trust Agreement, and (iii) perform such other tasks as are set forth herein, in the Litigation
  Sub-Trust Agreement, and in the Plan.

                 (c)   The Claimant Trustee shall consult with and provide information to the
  Oversight Board in accordance with and pursuant to the terms of the Plan, the Confirmation
  Order, and this Agreement to enable the Oversight Board to meet its obligations hereunder.

                 (d)    Notwithstanding any provision of this Agreement to the contrary, the
  Claimant Trustee shall not be required to (i) obtain the approval of any action by the Oversight
  Board to the extent that the Claimant Trustee, in good faith, reasonably determines, based on the
  advice of legal counsel, that such action is required to be taken by applicable law, the Plan, the
  Confirmation Order, or this Agreement or (ii) follow the directions of the Oversight Board to
  take any action the extent that the Claimant Trustee, in good faith, reasonably determines, based



  21
                                                                                      012885
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page23240
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 245 of 307 PageID 15818



  on the advice of legal counsel, that such action is prohibited by applicable law the Plan, the
  Confirmation Order, or this Agreement.

                  (e)      Notwithstanding provision of this Agreement to the contrary, with respect
  to the activities of the Reorganized Debtor in its capacity as an investment adviser (and
  subsidiaries of the Reorganized Debtor that serve as general partner or in an equivalent capacity)
  to any Managed Funds, the Oversight Board shall not make investment decisions or otherwise
  participate in the investment decision making process relating to any such Managed Funds, nor
  shall the Oversight Board or any member thereof serve as a fiduciary to any such Managed
  Funds. It is agreed and understood that investment decisions made by the Reorganized Debtor
  (or its subsidiary entities) with respect to Managed Funds shall be made by the Claimant Trustee
  in his capacity as an officer of the Reorganized Debtor and New GP LLC and/or such persons
  who serve as investment personnel of the Reorganized Debtor from time to time, and shall be
  subject to the fiduciary duties applicable to such entities and persons as investment adviser to
  such Managed Funds.

          4.3     Fiduciary Duties. The Oversight Board (and each Member in its capacity as such)
  shall have fiduciary duties to the Claimant Trust Beneficiaries consistent with the fiduciary duties
  that the members of the Creditors’ Committee have to unsecured creditors and shall exercise its
  responsibilities accordingly; provided, however, that the Oversight Board shall not owe fiduciary
  obligations to any Holders of Class A Limited Partnership Interests or Class B/C Limited
  Partnership Interests until such Holders become Claimant Trust Beneficiaries in accordance with
  Section 5.1(c) hereof; provided, further, that the Oversight Board shall not owe fiduciary
  obligations to a Holder of an Equity Trust Interest if such Holder is named as a defendant in any
  of the Causes of Action, including Estate Claims, in their capacities as such, it being the intent
  that the Oversight Board’s fiduciary duties are to maximize the value of the Claimant Trust
  Assets, including the Causes of Action. In all circumstances, the Oversight Board shall act in the
  best interests of the Claimant Trust Beneficiaries and in furtherance of the purpose of the
  Claimant Trust. Notwithstanding anything to the contrary contained in this Agreement, the
  foregoing shall not eliminate the implied contractual covenant of good faith and fair dealing.

          4.4     Meetings of the Oversight Board. Meetings of the Oversight Board are to be held
  as necessary to ensure the operation of the Claimant Trust but in no event less often than
  quarterly. Special meetings of the Oversight Board may be held whenever and wherever called
  for by the Claimant Trustee or any Member; provided, however, that notice of any such meeting
  shall be duly given in writing no less than 48 hours prior to such meeting (such notice
  requirement being subject to any waiver by the Members in the minutes, if any, or other
  transcript, if any, of proceedings of the Oversight Board). Unless the Oversight Board decides
  otherwise (which decision shall rest in the reasonable discretion of the Oversight Board), the
  Claimant Trustee, and each of the Claimant Trustee’s designated advisors may, but are not
  required to, attend meetings of the Oversight Board.

         4.5     Unanimous Written Consent. Any action required or permitted to be taken by the
  Oversight Board in a meeting may be taken without a meeting if the action is taken by unanimous
  written consents describing the actions taken, signed by all Members and recorded. If any
  Member informs the Claimant Trustee (via e-mail or otherwise) that he or she objects to the
  decision, determination, action, or inaction proposed to be made by unanimous written consent,


  22
                                                                                       012886
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page24241
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 246 of 307 PageID 15819



  the Claimant Trustee must use reasonable good faith efforts to schedule a meeting on the issue to
  be set within 48 hours of the request or as soon thereafter as possible on which all members of
  the Oversight Board are available in person or by telephone. Such decision, determination,
  action, or inaction must then be made pursuant to the meeting protocols set forth herein.

         4.6     Manner of Acting.

                  (a)     A quorum for the transaction of business at any meeting of the Oversight
  Board shall consist of at least three Members (including no less than one (1) Disinterested
  Member); provided that if the transaction of business at a meeting would constitute a direct or
  indirect conflict of interest for the Redeemer Committee, Acis, and/or UBS, at least two
  Disinterested Members must be present for there to be a quorum. Except as set forth in Sections
  3.3(c), 4.9(a), 5.2, 5.4, 6.1, 9.1, and 10, herein, the majority vote of the Members present at a
  duly called meeting at which a quorum is present throughout shall be the act of the Oversight
  Board except as otherwise required by law or as provided in this Agreement. Any or all of the
  Members may participate in a regular or special meeting by, or conduct the meeting through the
  use of, conference telephone, video conference, or similar communications equipment by means
  of which all Persons participating in the meeting may hear each other, in which case any required
  notice of such meeting may generally describe the arrangements (rather than or in addition of the
  place) for the holding hereof. Any Member participating in a meeting by this means is deemed to
  be present in person at the meeting. Voting (including on negative notice) may be conducted by
  electronic mail or individual communications by the applicable Trustee and each Member.

                  (b)     Any Member who is present and entitled to vote at a meeting of the
  Oversight Board when action is taken is deemed to have assented to the action taken, subject to
  the requisite vote of the Oversight Board, unless (i) such Member objects at the beginning of the
  meeting (or promptly upon his/her arrival) to holding or transacting business at the meeting; (ii)
  his/her dissent or abstention from the action taken is entered in the minutes of the meeting; or
  (iii) he/she delivers written notice (including by electronic or facsimile transmission) of his/her
  dissent or abstention to the Oversight Board before its adjournment. The right of dissent or
  abstention is not available to any Member of the Oversight Board who votes in favor of the
  action taken.

                  (c)    Prior to a vote on any matter or issue or the taking of any action with
  respect to any matter or issue, each Member shall report to the Oversight Board any conflict of
  interest such Member has or may have with respect to the matter or issue at hand and fully
  disclose the nature of such conflict or potential conflict (including, without limitation, disclosing
  any and all financial or other pecuniary interests that such Member may have with respect to or in
  connection with such matter or issue, other than solely as a holder of Trust Interests). A Member
  who, with respect to a matter or issue, has or who may have a conflict of interest whereby such
  Member’s interests are adverse to the interests of the Claimant Trust shall be deemed a
  “Conflicted Member” who shall not be entitled to vote or take part in any action with respect to
  such matter or issue. In the event of a Conflicted Member, the vote or action with respect to such
  matter or issue giving rise to such conflict shall be undertaken only by Members who are not
  Conflicted Members and, notwithstanding anything contained herein to the contrary, the
  affirmative vote of only a majority of the Members who are not Conflicted Members shall be
  required to approve of such matter or issue and the same shall be the act of the Oversight Board.


  23
                                                                                        012887
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page25242
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 247 of 307 PageID 15820



                 (d)     Each of Acis, the Redeemer Committee, and UBS shall be deemed
  “Conflicted Members” with respect to any matter or issue related to or otherwise affecting any of
  their respective Claim(s) (a “Committee Member Claim Matter”). A unanimous vote of the
  Disinterested Members shall be required to approve of or otherwise take action with respect to
  any Committee Member Claim Matter and, notwithstanding anything herein to the contrary, the
  same shall be the act of the Oversight Board.

          4.7    Tenure of the Members of the Oversight Board. The authority of the Members of
  the Oversight Board will be effective as of the Effective Date and will remain and continue in
  full force and effect until the Claimant Trust is terminated in accordance with Article X hereof.
  The Members of the Oversight Board will serve until such Member’s successor is duly appointed
  or until such Member’s earlier death or resignation pursuant to Section 4.7 below, or removal
  pursuant to Section 4.8 below.

          4.8     Resignation. A Member of the Oversight Board may resign by giving not less
  than [90 days] prior written notice thereof to the Claimant Trustee and other Members. Such
  resignation shall become effective on the earlier to occur of (i) the day specified in such notice
  and (ii) the appointment of a successor in accordance with Section 4.9 below.

          4.9    Removal. A majority of the Oversight Board may remove any Member for Cause
  or Disability. If any Committee Member has its Claim disallowed in its entirety the
  representative of such entity will immediately be removed as a Member without the requirement
  for a vote and a successor will be appointed in the manner set forth herein. Notwithstanding the
  foregoing, upon the termination of the Claimant Trust, any or all of the Members shall be
  deemed to have resigned.

         4.10    Appointment of a Successor Member.

                  (a)    In the event of a vacancy on the Oversight Board (whether by removal,
  death, or resignation), a new Member may be appointed to fill such position by the remaining
  Members acting unanimously; provided, however, that any vacancy resulting from the removal,
  resignation, or death of a Disinterested Member may only be filled by a disinterested Person
  unaffiliated with any Claimant or constituency in the Chapter 11 Case; provided, further, that if
  an individual serving as the representative of a Committee Member resigns from its role as
  representative, such resignation shall not be deemed resignation of the Committee Member itself
  and such Committee Member shall have the exclusive right to designate its replacement
  representative for the Oversight Board. The appointment of a successor Member will be further
  evidenced by the Claimant Trustee’s filing with the Bankruptcy Court (to the extent a final
  decree has not been entered) and posting on the Claimant Trustee’s website a notice of
  appointment, at the direction of the Oversight Board, which notice will include the name,
  address, and telephone number of the successor Member.

                 (b)    Immediately upon the appointment of any successor Member, the
  successor Member shall assume all rights, powers, duties, authority, and privileges of a Member
  hereunder and such rights and privileges will be vested in and undertaken by the successor
  Member without any further act. A successor Member will not be liable personally for any act or
  omission of a predecessor Member.


  24
                                                                                      012888
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page26243
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 248 of 307 PageID 15821



                  (c)    Every successor Member appointed hereunder shall execute, acknowledge,
  and deliver to the Claimant Trustee and other Members an instrument accepting the appointment
  under this Agreement and agreeing to be bound thereto, and thereupon the successor Member
  without any further act, deed, or conveyance, shall become vested with all rights, powers, trusts,
  and duties of a Member hereunder.

          4.11 Compensation and Reimbursement of Expenses. [Unless determined by the
  Oversight Board, no Member shall be entitled to compensation in connection with his or her
  service to the Oversight Board; provided, however, that a Disinterested Member shall be
  compensated in a manner and amount initially set by the other Members and as thereafter
  amended from time to time by agreement between the Oversight Board and the Disinterested
  Member.]3 Notwithstanding the foregoing, the Claimant Trustee will reimburse the Members for
  all reasonable and documented out-of-pocket expenses incurred by the Members in connection
  with the performance of their duties hereunder (which shall not include fees, costs, and expenses
  of legal counsel).

          4.12 Confidentiality. Each Member shall, during the period that such Member serves
  as a Member under this Agreement and following the termination of this Agreement or following
  such Member’s removal or resignation, hold strictly confidential and not use for personal gain
  any material, non-public information of or pertaining to any Person to which any of the Claimant
  Trust Assets relates or of which such Member has become aware in the Member’s capacity as a
  Member (“Confidential Trust Information”), except as otherwise required by law. For the
  avoidance of doubt, a Member’s Affiliates, employer, and employer’s Affiliates (and collectively
  with such Persons’ directors, officers, partners, principals and employees, “Member Affiliates”)
  shall not be deemed to have received Confidential Trust Information solely due to the fact that a
  Member has received Confidential Trust Information in his or her capacity as a Member of the
  Oversight Board and to the extent that (a) a Member does not disclose any Confidential Trust
  Information to a Member Affiliate, (b) the business activities of such Member Affiliates are
  conducted without reference to, and without use of, Confidential Trust Information, and (c) no
  Member Affiliate is otherwise directed to take, or takes on behalf of a Member or Member
  Affiliate, any actions that are contrary to the terms of this Section 4.11.

                                               ARTICLE V.
                                             TRUST INTERESTS

            5.1     Claimant Trust Interests.

                (a)    General Unsecured Claim Trust Interests. On the date hereof, or on the
  date such Claim becomes Allowed under the Plan, the Claimant Trust shall issue General
  Unsecured Claim Trust Interests to Holders of Allowed Class 8 General Unsecured Claims (the
  “GUC Beneficiaries”). The Claimant Trustee shall allocate to each Holder of an Allowed Class
  8 General Unsecured Claim a General Unsecured Claim Trust Interest equal to the ratio that the
  amount of each Holder’s Allowed Class 8 Claim bears to the total amount of the Allowed Class 8
  Claims. The General Unsecured Claim Trust Interests shall be entitled to distributions from the
  Claimant Trust Assets in accordance with the terms of the Plan and this Agreement.

  3
       NTD: Compensation for Disinterested Member(s) to be discussed.


  25
                                                                                      012889
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page27244
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 249 of 307 PageID 15822



                 (b)    Subordinated Claim Trust Interests. On the date hereof, or on the date
  such Claim becomes Allowed under the Plan, the Claimant Trust shall issue Subordinated Claim
  Trust Interests to Holders of Class 9 Subordinated Claims (the “Subordinated Beneficiaries”).
  The Claimant Trustee shall allocate to each Holder of an Allowed Class 9 Subordinated Claim a
  Subordinated Claim Trust Interest equal to the ratio that the amount of each Holder’s Allowed
  Class 9 Claim bears to the total of amount of the Allowed Class 9. The Subordinated Trust
  Interests shall be subordinated in right and priority to the General Unsecured Claim Trust
  Interests. The Subordinated Beneficiaries shall only be entitled to distributions from the
  Claimant Trust Assets after each GUC Beneficiary has been repaid in full with applicable interest
  on account of such GUC Beneficiary’s Allowed General Unsecured Claim, and all Disputed
  General Unsecured Claims have been resolved, in accordance with the terms of the Plan and this
  Agreement.

                  (c)     Contingent Trust Interests. On the date hereof, or on the date such Interest
  becomes Allowed under the Plan, the Claimant Trust shall issue Contingent Interests to Holders
  of Allowed Class 10 Class B/C Limited Partnership Interests and Holders of Allowed Class 11
  Class A Limited Partnership Interests (collectively, the “Equity Holders”). The Claimant Trustee
  shall allocate to each Holder of Allowed Class 10 Class B/C Limited Partnership Interests and
  each Holder of Allowed Class 11 Class A Limited Partnership Interests a Contingent Trust
  Interest equal to the ratio that the amount of each Holder’s Allowed Class 10 or Class 11 Interest
  bears to the total amount of the Allowed Class 10 or Class 11 Interests, as applicable, under the
  Plan. Contingent Trust Interests shall not vest, and the Equity Holders shall not have any rights
  under this Agreement, unless and until the Claimant Trustee files with the Bankruptcy Court a
  certification that all GUC Beneficiaries have been paid indefeasibly in full, including, to the
  extent applicable, all accrued and unpaid post-petition interest consistent with the Plan and all
  Disputed Claims have been resolved (the “GUC Payment Certification”). Equity Holders will
  only be deemed “Beneficiaries” under this Agreement upon the filing of a GUC Payment
  Certification with the Bankruptcy Court, at which time the Contingent Trust Interests will vest
  and be deemed “Equity Trust Interests.” The Equity Trust Interests shall be subordinated in right
  and priority to Subordinated Trust Interests, and distributions on account thereof shall only be
  made if and when Subordinated Beneficiaries have been repaid in full on account of such
  Subordinated Beneficiary’s Allowed Subordinated Claim, in accordance with the terms of the
  Plan, the Confirmation Order, and this Agreement. The Equity Trust Interests distributed to
  Allowed Holders of Class A Limited Partnership Interests shall be subordinated to the Equity
  Trust Interests distributed to Allowed Holders of Class B/C Limited Partnership Interests.

          5.2     Interests Beneficial Only. The ownership of the beneficial interests in the
  Claimant Trust shall not entitle the Claimant Trust Beneficiaries to any title in or to the Claimant
  Trust Assets (which title shall be vested in the Claimant Trust) or to any right to call for a
  partition or division of the Claimant Trust Assets or to require an accounting. No Claimant Trust
  Beneficiary shall have any governance right or other wright to direct Claimant Trust activities.

         5.3     Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
  or other disposition of a Trust Interest may be effected until (i) such action is unanimously
  approved by the Oversight Board, (ii) the Claimant Trustee and Oversight Board have received
  such legal advice or other information that they, in their sole and absolute discretion, deem
  necessary to assure that any such disposition shall not cause the Claimant Trust to be subject to


  26
                                                                                       012890
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page28245
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 250 of 307 PageID 15823



  entity-level taxation for U.S. federal income tax purposes, and (iii) either (x) the Claimant
  Trustee and Oversight Board, acting unanimously, have received such legal advice or other
  information that they, in their sole and absolute discretion, deem necessary or appropriate to
  assure that any such disposition shall not (a) require the Claimant Trust to comply with the
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act or (b) cause any adverse effect under the Investment Advisers Act,
  or (y) the Oversight Board, acting unanimously, has determined, in its sole and absolute
  discretion, to cause the Claimant Trust to become a public reporting company and/or make
  periodic reports under the Exchange Act (provided that it is not required to register under the
  Investment Company Act or register its securities under the Securities Act) to enable such
  disposition to be made. In the event that any such disposition is allowed, the Oversight Board
  and the Claimant Trustee may add such restrictions upon such disposition and other terms of this
  Agreement as are deemed necessary or appropriate by the Claimant Trustee, with the advice of
  counsel, to permit or facilitate such disposition under applicable securities and other laws.

         5.4     Registry of Trust Interests.

                  (a)    Registrar. The Claimant Trustee shall appoint a registrar, which may be
  the Claimant Trustee (the “Registrar”), for the purpose of recording ownership of the Trust
  Interests as provided herein. The Registrar, if other than the Claimant Trustee, shall be an
  institution or person acceptable to the Oversight Board. For its services hereunder, the Registrar,
  unless it is the Claimant Trustee, shall be entitled to receive reasonable compensation from the
  Claimant Trust as a Claimant Trust Expense.

                 (b)      Trust Register. The Claimant Trustee shall cause to be kept at the office
  of the Registrar, or at such other place or places as shall be designated by the Registrar from time
  to time, a registry of the Claimant Trust Beneficiaries and the Equity Holders (the “Trust
  Register”), which shall be maintained pursuant to such reasonable regulations as the Claimant
  Trustee and the Registrar may prescribe.

                 (c)     Access to Register by Beneficiaries. The Claimant Trust Beneficiaries and
  their duly authorized representatives shall have the right, upon reasonable prior written notice to
  the Claimant Trustee, and in accordance with reasonable regulations prescribed by the Claimant
  Trustee, to inspect and, at the expense of the Claimant Trust Beneficiary make copies of the
  Trust Register, in each case for a purpose reasonable and related to such Claimant Trust
  Beneficiary’s Trust Interest.

          5.5     Exemption from Registration. The Parties hereto intend that the rights of the
  Claimant Trust Beneficiaries arising under this Claimant Trust shall not be “securities” under
  applicable laws, but none of the Parties represent or warrant that such rights shall not be
  securities or shall not be entitled to exemption from registration under the applicable securities
  laws. The Oversight Board, acting unanimously, and Claimant Trustee may amend this
  Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
  or appropriate with the advice of counsel, to ensure that the Claimant Trust is not subject to
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act. The Trust Interests shall not have consent or voting rights or
  otherwise confer on the Claimant Trust Beneficiaries any rights similar to the rights of a


  27
                                                                                       012891
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page29246
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 251 of 307 PageID 15824



  shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
  to be made, by the Oversight Board and/or the Claimant Trustee under this Agreement.

           5.6    Absolute Owners. The Claimant Trustee may deem and treat the Claimant Trust
  Beneficiary of record as determined pursuant to this Article 5 as the absolute owner of such Trust
  Interests for the purpose of receiving distributions and payment thereon or on account thereof and
  for all other purposes whatsoever.

         5.7     Effect of Death, Incapacity, or Bankruptcy. The death, incapacity, or bankruptcy
  of any Claimant Trust Beneficiary during the term of the Claimant Trust shall not (i) entitle the
  representatives or creditors of the deceased Beneficiary to any additional rights under this
  Agreement, or (ii) otherwise affect the rights and obligations of any of other Claimant Trust
  Beneficiary under this Agreement.

          5.8    Change of Address. Any Claimant Trust Beneficiary may, after the Effective
  Date, select an alternative distribution address by providing notice to the Claimant Trustee
  identifying such alternative distribution address. Such notification shall be effective only upon
  receipt by the Claimant Trustee. Absent actual receipt of such notice by the Claimant Trustee,
  the Claimant Trustee shall not recognize any such change of distribution address.

         5.9     Standing. No Claimant Trust Beneficiary shall have standing to direct the
  Claimant Trustee to do or not to do any act or to institute any action or proceeding at law or in
  equity against any party upon or with respect to the Claimant Trust Assets. No Claimant Trust
  Beneficiary shall have any direct interest in or to any of the Claimant Trust Assets.

         5.10    [Limitations on Rights of Claimant Trust Beneficiaries.

                 (a)   The Claimant Trust Beneficiaries shall have no rights other than those set
  forth in this Agreement, the Confirmation Order, or the Plan (including any Plan Supplement
  documents incorporated therein).

                 (b)     In any action taken by a Claimant Trust Beneficiary against the Claimant
  Trust, a current or former Trustee, or a current or former Member, in their capacity as such, the
  prevailing party will be entitled to reimbursement of attorneys’ fees and other costs; provided,
  however, that any fees and costs required toshall be borne by the Claimant Trust on behalf of any
  such Trustee or Member, as set forth herein.

                 (c)     A Claimant Trust Beneficiary who brings any action against the Claimant
  Trust, a current or former Trustee, or a current or former Member, in their capacity as such, may
  be required by order of the Bankruptcy Court to post a bond ensuring that the full costs of a legal
  defense can be reimbursed. A request for such bond can be made by the Claimant Trust or by
  Claimant Trust Beneficiaries constituting in the aggregate at least 50% of the most senior class of
  Claimant Trust Interests.

                 (d)    Any action brought by a Claimant Trust Beneficiary must be brought in
  the United States Bankruptcy Court for the Northern District of Texas. Claimant Trust
  Beneficiaries are deemed to have waived any right to a trial by jury



  28
                                                                                      012892
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page30247
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 252 of 307 PageID 15825



                  (e)    The rights of Claimant Trust Beneficiaries to bring any action against the
  Claimant Trust, a current or former Trustee, or current or former Member, in their capacity as
  such, shall not survive the final distribution by the Claimant Trust.]

                                           ARTICLE VI.
                                          DISTRIBUTIONS

         6.1     Distributions.

                 (a)      Notwithstanding anything to the contrary contained herein, the Claimant
  Trustee shall distribute to holders of Trust Interests at least annually the Cash on hand net of any
  amounts that (a) are reasonably necessary to maintain the value of the Claimant Trust Assets
  pending their monetization or other disposition during the term of the Claimant Trust, (b) are
  necessary to pay or reserve for reasonably incurred or anticipated Claimant Trust Expenses and
  any other expenses incurred by the Claimant Trust (including, but not limited to, any taxes
  imposed on or payable by the Claimant Trustee with respect to the Claimant Trust Assets), (c)
  are necessary to pay or reserve for the anticipated costs and expenses of the Litigation Sub-Trust,
  (d) are necessary to satisfy or reserve for other liabilities incurred or anticipated by the Claimant
  Trustee in accordance with the Plan and this Agreement (including, but not limited to,
  indemnification obligations and similar expenses), (e) are necessary to maintain the Disputed
  Claims Reserve, and (f) are necessary to pay Allowed Claims in Class 1 through Class 7.
  Notwithstanding anything to the contrary contained in this paragraph, the Claimant Trustee shall
  exercise reasonable efforts to make initial distributions within [six] months of the Effective Date,
  and the Oversight Board may not prevent such initial distributions unless upon a unanimous vote
  of the Oversight Board. The Claimant Trustee may otherwise distribute all Claimant Trust
  Assets on behalf of the Claimant Trust in accordance with this Agreement and the Plan at such
  time or times as the Claimant Trustee is directed by the Oversight Board.

                (b)     At the request of the Reorganized Debtor, subject in all respects to the
  provisions of this Agreement, the Claimant Trustee shall distribute Cash to the Reorganized
  Debtor, as Distribution Agent with respect to Claims in Class 1 through 7, sufficient to satisfy
  Allowed Claims in Class 1 through Class 7.

                 (c)     All proceeds of Claimant Trust Assets shall be distributed in accordance
  with the Plan and this Agreement.

          6.2    Manner of Payment or Distribution. All distributions made by the Claimant
  Trustee on behalf of the Claimant Trust to the Claimant Trust Beneficiaries shall be payable by
  the Claimant Trustee directly to the Claimant Trust Beneficiaries of record [as of the twentieth
  (20th) day prior] to the date scheduled for the distribution, unless such day is not a Business Day,
  then such date or the distribution shall be the following Business Day, but such distribution shall
  be deemed to have been completed as of the required date.

          6.3      Delivery of Distributions. All distributions under this Agreement to any Claimant
  Trust Beneficiary shall be made, as applicable, at the address of such Claimant Trust Beneficiary
  (a) as set forth on the Schedules filed with the Bankruptcy Court or (b) on the books and records




  29
                                                                                        012893
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page31248
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 253 of 307 PageID 15826



  of the Debtor or their agents, as applicable, unless the Claimant Trustee has been notified in
  writing of a change of address pursuant to Section 5.6 hereof.

         6.4    Disputed Claims Reserves. There will be no distributions under this Agreement
  or the Plan on account of Disputed Claims pending Allowance. The Claimant Trustee will
  maintain a Disputed Claims Reserve as set forth in the Plan and will make distributions from the
  Disputed Claims Reserve as set forth in the Plan.

          6.5     Undeliverable Distributions and Unclaimed Property.             All undeliverable
  distributions and unclaimed property shall be treated in the manner set forth in the Plan.

          6.6     De Minimis Distributions. Distributions with a value of less than $100 will be
  treated in accordance with the Plan.

         6.7    United States Claimant Trustee Fees and Reports. After the Effective Date, the
  Claimant Trust shall pay as a Claimant Trust Expense, all fees incurred under 28 U.S.C. §
  1930(a)(6) by reason of the Claimant Trust’s disbursements until the Chapter 11 Case is
  closed. After the Effective Date, the Claimant Trust shall prepare and serve on the Office
  of the United States Trustee such quarterly disbursement reports for the Claimant Trust as
  required by the Office of the United States Trustee Office for as long as the Chapter 11
  Case remains open.

                                          ARTICLE VII.
                                          TAX MATTERS

         7.1     Tax Treatment and Tax Returns.

                  (a)     It is intended for the initial transfer of the Claimant Trust Assets to the
  Claimant Trust to be treated as a grantor trust for federal income tax purposes (and foreign, state,
  and local income tax purposes where applicable) as if the Debtor transferred the Claimant Trust
  Assets (other than the amounts set aside in the Disputed Claim Reserve, if the Claimant Trustee
  makes the election described below) to the Claimant Trust Beneficiaries and then, immediately
  thereafter, the Claimant Trust Beneficiaries transferred the Claimant Trust Assets to the Claimant
  Trust. Consistent with such treatment, (i) it is intended that the Claimant Trust will be treated as
  a grantor trust for federal income tax purposes (and foreign, state, and local income tax purposes
  where applicable), (ii) it is intended that the Claimant Trust Beneficiaries will be treated as the
  grantors of the Claimant Trust and owners of their respective share of the Claimant Trust Assets
  for federal income tax purposes (and foreign, state, and local income tax purposes where
  applicable), and (iii) the. The Claimant Trustee shall file all federal income tax returns (and
  foreign, state, and local income tax returns where applicable) for the Claimant Trust as a grantor
  trust pursuant to Treasury Regulation Section 1.671-4(a). The Claimant Trustee also will
  annually send to each Beneficiary, in accordance with the tax laws, a separate statement setting
  forth such holder's Beneficiary’s interest in the Claimant Trust and share of items of income,
  gain, loss, deduction or credit as relevant for U.S. federal income tax purposes for such
  Beneficiaries to use in preparing their U.S. federal income tax returns.




  30
                                                                                       012894
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page32249
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 254 of 307 PageID 15827



                 (b)    The Claimant Trustee shall determine the fair market value of the
  Claimant Trust Assets as of the Effective Date and notify the applicable Beneficiaries of such
  valuation, and such valuation shall be used consistently by all parties for all federal income tax
  purposes.

                 (c)     The Claimant Trustee may file an election pursuant to Treasury Regulation
  1.468B-9(c) to treat the Disputed Claims Reserve as a disputed ownership fund, in which case
  the Claimant Trustee will file federal income tax returns and pay taxes for the Disputed Claim
  Reserve as a separate taxable entity.

          7.2    Withholding. The Claimant Trustee may withhold from any amount distributed
  from the Claimant Trust to any Claimant Trust Beneficiary such sum or sums as are required to
  be withheld under the income tax laws of the United States or of any state or political subdivision
  thereof. Any amounts withheld pursuant hereto shall be deemed to have been distributed to and
  received by the applicable Beneficiary. As a condition to receiving any distribution from the
  Claimant Trust, the Claimant Trustee may require that the Beneficiary provide such holder’s
  taxpayer identification number and such other information and certification as may be deemed
  necessary for the Claimant Trustee to comply with applicable tax reporting and withholding laws.
  If a Beneficiary fails to comply with such a request within one year, such distribution shall be
  deemed an unclaimed distribution and treated in accordance with Section 6.5(b) of this
  Agreement.

                                  ARTICLE VIII.
                      STANDARD OF CARE AND INDEMNIFICATION

          8.1     Standard of Care. None of the Claimant Trustee, acting in his capacity as the
  Claimant Trustee or in any other capacity contemplated by this Agreement or the Plan, the
  Delaware Trustee, acting in its capacity as Delaware Trustee, the Oversight Board, or any current
  or any individual Member, solely in their capacity as Members of the Oversight Board, shall be
  personally liable to the Claimant Trust or to any Person (including any Claimant Trust
  Beneficiary) in connection with the affairs of the Claimant Trust, unless it is ultimately
  determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
  acts or omissions of any such Claimant Trustee, Delaware Trustee, Oversight Board, or Member
  constituted fraud, willful misconduct, or gross negligence. The employees, agents and
  professionals retained by the Claimant Trust, the Claimant Trustee, or Delaware Trustee,
  Oversight Board, or individual Member shall not be personally liable to the Claimant Trust or
  any other Person in connection with the affairs of the Claimant Trust, unless it is ultimately
  determined by order of the Bankruptcy Court or other court of competent jurisdiction that such
  acts or omissions by such employee, agent, or professional constituted willful fraud, willful
  misconduct or gross negligence. None of the Claimant Trustee, Delaware Trustee, Oversight
  Board, or any Member shall be personally liable to the Claimant Trust or to any Person for the
  acts or omissions of any employee, agent or professional of the Claimant Trust or Claimant
  Trustee taken or not taken in good faith reliance on the advice of professionals or, as applicable,
  with the approval of the Bankruptcy Court, unless it is ultimately determined by order of the
  Bankruptcy Court or other court of competent jurisdiction that the Claimant Trustee, Delaware
  Trustee, Oversight Board, or Member acted with gross negligence or willful misconduct in the
  selection, retention, or supervision of such employee, agent or professional of the Claimant Trust.


  31
                                                                                      012895
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page33250
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 255 of 307 PageID 15828



          8.2      Indemnification. The Claimant Trustee (including each former Claimant Trustee),
  Delaware Trustee, Oversight Board, and all past and present Members (collectively, in their
  capacities as such, the “Indemnified Parties”) shall be indemnified by the Claimant Trust against
  and held harmless by the Claimant Trust from any losses, claims, damages, liabilities or expenses
  (including, without limitation, attorneys’ fees, disbursements, and related expenses) to which the
  Indemnified Parties may become subject in connection with any action, suit, proceeding or
  investigation brought or threatened against any of the Indemnified Parties in their capacity as
  Claimant Trustee, Delaware Trustee, Oversight Board, or Member, or in connection with any
  matter arising out of or related to the Plan, this Agreement, or the affairs of the Claimant Trust,
  unless it is ultimately determined by order of the Bankruptcy Court or other court of competent
  jurisdiction that the Indemnified Party’s acts or omissions constituted willful fraud, willful
  misconduct, or gross negligence. If the Indemnified Party becomes involved in any action,
  proceeding, or investigation in connection with any matter arising out of or in connection with
  the Plan, this Agreement or the affairs of the Claimant Trust for which an indemnification
  obligation could arise, the Indemnified Party shall promptly notify the Claimant Trustee and/or
  Oversight Board, as applicable; provided, however, that the failure of an Indemnified Party to
  promptly notify the Claimant Trustee and/or Oversight Board of an indemnification obligation
  will not excuse the Claimant Trust from indemnifying the Indemnified Party unless such delay
  has caused the Claimant Trust material harm. The Claimant Trust shall pay, advance or
  otherwise reimburse on demand of an Indemnified Party the Indemnified Party’s reasonable legal
  and other defense expenses (including, without limitation, the cost of any investigation and
  preparation and attorney fees, disbursements, and other expenses related to any claim that has
  been brought or threatened to be brought) incurred in connection therewith or in connection with
  enforcing his or her rights under this Section 8.2 as a Claimant Trust Expense, butand the
  Claimant Trust shall not refuse to make any payments to the Indemnified Party on the assertion
  that the Indemnified Party engaged in willful misconduct or acted in bad faith; provided that the
  Indemnified Party shall be required to repay promptly to the Claimant Trust the amount of any
  such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it shall be
  ultimately determined by Final Order that the Indemnified Party engaged in willful fraud,
  misconduct, or negligence in connection with the affairs of the Claimant Trust with respect to
  which such expenses were paid; provided, further, that any such repayment obligation shall be
  unsecured and interest free. The Claimant Trust shall indemnify and hold harmless the
  employees, agents and professionals of the Claimant Trust and Indemnified Parties to the same
  extent as provided in this Section 8.2 for the Indemnified Parties. For the avoidance of doubt, the
  provisions of this Section 8.2 shall remain available to any former Claimant Trustee, Delaware
  Trustee, or Member or the estate of any decedent Claimant Trustee or Member, solely in their
  capacities as such. The indemnification provided hereby shall be a Claimant Trust Expense. and
  shall not be deemed exclusive of any other rights to which the Indemnified Party may now or in
  the future be entitled to under the Plan or any applicable insurance policy. The failure of the
  Claimant Trust to pay or reimburse an Indemnified Party as required under this Section 8.2 shall
  constitute irreparable harm to the Indemnified Party and such Indemnified Party shall be entitled
  to specific performance of the obligations herein.

          8.3   No Personal Liability. Except as otherwise provided herein, neither of the
  Trustees nor Members of the Oversight Board shall be subject to any personal liability
  whatsoever, whether in tort, contract, or otherwise, to any Person in connection with the affairs
  of the Claimant Trust to the fullest extent provided under Section 3803 of the Delaware Statutory


  32
                                                                                      012896
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page34251
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 256 of 307 PageID 15829



  Trust Act, and all Persons asserting claims against the Claimant Trustee, Litigation Trustee, or
  any Members, or otherwise asserting claims of any nature in connection with the affairs of the
  Claimant Trust, shall look solely to the Claimant Trust Assets for satisfaction of any such claims.

          8.4    Other Protections. To the extent applicable and not otherwise addressed herein,
  the provisions and protections set forth in Article IX of the Plan will apply to the Claimant Trust,
  the Claimant Trustee, the Litigation Trustee, and the Members.

                                           ARTICLE IX.
                                          TERMINATION

           9.1    Duration. The Trustees, the Claimant Trust, and the Oversight Board shall be
  discharged or dissolved, as the case may be, at such time as: (a) the Litigation Trustee
  determines that the pursuit of Estate Claims is not likely to yield sufficient additional proceeds to
  justify further pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit
  of Causes of Action (other than Estate Claims) is not likely to yield sufficient additional proceeds
  to justify further pursuit of such Causes of Action, (c) the Clamant Trustee determines that the
  pursuit of sales of other Claimant Trust Assets is not likely to yield sufficient additional proceeds
  to justify further pursuit of such sales of Claimant Trust Assets, (d) all objections to Disputed
  Claims and Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved, and (f) all
  Distributions required to be made by the Claimant Trustee to the Claimant Trust Beneficiaries
  under the Plan have been made, but in no event shall the Claimant Trust be dissolved later than
  three years from the Effective Date unless the Bankruptcy Court, upon motion made within the
  six-month period before such third anniversary (and, in the event of further extension, by order of
  the Bankruptcy Court, upon motion made at least six months before the end of the preceding
  extension), determines that a fixed period extension (not to exceed two years, together with any
  prior extensions, without a favorable letter ruling from the Internal Revenue Service or an
  opinion of counsel that any further extension would not adversely affect the status of the
  Claimant Trust as a liquidating trust for federal income tax purposes) is necessary to facilitate or
  complete the recovery on, and liquidation of, the Claimant Trust Assets[; provided, however, that
  each extension must be approved, upon a finding that the extension is necessary to facilitate or
  complete the recovery on, and liquidation of the Claimant Trust Assets, by the Bankruptcy Court
  within 6 months of the beginning of the extended term and no extension, together with any prior
  extensions, shall exceed three years [without a favorable letter ruling from the Internal Revenue
  Service or an opinion of counsel that any further extension would not adversely affect the status
  of the Claimant Trust as a liquidating trust for federal income tax purposes.].

          9.2     Distributions in Kind. Upon dissolution of the Claimant Trust, any remaining
  Claimant Trust Assets that exceed the amounts required to be paid under the Plan will be
  transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the Holders of
  the Claimant Trust Interests as provided in the Claimant Trust Agreement.

         9.3    Continuance of the Claimant Trustee for Winding Up. After dissolution of the
  Claimant Trust and for purpose of liquidating and winding up the affairs of the Claimant Trust,
  the Claimant Trustee shall continue to act as such until the Claimant Trustee’s duties have been
  fully performed. Prior to the final distribution of all remaining Claimant Trust Assets, the
  Claimant Trustee shall be entitled to reserve from such assets any and all amounts required to


  33
                                                                                        012897
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page35252
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 257 of 307 PageID 15830



  provide for the Claimant Trustee’s own costs and expenses, including a reserve to fund any
  potential indemnification or similar obligations of the Claimant Trust, until such time as the
  winding up of the Claimant Trust is completed. Upon the dissolution of the Claimant Trust and
  completion of the winding up of the assets, liabilities and affairs of the Claimant Trust pursuant
  to the Delaware Statutory Trust Act, the Claimant Trustee shall file a certificate of cancellation
  with the State of Delaware to terminate the Claimant Trust pursuant to Section 3810 of the
  Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
  be referred to as the “Termination Date”). Upon the Termination date, the Claimant Trustee shall
  retain for a period of two (2) years, as a Claimant Trust Expense, the books, records, Claimant
  Trust Beneficiary lists, and certificated and other documents and files that have been delivered to
  or created by the Claimant Trustee. At the Claimant Trustee’s discretion, all of such records and
  documents may, but need not, be destroyed at any time after two (2) years from the Termination
  Date.

        9.4    Termination of Duties. Except as otherwise specifically provided herein, upon the
  Termination Date of the Claimant Trust, the Claimant Trustee, the Oversight Board and its
  Members shall have no further duties or obligations hereunder.

          9.5    No Survival. The rights of Claimant Trust Beneficiaries hereunder shall not
  survive the Termination Date, provided that such Claimant Trust Beneficiaries are provided with
  notice of such Termination Date.

                                      ARTICLE X.
                                 AMENDMENTS AND WAIVER

          The Claimant Trustee, with the consent of a simple majority of the Oversight Board, may
  amend this Agreement to correct or clarify any non-material provisions. This Agreement may
  not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
  by an instrument in writing signed by the Claimant Trustee and with [the unanimous approval] of
  the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
  provided that the Claimant Trustee must provide the Oversight Board with prior written notice of
  any non-material amendments, supplements, modifications, or waivers of this Agreement.

                                          ARTICLE XI.
                                        MISCELLANEOUS

         11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
  Claimant Trust by this Agreement shall be irrevocable and shall not be subject to revocation,
  cancellation or rescission by the Claimant Trust Beneficiaries.

         11.2 Bankruptcy of Claimant Trust Beneficiaries. The dissolution, termination,
  bankruptcy, insolvency or other similar incapacity of any Claimant Trust Beneficiary shall not
  permit any creditor, trustee, or any other Claimant Trust Beneficiary to obtain possession of, or
  exercise legal or equitable remedies with respect to, the Claimant Trust Assets.

        11.3 Claimant Trust Beneficiaries have No Legal Title to Claimant Trust Assets. No
  Claimant Trust Beneficiary shall have legal title to any part of the Claimant Trust Assets.



  34
                                                                                      012898
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page36253
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 258 of 307 PageID 15831



          11.4 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
  implied, shall be construed to give any Person other than the Claimant Trustee, Oversight Board,
  and the Claimant Trust Beneficiaries any legal or equitable right, remedy or claim under or in
  respect of this Agreement. The Claimant Trust Assets shall be held for the sole and exclusive
  benefit of the Claimant Trust Beneficiaries.

          11.5 Notices. All notices, directions, instructions, confirmations, consents and requests
  required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
  in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
  to a non-United States address, air mail, postage prepaid, addressed to:

                 (a)     If to the Claimant Trustee:

                                 Claimant Trustee
                                 c/o [insert contact info for Claimant Trustee]

                 With a copy to:

                                 [insert contact for counsel to the Claimant Trustee].

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd, 13th Floor
                                 Los Angeles, CA 90067
                                 Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                        Ira Kharasch (ikharasch@pszjlaw.com)
                                        Gregory Demo (gdemo@pszjlaw.com)

         Notice mailed shall be effective on the date mailed or sent. Any Person may change the
  address at which it is to receive notices under this Agreement by furnishing written notice
  pursuant to the provisions of this Section 11.5 to the entity to be charged with knowledge of such
  change.

          11.6 Severability. Any provision hereof which is prohibited or unenforceable in any
  jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
  unenforceability without invalidating the remaining provisions hereof, and any such prohibition
  or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
  provisions in another jurisdiction.

         11.7 Counterparts. This Agreement may be executed by the parties hereto in separate
  counterparts, each of which when so executed and delivered shall be an original, but all such
  counterparts shall together constitute but one and the same instrument.

         11.8 Binding Effect, etc. All covenants and agreements contained herein shall be
  binding upon, and inure to the benefit of, the Claimant Trust, the Claimant Trustee, and the
  Claimant Trust Beneficiaries, and their respective successors and assigns. Any notice, direction,
  consent, waiver or other instrument or action by any Claimant Trust Beneficiary shall bind its
  successors and assigns.



  35
                                                                                        012899
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page37254
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 259 of 307 PageID 15832



        11.9 Headings; References. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         11.10 Governing Law. This Agreement shall in all respects be governed by, and
  construed in accordance with the laws of the State of Delaware, including all matters of
  constructions, validity and performance.

         11.11 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
  exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
  enforcement and construction of any right, remedy, obligation, or liability arising under or by
  reason of this Agreement or the Plan.

           11.12 Transferee Liabilities. The Claimant Trust shall have no liability for, and the
  Claimant Trust Assets shall not be subject to, any claim arising by, through or under the Debtor
  except as expressly set forth in the Plan or in this Agreement. In no event shall the Claimant
  Trustee or the Claimant Trust Beneficiaries have any personal liability for such claims. If any
  liability shall be asserted against the Claimant Trust or the Claimant Trustee as the transferee of
  the Claimant Trust Assets on account of any claimed liability of, through or under the Debtor or
  Reorganized Debtor, the Claimant Trustee may use such part of the Claimant Trust Assets as
  may be necessary to contest any such claimed liability and to pay, compromise, settle or
  discharge same on terms reasonably satisfactory to the Claimant Trustee as a Claimant Trust
  Expense.

                              [Remainder of Page Intentionally Blank]




  36
                                                                                      012900
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page38255
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 260 of 307 PageID 15833




          IN WITNESS HEREOF, the parties hereto have caused this Claimant Trust Agreement to
  be duly executed by their respective officers thereunto duly authorized on the day and year first
  written above.

                                              Highland Capital Management, L.P.



                                              By:
                                                      James P. Seery, Jr.
                                                      Chief Executive Officer and
                                                      Chief Restructuring Officer

                                              Claimant Trustee


                                              By:
                                                      James P. Seery, Jr., not individually but
                                              solely in his capacity as the Claimant Trustee




  37
                                                                                      012901
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-3 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page39256
                                                                                    of
                                        of39
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 261 of 307 PageID 15834




     Document comparison by Workshare 9.5 on Monday, January 04, 2021 6:47:25
     PM
     Input:
     Document 1 ID       PowerDocs://DOCS_NY/41280/5
                         DOCS_NY-#41280-v5-Highland_-_Claimant_Trust_Agree
     Description
                         ment
     Document 2 ID       PowerDocs://DOCS_NY/41280/9
                         DOCS_NY-#41280-v9-Highland_-_Claimant_Trust_Agree
     Description
                         ment
     Rendering set       Standard

     Legend:
     Insertion
     Deletion
     Moved from
     Moved to
     Style change
     Format change
     Moved deletion
     Inserted cell
     Deleted cell
     Moved cell
     Split/Merged cell
     Padding cell

     Statistics:
                         Count
     Insertions                              85
     Deletions                               86
     Moved from                               0
     Moved to                                 0
     Style change                             0
     Format changed                           0
     Total changes                          171




                                                                        012902
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of257
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 262 of 307 PageID 15835



                                   EXHIBIT O




                                                                          012903
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of258
                                                                                        22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 263 of 307 PageID 15836
                                                                                  Draft


                              LITIGATION SUB-TRUST AGREEMENT

          This Litigation Sub-Trust Agreement, effective as of                   , 2021 (as may be
  amended, supplemented, or otherwise modified in accordance with the terms hereof, this
  “Agreement”), by and among James P. Seery, Jr., as trustee of the Highland Claimant Trust
  (the “Claimant Trustee”), [____] as Delaware Trustee, and Marc S. Kirschner as trustee (the
  “Litigation Trustee,” and together with the Claimant Trustee [and Delaware Trustee], the
  “Parties”) of the Litigation Sub-Trust for the benefit of the Claimant Trust as sole Litigation Sub-
  Trust Beneficiary.

                                                  RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (the “Debtor”)
  filed with the United States Bankruptcy Court for the District of Delaware, a voluntary petition
  for relief under chapter 11 of the Bankruptcy Code, which case was subsequently transferred to
  the Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy
  Court”) and captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the
  “Chapter 11 Case”);

         WHEREAS, on November 24, 2020, the Debtor filed the Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (as may be amended,
  supplemented, or otherwise modified from time to time, the “Plan”), 1 which was confirmed by
  the Bankruptcy Court on                 , 2021, pursuant to the Findings of Fact and Order
  Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”);

           WHEREAS, this Agreement, including all exhibits hereto, is the “Litigation Sub-Trust
  Agreement” described in the Plan and shall be executed on or before the Effective Date in order
  to facilitate implementation of the Plan; and

           WHEREAS, pursuant to the Plan and Confirmation Order, the Litigation Sub-Trust
  Assets are hereby to be transferred by the Claimant Trust to the Litigation Sub-Trust (each as
  defined herein) created and evidenced by this Agreement so that (i) Estate Claims can be
  investigated, prosecuted, settled, abandoned, resolved, and otherwise monetized as may be
  determined by the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust
  Agreement; (ii) proceeds of Estate Claims can be remitted to the Claimant Trust as Claimant
  Trust Assets for distribution to the Claimant Trust Beneficiaries (as defined in the Claimant Trust
  Agreement) in accordance with the Plan and Claimant Trust Agreement; (iii) the Litigation
  Trustee can investigate, litigate, settle, or otherwise resolve any Filed Claims relating to the
  Estate Claims, including the Employee Claims; and (iv) administrative services relating to the
  activities of the Litigation Sub-Trust can be performed by the Litigation Trustee.




  1
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Plan.




                                                                                                  012904
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of259
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 264 of 307 PageID 15837



                                   DECLARATION OF TRUST

         NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
  consideration of the premises and mutual agreements herein contained, the confirmation of the
  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Litigation Trustee and the Claimant Trustee have executed this
  Agreement for the benefit of the Claimant Trust as provided for in the Plan.

          TO HAVE AND TO HOLD unto the Litigation Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust, and for the performance of and compliance with the terms hereof and of the
  Plan; provided, however, that upon termination of the Litigation Sub-Trust in accordance with
  Article IX hereof, this Litigation Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

          IT IS FURTHER COVENANTED AND DECLARED that the Litigation Sub-Trust
  Assets are to be strictly held and applied by the Litigation Trustee subject to the specific terms
  set forth below.


                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following
  meanings:

                 (a)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                (b)    “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, regular attendance at regularly
  scheduled meetings of the Oversight Board), which is not remedied within 30 days of notice; (ii)
  a Person’s commission of an act of fraud, theft, or embezzlement during the performance of his
  or her duties hereunder; (iii) a Person’s conviction of a felony with all appeals having been
  exhausted or appeal periods lapsed; or (iv) a Person’s gross negligence, bad faith, willful
  misconduct, or knowing violation of law in the performance of his or her duties hereunder.

                 (c)    “Claimant Trust Agreement” means the Claimant Trust Agreement dated
  [___], 2021, by and between the Debtor, Claimant Trustee, and Delaware Trustee.

                (d)    “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” under the Claimant Trust Agreement and as defined in the Plan, and any successor
  Claimant Trustee who may be appointed pursuant to the terms of the Claimant Trust Agreement.




                                                   2

                                                                                       012905
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of260
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 265 of 307 PageID 15838



                 (e)     “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section 301.7701-
  4(d) pursuant to the Claimant Trust Agreement.

                (f)     “Delaware Statutory Trust Act” means the Delaware Statutory Trust Act
  12 Del C. §3801, et seq. as amended from time to time.

                 (g)    “Delaware Trustee” has the meaning set forth in the Claimant Trust
  Agreement.

                 (h)    “Disability” means as a result of the Litigation Trustee’s incapacity due to
  physical or mental illness as determined by an accredited physician or psychologist, as
  applicable, selected by the Litigation Trustee, the Litigation Trustee has been substantially
  unable to perform his or her duties hereunder for three (3) consecutive months or for an
  aggregate of 180 days during any period of twelve (12) consecutive months.

                (i)    “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [Docket No. 354].

                 (j)    “Employee” means the employees of the Debtor set forth in the Plan
  Supplement.

                  (k)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (l)    “Litigation Sub-Trust” means the sub-trust created pursuant to this
  Agreement, and in accordance with the Delaware Statutory Trust Act and Treasury Regulation
  Section 301.7701-4(d).

                 (m)    “Litigation Sub-Trust Agreement” means this Agreement.

               (n)    “Litigation Sub-Trust Assets” means the Estate Claims and the Litigation
  Sub-Trust Expense Cash Reserve.

                 (o)    “Litigation Sub-Trust Beneficiary” means the Claimant Trust.

                 (p)    “Litigation Sub-Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Litigation Sub-Trust and/or the Litigation Trustee in administering
  and conducting the affairs of the Litigation Sub-Trust, and otherwise carrying out the terms of
  the Litigation Sub-Trust and the Plan on behalf of the Litigation Sub-Trust, including without
  any limitation, any taxes owed by the Litigation Sub-Trust, and the fees and expenses of the
  Litigation Trustee and professional persons retained by the Litigation Sub-Trust or Litigation
  Trustee in accordance with Article 3.12(b) of this Agreement.

                (q)   “Litigation Sub-Trust Expense Cash Reserve” means $[•] million in Cash
  to be funded by the Debtor or Reorganized Debtor, as applicable, pursuant to the Plan into a
  bank account of the Litigation Sub-Trust (or of the Claimant Trust for the benefit of the

                                                  3

                                                                                     012906
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of261
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 266 of 307 PageID 15839



  Litigation Sub-Trust) on or before the Effective Date for the purpose of paying Litigation Sub-
  Trust Expenses in accordance herewith.

                (r)     “Litigation Trustee” means Marc S. Kirschner as the initial “Litigation
  Trustee” hereunder and under the Plan, and any successor Litigation Trustee who may be
  appointed pursuant to the terms of this Agreement.

                 (s)    “Oversight Board” has the meaning set forth in the Claimant Trust
  Agreement.

                 (t)    “Plan” has the meaning set forth in the Recitals hereof.

                 (u)     “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Employee Claims, including, without limitation, to,
  attorney-client privilege and work-product privilege as defined in Rule 502(g) of the Federal
  Rules of Evidence; provided, however, that “Privileges” shall not include the work-product
  privilege of any non-Employee attorney or attorneys that has not been previously shared with the
  Debtor or any of its employees and the work-product privilege shall remain with the non-
  Employee attorney or attorneys who created such work product so long as it has not been
  previously shared with the Debtor or any of its employees, or otherwise waived.

                 (v)    “Securities Act” means the Securities Act of 1933, as amended.

                 (w)    “TIA” means the Trust Indenture Act of 1939, as amended.

                (x)     “Trust Interests” means the trust interest(s) to be distributed to the
  Claimant Trust as the sole Litigation Sub-Trust Beneficiary.

                 (y)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.



                                                  4

                                                                                      012907
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of262
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 267 of 307 PageID 15840




                   ESTABLISHMENT OF THE LITIGATION SUB-TRUST

         2.1     Establishment of Sub-Trust.

                 (a)     The Parties, pursuant to the Plan and the Confirmation Order and in
  accordance with the applicable provisions of the Bankruptcy Code, hereby establish a statutory
  trust under the Delaware Statutory Trust Act on behalf of the Claimant Trust as the sole
  Litigation Sub-Trust Beneficiary, which shall be known as the “Highland Litigation Sub-Trust,”
  on the terms set forth herein. The Litigation Trustee may use this name in accordance with the
  terms and conditions set forth herein as the Litigation Trustee sees fit.

                  (b)    The Litigation Trustee shall cause to be executed and filed in the office of
  the Secretary of State of the State of Delaware the Certificate of Trust and agree to execute,
  acting solely in his capacity as Litigation Trustee, such certificates as may from time to time be
  required under the Delaware Statutory Trust Act or any other Delaware law.

          2.2     Nature and Purposes of the Litigation Sub-Trust. The Litigation Sub-Trust is
  organized and established as a trust for the purpose of monetizing the Estate Claims and making
  distributions to Litigation Sub-Trust Beneficiary in a manner consistent with “liquidating trust”
  status under Treasury Regulation Section 301.7701-4(d). The Litigation Sub-Trust shall serve as
  a mechanism for investigating, prosecuting, settling, resolving, and otherwise monetizing all
  Estate Claims and distributing the proceeds of such Estate Claims to the Claimant Trust in a
  timely fashion in accordance with the Plan, the Confirmation Order, and this Agreement. The
  Litigation Sub-Trust and Litigation Trustee shall have and retain any and all rights, defenses,
  cross-claims and counter-claims held by the Debtor with respect to any Estate Claim as of the
  Petition Date. Except as otherwise provided herein, the Litigation Sub-Trust shall have the sole
  responsibility for the pursuit and settlement of the Estate Claims, and, subject to the terms of the
  Claimant Trustee Agreement, the sole power and authority to allow or settle and compromise
  any Claims related to the Estate Claims, including, without limitation, Employee Claims. For the
  avoidance of doubt, the Litigation Sub-Trust, pursuant to section 1123(b)(3)(B) of the
  Bankruptcy Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Estate Claims and Employee Claims (in accordance with the terms of the
  Claimant Trust Agreement).

         2.3     Transfer of Assets and Rights to the Litigation Sub-Trust.

                  (a)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall automatically an irrevocably transfer, assign, and deliver, and shall be deemed to have
  transferred, assigned, and delivered, all Estate Claims, Employee Claims, and Privileges. For
  purposes of the transfer of documents, the Litigation Sub-Trust is an assignee and successor to
  the Debtor in respect of the Estate Claims and Employee Claims and shall be treated as such in
  any review of confidentiality restrictions in requested documents. For the avoidance of doubt,
  following the Effective Date, the Litigation Trustee shall have the power to waive the Privileges
  being so assigned and transferred.


                                                   5

                                                                                       012908
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of263
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 268 of 307 PageID 15841



                  (b)     Until the Litigation Sub-Trust terminates pursuant to the terms hereof,
  legal title to the Estate Claims shall be vested at all times in the Litigation Sub-Trust as a
  separate legal entity, except where applicable law in any jurisdiction requires title to any part of
  the Estate Claims to be vested in the Litigation Trustee, in which case title shall be deemed to be
  vested in the Litigation Trustee, solely in his capacity as Litigation Trustee. For purposes of
  such jurisdictions, the term Litigation Sub-Trust, as used herein, shall be read to mean the
  Litigation Trustee.

                 (c)     In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
  Trustee may enforce all rights to commence and pursue, as appropriate, any and all Estate
  Claims after the Effective Date. No Person or entity may rely on the absence of a specific
  reference in the Plan to any Estate Claim against them as any indication that the Litigation
  Trustee will not pursue any and all available Estate Claims or objections against them. Unless
  any Estate Claim against a Person or Entity are expressly waived, relinquished, exculpated,
  released, compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation
  Trustee expressly reserves all Estate Claims for later adjudication, and, therefore, no preclusion
  doctrine including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim
  preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Estate
  Claims upon, after, or as a consequence of the Confirmation Order.

         2.4   Principal Office. The principal office of the Litigation Sub-Trust shall be
  maintained by the Litigation Trustee at the following address: Goldin Associates, a Teneo
  Company, 350 Fifth Avenue, New York, New York 10118.

          2.5    Acceptance. The Litigation Trustee accepts the Litigation Sub-Trust imposed by
  this Agreement and agrees to observe and perform that Litigation Sub-Trust, on and subject to
  the terms and conditions set forth herein and in the Plan.

          2.6    Further Assurances. The Claimant Trustee and any successors thereof will, upon
  reasonable request of the Litigation Trustee, execute, acknowledge and deliver such further
  instruments and do such further acts as may be necessary or proper to transfer to the Litigation
  Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in the Plan
  in the form and manner provided for hereby and in the Plan and to vest in the Litigation Trustee
  the powers, instruments or funds in trust hereunder.

          2.7    Incidents of Ownership. The Claimant Trust shall be the sole beneficiary of the
  Litigation Sub-Trust and the Litigation Trustee shall retain only such incidents of ownership as
  are necessary to undertake the actions and transactions authorized herein.


                                  THE LITIGATION TRUSTEE

          3.1    Role. In furtherance of and consistent with the purpose of the Litigation Sub-
  Trust, the Plan, and this Agreement, the Litigation Trustee, subject to the terms and conditions
  contained herein, in the Plan, and in the Confirmation Order, shall serve as Litigation Trustee
  with respect to the Litigation Sub-Trust Assets for the benefit of the Litigation Sub-Trust
  Beneficiary and maintain, manage, and take action on behalf of the Litigation Sub-Trust.

                                                   6

                                                                                       012909
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of264
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 269 of 307 PageID 15842



         3.2     Authority.

                 (a)    In connection with the administration of the Litigation Sub-Trust, in
  addition to any and all of the powers enumerated elsewhere herein, the Litigation Trustee shall,
  in an expeditious but orderly manner, investigate, prosecute, settle, and otherwise resolve the
  Estate Claims. The Litigation Trustee shall have the power and authority and is authorized to
  perform any and all acts necessary and desirable to accomplish the purposes of this Agreement
  and the provisions of the Plan and the Confirmation Order relating to the Litigation Sub-Trust,
  within the bounds of this Agreement, the Plan, the Confirmation Order, and applicable law.

                 (b)      The Litigation Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Estate Claims and Employee Claims (in
  accordance with the terms of the Claimant Trust Agreement). To the extent that any action has
  been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or otherwise deal with
  and settle any such Estate Claims or Employee Claims prior to the Effective Date, on the
  Effective Date the Litigation Trustee shall be substituted for the Debtor in connection therewith
  in accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable by Rule
  7025 of the Federal Rules of Bankruptcy Procedure, and the caption with respect to such pending
  action shall be changed to the following “Marc Kirschner, not individually but solely as
  Litigation Trustee for the Highland Litigation Sub-Trust, et al. v. [Defendant]”.

                (c)    Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Litigation Trustee shall have the power and authority to:

                        (i)    hold legal title to any and all rights in or arising from the Litigation
  Sub-Trust Assets, including, but not limited to, the right to collect any and all money and other
  property belonging to the Litigation Sub-Trust (including any proceeds of the Litigation Sub-
  Trust Assets);

                         (ii)    perform the duties, exercise the powers, and asserts the rights of a
  trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Sub-
  Trust Assets, including the right to assert claims, defenses, offsets, and privileges;

                        (iii) subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), protect and enforce the rights of the Litigation Sub-Trust with
  respect to any Litigation Sub-Trust Assets by any method deemed appropriate, including,
  without limitation, by judicial proceeds, or pursuant to any applicable bankruptcy, insolvency,
  moratorium, or similar law and general principles of equity;

                        (iv)   determine and satisfy any and all liabilities created, incurred, or
  assumed by the Litigation Sub-Trust;

                        (v)    subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), investigate, analyze, compromise, adjust, arbitrate, mediate, sue
  on or defend, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to
  or otherwise deal with and settle, in accordance with the terms set forth in this Agreement, all


                                                    7

                                                                                         012910
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-4
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of265
                                                                                       22
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 270 of 307 PageID 15843



  Estate Claims, Employee Claims, or any other Causes of Action in favor of or against the
  Litigation Sub-Trust;

                        (vi)   with respect to any Estate Claim, avoid and recover transfers of the
  Debtor’s property as may be permitted by the Bankruptcy Code or applicable state law;

                         (vii) subject to applicable law, seek the examination of any Entity or
  Person with respect to the Estate Claims;

                        (viii) make all payments relating to the Litigation Sub-Trust Assets;

                         (ix)  assess, enforce, release, or waive any privilege or defense on
  behalf of the Litigation Sub-Trust, the Litigation Sub-Trust Assets, or the Litigation Sub-Trust
  Beneficiary, if applicable;

                        (x)    prepare, or have prepared, and file, if necessary, with the
  appropriate taxing authority any and all tax returns, information returns, and other required
  documents with respect to the Litigation Sub-Trust, and pay taxes properly payable by the
  Litigation Sub-Trust;

                          (xi)    if not otherwise covered by insurance coverage obtained by the
  Claimant Trust, obtain reasonable insurance coverage with respect to any liabilities and
  obligations of the Litigation Trustee, solely in his capacity as such, in the form of fiduciary
  liability insurance, a directors and officers policy, an errors and omissions policy, or otherwise.
  The cost of any such insurance shall be a Litigation Sub-Trust Expense and paid by the
  Litigation Trustee from the Litigation Sub-Trust Expense Reserve;

                        (xii) without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid
  him in fulfilling his obligations under this Agreement; such consultants, third-party service
  providers, and other professionals shall be retained pursuant to whatever fee arrangement the
  Litigation Trustee deems appropriate, including contingency fee arrangements and any fees and
  expenses incurred by such professionals engaged by the Litigation Trustee shall be Litigation
  Sub-Trust Expenses and paid by the Litigation Trustee from the Litigation Sub-Trust Expense
  Cash Reserve;

                          (xiii) to the extent applicable, assert, enforce, release, or waive any
  Privilege or defense on behalf of the Litigation Sub-Trust (including as to any Privilege that the
  Debtor held prior to the Effective Date), including to provide any information to insurance
  carriers that the Litigation Trustee deems necessary to utilize applicable insurance coverage for
  any Claim or Claims;

                         (xiv) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Litigation Sub-Trust and the activities contemplated herein and in
  the Confirmation Order and the Plan, and take all actions necessary to comply with the


                                                  8

                                                                                      012911
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page10266
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 271 of 307 PageID 15844



  Confirmation Order, the Plan, and this Agreement and the obligations thereunder and hereunder;
  and

                          (xv) exercise such other powers and authority as may be vested in or
  assumed by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(xv)
  being collectively, the “Authorized Acts”).

                 (d)     The Litigation Trustee has the power and authority to act as trustee of the
  Litigation Sub-Trust and perform the Authorized Acts through the date such Litigation Trustee
  resigns, is removed, or is otherwise unable to serve for any reason.

                  (e)    Any determinations by the Liquidation Trustee, under the direction of the
  Oversight Board, with respect to the amount or timing of settlement or other disposition of any
  Estate Claims settled in accordance with the terms of this Agreement shall be conclusive and
  binding on the Litigation Sub-Trust Beneficiary and all other parties of interest following the
  entry of an order of a court of competent jurisdiction approving such settlement or other
  disposition to the extent required or obtained.

         3.3     Limitation of Authority.

                 (a)     Notwithstanding anything herein to the contrary, the Litigation Sub-Trust
  and the Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take
  any actions inconsistent with the management of the Estate Claims as required or contemplated
  by applicable law, the Confirmation Order, the Plan, and this Agreement, or (iii) take any action
  in contravention of the Confirmation Order, the Plan, or this Agreement.

                  (b)    Notwithstanding anything herein to the contrary, and in no way limiting
  the terms of the Plan, the Litigation Trustee must receive the consent by vote of a simple
  majority of the Oversight Board pursuant to the notice and quorum requirements set forth in
  Section 4.5 of the Claimant Trust Agreement, in order to:

                         (i)    terminate or extend the term of the Litigation Sub-Trust;

                          (ii)     commence litigation with respect to any Estate Claims and, if
  applicable under the terms of the Claimant Trust Agreement, the Employee Claims, including,
  without limitation, to (x) litigate, resolve, or settle coverage and/or the liability of any insurer
  under any insurance policy or legal action related thereto, or (y) pursue avoidance, recovery, or
  similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under similar or
  related state or federal statutes or common law, including fraudulent transfer law;

                        (iii) settle, dispose of, or abandon any Estate Claims (including any
  counterclaims to the extent such counterclaims are set off against the proceeds of any such Estate
  Claim);

                         (iv)  borrow funds as may be necessary to fund litigation or other costs
  of the Litigation Sub-Trust;



                                                   9

                                                                                       012912
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page11267
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 272 of 307 PageID 15845



                        (v)   reserve or retain any cash or cash equivalents in the Litigation Sub-
  Trust Cash Reserve in an amount reasonably necessary to meet claims and contingent liabilities;

                         (vi)    change the compensation of the Litigation Trustee; and

                         (vii)   retain counsel, experts, advisors, or any other professionals.

                 (c)     [Reserved]

          3.4    Binding Nature of Actions. All actions taken and determinations made by the
  Litigation Trustee in accordance with the provisions of this Agreement shall be final and binding
  upon the Litigation Sub-Trust Beneficiary.

         3.5     Term of Service. The Litigation Trustee shall serve as the Litigation Trustee for
  the duration of the Litigation Sub-Trust, subject to death, resignation or removal.

          3.6    Resignation. The Litigation Trustee may resign as trustee of the Litigation Sub-
  Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight Board at least
  thirty (30) days before the proposed effective date of resignation. The Litigation Trustee shall
  continue to serve as Litigation Trustee after delivery of the Litigation Trustee’s resignation until
  the proposed effective date of such resignation, unless the Litigation Trustee and a [simple
  majority] of the Oversight Board consent to an earlier effective date, which earlier effective date
  shall be no earlier than the date of appointment of a successor Litigation Trustee in accordance
  with Section 3.8 hereof becomes effective.

         3.7     Removal.

                 (a)    The Litigation Trustee may be removed by a [simple majority] vote of the
  Oversight Board for Cause, immediately upon notice thereof, or without Cause, upon [60 days’]
  prior written notice.

                 (b)     To the extent there is any dispute regarding the removal of a Litigation
  Trustee (including any dispute relating to any compensation or expense reimbursement due
  under this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate
  such dispute. Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the
  Litigation Trustee after his removal until the earlier of (i) the time when a successor Litigation
  Trustee will become effective in accordance with Section 3.8 of this Agreement or (ii) such date
  as the Bankruptcy Court otherwise orders.

         3.8     Appointment of Successor.

                 (a)     Appointment of Successor. In the event of a vacancy by reason of the
  death, Disability, or removal of the Litigation Trustee, or prospective vacancy by reason of
  resignation, a successor Litigation Trustee shall be selected by a [simple majority] vote of the
  Oversight Board. If Members of the Oversight Board are unable to secure a majority vote, the
  Bankruptcy Court will determine the successor Litigation Trustee on motion of the Members. If
  a final decree has been entered closing the Chapter 11 Case, the Litigation Trustee may seek to
  reopen the Chapter 11 Case for the limited purpose of determining the successor Litigation

                                                   10

                                                                                        012913
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page12268
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 273 of 307 PageID 15846



  Trustee, and the costs for such motion and costs related to re-opening the Chapter 11 Case shall
  be paid by the Litigation Sub-Trust, or the Claimant Trust on behalf of the Litigation Sub-Trust.
  The successor Litigation Trustee shall be appointed as soon as practicable, but in any event no
  later than sixty (60) days after the occurrence of the vacancy or, in the case of resignation, on the
  effective date of the resignation of the then acting Litigation Trustee.

                  (b)     Vesting or Rights in Successor Litigation Trustee. Every successor
  Litigation Trustee appointed hereunder shall execute, acknowledge, and deliver to the Litigation
  Sub-Trust, the Claimant Trustee, the exiting Litigation Trustee, the Oversight Board, and file
  with the Bankruptcy Court, an instrument accepting such appointment subject to the terms and
  provisions hereof. The successor Litigation Trustee, without any further act, deed, or
  conveyance shall become vested with all the rights, powers, trusts and duties of the exiting
  Litigation Trustee except that the successor Litigation Trustee shall not be liable for the acts or
  omissions of the retiring Litigation Trustee. In no event shall the retiring Litigation Trustee be
  liable for the acts or omissions of the successor Litigation Trustee.

                  (c)     Interim Litigation Trustee. During any period in which there is a vacancy
  in the position of Litigation Trustee, the Oversight Board shall appoint one of its Members or the
  Claimant Trustee to serve as the interim Litigation Trustee (the “Interim Trustee”) until a
  successor Litigation Trustee is appointed pursuant to Section 3.8(a). The Interim Trustee shall
  be subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such
  Interim Trustee shall not be limited in any manner from exercising any rights or powers as a
  Member of the Oversight Board or Claimant Trustee, as applicable, merely by such Person’s
  appointment as Interim Trustee.

          3.9     Continuance of Litigation Sub-Trust. The death, resignation, or removal of the
  Litigation Trustee shall not operate to terminate the Litigation Sub-Trust created by this
  Agreement or to revoke any existing agency (other than any agency of the Litigation Trustee as
  the Litigation Trustee) created pursuant to the terms of this Agreement or invalidate any action
  taken by the Litigation Trustee. In the event of the resignation or removal of the Litigation
  Trustee, the Litigation Trustee shall promptly (i) execute and deliver, by the effective date of
  resignation or removal, such documents, instruments, records, and other writings as may be
  reasonably requested by his successor to effect termination of the exiting Litigation Trustee’s
  capacity under this Agreement and the conveyance of the Estate Claims then held by the exiting
  Litigation Trustee to the successor Litigation Trustee; (ii) deliver to the successor Litigation
  Trustee all non-privileged documents, instruments, records, and other writings relating to the
  Litigation Sub-Trust as may be in the possession or under the control of the exiting Litigation
  Trustee, provided, the exiting Litigation Trustee shall have the right to make and retain copies of
  such documents, instruments, records and other writings delivered to the successor Litigation
  Trustee and the cost of making such copies shall be a Litigation Sub-Trust Expense to be paid by
  the Litigation Sub-Trust; and (iii) otherwise assist and cooperate in effecting the assumption of
  the exiting Litigation Trustee’s obligations and functions by his successor, provided the fees and
  expenses of such assistance and cooperation shall be paid to the exiting Litigation Trustee by the
  Litigation Sub-Trust. The exiting Litigation Trustee shall irrevocably appoint the successor
  Litigation Trustee as his attorney-in-fact and agent with full power of substitution for it and its
  name, place and stead to do any and all acts that such exiting Litigation Trustee is obligated to
  perform under this Section 3.9.

                                                   11

                                                                                        012914
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page13269
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 274 of 307 PageID 15847



          3.10 Litigation Trustee as “Estate Representative”. The Litigation Trustee will be the
  exclusive trustee of the Litigation Sub-Trust Assets, for purposes of 31 U.S.C. § 3713(b) and 26
  U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Estate
  Claims, with all rights and powers attendant thereto, in addition to all rights and powers granted
  in the Plan and in this Agreement. The Litigation Trustee will be the successor-in-interest to the
  Debtor with respect to any action pertaining to the Estate Claims, which was or could have been
  commenced by the Debtor prior to the Effective Date, except as otherwise provided in the Plan
  or Confirmation Order. All actions, claims, rights or interests constituting or relating to Estate
  Claims are preserved and retained and may be enforced by the Litigation Trustee as an Estate
  Representative.

         3.11    Books and Records.

                 (a)     The Litigation Trustee shall maintain, in respect of the Litigation Sub-
  Trust and the Claimant Trust, books and records pertinent to Estate Claims in its possession and
  the income of the Litigation Sub-Trust and payment of expenses, liabilities, and claims against or
  assumed by the Litigation Sub-Trust in such detail and for such period of time as may be
  necessary to enable it to make full and proper accounting in respect thereof. Such books and
  records shall be maintained as reasonably necessary to facilitate compliance with the tax
  reporting requirements of the Litigation Sub-Trust and the requirements of Article VII herein.
  Except as otherwise provided herein, nothing in this Agreement requires the Litigation Trustee to
  file any accounting or seek approval of any court with respect to the administration of the
  Litigation Sub-Trust, or as a condition for managing any payment or distribution out of the
  Litigation Sub-Trust. Notwithstanding the foregoing, the Litigation Trustee shall to retain such
  books and records, and for such periods, with respect to any Reorganized Debtor Assets as are
  required to be retained pursuant to Section 204-2 of the Investment Advisers Act or any other
  applicable laws, rules, or regulations.

                  (b)    The Litigation Trustee may dispose some or all of the books and records
  maintained by the Litigation Trustee at the later of (i) such time as the Litigation Trustee
  determines, with the unanimous consent of the Oversight Board, that the continued possession or
  maintenance of such books and records is no longer necessary for the benefit of the Litigation
  Sub-Trust, including with respect to the Estate Claims, or (ii) upon the termination and winding
  up of the Litigation Sub-Trust under Article IX of this Agreement.

         3.12    Reports.

                  (a)    Financial and Status Reports. The fiscal year of the Litigation Sub-Trust
  shall be the calendar year. Within 90 days after the end of each calendar year during the term of
  the Litigation Sub-Trust, and within 45 days after the end of each calendar quarter during (other
  than the fourth quarter) the term of the Litigation Sub-Trust and as soon as practicable upon
  termination of the Litigation Sub-Trust, the Litigation Trustee shall make available upon request
  to the Oversight Board or Litigation Sub-Trust Beneficiary appearing on its records as of the end
  of such period or such date of termination, a written report including: (i) unaudited financial
  statements of the Litigation Sub-Trust for such period, and, if the end of a calendar year, an
  unaudited report (which may be prepared by an independent certified public accountant

                                                 12

                                                                                     012915
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page14270
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 275 of 307 PageID 15848



  employed by the Litigation Trustee) reflecting the result of such agreed-upon procedures relating
  to the financial accounting administration of the Litigation Sub-Trust as proposed by the
  Litigation Trustee; (ii) a summary description of any action taken by the Litigation Sub-Trust
  that, in the judgment of the Litigation Trustee, materially affects the Litigation Sub-Trust and of
  which notice has not previously been given to the Oversight Board or Litigation Sub-Trust
  Beneficiary, provided, that any such description shall not include any privileged or confidential
  information of the Litigation Trustee; and (iii) a description of the progress of liquidating the
  Litigation Sub-Trust Assets and making distributions to the Litigation Sub-Trust Beneficiary and
  any other material information relating to the Litigation Sub-Trust Assets and the administration
  of the Litigation Sub-Trust deemed appropriate to be disclosed by the Litigation Trustee, which
  description shall include a written report detailing, among other things, the litigation status of the
  Estate Claims transferred to the Litigation Sub-Trust, any settlements entered into by the
  Litigation Sub-Trust with respect to the Estate Claims, the proceeds recovered to date from
  Estate Claims, and the distributions made by the Litigation Sub-Trust.

                 (b)    Annual Plan and Budget. If instructed by the Oversight Board, the
  Litigation Trustee shall prepare and submit to the Oversight Board for approval an annual plan
  and budget in such detail as reasonably requested.

         3.13    Compensation and Reimbursement; Engagement of Professionals.

                 (a)     Compensation and Expenses.

                         (i)    Compensation. As compensation for any services rendered by the
  Litigation Trustee in connection with this Agreement, the Litigation Trustee shall receive initial
  compensation in a manner and amount as agreed upon by the Committee. Any additional
  compensation or compensation of a Successor Litigation Trustee shall be determined by the
  Oversight Board.

                         (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
  of the Litigation Trustee in the performance of his or her duties hereunder, shall be reimbursed as
  Litigation Sub-Trust Expenses paid by the Litigation Sub-Trust.

                 (b)     Professionals.

                        (i)     Engagement of Professionals. The Litigation Trustee shall engage
  professionals from time to time in conjunction with the services provided hereunder. The
  Litigation Trustee’s engagement of such professionals shall be approved by a majority of the
  Oversight Board as set forth in Section 3.3(b) hereof.

                       (ii)  Fees and Expenses of Professionals. The Litigation Trustee shall
  pay the reasonable fees and expenses of any retained professionals as Litigation Sub-Trust
  Expenses.

          3.14 Reliance by Litigation Trustee. Except as otherwise provided herein, the
  Litigation Trustee may rely, and shall be fully protected in acting or refraining from acting, on
  any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order
  or other instrument or document that the Litigation Trustee has no reason to believe to be other

                                                   13

                                                                                         012916
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page15271
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 276 of 307 PageID 15849



  than genuine and to have been signed or presented by the proper party or parties or, in the case of
  facsimiles, to have been sent by the proper party or parties, and the Litigation Trustee may
  conclusively rely as to the truth of the statements and correctness of the opinions or direction
  expressed therein. The Litigation Trustee may consult with counsel and other professionals, and
  any advice of such counsel or other professionals shall constitute full and complete authorization
  and protection in respect of any action taken or not taken by the Litigation Trustee in accordance
  therewith. The Litigation Trustee shall have the right at any time to seek instructions from the
  Bankruptcy Court, or any other court of competent jurisdiction concerning Estate Claims, this
  Agreement, the Plan, or any other document executed in connection therewith, and any such
  instructions given shall be full and complete authorization in respect of any action taken or not
  taken by the Litigation Trustee in accordance therewith. The Litigation Sub-Trust shall have the
  right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

         3.15 Commingling of Litigation Sub-Trust Assets. The Litigation Trustee shall not
  commingle any of the Litigation Sub-Trust Assets with his or her own property or the property of
  any other Person.

          3.16 [Delaware Trustee. The Delaware Trustee shall have the power and authority,
  and is hereby authorized and empowered, to (i) accept legal process served on the Litigation
  Sub-Trust in the State of Delaware; and (ii) execute any certificates that are required to be
  executed under the Statutory Trust Act and file such certificates in the office of the Secretary of
  State of the State of Delaware, and take such action or refrain from taking such action under this
  Agreement as may be directed in a writing delivered to the Delaware Trustee by the Litigation
  Trustee; provided, however, that the Delaware Trustee shall not be required to take or to refrain
  from taking any such action if the Delaware Trustee shall believe, or shall have been advised by
  counsel, that such performance is likely to involve the Delaware Trustee in personal liability or
  to result in personal liability to the Delaware Trustee, or is contrary to the terms of this
  Agreement or of any document contemplated hereby to which the Litigation Sub-Trust or the
  Delaware Trustee is or becomes a party or is otherwise contrary to law. The Parties agree not to
  instruct the Delaware Trustee to take any action or to refrain from taking any action that is
  contrary to the terms of this Agreement or of any document contemplated hereby to which the
  Litigation Sub-Trust or the Delaware Trustee is or becomes party or that is otherwise contrary to
  law. Other than as expressly provided for in this Agreement, the Delaware Trustee shall have no
  duty or power to take any action for or on behalf of the Litigation Sub-Trust.]


                                   THE OVERSIGHT BOARD

         The Oversight Board shall be governed by Article IV of the Claimant Trust Agreement.


                                       TRUST INTERESTS

          5.1    Litigation Sub-Trust Interests. On the date hereof, the Litigation Sub-Trust shall
  issue Trust Interests to the Claimant Trust as the sole Litigation Sub-Trust Beneficiary. The
  Litigation Sub-Trust Beneficiary shall be entitled to distributions from the Litigation Sub-Trust
  Assets in accordance with the terms of the Plan and this Agreement.

                                                  14

                                                                                      012917
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page16272
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 277 of 307 PageID 15850



          5.2    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
  or other disposition of a Trust Interest may be effected.

          5.3     Exemption from Registration. The Parties hereto intend that the rights of the
  Litigation Sub-Trust Beneficiary arising under this Litigation Sub-Trust shall not be “securities”
  under applicable laws, but none of the Parties represent or warrant that such rights shall not be
  securities or shall not be entitled to exemption from registration under the applicable securities
  laws. The Oversight Board, acting unanimously, and Litigation Trustee may amend this
  Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
  or appropriate with the advice of counsel, to ensure that the Litigation Sub-Trust is not subject to
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act. The Trust Interests shall not have consent or voting rights or
  otherwise confer on the Litigation Sub-Trust Beneficiary any rights similar to the rights of a
  shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
  to be made, by the Oversight Board and/or the Litigation Trustee under this Agreement.


                                         DISTRIBUTIONS

          6.1     Distributions. The Litigation Trustee shall distribute Cash proceeds of the Estate
  Claims to the Claimant Trust within 30 days of receipt of such Cash proceeds, net of any
  amounts that (a) are reasonably necessary to maintain the value of the Litigation Sub-Trust
  Assets pending their monetization or other disposition during the term of the Litigation Sub-
  Trust, (b) are necessary to pay or reserve for reasonably incurred or anticipated Litigation Sub-
  Trust Expenses and any other expenses incurred by the Litigation Sub-Trust (including, but not
  limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
  Litigation Sub-Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities
  incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Agreement
  (including, but not limited to, indemnification obligations and similar expenses).

         6.2     Manner of Payment or Distribution. All distributions made by the Litigation
  Trustee on behalf of the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary shall be
  payable by the Litigation Trustee directly to the Claimant Trust, as sole Litigation Sub-Trust
  Beneficiary, on the date scheduled for the distribution, unless such day is not a Business Day,
  then such date or the distribution shall be the following Business Day, but such distribution shall
  be deemed to have been completed as of the required date.

          6.3    Delivery of Distributions. All distributions under this Agreement to the Claimant
  Trust shall be made pursuant to wire instructions provided by the Claimant Trustee to the
  Litigation Trustee.


                                          TAX MATTERS

          7.1     Tax Treatment and Tax Returns. It is intended that the Litigation Sub-Trust will
  be treated as a grantor trust for federal income tax purposes (and foreign, state, and local income
  tax purposes where applicable) the sole beneficiary of which is the Claimant Trust. Consistent

                                                  15

                                                                                       012918
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page17273
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 278 of 307 PageID 15851



  with such treatment, it is intended that the transfer of the Litigation Sub Trust Assets from the
  Claimant Trust to the Litigation Sub Trust will be treated as a non-event for federal income tax
  purposes (and foreign, state, and local income tax purposes where applicable). Further, because
  the Claimant Trust is itself intended to be treated as a grantor trust for federal income tax
  purposes (and foreign, state, and local income tax purposes where applicable),it is intended that
  the beneficiaries of the Claimant Trust will be treated as the grantor of the Litigation Sub-Trust
  and owner of the Litigation Sub-Trust Assets for federal income tax purposes (and foreign, state,
  and local income tax purposes where applicable). The Litigation Trustee shall cooperate with
  the Claimant Trustee in connection with the preparation and filing of any federal income tax
  returns (and foreign, state, and local income tax returns where applicable) or information
  statements relating to the Litigation Sub Trust Assets.

          7.2     Withholding. The Litigation Trustee may withhold from any amount distributed
  from the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary such sum or sums as are
  required to be withheld under the income tax laws of the United States or of any state or political
  subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
  distributed to and received by the Litigation Sub-Trust Beneficiary. As a condition to receiving
  any distribution from the Litigation Sub-Trust, the Litigation Trustee may require that the
  Litigation Sub-Trust Beneficiary provide such holder’s taxpayer identification number and such
  other information and certification as may be deemed necessary for the Litigation Trustee to
  comply with applicable tax reporting and withholding laws.


                      STANDARD OF CARE AND INDEMNIFICATION

          8.1    Standard of Care. None of the Litigation Trustee, acting in his capacity as the
  Litigation Trustee or in any other capacity contemplated by this Agreement or the Plan, the
  Oversight Board, or any individual Member, solely in their capacity as Members of the
  Oversight Board, shall be personally liable to the Litigation Sub-Trust or to any Person
  (including the Litigation Sub-Trust Beneficiary and Claimant Trust Beneficiaries) in connection
  with the affairs of the Litigation Sub-Trust, unless it is ultimately determined by order of the
  Bankruptcy Court or other court of competent jurisdiction that the acts or omissions of any such
  Litigation Trustee, Oversight Board, or Member constituted fraud, willful misconduct, or gross
  negligence. The employees, agents and professionals retained by the Litigation Sub-Trust, the
  Litigation Trustee, or Oversight Board shall not be personally liable to the Litigation Sub-Trust
  or any other Person in connection with the affairs of the Litigation Sub-Trust, unless it is
  ultimately determined by order of the Bankruptcy Court or other court of competent jurisdiction
  that such acts or omissions by such employee, agent, or professional constituted willful fraud,
  willful misconduct or gross negligence. None of the Litigation Trustee, Oversight Board, or any
  Member shall be personally liable to the Litigation Sub-Trust or to any Person for the acts or
  omissions of any employee, agent or professional of the Litigation Sub-Trust or Litigation
  Trustee, unless it is ultimately determined by order of the Bankruptcy Court or other court of
  competent jurisdiction that the Litigation Trustee, Oversight Board, or Member acted with gross
  negligence or willful misconduct in the selection, retention, or supervision of such employee,
  agent or professional of the Litigation Sub-Trust.



                                                  16

                                                                                      012919
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page18274
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 279 of 307 PageID 15852



          8.2     Indemnification. The Litigation Trustee (including each former Litigation
  Trustee), Oversight Board, and all past and present Members (collectively, the “Indemnified
  Parties”) shall be indemnified by the Litigation Sub-Trust against and held harmless by the
  Litigation Sub-Trust from any losses, claims, damages, liabilities or expenses (including, without
  limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
  may become subject in connection with any action, suit, proceeding or investigation brought or
  threatened against any of the Indemnified Parties in their capacity as Litigation Trustee,
  Oversight Board, or Member, or in connection with any matter arising out of or related to the
  Plan, this Agreement, or the affairs of the Litigation Sub-Trust, unless it is ultimately determined
  by order of the Bankruptcy Court or other court of competent jurisdiction that the Indemnified
  Party’s acts or omissions constituted willful fraud, willful misconduct, or gross negligence. If
  the Indemnified Party becomes involved in any action, proceeding, or investigation in connection
  with any matter arising out of or in connection with the Plan, this Agreement or the affairs of the
  Litigation Sub-Trust for which an indemnification obligation could arise, the Indemnified Party
  shall promptly notify the Litigation Trustee and/or Oversight Board, as applicable; provided,
  however, that the failure of an Indemnified Party to promptly notify the Litigation Trustee and/or
  Oversight Board of an indemnification obligation will not excuse the Litigation Sub-Trust from
  indemnifying the Indemnified Party unless such delay has caused the Litigation Sub-Trust
  material harm. The Litigation Sub-Trust shall periodically advance or otherwise reimburse on
  demand the Indemnified Party’s reasonable legal and other expenses (including, without
  limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
  related expenses) incurred in connection therewith as a Litigation Sub-Trust Expense, but the
  Indemnified Party shall be required to repay promptly to the Litigation Sub-Trust the amount of
  any such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it
  shall be ultimately determined by Final Order that the Indemnified Party engaged in willful
  fraud, misconduct, or negligence in connection with the affairs of the Litigation Sub-Trust with
  respect to which such expenses were paid. The Litigation Sub-Trust shall indemnify and hold
  harmless the employees, agents and professionals of the Litigation Sub-Trust and Indemnified
  Parties to the same extent as provided in this Section 8.2 for the Indemnified Parties. For the
  avoidance of doubt, the provisions of this Section 8.2 shall remain available to any former
  Litigation Trustee or Member or the estate of any decedent Litigation Trustee or Member. The
  indemnification provided hereby shall be a Litigation Sub-Trust Expense.

         8.3     To the extent applicable, the provisions and protections set forth in Article IX of
  the Plan will apply to the Litigation Sub-Trust, the Litigation Trustee, Oversight Board, and the
  Members.


                                          TERMINATION

          9.1     Duration. The Litigation Trustee, the Litigation Sub-Trust, and the Oversight
  Board shall be discharged or dissolved, as the case may be, at such time as the Litigation Trustee
  determines that the Estate Claims is not likely to yield sufficient additional proceeds to justify
  further pursuit of such Estate, and all Distributions required to be made by the Litigation Trustee
  to the Litigation Sub-Trust Beneficiary under the Plan and this Agreement have been made, but
  in no event shall the Litigation Sub-Trust be dissolved later than [three years] from the Effective
  Date unless the Bankruptcy Court, upon motion made within the six-month period before such

                                                  17

                                                                                       012920
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page19275
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 280 of 307 PageID 15853



  third anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
  motion made at least six months before the end of the preceding extension), determines that a
  fixed period extension (not to exceed two years, together with any prior extensions) is necessary
  to facilitate or complete the recovery on, and liquidation of, the Litigation Sub-Trust Assets.

          9.2      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
  Litigation Sub-Trust and for purpose of liquidating and winding up the affairs of the Litigation
  Sub-Trust, the Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties
  have been fully performed. Prior to the final distribution of all remaining Litigation Sub-Trust
  Assets, the Litigation Trustee shall be entitled to reserve from such assets any and all amounts
  required to provide for the Litigation Trustee’s own costs and expenses, including a reserve to
  fund any potential indemnification or similar obligations of the Litigation Sub-Trust, until such
  time as the winding up of the Litigation Sub-Trust is completed. Upon the dissolution of the
  Litigation Sub-Trust and completion of the winding up of the assets, liabilities and affairs of the
  Litigation Sub-Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall
  file a certificate of cancellation with the State of Delaware to terminate the Litigation Sub-Trust
  pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the
  certificate of cancellation is filed shall be referred to as the “Termination Date”). Subject in all
  respects to 3.11, upon the Termination date, the Litigation Trustee shall retain for a period of two
  (2) years, as a Litigation Sub-Trust Expense, the books, records, and certificated and other
  documents and files that have been delivered to or created by the Litigation Trustee. Subject in
  all respects to Section 3.11, at the Litigation Trustee’s discretion, all of such records and
  documents may, but need not, be destroyed at any time after two (2) years from the Termination
  Date.

          9.3   Termination of Duties. Except as otherwise specifically provided herein, upon
  the Termination Date of the Litigation Sub-Trust, the Litigation Trustee, the Oversight Board,
  and its Members shall have no further duties or obligations hereunder.


                                  AMENDMENTS AND WAIVER

         The Litigation Trustee, with the consent of a simple majority of the Oversight Board,
  may amend this Agreement to correct or clarify any non-material provisions. This Agreement
  may not otherwise be amended, supplemented, otherwise modified, or waived in any respect
  except by an instrument in writing signed by the Litigation Trustee and with the unanimous
  approval of the Oversight Board, and the approval of the Bankruptcy Court, after notice and a
  hearing; provided that the Litigation Trustee must provide the Oversight Board with prior written
  notice of any non-material amendments, supplements, modifications, or waivers of this
  Agreement.


                                         MISCELLANEOUS

          11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
  Litigation Sub-Trust by this Agreement shall be irrevocable and shall not be subject to
  revocation, cancellation or rescission by the Litigation Sub-Trust Beneficiary.

                                                   18

                                                                                        012921
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page20276
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 281 of 307 PageID 15854



          11.2 Litigation Sub-Trust Beneficiary has No Legal Title to Litigation Sub-Trust
  Assets. The Litigation Sub-Trust Beneficiary shall have no legal title to any part of the
  Litigation Sub-Trust Assets.

         11.3 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
  implied, shall be construed to give any Person other than the Litigation Trustee, Oversight
  Board, and the Litigation Sub-Trust Beneficiary any legal or equitable right, remedy or claim
  under or in respect of this Agreement. The Litigation Sub-Trust Assets shall be held for the sole
  and exclusive benefit of the Litigation Sub-Trust Beneficiary.

          11.4 Notices. All notices, directions, instructions, confirmations, consents and requests
  required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
  in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
  to a non-United States address, air mail, postage prepaid, addressed to:

                 (a)     If to the Litigation Trustee:

                                 Marc S. Kirschner
                                 c/o Goldin Associates LLC, a Teneo Company
                                 350 Fifth Avenue
                                 New York, New York 10118

                 With a copy to:

                                 [insert contact for counsel to the Litigation Trustee].

                 (b)     If to the Claimant Trustee:

                                 Claimant Trustee
                                 c/o [insert contact info for Claimant Trustee]

                 With a copy to:

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd, 13th Floor
                                 Los Angeles, CA 90067
                                 Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                        Ira Kharasch (ikharasch@pszjlaw.com)
                                        Gregory Demo (gdemo@pszjlaw.com)

         Notice mailed shall be effective on the date mailed or sent. Any Person may change the
  address at which it is to receive notices under this Agreement by furnishing written notice
  pursuant to the provisions of this Section 11.4 to the entity to be charged with knowledge of such
  change.

          11.5 Severability. Any provision hereof which is prohibited or unenforceable in any
  jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
  unenforceability without invalidating the remaining provisions hereof, and any such prohibition

                                                   19

                                                                                        012922
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page21277
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 282 of 307 PageID 15855



  or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
  provisions in another jurisdiction.

         11.6 Counterparts. This Agreement may be executed by the parties hereto in separate
  counterparts, each of which when so executed and delivered shall be an original, but all such
  counterparts shall together constitute but one and the same instrument.

          11.7 Binding Effect, etc. All covenants and agreements contained herein shall be
  binding upon, and inure to the benefit of, the Litigation Sub-Trust, the Litigation Trustee, and the
  Litigation Sub-Trust Beneficiary, and their respective successors and assigns. Any notice,
  direction, consent, waiver or other instrument or action by any Litigation Sub-Trust Beneficiary
  shall bind its successors and assigns.

        11.8 Headings; References. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         11.9 Governing Law. This Agreement shall in all respects be governed by, and
  construed in accordance with the laws of the State of Delaware, including all matters of
  constructions, validity and performance.

         11.10 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
  exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
  enforcement and construction of any right, remedy, obligation, or liability arising under or by
  reason of this Agreement or the Plan.

          11.11 Transferee Liabilities. The Litigation Sub-Trust shall have no liability for, and
  the Litigation Sub-Trust Assets shall not be subject to, any claim arising by, through or under the
  Debtor except as expressly set forth in the Plan or in this Agreement. In no event shall the
  Litigation Trustee or the Litigation Sub-Trust Beneficiary have any personal liability for such
  claims. If any liability shall be asserted against the Litigation Sub-Trust or the Litigation Trustee
  as the transferee of the Litigation Sub-Trust Assets on account of any claimed liability of,
  through or under the Debtor or Reorganized Debtor, the Litigation Trustee may use such part of
  the Litigation Sub-Trust Assets as may be necessary to contest any such claimed liability and to
  pay, compromise, settle or discharge same on terms reasonably satisfactory to the Litigation
  Trustee as a Litigation Sub-Trust Expense.



                               [Remainder of Page Intentionally Blank]




                                                   20

                                                                                        012923
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-4 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page22278
                                                                                    of
                                        of22
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 283 of 307 PageID 15856



          IN WITNESS HEREOF, the parties hereto have caused this Litigation Trust Agreement
  to be duly executed by their respective officers thereunto duly authorized on the day and year
  first written above.

                                             Claimant Trustee



                                             By:
                                                    James P. Seery, Jr., not individually but
                                                    solely in his capacity as the Claimant
                                                    Trustee



                                             Litigation Trustee



                                             By:
                                                     Marc S. Kirschner, not individually but
                                             solely in his capacity as the Litigation Trustee




                                               21

                                                                                    012924
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  1 of279
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 284 of 307 PageID 15857



                                    EXHIBIT P




                                                                          012925
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  2 of280
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 285 of 307 PageID 15858
                                                                               Draft


                              LITIGATION SUB-TRUST AGREEMENT

        This Litigation Sub-Trust Agreement, effective as of            , 20202021 (as may be
amended, supplemented, or otherwise modified in accordance with the terms hereof, this
“Agreement”), by and among James P. Seery, Jr., as trustee of the Highland Claimant Trust (the
“Claimant Trustee”), [____] as Delaware Trustee, and Marc S. Kirschner as trustee (the
“Litigation Trustee,” and together with the Claimant Trustee [and Delaware Trustee], the
“Parties”) of the Litigation Sub-Trust for the benefit of the Claimant Trust as sole Litigation
Sub-Trust Beneficiary.

                                                   RECITALS

        WHEREAS, on October 16, 2019, Highland Capital Management, L.P. (the “Debtor”)
filed with the United States Bankruptcy Court for the District of Delaware, a voluntary petition
for relief under chapter 11 of the Bankruptcy Code, which case was subsequently transferred to
the Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy
Court”) and captioned In re Highland Capital Management, L.P., Case No. 19-34054-sgj11 (the
“Chapter 11 Case”);

       WHEREAS, on November 13,24, 2020, the Debtor filed the ThirdFifth Amended Plan of
Reorganization of Highland Capital Management, L.P. [Docket No. •1472] (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),1 [which was confirmed by
the Bankruptcy Court on                 , 2020,2021, pursuant to the Findings of Fact and Order
Confirming Plan of Reorganization for the Debtor [Docket No. •] (the “Confirmation Order”)];

         WHEREAS, this Agreement, including all exhibits hereto, is the “Litigation Sub-Trust
Agreement” described in the Plan and shall be executed on or before the Effective Date in order
to facilitate implementation of the Plan; and

        WHEREAS, pursuant to the Plan and Confirmation Order, the Litigation Sub-Trust
Assets are hereby to be transferred by the Claimant Trust to the Litigation Sub-Trust (each as
defined herein) created and evidenced by this Agreement so that (i) Estate Claims can be
investigated, prosecuted, settled, abandoned, resolved, and otherwise monetized as may be
determined by the Litigation Trustee in accordance with the terms of the Litigation Sub-Trust
Agreement; (ii) proceeds of Estate Claims can be remitted to the Claimant Trust as Claimant
Trust Assets for distribution to the Claimant Trust Beneficiaries (as defined in the Claimant Trust
Agreement) in accordance with the Plan and Claimant Trust Agreement[; (iii) the Litigation
Trustee can investigate, litigate, settle, or otherwise resolve any Filed Claims relating to the
Estate Claims, including the Debtor Employee Claims;] and (iv) administrative services relating
to the activities of the Litigation Sub-Trust can be performed by the Litigation Trustee.

                                       DECLARATION OF TRUST

       NOW, THEREFORE, in order to declare the terms and conditions hereof, and in
consideration of the premises and mutual agreements herein contained, the confirmation of the
1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




                                                                                                       012926
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  3 of281
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 286 of 307 PageID 15859



  Plan and of other good and valuable consideration, the receipt and sufficiency of which are
  hereby acknowledged, the Litigation Trustee and the Claimant Trustee have executed this
  Agreement for the benefit of the Claimant Trust as provided for in the Plan.

          TO HAVE AND TO HOLD unto the Litigation Trustee and his successors or assigns in
  trust, under and subject to the terms and conditions set forth herein and for the benefit of the
  Claimant Trust, and for the performance of and compliance with the terms hereof and of the
  Plan; provided, however, that upon termination of the Litigation Sub-Trust in accordance with
  Article IX hereof, this Litigation Trust Agreement shall cease, terminate, and be of no further
  force and effect, unless otherwise specifically provided for herein.

          IT IS FURTHER COVENANTED AND DECLARED that the Litigation Sub-Trust
  Assets are to be strictly held and applied by the Litigation Trustee subject to the specific terms set
  forth below.

                                         ARTICLE I.
                                    DEFINITION AND TERMS

          1.1     Certain Definitions. Unless the context shall otherwise require and except as
  contained in this Section 1.1 or as otherwise defined herein, the capitalized terms used herein
  shall have the respective meanings assigned thereto in the “Definitions,” Section 1.1 of the Plan
  or if not defined therein, shall have the meanings assigned thereto in the applicable Section of the
  Plan. For all purposes of this Agreement, the following terms shall have the following meanings:

                 (a)     “Bankruptcy Court” has the meaning set forth in the Recitals hereof.

                (b)    “Cause” means (i) a Person’s willful failure to perform his material duties
  hereunder (which material duties shall include, without limitation, regular attendance at regularly
  scheduled meetings of the Oversight Board), which is not remedied within 30 days of notice; (ii)
  a Person’s commission of an act of fraud, theft, or embezzlement during the performance of his
  or her duties hereunder; (iii) a Person’s conviction of a felony with all appeals having been
  exhausted or appeal periods lapsed; or (iv) a Person’s gross negligence, bad faith, willful
  misconduct, or knowing violation of law in the performance of his or her duties hereunder.

                (c)     “Claimant Trust Agreement” means the Claimant Trust Agreement dated
  [___], 2020,2021, by and between the Debtor, Claimant Trustee, and Delaware Trustee.

                (d)   “Claimant Trustee” means James P. Seery, Jr., as the initial “Claimant
  Trustee” under the Claimant Trust Agreement and as defined in the Plan, and any successor
  Claimant Trustee who may be appointed pursuant to the terms of the Claimant Trust Agreement.

                (e)    “Claimant Trust” means the “Highland Claimant Trust” established in
  accordance with the Delaware Statutory Trust Act and Treasury Regulation Section
  301.7701-4(d) pursuant to the Claimant Trust Agreement.

               (f)     [“Debtor Employee Claims” means any General Unsecured Claims filed
  by any Employee or former director, officer, or employee of the Debtor, other than the Claims of


   2

                                                                                         012927
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  4 of282
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 287 of 307 PageID 15860



  the Senior Employees subject to stipulations executed by employees of the Debtor prior to the
  Effective Date.]

                (f)    (g) “Delaware Statutory Trust Act” means the Delaware Statutory Trust
  Act 12 Del C. §3801, et seq. as amended from time to time.

                 (g)     (h) “Delaware Trustee” has the meaning set forth in the Claimant Trust
  Agreement.

                  (h)    (i) “Disability” means as a result of the Litigation Trustee’s incapacity due
  to physical or mental illness as determined by an accredited physician or psychologist, as
  applicable, selected by the Litigation Trustee, the Litigation Trustee has been substantially unable
  to perform his or her duties hereunder for three (3) consecutive months or for an aggregate of 180
  days during any period of twelve (12) consecutive months.

                (i)     (j) “Estate Claims” has the meaning given to it in Exhibit A to the Notice
  of Final Term Sheet [Docket No. 354].

                 (j)     (k) [“Employee” means the employees of the Debtor set forth in the Plan
  Supplement.]

                  (k)    “Employee Claims” means any General Unsecured Claim held by an
  Employee other than the Claims of the Senior Employees subject to stipulations (provided such
  stipulations are executed by any such Senior Employee of the Debtor prior to the Effective Date).

                (l)    “Litigation Sub-Trust” means the sub-trust created pursuant to this
  Agreement, and in accordance with the Delaware Statutory Trust Act and Treasury Regulation
  Section 301.7701-4(d).

                 (m)     “Litigation Sub-Trust Agreement” means this Agreement.

               (n)    “Litigation Sub-Trust Assets” means the Estate Claims and the Litigation
  Sub-Trust Expense Cash Reserve.

                 (o)     “Litigation Sub-Trust Beneficiary” means the Claimant Trust.

                 (p)    “Litigation Sub-Trust Expenses” means the costs, expenses, liabilities and
  obligations incurred by the Litigation Sub-Trust and/or the Litigation Trustee in administering
  and conducting the affairs of the Litigation Sub-Trust, and otherwise carrying out the terms of the
  Litigation Sub-Trust and the Plan on behalf of the Litigation Sub-Trust, including without any
  limitation, any taxes owed by the Litigation Sub-Trust, and the fees and expenses of the
  Litigation Trustee and professional persons retained by the Litigation Sub-Trust or Litigation
  Trustee in accordance with Article 3.12(b) of this Agreement.

                (q)     “Litigation Sub-Trust Expense Cash Reserve” means $[•] million in Cash
  to be funded by the Debtor or Reorganized Debtor, as applicable, pursuant to the Plan into a bank
  account of the Litigation Sub-Trust (or of the Claimant Trust for the benefit of the Litigation


   3

                                                                                       012928
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  5 of283
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 288 of 307 PageID 15861



  Sub-Trust) on or before the Effective Date for the purpose of paying Litigation Sub-Trust
  Expenses in accordance herewith.

                (r)     “Litigation Trustee” means Marc S. Kirschner as the initial “Litigation
  Trustee” hereunder and under the Plan, and any successor Litigation Trustee who may be
  appointed pursuant to the terms of this Agreement.

                 (s)    “Oversight Board” has the meaning set forth in the Claimant Trust
  Agreement.

                 (t)    “Plan” has the meaning set forth in the Recitals hereof.

                  (u)     “Privileges” means the Debtor’s rights, title and interests in and to any
  privilege or immunity attaching to any documents or communications (whether written or oral)
  associated with any of the Estate Claims or Debtor Employee Claims, including, without
  limitation, to, attorney-client privilege and work-product privilege as defined in Rule 502(g) of
  the Federal Rules of Evidence or any other privilege available under applicable law[; provided,
  however, that “Privileges” shall not include the work-product privilege of any non-Employee
  attorney or attorneys that has not been previously shared with the Debtor or any of its employees
  and the work-product privilege shall remain with the non-Employee attorney or attorneys who
  created such work product so long as it has not been previously shared with the Debtor or any of
  its employees, or otherwise waived.]

                 (v)    “Securities Act” means the Securities Act of 1933, as amended.

                 (w)    “TIA” means the Trust Indenture Act of 1939, as amended.

                (x)     “Trust Interests” means the trust interest(s) to be distributed to the
  Claimant Trust as the sole Litigation Sub-Trust Beneficiary.

                 (y)    “Trust Register” has the meaning given to it in Section 5.3(b) hereof.

          1.2     General Construction. As used in this Agreement, the masculine, feminine and
  neuter genders, and the plural and singular numbers shall be deemed to include the others in all
  cases where they would apply. “Includes” and “including” are not limiting and “or” is not
  exclusive. References to “Articles,” “Sections” and other subdivisions, unless referring
  specifically to the Plan or provisions of the Bankruptcy Code, the Bankruptcy Rules, or other
  law, statute or regulation, refer to the corresponding Articles, Sections and other subdivisions of
  this Agreement, and the words “herein,” “hereafter” and words of similar import refer to this
  Agreement as a whole and not to any particular Article, Section, or subdivision of this
  Agreement. Amounts expressed in dollars or following the symbol “$” shall be deemed to be in
  United States dollars. References to agreements or instruments shall be deemed to refer to such
  agreements or instruments as the same may be amended, supplemented, or otherwise modified in
  accordance with the terms thereof.

        1.3     Incorporation of the Plan. The Plan is hereby incorporated into this Agreement
  and made a part hereof by this reference.


   4

                                                                                      012929
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  6 of284
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 289 of 307 PageID 15862



                                   ARTICLE II.
                    ESTABLISHMENT OF THE LITIGATION SUB-TRUST

         2.1     Establishment of Sub-Trust.

                 (a)    The Parties, pursuant to the Plan and the Confirmation Order and in
  accordance with the applicable provisions of the Bankruptcy Code, hereby establish a statutory
  trust under the Delaware Statutory Trust Act on behalf of the Claimant Trust as the sole
  Litigation Sub-Trust Beneficiary, which shall be known as the “Highland Litigation Sub-Trust,”
  on the terms set forth herein. The Litigation Trustee may use this name in accordance with the
  terms and conditions set forth herein as the Litigation Trustee sees fit.

                  (b)    The Litigation Trustee shall cause to be executed and filed in the office of
  the Secretary of State of the State of Delaware the Certificate of Trust and agree to execute,
  acting solely in his capacity as Litigation Trustee, such certificates as may from time to time be
  required under the Delaware Statutory Trust Act or any other Delaware law.

          2.2     Nature and Purposes of the Litigation Sub-Trust. The Litigation Sub-Trust is
  organized and established as a trust for the purpose of monetizing the Estate Claims and making
  distributions to Litigation Sub-Trust Beneficiary in a manner consistent with “liquidating trust”
  status under Treasury Regulation Section 301.7701-4(d). The Litigation Sub-Trust shall serve as
  a mechanism for investigating, prosecuting, settling, resolving, and otherwise monetizing all
  Estate Claims and distributing the proceeds of such Estate Claims to the Claimant Trust in a
  timely fashion in accordance with the Plan, the Confirmation Order, and this Agreement. The
  Litigation Sub-Trust and Litigation Trustee shall have and retain any and all rights, defenses,
  cross-claims and counter-claims held by the Debtor with respect to any Estate Claim as of the
  Petition Date. Except as otherwise provided herein, the Litigation Sub-Trust shall have the sole
  responsibility for the pursuit and settlement of the Estate Claims], and, subject to the terms of the
  Claimant Trustee Agreement, the sole power and authority to allow or settle and compromise any
  Claims related to the Estate Claims, including, without limitation, Debtor Employee Claims].
  For the avoidance of doubt, the Litigation Sub-Trust, pursuant to section 1123(b)(3)(B) of the
  Bankruptcy Code and applicable state trust law, is appointed as the successor-in-interest to, and
  representative of, the Debtor and its Estate for the retention, enforcement, settlement, and
  adjustment of all Estate Claims and Debtor Employee Claims, other than those Claims
  constituting Reorganized Debtor Assets; provided, however, that the Litigation Trustee may, as
  part of his investigation mandate, investigate Estate Claims that would constitute Reorganized
  Debtor Assets and make a recommendation to the Oversight Board and the Reorganized Debtor
  on how to proceed with respect to any such Causes of ActionEmployee Claims (in accordance
  with the terms of the Claimant Trust Agreement).

         2.3     Transfer of Assets and Rights to the Litigation Sub-Trust.

                  (a)    On or as soon as practicable after the Effective Date, the Claimant Trust
  shall automatically an irrevocably transfer, assign, and deliver, and shall be deemed to have
  transferred, assigned, and delivered, all Estate Claims, Debtor Employee Claims, and Privileges.
  For purposes of the transfer of documents, the Litigation Sub-Trust is an assignee and successor
  to the Debtor in respect of the Estate Claims and Debtor Employee Claims and shall be treated as

   5

                                                                                        012930
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  7 of285
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 290 of 307 PageID 15863



  such in any review of confidentiality restrictions in requested documents. For the avoidance of
  doubt, following the Effective Date, the Litigation Trustee shall have the power to waive the
  Privileges being so assigned and transferred.

                   (b)     Until the Litigation Sub-Trust terminates pursuant to the terms hereof,
  legal title to the Estate Claims shall be vested at all times in the Litigation Sub-Trust as a separate
  legal entity, except where applicable law in any jurisdiction requires title to any part of the Estate
  Claims to be vested in the Litigation Trustee, in which case title shall be deemed to be vested in
  the Litigation Trustee, solely in his capacity as Litigation Trustee. For purposes of such
  jurisdictions, the term Litigation Sub-Trust, as used herein, shall be read to mean the Litigation
  Trustee.

                   (c)   In accordance with section 1123(d) of the Bankruptcy Code, the Litigation
  Trustee may enforce all rights to commence and pursue, as appropriate, any and all Estate Claims
  after the Effective Date. No Person or entity may rely on the absence of a specific reference in
  the Plan to any Estate Claim against them as any indication that the Litigation Trustee will not
  pursue any and all available Estate Claims or objections against them. Unless any Estate Claim
  against a Person or Entity are expressly waived, relinquished, exculpated, released,
  compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation Trustee
  expressly reserves all Estate Claims for later adjudication, and, therefore, no preclusion doctrine
  including the doctrine of res judicata, collateral, estoppel, issue preclusion, claim preclusion,
  estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Estate Claims upon,
  after, or as a consequence of the Confirmation Order.

         2.4   Principal Office. The principal office of the Litigation Sub-Trust shall be
  maintained by the Litigation Trustee at the following address: Goldin Associates, a Teneo
  Company, 350 Fifth Avenue, New York, New York 10118.

          2.5    Acceptance. The Litigation Trustee accepts the Litigation Sub-Trust imposed by
  this Agreement and agrees to observe and perform that Litigation Sub-Trust, on and subject to
  the terms and conditions set forth herein and in the Plan.

          2.6    Further Assurances. The Claimant Trustee and any successors thereof will, upon
  reasonable request of the Litigation Trustee, execute, acknowledge and deliver such further
  instruments and do such further acts as may be necessary or proper to transfer to the Litigation
  Trustee any portion of the Claimant Trust Assets intended to be conveyed hereby and in the Plan
  in the form and manner provided for hereby and in the Plan and to vest in the Litigation Trustee
  the powers, instruments or funds in trust hereunder.

          2.7    Incidents of Ownership. The Claimant Trust shall be the sole beneficiary of the
  Litigation Sub-Trust and the Litigation Trustee shall retain only such incidents of ownership as
  are necessary to undertake the actions and transactions authorized herein.




   6

                                                                                          012931
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  8 of286
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 291 of 307 PageID 15864



                                         ARTICLE III.
                                   THE LITIGATION TRUSTEE

         3.1     Role. In furtherance of and consistent with the purpose of the Litigation
  Sub-Trust, the Plan, and this Agreement, the Litigation Trustee, subject to the terms and
  conditions contained herein, in the Plan, and in the Confirmation Order, shall serve as Litigation
  Trustee with respect to the Litigation Sub-Trust Assets for the benefit of the Litigation Sub-Trust
  Beneficiary and maintain, manage, and take action on behalf of the Litigation Sub-Trust.

         3.2     Authority.

                 (a)    In connection with the administration of the Litigation Sub-Trust, in
  addition to any and all of the powers enumerated elsewhere herein, the Litigation Trustee shall,
  in an expeditious but orderly manner, investigate, prosecute, settle, and otherwise resolve the
  Estate Claims. The Litigation Trustee shall have the power and authority and is authorized to
  perform any and all acts necessary and desirable to accomplish the purposes of this Agreement
  and the provisions of the Plan and the Confirmation Order relating to the Litigation Sub-Trust,
  within the bounds of this Agreement, the Plan, the Confirmation Order, and applicable law.

                 (b)      The Litigation Trustee, subject to the limitations set forth in Section 3.3 of
  this Agreement shall have the right to prosecute, defend, compromise, adjust, arbitrate, abandon,
  estimate, or otherwise deal with and settle any and all Estate Claims and Employee Claims (in
  accordance with the terms of the Claimant Trust Agreement). To the extent that any action has
  been taken to prosecute, defend, compromise, adjust, arbitrate, abandon, or otherwise deal with
  and settle any such Estate Claims or Employee Claims prior to the Effective Date, on the
  Effective Date the Litigation Trustee shall be substituted for the Debtor in connection therewith
  in accordance with Rule 25 of the Federal Rules of Civil Procedure, made applicable by Rule
  7025 of the Federal Rules of Bankruptcy Procedure, and the caption with respect to such pending
  action shall be changed to the following “Marc Kirschner, not individually but solely as
  Litigation Trustee for the Highland Litigation Sub-Trust, et al. v. [Defendant]”.

                (c)    Subject in all cases to any limitations contained herein, in the
  Confirmation Order, or in the Plan, the Litigation Trustee shall have the power and authority to:

                        (i)    hold legal title to any and all rights in or arising from the Litigation
  Sub-Trust Assets, including, but not limited to, the right to collect any and all money and other
  property belonging to the Litigation Sub-Trust (including any proceeds of the Litigation
  Sub-Trust Assets);

                        (ii)    perform the duties, exercise the powers, and asserts the rights of a
  trustee under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation
  Sub-Trust Assets, including the right to assert claims, defenses, offsets, and privileges;

                          (iii) subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), protect and enforce the rights of the Litigation Sub-Trust with
  respect to any Litigation Sub-Trust Assets by any method deemed appropriate, including, without



   7

                                                                                         012932
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1656-5
                        1822-140
                               Filed
                                  Filed
                                     01/04/21
                                        01/22/21Entered
                                                    Entered
                                                         01/04/21
                                                            01/22/21
                                                                  18:21:37
                                                                     21:50:07Page
                                                                               Page
                                                                                  9 of287
                                                                                       24
Case 3:21-cv-00538-N Document 26-48 Filedof 30206/09/21 Page 292 of 307 PageID 15865



  limitation, by judicial proceeds, or pursuant to any applicable bankruptcy, insolvency,
  moratorium, or similar law and general principles of equity;

                        (iv)   determine and satisfy any and all liabilities created, incurred, or
  assumed by the Litigation Sub-Trust;

                        (v)      subject to any approval of the Oversight Board that may be
  required under Section 3.3(b), investigate, analyze, compromise, adjust, arbitrate, mediate, sue on
  or defend, prosecute, abandon, dismiss, exercise rights, powers and privileges with respect to or
  otherwise deal with and settle, in accordance with the terms set forth in this Agreement, all Estate
  Claims, Employee Claims, or any other Causes of Action in favor of or against the Litigation
  Sub-Trust;

                        (vi)   with respect to any Estate Claim, avoid and recover transfers of the
  Debtor’s property as may be permitted by the Bankruptcy Code or applicable state law;

                         (vii) subject to applicable law, seek the examination of any Entity or
  Person with respect to the Estate Claims;

                         (viii) make all payments relating to the Litigation Sub-Trust Assets;

                         (ix)  [assess, enforce, release, or waive any privilege or defense on
  behalf of the Litigation Sub-Trust, the Litigation Sub-Trust Assets, or the Litigation Sub-Trust
  Beneficiary, if applicable;]

                        (x)    prepare, or have prepared, and file, if necessary, with the
  appropriate taxing authority any and all tax returns, information returns, and other required
  documents with respect to the Litigation Sub-Trust, and pay taxes properly payable by the
  Litigation Sub-Trust;

                          (xi)     if not otherwise covered by insurance coverage obtained by the
  Claimant Trust, obtain reasonable insurance coverage with respect to any liabilities and
  obligations of the Litigation Trustee, solely in his capacity as such, in the form of fiduciary
  liability insurance, a directors and officers policy, an errors and omissions policy, or otherwise.
  The cost of any such insurance shall be a Litigation Sub-Trust Expense and paid by the Litigation
  Trustee from the Litigation Sub-Trust Expense Reserve;

                           (xii) without further order of the Bankruptcy Court, but subject to the
  terms of this Agreement, employ various consultants, third-party service providers, and other
  professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
  valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid him
  in fulfilling his obligations under this Agreement; such consultants, third-party service providers,
  and other professionals shall be retained pursuant to whatever fee arrangement the Litigation
  Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
  incurred by such professionals engaged by the Litigation Trustee shall be Litigation Sub-Trust
  Expenses and paid by the Litigation Trustee from the Litigation Sub-Trust Expense Cash
  Reserve;


   8

                                                                                       012933
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page10288
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 293 of 307 PageID 15866



                          (xiii) to the extent applicable, assert, enforce, release, or waive any
  Privilege or defense on behalf of the Litigation Sub-Trust (including as to any Privilege that the
  Debtor held prior to the Effective Date), including to provide any information to insurance
  carriers that the Litigation Trustee deems necessary to utilize applicable insurance coverage for
  any Claim or Claims;

                         (xiv) take all steps and execute all instruments and documents necessary
  to effectuate the purpose of the Litigation Sub-Trust and the activities contemplated herein and in
  the Confirmation Order and the Plan, and take all actions necessary to comply with the
  Confirmation Order, the Plan, and this Agreement and the obligations thereunder and hereunder;
  and

                         (xv) exercise such other powers and authority as may be vested in or
  assumed by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(xv) being
  collectively, the “Authorized Acts”).

                 (d)     The Litigation Trustee has the power and authority to act as trustee of the
  Litigation Sub-Trust and perform the Authorized Acts through the date such Litigation Trustee
  resigns, is removed, or is otherwise unable to serve for any reason.

                  (e)    Any determinations by the Liquidation Trustee, under the direction of the
  Oversight Board, with respect to the amount or timing of settlement or other disposition of any
  Estate Claims settled in accordance with the terms of this Agreement shall be conclusive and
  binding on the Litigation Sub-Trust Beneficiary and all other parties of interest following the
  entry of an order of a court of competent jurisdiction approving such settlement or other
  disposition to the extent required or obtained.

         3.3     Limitation of Authority.

                 (a)     Notwithstanding anything herein to the contrary, the Litigation Sub-Trust
  and the Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take
  any actions inconsistent with the management of the Estate Claims as required or contemplated
  by applicable law, the Confirmation Order, the Plan, and this Agreement, or (iii) take any action
  in contravention of the Confirmation Order, the Plan, or this Agreement.

                  (b)    Notwithstanding anything herein to the contrary, and in no way limiting
  the terms of the Plan, the Litigation Trustee must receive the consent by vote of a [simple
  majority] of the Oversight Board pursuant to the notice and quorum requirements set forth in
  Section 4.5 of the Claimant Trust Agreement, in order to:

                         (i)    terminate or extend the term of the Litigation Sub-Trust;

                          (ii)     commence litigation with respect to any Estate Claims and, if
  applicable under the terms of the Claimant Trust Agreement, the Employee Claims, including,
  without limitation, to (x) litigate, resolve, or settle coverage and/or the liability of any insurer
  under any insurance policy or legal action related thereto, or (y) pursue avoidance, recovery, or
  similar remedies that may be brought under chapter 5 of the Bankruptcy Code or under similar or
  related state or federal statutes or common law, including fraudulent transfer law;

  9

                                                                                       012934
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page11289
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 294 of 307 PageID 15867



                        (iii) settle, dispose of, or abandon any Estate Claims [(including any
  counterclaims to the extent such counterclaims are set off against the proceeds of any such Estate
  Claim)];

                         (iv)  borrow funds as may be necessary to fund litigation or other costs
  of the Litigation Sub-Trust;

                     (v)    reserve or retain any cash or cash equivalents in the Litigation
  Sub-Trust Cash Reserve in an amount reasonably necessary to meet claims and contingent
  liabilities;

                         (vi)    change the compensation of the Litigation Trustee; and

                         (vii)   retain counsel, experts, advisors, or any other professionals.

                 (c)     [Reserved]

          3.4    Binding Nature of Actions. All actions taken and determinations made by the
  Litigation Trustee in accordance with the provisions of this Agreement shall be final and binding
  upon the Litigation Sub-Trust Beneficiary.

         3.5     Term of Service. The Litigation Trustee shall serve as the Litigation Trustee for
  the duration of the Litigation Sub-Trust, subject to death, resignation or removal.

          3.6     Resignation. The Litigation Trustee may resign as trustee of the Litigation
  Sub-Trust by an instrument in writing delivered to the Bankruptcy Court and Oversight Board at
  least thirty (30) days before the proposed effective date of resignation. The Litigation Trustee
  shall continue to serve as Litigation Trustee after delivery of the Litigation Trustee’s resignation
  until the proposed effective date of such resignation, unless the Litigation Trustee and a [simple
  majority] of the Oversight Board consent to an earlier effective date, which earlier effective date
  shall be no earlier than the date of appointment of a successor Litigation Trustee in accordance
  with Section 3.8 hereof becomes effective.

         3.7     Removal.

                 (a)    The Litigation Trustee may be removed by a [simple majority] vote of the
  Oversight Board for Cause, immediately upon notice thereof, or without Cause, upon [60 days’]
  prior written notice.

                 (b)     To the extent there is any dispute regarding the removal of a Litigation
  Trustee (including any dispute relating to any compensation or expense reimbursement due under
  this Agreement) the Bankruptcy Court shall retain jurisdiction to consider and adjudicate such
  dispute. Notwithstanding the foregoing, the Litigation Trustee will continue to serve as the
  Litigation Trustee after his removal until the earlier of (i) the time when a successor Litigation
  Trustee will become effective in accordance with Section 3.8 of this Agreement or (ii) such date
  as the Bankruptcy Court otherwise orders.



  10

                                                                                        012935
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page12290
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 295 of 307 PageID 15868



         3.8     Appointment of Successor.

                  (a)     Appointment of Successor. In the event of a vacancy by reason of the
  death, Disability, or removal of the Litigation Trustee, or prospective vacancy by reason of
  resignation, a successor Litigation Trustee shall be selected by a [simple majority] vote of the
  Oversight Board. If Members of the Oversight Board are unable to secure a majority vote, the
  Bankruptcy Court will determine the successor Litigation Trustee on motion of the Members. If
  a final decree has been entered closing the Chapter 11 Case, the Litigation Trustee may seek to
  reopen the Chapter 11 Case for the limited purpose of determining the successor Litigation
  Trustee, and the costs for such motion and costs related to re-opening the Chapter 11 Case shall
  be paid by the Litigation Sub-Trust, or the Claimant Trust on behalf of the Litigation Sub-Trust.
  The successor Litigation Trustee shall be appointed as soon as practicable, but in any event no
  later than sixty (60) days after the occurrence of the vacancy or, in the case of resignation, on the
  effective date of the resignation of the then acting Litigation Trustee.

                  (b)    Vesting or Rights in Successor Litigation Trustee. Every successor
  Litigation Trustee appointed hereunder shall execute, acknowledge, and deliver to the Litigation
  Sub-Trust, the Claimant Trustee, the exiting Litigation Trustee, the Oversight Board, and file
  with the Bankruptcy Court, an instrument accepting such appointment subject to the terms and
  provisions hereof. The successor Litigation Trustee, without any further act, deed, or conveyance
  shall become vested with all the rights, powers, trusts and duties of the exiting Litigation Trustee
  except that the successor Litigation Trustee shall not be liable for the acts or omissions of the
  retiring Litigation Trustee. In no event shall the retiring Litigation Trustee be liable for the acts
  or omissions of the successor Litigation Trustee.

                   (c)    Interim Litigation Trustee. During any period in which there is a vacancy
  in the position of Litigation Trustee, the Oversight Board shall appoint one of its Members or the
  Claimant Trustee to serve as the interim Litigation Trustee (the “Interim Trustee”) until a
  successor Litigation Trustee is appointed pursuant to Section 3.8(a). The Interim Trustee shall be
  subject to all the terms and conditions applicable to a Litigation Trustee hereunder. Such Interim
  Trustee shall not be limited in any manner from exercising any rights or powers as a Member of
  the Oversight Board or Claimant Trustee, as applicable, merely by such Person’s appointment as
  Interim Trustee.

          3.9    Continuance of Litigation Sub-Trust. The death, resignation, or removal of the
  Litigation Trustee shall not operate to terminate the Litigation Sub-Trust created by this
  Agreement or to revoke any existing agency (other than any agency of the Litigation Trustee as
  the Litigation Trustee) created pursuant to the terms of this Agreement or invalidate any action
  taken by the Litigation Trustee. In the event of the resignation or removal of the Litigation
  Trustee, the Litigation Trustee shall promptly (i) execute and deliver, by the effective date of
  resignation or removal, such documents, instruments, records, and other writings as may be
  reasonably requested by his successor to effect termination of the exiting Litigation Trustee’s
  capacity under this Agreement and the conveyance of the Estate Claims then held by the exiting
  Litigation Trustee to the successor Litigation Trustee; (ii) deliver to the successor Litigation
  Trustee all non-privileged documents, instruments, records, and other writings relating to the
  Litigation Sub-Trust as may be in the possession or under the control of the exiting Litigation
  Trustee, provided, the exiting Litigation Trustee shall have the right to make and retain copies of

  11

                                                                                        012936
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page13291
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 296 of 307 PageID 15869



  such documents, instruments, records and other writings delivered to the successor Litigation
  Trustee and the cost of making such copies shall be a Litigation Sub-Trust Expense to be paid by
  the Litigation Sub-Trust; and (iii) otherwise assist and cooperate in effecting the assumption of
  the exiting Litigation Trustee’s obligations and functions by his successor, provided the fees and
  expenses of such assistance and cooperation shall be paid to the exiting Litigation Trustee by the
  Litigation Sub-Trust. The exiting Litigation Trustee shall irrevocably appoint the successor
  Litigation Trustee as his attorney-in-fact and agent with full power of substitution for it and its
  name, place and stead to do any and all acts that such exiting Litigation Trustee is obligated to
  perform under this Section 3.9.

          3.10 Litigation Trustee as “Estate Representative”. The Litigation Trustee will be the
  exclusive trustee of the Litigation Sub-Trust Assets, for purposes of 31 U.S.C. § 3713(b) and 26
  U.S.C. § 6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code (the “Estate Representative”) with respect to the Estate
  Claims, with all rights and powers attendant thereto, in addition to all rights and powers granted
  in the Plan and in this Agreement. The Litigation Trustee will be the successor-in-interest to the
  Debtor with respect to any action pertaining to the Estate Claims, which was or could have been
  commenced by the Debtor prior to the Effective Date, except as otherwise provided in the Plan or
  Confirmation Order. All actions, claims, rights or interests constituting or relating to Estate
  Claims are preserved and retained and may be enforced by the Litigation Trustee as an Estate
  Representative.

         3.11    Books and Records.

                 (a)      The Litigation Trustee shall maintain, in respect of the Litigation
  Sub-Trust and the Claimant Trust, books and records pertinent to Estate Claims in its possession
  and the income of the Litigation Sub-Trust and payment of expenses, liabilities, and claims
  against or assumed by the Litigation Sub-Trust in such detail and for such period of time as may
  be necessary to enable it to make full and proper accounting in respect thereof. Such books and
  records shall be maintained as reasonably necessary to facilitate compliance with the tax
  reporting requirements of the Litigation Sub-Trust and the requirements of Article VII herein.
  Except as otherwise provided herein, nothing in this Agreement requires the Litigation Trustee to
  file any accounting or seek approval of any court with respect to the administration of the
  Litigation Sub-Trust, or as a condition for managing any payment or distribution out of the
  Litigation Sub-Trust. Notwithstanding the foregoing, the Litigation Trustee shall to retain such
  books and records, and for such periods, with respect to any Reorganized Debtor Assets as are
  required to be retained pursuant to Section 204-2 of the Investment Advisers Act or any other
  applicable laws, rules, or regulations.

                  (b)    The Litigation Trustee may dispose some or all of the books and records
  maintained by the Litigation Trustee at the later of (i) such time as the Litigation Trustee
  determines, with the unanimous consent of the Oversight Board, that the continued possession or
  maintenance of such books and records is no longer necessary for the benefit of the Litigation
  Sub-Trust, including with respect to the Estate Claims, or (ii) upon the termination and winding
  up of the Litigation Sub-Trust under Article IX of this Agreement.



  12

                                                                                      012937
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page14292
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 297 of 307 PageID 15870



         3.12    Reports.

                  (a)    Financial and Status Reports. The fiscal year of the Litigation Sub-Trust
  shall be the calendar year. Within 90 days after the end of each calendar year during the term of
  the Litigation Sub-Trust, and within 45 days after the end of each calendar quarter during (other
  than the fourth quarter) the term of the Litigation Sub-Trust and as soon as practicable upon
  termination of the Litigation Sub-Trust, the Litigation Trustee shall make available upon request
  to the Oversight Board or Litigation Sub-Trust Beneficiary appearing on its records as of the end
  of such period or such date of termination, a written report including: (i) unaudited financial
  statements of the Litigation Sub-Trust for such period, and, if the end of a calendar year, an
  unaudited report (which may be prepared by an independent certified public accountant
  employed by the Litigation Trustee) reflecting the result of such agreed-upon procedures relating
  to the financial accounting administration of the Litigation Sub-Trust as proposed by the
  Litigation Trustee; (ii) a summary description of any action taken by the Litigation Sub-Trust
  that, in the judgment of the Litigation Trustee, materially affects the Litigation Sub-Trust and of
  which notice has not previously been given to the Oversight Board or Litigation Sub-Trust
  Beneficiary, provided, that any such description shall not include any privileged or confidential
  information of the Litigation Trustee; and (iii) a description of the progress of liquidating the
  Litigation Sub-Trust Assets and making distributions to the Litigation Sub-Trust Beneficiary and
  any other material information relating to the Litigation Sub-Trust Assets and the administration
  of the Litigation Sub-Trust deemed appropriate to be disclosed by the Litigation Trustee, which
  description shall include a written report detailing, among other things, the litigation status of the
  Estate Claims transferred to the Litigation Sub-Trust, any settlements entered into by the
  Litigation Sub-Trust with respect to the Estate Claims, the proceeds recovered to date from
  Estate Claims, and the distributions made by the Litigation Sub-Trust.

                 (b)    Annual Plan and Budget. If instructed by the Oversight Board, the
  Litigation Trustee shall prepare and submit to the Oversight Board for approval an annual plan
  and budget in such detail as reasonably requested.

         3.13    Compensation and Reimbursement; Engagement of Professionals.

                 (a)     Compensation and Expenses.

                         (i)    Compensation. As compensation for any services rendered by the
  Litigation Trustee in connection with this Agreement, the Litigation Trustee shall receive initial
  compensation in a manner and amount toas agreed upon by the Committee. Any additional
  compensation or compensation of a Successor Litigation Trustee shall be determined by the
  Oversight Board.

                         (ii)    Expense Reimbursements. All reasonable out-of-pocket expenses
  of the Litigation Trustee in the performance of his or her duties hereunder, shall be reimbursed as
  Litigation Sub-Trust Expenses paid by the Litigation Sub-Trust.




  13

                                                                                         012938
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page15293
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 298 of 307 PageID 15871



                 (b)     Professionals.

                        (i)     Engagement of Professionals. The Litigation Trustee shall engage
  professionals from time to time in conjunction with the services provided hereunder. The
  Litigation Trustee’s engagement of such professionals shall be approved by a majority of the
  Oversight Board as set forth in Section 3.3(b) hereof.

                       (ii)  Fees and Expenses of Professionals. The Litigation Trustee shall
  pay the reasonable fees and expenses of any retained professionals as Litigation Sub-Trust
  Expenses.

          3.14 Reliance by Litigation Trustee. Except as otherwise provided herein, the
  Litigation Trustee may rely, and shall be fully protected in acting or refraining from acting, on
  any resolution, statement, certificate, instrument, opinion, report, notice, request, consent, order
  or other instrument or document that the Litigation Trustee has no reason to believe to be other
  than genuine and to have been signed or presented by the proper party or parties or, in the case of
  facsimiles, to have been sent by the proper party or parties, and the Litigation Trustee may
  conclusively rely as to the truth of the statements and correctness of the opinions or direction
  expressed therein. The Litigation Trustee may consult with counsel and other professionals, and
  any advice of such counsel or other professionals shall constitute full and complete authorization
  and protection in respect of any action taken or not taken by the Litigation Trustee in accordance
  therewith. The Litigation Trustee shall have the right at any time to seek instructions from the
  Bankruptcy Court, or any other court of competent jurisdiction concerning Estate Claims, this
  Agreement, the Plan, or any other document executed in connection therewith, and any such
  instructions given shall be full and complete authorization in respect of any action taken or not
  taken by the Litigation Trustee in accordance therewith. The Litigation Sub-Trust shall have the
  right to seek Orders from the Bankruptcy Court as set forth in Article IX of the Plan.

         3.15 Commingling of Litigation Sub-Trust Assets. The Litigation Trustee shall not
  commingle any of the Litigation Sub-Trust Assets with his or her own property or the property of
  any other Person.

          3.16 [Delaware Trustee. The Delaware Trustee shall have the power and authority, and
  is hereby authorized and empowered, to (i) accept legal process served on the Litigation
  Sub-Trust in the State of Delaware; and (ii) execute any certificates that are required to be
  executed under the Statutory Trust Act and file such certificates in the office of the Secretary of
  State of the State of Delaware, and take such action or refrain from taking such action under this
  Agreement as may be directed in a writing delivered to the Delaware Trustee by the Litigation
  Trustee; provided, however, that the Delaware Trustee shall not be required to take or to refrain
  from taking any such action if the Delaware Trustee shall believe, or shall have been advised by
  counsel, that such performance is likely to involve the Delaware Trustee in personal liability or to
  result in personal liability to the Delaware Trustee, or is contrary to the terms of this Agreement
  or of any document contemplated hereby to which the Litigation Sub-Trust or the Delaware
  Trustee is or becomes a party or is otherwise contrary to law. The Parties agree not to instruct
  the Delaware Trustee to take any action or to refrain from taking any action that is contrary to the
  terms of this Agreement or of any document contemplated hereby to which the Litigation
  Sub-Trust or the Delaware Trustee is or becomes party or that is otherwise contrary to law.

  14

                                                                                       012939
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page16294
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 299 of 307 PageID 15872



  Other than as expressly provided for in this Agreement, the Delaware Trustee shall have no duty
  or power to take any action for or on behalf of the Litigation Sub-Trust.]

                                         ARTICLE IV.
                                    THE OVERSIGHT BOARD

         The Oversight Board shall be governed by Article IV of the Claimant Trust Agreement.

                                          ARTICLE V.
                                        TRUST INTERESTS

          5.1    Litigation Sub-Trust Interests. On the date hereof, the Litigation Sub-Trust shall
  issue Trust Interests to the Claimant Trust as the sole Litigation Sub-Trust Beneficiary. The
  Litigation Sub-Trust Beneficiary shall be entitled to distributions from the Litigation Sub-Trust
  Assets in accordance with the terms of the Plan and this Agreement.

          5.2    Transferability of Trust Interests. No transfer, assignment, pledge, hypothecation,
  or other disposition of a Trust Interest may be effected.

          5.3     Exemption from Registration. The Parties hereto intend that the rights of the
  Litigation Sub-Trust Beneficiary arising under this Litigation Sub-Trust shall not be “securities”
  under applicable laws, but none of the Parties represent or warrant that such rights shall not be
  securities or shall not be entitled to exemption from registration under the applicable securities
  laws. The Oversight Board, acting unanimously, and Litigation Trustee may amend this
  Agreement in accordance with Article IX hereof to make such changes as are deemed necessary
  or appropriate with the advice of counsel, to ensure that the Litigation Sub-Trust is not subject to
  registration and/or reporting requirements of the Securities Act, the Exchange Act, the TIA, or
  the Investment Company Act. The Trust Interests shall not have consent or voting rights or
  otherwise confer on the Litigation Sub-Trust Beneficiary any rights similar to the rights of a
  shareholder of a corporation in respect of any actions taken or to be taken, or decisions made or
  to be made, by the Oversight Board and/or the Litigation Trustee under this Agreement.




  15

                                                                                       012940
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page17295
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 300 of 307 PageID 15873



                                           ARTICLE VI.
                                          DISTRIBUTIONS

          6.1    Distributions. The Litigation Trustee shall distribute Cash proceeds of the Estate
  Claims to the Claimant Trust within [30 days] of receipt of such Cash proceeds, net of any
  amounts that (a) are reasonably necessary to maintain the value of the Litigation Sub-Trust
  Assets pending their monetization or other disposition during the term of the Litigation
  Sub-Trust, (b) are necessary to pay or reserve for reasonably incurred or anticipated Litigation
  Sub-Trust Expenses and any other expenses incurred by the Litigation Sub-Trust (including, but
  not limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
  Litigation Sub-Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities
  incurred or anticipated by the Litigation Trustee in accordance with the Plan and this Agreement
  (including, but not limited to, indemnification obligations and similar expenses).

         6.2     Manner of Payment or Distribution. All distributions made by the Litigation
  Trustee on behalf of the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary shall be
  payable by the Litigation Trustee directly to the Claimant Trust, as sole Litigation Sub-Trust
  Beneficiary, on the date scheduled for the distribution, unless such day is not a Business Day,
  then such date or the distribution shall be the following Business Day, but such distribution shall
  be deemed to have been completed as of the required date.

          6.3    Delivery of Distributions. All distributions under this Agreement to the Claimant
  Trust shall be made pursuant to wire instructions provided by the Claimant Trustee to the
  Litigation Trustee.

                                          ARTICLE VII.
                                          TAX MATTERS

           7.1    [Tax Treatment and Tax Returns. (a)It is intended for the initial transfer ofthat
  the Litigation Sub-Trust Assets to the Litigation Sub-Trust towill be treated as a grantor trust for
  federal income tax purposes (and foreign, state, and local income tax purposes where applicable)
  as if the Debtor transferred the Litigation Sub-Trust Assets to the Litigation Sub-Trust
  Beneficiary and then, immediately thereafter, the Litigation Sub-Trust Beneficiary transferred the
  Litigation Sub-Trust Assets to the Litigation Sub-the sole beneficiary of which is the Claimant
  Trust. Consistent with such treatment, (i) it is intended that the Litigation Sub-Trust willit is
  intended that the transfer of the Litigation Sub Trust Assets from the Claimant Trust to the
  Litigation Sub Trust will be treated as a non-event for federal income tax purposes (and foreign,
  state, and local income tax purposes where applicable). Further, because the Claimant Trust is
  itself intended to be treated as a grantor trust for federal income tax purposes (and foreign, state,
  and local income tax purposes where applicable), (ii) it is intended that the Litigation Sub-Trust
  Beneficiarybeneficiaries of the Claimant Trust will be treated as the grantor of the Litigation
  Sub-Trust and owner of the Litigation Sub-Trust Assets for federal income tax purposes (and
  foreign, state, and local income tax purposes where applicable), and (iii) the. The Litigation
  Trustee shall file allcooperate with the Claimant Trustee in connection with the preparation and
  filing of any federal income tax returns (and foreign, state, and local income tax returns where
  applicable) for the Litigation Sub-Trust Beneficiary as a grantor trust pursuant to Treasury
  Regulation Section 1.671-4(a). The Litigation Trustee also will annually send to the Litigation

  16

                                                                                        012941
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page18296
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 301 of 307 PageID 15874



  Sub-Trust Beneficiary, in accordance with the tax laws, a separate statement setting forth such
  holder's interest in the Litigation Sub-Trust and share of items of income, gain, loss, deduction or
  credit as relevant for U.S. federal income tax purposes for such Litigation Sub-Trust Beneficiary
  to use in preparing their U.S. federal income tax returns.(b) The     Litigation    Trustee    shall
  determine the fair market value ofor information statements relating to the Litigation Sub-Trust
  Assets as of the Effective Date and notify the Litigation Sub-Trust Beneficiary of such valuation,
  and such valuation shall be used consistently by all parties for all federal income tax purposes.
  Trust Assets.

          7.2     Withholding. The Litigation Trustee may withhold from any amount distributed
  from the Litigation Sub-Trust to the Litigation Sub-Trust Beneficiary such sum or sums as are
  required to be withheld under the income tax laws of the United States or of any state or political
  subdivision thereof. Any amounts withheld pursuant hereto shall be deemed to have been
  distributed to and received by the Litigation Sub-Trust Beneficiary. As a condition to receiving
  any distribution from the Litigation Sub-Trust, the Litigation Trustee may require that the
  Litigation Sub-Trust Beneficiary provide such holder’s taxpayer identification number and such
  other information and certification as may be deemed necessary for the Litigation Trustee to
  comply with applicable tax reporting and withholding laws.]2

                                        ARTICLE VIII.
                            STANDARD OF CARE AND INDEMNIFICATION

          8.1     Standard of Care. None of the Litigation Trustee, acting in his capacity as the
  Litigation Trustee or in any other capacity contemplated by this Agreement or the Plan, the
  Oversight Board, or any individual Member, solely in their capacity as Members of the Oversight
  Board, shall be personally liable to the Litigation Sub-Trust or to any Person (including the
  Litigation Sub-Trust Beneficiary and Claimant Trust Beneficiaries) in connection with the affairs
  of the Litigation Sub-Trust, unless it is ultimately determined by order of the Bankruptcy Court
  or other court of competent jurisdiction that the acts or omissions of any such Litigation Trustee,
  Oversight Board, or Member constituted fraud, willful misconduct, or gross negligence. The
  employees, agents and professionals retained by the Litigation Sub-Trust, the Litigation Trustee,
  or Oversight Board shall not be personally liable to the Litigation Sub-Trust or any other Person
  in connection with the affairs of the Litigation Sub-Trust, unless it is ultimately determined by
  order of the Bankruptcy Court or other court of competent jurisdiction that such acts or omissions
  by such employee, agent, or professional constituted willful fraud, willful misconduct or gross
  negligence. None of the Litigation Trustee, Oversight Board, or any Member shall be personally
  liable to the Litigation Sub-Trust or to any Person for the acts or omissions of any employee,
  agent or professional of the Litigation Sub-Trust or Litigation Trustee, unless it is ultimately
  determined by order of the Bankruptcy Court or other court of competent jurisdiction that the
  Litigation Trustee, Oversight Board, or Member acted with gross negligence or willful
  misconduct in the selection, retention, or supervision of such employee, agent or professional of
  the Litigation Sub-Trust.

          8.2    Indemnification. The Litigation Trustee (including each former Litigation
  Trustee), Oversight Board, and all past and present Members (collectively, the “Indemnified
  Parties”) shall be indemnified by the Litigation Sub-Trust against and held harmless by the
  2
      NTD: Subject to review by tax counsel.

  17

                                                                                       012942
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page19297
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 302 of 307 PageID 15875



  Litigation Sub-Trust from any losses, claims, damages, liabilities or expenses (including, without
  limitation, attorneys’ fees, disbursements, and related expenses) to which the Indemnified Parties
  may become subject in connection with any action, suit, proceeding or investigation brought or
  threatened against any of the Indemnified Parties in their capacity as Litigation Trustee,
  Oversight Board, or Member, or in connection with any matter arising out of or related to the
  Plan, this Agreement, or the affairs of the Litigation Sub-Trust, unless it is ultimately determined
  by order of the Bankruptcy Court or other court of competent jurisdiction that the Indemnified
  Party’s acts or omissions constituted willful fraud, willful misconduct, or gross negligence. If the
  Indemnified Party becomes involved in any action, proceeding, or investigation in connection
  with any matter arising out of or in connection with the Plan, this Agreement or the affairs of the
  Litigation Sub-Trust for which an indemnification obligation could arise, the Indemnified Party
  shall promptly notify the Litigation Trustee and/or Oversight Board, as applicable; provided,
  however, that the failure of an Indemnified Party to promptly notify the Litigation Trustee and/or
  Oversight Board of an indemnification obligation will not excuse the Litigation Sub-Trust from
  indemnifying the Indemnified Party unless such delay has caused the Litigation Sub-Trust
  material harm. The Litigation Sub-Trust shall periodically advance or otherwise reimburse on
  demand the Indemnified Party’s reasonable legal and other expenses (including, without
  limitation, the cost of any investigation and preparation and attorney fees, disbursements, and
  related expenses) incurred in connection therewith as a Litigation Sub-Trust Expense, but the
  Indemnified Party shall be required to repay promptly to the Litigation Sub-Trust the amount of
  any such advanced or reimbursed expenses paid to the Indemnified Party to the extent that it shall
  be ultimately determined by Final Order that the Indemnified Party engaged in willful fraud,
  misconduct, or negligence in connection with the affairs of the Litigation Sub-Trust with respect
  to which such expenses were paid. The Litigation Sub-Trust shall indemnify and hold harmless
  the employees, agents and professionals of the Litigation Sub-Trust and Indemnified Parties to
  the same extent as provided in this Section 8.2 for the Indemnified Parties. For the avoidance of
  doubt, the provisions of this Section 8.2 shall remain available to any former Litigation Trustee
  or Member or the estate of any decedent Litigation Trustee or Member. The indemnification
  provided hereby shall be a Litigation Sub-Trust Expense.

         8.3     To the extent applicable, the provisions and protections set forth in Article IX of
  the Plan will apply to the Litigation Sub-Trust, the Litigation Trustee, Oversight Board, and the
  Members.

                                           ARTICLE IX.
                                          TERMINATION

          9.1     [Duration. The Litigation Trustee, the Litigation Sub-Trust, and the Oversight
  Board shall be discharged or dissolved, as the case may be, at such time as the Litigation Trustee
  determines that the Estate Claims is not likely to yield sufficient additional proceeds to justify
  further pursuit of such Estate, and all Distributions required to be made by the Litigation Trustee
  to the Litigation Sub-Trust Beneficiary under the Plan and this Agreement have been made, but
  in no event shall the Litigation Sub-Trust be dissolved later than [three years] from the Effective
  Date unless the Bankruptcy Court, upon motion made within the six-month period before such
  third anniversary (and, in the event of further extension, by order of the Bankruptcy Court, upon
  motion made at least six months before the end of the preceding extension), determines that a
  fixed period extension ([not to exceed two years, together with any prior extensions, without a

  18

                                                                                       012943
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page20298
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 303 of 307 PageID 15876



  favorable letter ruling from the Internal Revenue Service or an opinion of counsel that any further
  extension would not adversely affect the status of the Litigation Sub-Trust as a liquidating trust
  for federal income tax purposes]) is necessary to facilitate or complete the recovery on, and
  liquidation of, the Litigation Sub-Trust Assets; provided, however, that each extension must be
  approved, upon a finding that the extension is necessary to facilitate or complete the recovery on,
  and liquidation of the Litigation Sub-Trust Assets, by the Bankruptcy Court within six months of
  the beginning of the extended term and no extension, together with any prior extensions, shall
  exceed three years [without a favorable letter ruling from the Internal Revenue Service or an
  opinion of counsel that any further extension would not adversely affect the status of the
  Litigation Sub-Trust as a liquidating trust for federal income tax purposes].

          9.2      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
  Litigation Sub-Trust and for purpose of liquidating and winding up the affairs of the Litigation
  Sub-Trust, the Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties
  have been fully performed. Prior to the final distribution of all remaining Litigation Sub-Trust
  Assets, the Litigation Trustee shall be entitled to reserve from such assets any and all amounts
  required to provide for the Litigation Trustee’s own costs and expenses, including a reserve to
  fund any potential indemnification or similar obligations of the Litigation Sub-Trust, until such
  time as the winding up of the Litigation Sub-Trust is completed. Upon the dissolution of the
  Litigation Sub-Trust and completion of the winding up of the assets, liabilities and affairs of the
  Litigation Sub-Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall
  file a certificate of cancellation with the State of Delaware to terminate the Litigation Sub-Trust
  pursuant to Section 3810 of the Delaware Statutory Trust Act (such date upon which the
  certificate of cancellation is filed shall be referred to as the “Termination Date”). Subject in all
  respects to 3.11, upon the Termination date, the Litigation Trustee shall retain for a period of two
  (2) years, as a Litigation Sub-Trust Expense, the books, records, and certificated and other
  documents and files that have been delivered to or created by the Litigation Trustee. Subject in
  all respects to Section 3.11, at the Litigation Trustee’s discretion, all of such records and
  documents may, but need not, be destroyed at any time after two (2) years from the Termination
  Date.

        9.3    Termination of Duties. Except as otherwise specifically provided herein, upon the
  Termination Date of the Litigation Sub-Trust, the Litigation Trustee, the Oversight Board, and its
  Members shall have no further duties or obligations hereunder.

                                       ARTICLE X.
                                  AMENDMENTS AND WAIVER

          The Litigation Trustee, with the consent of a simple majority of the Oversight Board, may
  amend this Agreement to correct or clarify any non-material provisions. This Agreement may
  not otherwise be amended, supplemented, otherwise modified, or waived in any respect except
  by an instrument in writing signed by the Litigation Trustee and with the unanimous approval of
  the Oversight Board, and the approval of the Bankruptcy Court, after notice and a hearing;
  provided that the Litigation Trustee must provide the Oversight Board with prior written notice
  of any non-material amendments, supplements, modifications, or waivers of this Agreement.



  19

                                                                                        012944
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page21299
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 304 of 307 PageID 15877



                                           ARTICLE XI.
                                         MISCELLANEOUS

          11.1 Trust Irrevocable. Except as set forth in this Agreement, establishment of the
  Litigation Sub-Trust by this Agreement shall be irrevocable and shall not be subject to
  revocation, cancellation or rescission by the Litigation Sub-Trust Beneficiary.

         11.2 Litigation Sub-Trust Beneficiary has No Legal Title to Litigation Sub-Trust
  Assets. The Litigation Sub-Trust Beneficiary shall have no legal title to any part of the Litigation
  Sub-Trust Assets.

         11.3 Agreement for Benefit of Parties Only. Nothing herein, whether expressed or
  implied, shall be construed to give any Person other than the Litigation Trustee, Oversight Board,
  and the Litigation Sub-Trust Beneficiary any legal or equitable right, remedy or claim under or in
  respect of this Agreement. The Litigation Sub-Trust Assets shall be held for the sole and
  exclusive benefit of the Litigation Sub-Trust Beneficiary.

          11.4 Notices. All notices, directions, instructions, confirmations, consents and requests
  required or permitted by the terms hereof shall, unless otherwise specifically provided herein, be
  in writing and shall be sent by first class mail, facsimile, overnight mail or in the case of mailing
  to a non-United States address, air mail, postage prepaid, addressed to:

                 (a)     If to the Litigation Trustee:

                                 Marc S. Kirschner
                                 c/o Goldin Associates LLC, a Teneo Company
                                 350 Fifth Avenue
                                 New York, New York 10118

                 With a copy to:

                                 [insert contact for counsel to the Litigation Trustee].

                 (b)     If to the Claimant Trustee:

                                 Claimant Trustee
                                 c/o [insert contact info for Claimant Trustee]

                 With a copy to:

                                 [insert contact for counsel to the Claimant Trustee].

                                 Pachulski Stang Ziehl & Jones LLP
                                 10100 Santa Monica Blvd, 13th Floor
                                 Los Angeles, CA 90067
                                 Attn: Jeffrey Pomerantz (jpomerantz@pszjlaw.com)
                                        Ira Kharasch (ikharasch@pszjlaw.com)
                                        Gregory Demo (gdemo@pszjlaw.com)

  20

                                                                                        012945
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page22300
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 305 of 307 PageID 15878



         Notice mailed shall be effective on the date mailed or sent. Any Person may change the
  address at which it is to receive notices under this Agreement by furnishing written notice
  pursuant to the provisions of this Section 11.4 to the entity to be charged with knowledge of such
  change.

          11.5 Severability. Any provision hereof which is prohibited or unenforceable in any
  jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
  unenforceability without invalidating the remaining provisions hereof, and any such prohibition
  or unenforceability in any jurisdiction shall not invalidate or render unenforceable such
  provisions in another jurisdiction.

         11.6 Counterparts. This Agreement may be executed by the parties hereto in separate
  counterparts, each of which when so executed and delivered shall be an original, but all such
  counterparts shall together constitute but one and the same instrument.

          11.7 Binding Effect, etc. All covenants and agreements contained herein shall be
  binding upon, and inure to the benefit of, the Litigation Sub-Trust, the Litigation Trustee, and the
  Litigation Sub-Trust Beneficiary, and their respective successors and assigns. Any notice,
  direction, consent, waiver or other instrument or action by any Litigation Sub-Trust Beneficiary
  shall bind its successors and assigns.

        11.8 Headings; References. The headings of the various Sections herein are for
  convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         11.9 Governing Law. This Agreement shall in all respects be governed by, and
  construed in accordance with the laws of the State of Delaware, including all matters of
  constructions, validity and performance.

         11.10 Consent to Jurisdiction. Each of the parties hereto consents and submits to the
  exclusive jurisdiction of the Bankruptcy Court for any action or proceeding instituted for the
  enforcement and construction of any right, remedy, obligation, or liability arising under or by
  reason of this Agreement or the Plan.

          11.11 Transferee Liabilities. The Litigation Sub-Trust shall have no liability for, and the
  Litigation Sub-Trust Assets shall not be subject to, any claim arising by, through or under the
  Debtor except as expressly set forth in the Plan or in this Agreement. In no event shall the
  Litigation Trustee or the Litigation Sub-Trust Beneficiary have any personal liability for such
  claims. If any liability shall be asserted against the Litigation Sub-Trust or the Litigation Trustee
  as the transferee of the Litigation Sub-Trust Assets on account of any claimed liability of,
  through or under the Debtor or Reorganized Debtor, the Litigation Trustee may use such part of
  the Litigation Sub-Trust Assets as may be necessary to contest any such claimed liability and to
  pay, compromise, settle or discharge same on terms reasonably satisfactory to the Litigation
  Trustee as a Litigation Sub-Trust Expense.



                               [Remainder of Page Intentionally Blank]


  21

                                                                                        012946
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page23301
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 306 of 307 PageID 15879




          IN WITNESS HEREOF, the parties hereto have caused this Litigation Trust Agreement
  to be duly executed by their respective officers thereunto duly authorized on the day and year first
  written above.

                                                Claimant Trustee



                                                By:
                                                       James P. Seery, Jr., not individually but
                                                       solely in his capacity as the Claimant
                                                       Trustee



                                                Litigation Trustee



                                                By:
                                                        Marc S. Kirschner, not individually but
                                                solely in his capacity as the Litigation Trustee




  22

                                                                                       012947
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-140
                        1656-5 Filed
                                 Filed
                                     01/04/21
                                       01/22/21 Entered
                                                  Entered
                                                        01/04/21
                                                          01/22/21
                                                                 18:21:37
                                                                   21:50:07 Page
                                                                             Page24302
                                                                                    of
                                        of24
Case 3:21-cv-00538-N Document 26-48 Filed 30206/09/21 Page 307 of 307 PageID 15880




     Document comparison by Workshare 9.5 on Monday, January 04, 2021 6:46:22
     PM
     Input:
     Document 1 ID       PowerDocs://DOCS_NY/41525/2
                         DOCS_NY-#41525-v2-Highland_-_Litigation_Trust_Agree
     Description
                         ment
     Document 2 ID       PowerDocs://DOCS_NY/41525/8
                         DOCS_NY-#41525-v8-Highland_-_Litigation_Trust_Agree
     Description
                         ment
     Rendering set       Standard

     Legend:
     Insertion
     Deletion
     Moved from
     Moved to
     Style change
     Format change
     Moved deletion
     Inserted cell
     Deleted cell
     Moved cell
     Split/Merged cell
     Padding cell

     Statistics:
                         Count
     Insertions                               49
     Deletions                                59
     Moved from                                4
     Moved to                                  4
     Style change                              0
     Format changed                            0
     Total changes                           116




                                                                        012948
